EXHIBIT 10.1

 

 

 

SENIOR CREDIT AGREEMENT

 

 

dated as of October 1, 2007

 

among

 

HEARTLAND GRAIN FUELS, L.P.,
as Borrower,

 

THE LENDERS REFERRED TO HEREIN,

 

WESTLB AG, NEW YORK BRANCH,
as Administrative Agent for the Lenders,

 

WESTLB AG, NEW YORK BRANCH,
as Collateral Agent for the Senior Secured Parties,

 

WESTLB AG, NEW YORK BRANCH,
as Issuing Bank with respect to the Letters of Credit,

 

and

 

WESTLB AG, NEW YORK BRANCH,
as Lead Arranger, Sole Bookrunner and Syndication Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND INTERPRETATION

1

 

 

 

Section 1.01

Defined Terms

1

Section 1.02

Principles of Interpretation

1

Section 1.03

UCC Terms

3

Section 1.04

Accounting and Financial Determinations

3

 

 

 

ARTICLE II COMMITMENTS AND FUNDING

3

 

 

 

Section 2.01

Construction Loans

3

Section 2.02

Term Loans

4

Section 2.03

Working Capital Loans

4

Section 2.04

Letters of Credit

5

Section 2.05

Notice of Fundings

7

Section 2.06

Funding of Loans

7

Section 2.07

Evidence of Indebtedness

10

Section 2.08

Termination or Reduction of Commitments

11

Section 2.09

Additional Plant

12

 

 

 

ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

13

 

 

 

Section 3.01

Repayment of Construction Loan Fundings

13

Section 3.02

Repayment of Term Loan Fundings

13

Section 3.03

Repayment of Working Capital Loan Fundings

14

Section 3.04

Interest Payment Dates

15

Section 3.05

Interest Rates

15

Section 3.06

Default Interest Rate

17

Section 3.07

Interest Rate Determination

17

Section 3.08

Computation of Interest and Fees

17

Section 3.09

Optional Prepayment

18

Section 3.10

Mandatory Prepayment

19

Section 3.11

Time and Place of Payments

21

Section 3.12

Fundings and Payments Generally

22

Section 3.13

Fees

22

Section 3.14

Pro Rata Treatment

23

Section 3.15

Sharing of Payments

24

Section 3.16

Termination of Interest Rate Protection Agreement in Connection with Any
Prepayment

25

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IV EURODOLLAR RATE AND TAX PROVISIONS

25

 

 

 

Section 4.01

Eurodollar Rate Lending Unlawful

25

Section 4.02

Inability to Determine Eurodollar Rates

26

Section 4.03

Increased Eurodollar Loan Costs

26

Section 4.04

Obligation to Mitigate

27

Section 4.05

Funding Losses

28

Section 4.06

Increased Capital Costs

28

Section 4.07

Taxes

28

Section 4.08

Replacement of Lender

30

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

31

 

 

 

Section 5.01

Organization; Power; Compliance with Law and Contractual Obligations

31

Section 5.02

Due Authorization; Non-Contravention

31

Section 5.03

Governmental Approvals

32

Section 5.04

Investment Company Act

33

Section 5.05

Validity

33

Section 5.06

Financial Information

34

Section 5.07

No Material Adverse Effect

34

Section 5.08

Project Compliance

34

Section 5.09

Litigation

34

Section 5.10

Sole Purpose Nature; Business

34

Section 5.11

Contracts

34

Section 5.12

Collateral

36

Section 5.13

Ownership of Properties

37

Section 5.14

Taxes

38

Section 5.15

Patents, Trademarks, Etc.

39

Section 5.16

ERISA Plans

39

Section 5.17

Property Rights, Utilities, Supplies Etc.

39

Section 5.18

No Defaults

39

Section 5.19

Environmental Warranties

40

Section 5.20

Regulations T, U and X

41

Section 5.21

Accuracy of Information

41

Section 5.22

Indebtedness

42

Section 5.23

Separateness

42

Section 5.24

Required LP and GP Provisions

42

Section 5.25

Subsidiaries

42

Section 5.26

Foreign Assets Control Regulations, Etc.

42

Section 5.27

Solvency

43

Section 5.28

Legal Name and Place of Business

43

Section 5.29

No Brokers

43

Section 5.30

Insurance

43

Section 5.31

Accounts

43

 

iii

--------------------------------------------------------------------------------


 

ARTICLE VI CONDITIONS PRECEDENT

44

 

 

 

Section 6.01

Conditions to Closing and First Funding of Construction Loans

44

Section 6.02

Conditions to All Construction Loan Fundings

55

Section 6.03

Conditions to Term Loan Funding

58

Section 6.04

Conditions to Working Capital Loan Fundings

60

Section 6.05

Conditions to All Fundings and Issuances

60

 

 

 

ARTICLE VII COVENANTS

63

 

 

 

Section 7.01

Affirmative Covenants

63

Section 7.02

Negative Covenants

74

Section 7.03

Reporting Requirements

82

 

 

 

ARTICLE VIII DEFAULT AND ENFORCEMENT

88

 

 

 

Section 8.01

Events of Default

88

Section 8.02

Action Upon Bankruptcy

95

Section 8.03

Action Upon Other Event of Default

95

Section 8.04

Application of Proceeds

96

 

 

 

ARTICLE IX THE AGENTS

96

 

 

 

Section 9.01

Appointment and Authority

96

Section 9.02

Rights as a Lender or Interest Rate Protection Provider

98

Section 9.03

Exculpatory Provisions

98

Section 9.04

Reliance by Agents

100

Section 9.05

Delegation of Duties

101

Section 9.06

Resignation or Removal of Agent

101

Section 9.07

No Amendment to Duties of Agent Without Consent

102

Section 9.08

Non-Reliance on Agent and Other Lenders

102

Section 9.09

No Lead Arranger or Bookrunner Duties

103

Section 9.10

Collateral Agent May File Proofs of Claim

103

Section 9.11

Collateral Matters

104

Section 9.12

Copies

104

Section 9.13

No Liability for Clean-up of Hazardous Materials

105

 

 

 

ARTICLE X MISCELLANEOUS PROVISIONS

105

 

 

 

Section 10.01

Amendments, Etc.

105

Section 10.02

Applicable Law; Jurisdiction; Etc.

107

Section 10.03

Assignments

109

Section 10.04

Benefits of Agreement

113

Section 10.05

Consultants

113

Section 10.06

Costs and Expenses

114

Section 10.07

Counterparts; Effectiveness

114

 

iv

--------------------------------------------------------------------------------


 

Section 10.08

Indemnification by the Borrower

114

Section 10.09

Interest Rate Limitation

116

Section 10.10

No Waiver; Cumulative Remedies

116

Section 10.11

Notices and Other Communications

117

Section 10.12

Patriot Act Notice

120

Section 10.13

Payments Set Aside

120

Section 10.14

Right of Setoff

120

Section 10.15

Severability

121

Section 10.16

Survival

121

Section 10.17

Treatment of Certain Information; Confidentiality

121

Section 10.18

Waiver of Consequential Damages, Etc.

123

Section 10.19

Waiver of Litigation Payments

123

 

SCHEDULES

 

 

 

 

 

Schedule 2.01

 

Commitments

Schedule 5.03

 

Necessary Project Approvals

Part A

 

First Funding Project Approvals

Part B

 

Deferred Approvals

Schedule 5.11

 

Existing Contracts

Part A

 

Necessary Project Contracts

Part B

 

Deferred Contracts

Schedule 5.12(c)

 

Schedule of Security Filings

Schedule 5.13

 

Description of Sites

Schedule 5.14

 

Tax Returns Not Filed or Taxes Not Paid

Schedule 5.16

 

Prior Plans or Multiemployer Plans of Borrower and its ERISA Affiliates

Schedule 5.24(a)

 

Required LP Provisions

Schedule 5.24(b)

 

Required GP Provisions

Schedule 5.24(c)

 

Required LP Pledgor LLC Provisions

Schedule 5.28

 

Prior Legal Names of Borrower

Schedule 5.29

 

Finder’s, Advisory, Broker’s or Investment Banking Fees

Schedule 6.01(w)(i)

 

Construction Budget

Schedule 6.01(w)(ii)

 

Construction Schedule for the Aberdeen II Plant

Schedule 6.01(w)(iii)

 

Operating Budget for Existing Plants

Schedule 6.02(a)(v)

 

Drawdown Schedule

Schedule 7.01(h)

 

Insurance

Schedule 10.11(a)

 

Notice Information

 

v

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Defined Terms

Exhibit B

 

Form of Construction Notes

Exhibit C

 

Form of Term Notes

Exhibit D

 

Form of Working Capital Notes

Exhibit E

 

Form of Construction Loan Funding Notice

Exhibit F

 

Form of Conversion Date Funding Notice

Exhibit G

 

Form of Working Capital Loan Funding Notice

Exhibit H

 

Lender Statement—Section 881(c)(3)(A) of the Code

Exhibit I

 

Form of Insurance Consultant’s Certificate

Exhibit J-1

 

Form of Independent Engineer’s Closing Certificate

Exhibit J-2

 

Form of Independent Engineer’s Certificate

Exhibit K

 

Financial Model

Exhibit L

 

Form of Operating Statement

Exhibit M

 

Form of Blocked Account Agreement

Exhibit N

 

Form of Borrowing Base Certificate

Exhibit O

 

Form of Interest Period Notice

Exhibit P

 

Form of Debt Service LC Waiver Letter

Exhibit Q-1

 

Form of Final Completion Certificate by Independent Engineer

Exhibit Q-2

 

Form of Final Completion Certificate by Borrower

Exhibit R

 

Form of Lender Assignment Agreement

Exhibit S

 

Form of Lien Waiver Statement

Exhibit T

 

Form of Issuance Request

 

vi

--------------------------------------------------------------------------------


 

This SENIOR CREDIT AGREEMENT (this “Agreement”), dated as of October 1, 2007, is
by and among HEARTLAND GRAIN FUELS, L.P., a Delaware limited partnership
(“Borrower”), each of the Lenders from time to time party hereto, WESTLB AG, NEW
YORK BRANCH, as administrative agent for the Lenders, WESTLB AG, NEW YORK
BRANCH, as collateral agent for the Senior Secured Parties, WESTLB AG, NEW YORK
BRANCH, as Issuing Bank with respect to the Letters of Credit and WESTLB AG, NEW
YORK BRANCH, as lead arranger, sole bookrunner and syndication agent.

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lenders establish a credit facility
the proceeds of which are to be used to (a) pay in full existing debt secured by
the Borrower’s two (2) operating ethanol plants, one such plant being located in
Huron, South Dakota, producing approximately thirty (30) million
gallons-per-year of denatured ethanol, together with distillers grains, and the
other such plant being located in Aberdeen, South Dakota, producing
approximately nine (9) million gallons-per-year of denatured ethanol, together
with distillers grains, (b) finance the ownership, development, engineering,
construction, testing and operation of an expansion plant located on the same
site as the existing plant in Aberdeen, South Dakota, designed to produce an
additional approximately forty (40) million gallons-per-year of denatured
ethanol, together with distillers grains, (c) fund certain reserves, (d) pay
interest during construction and certain fees and expenses associated with this
Agreement and the Loans, in each case as further described herein and (e)
provide working capital to the Borrower; and

 

WHEREAS, the Lenders are willing to make such a credit facility available to the
Borrower upon and subject to the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, the parties hereto agree as follows:

 


ARTICLE I


 


DEFINITIONS AND INTERPRETATION


 


SECTION 1.01    DEFINED TERMS. CAPITALIZED TERMS USED IN THIS AGREEMENT,
INCLUDING ITS PREAMBLE AND RECITALS, SHALL, EXCEPT AS OTHERWISE DEFINED HEREIN
OR WHERE THE CONTEXT OTHERWISE REQUIRES, HAVE THE MEANINGS PROVIDED IN
EXHIBIT A.


 


SECTION 1.02    PRINCIPLES OF INTERPRETATION. (A)  UNLESS OTHERWISE DEFINED OR
THE CONTEXT OTHERWISE REQUIRES, TERMS FOR WHICH MEANINGS ARE PROVIDED IN THIS
AGREEMENT

 

--------------------------------------------------------------------------------


 


SHALL HAVE THE SAME MEANINGS WHEN USED IN EACH OTHER FINANCING DOCUMENT AND EACH
OTHER NOTICE OR OTHER COMMUNICATION DELIVERED FROM TIME TO TIME IN CONNECTION
WITH ANY FINANCING DOCUMENT.

 


(B)   UNLESS THE CONTEXT REQUIRES OTHERWISE, ANY REFERENCE IN THIS AGREEMENT TO
ANY TRANSACTION DOCUMENT SHALL MEAN SUCH TRANSACTION DOCUMENT AND ALL SCHEDULES,
EXHIBITS AND ATTACHMENTS THERETO.


 


(C)   ALL AGREEMENTS, CONTRACTS OR DOCUMENTS DEFINED OR REFERRED TO HEREIN SHALL
MEAN SUCH AGREEMENTS, CONTRACTS OR DOCUMENTS AS THE SAME MAY FROM TIME TO TIME
BE SUPPLEMENTED, AMENDED OR REPLACED OR THE TERMS THEREOF WAIVED OR MODIFIED TO
THE EXTENT PERMITTED BY, AND IN ACCORDANCE WITH, THE TERMS THEREOF AND THIS
AGREEMENT, AND SHALL DISREGARD ANY SUPPLEMENT, AMENDMENT, REPLACEMENT, WAIVER OR
MODIFICATION MADE IN VIOLATION OF THIS AGREEMENT.


 


(D)   ANY REFERENCE IN ANY FINANCING DOCUMENT RELATING TO A DEFAULT OR AN EVENT
OF DEFAULT THAT HAS OCCURRED AND IS CONTINUING (OR WORDS OF SIMILAR EFFECT)
SHALL BE UNDERSTOOD TO MEAN THAT SUCH DEFAULT OR EVENT OF DEFAULT, AS THE CASE
MAY BE, HAS NOT BEEN CURED OR REMEDIED TO THE SATISFACTION OF, OR HAS NOT BEEN
WAIVED BY, THE REQUIRED LENDERS.


 


(E)   THE TERM “KNOWLEDGE” IN RELATION TO THE BORROWER, AND ANY OTHER SIMILAR
EXPRESSION, SHALL MEAN KNOWLEDGE OF THE BORROWER AFTER DUE INQUIRY.


 


(F)    DEFINED TERMS IN THIS AGREEMENT SHALL INCLUDE IN THE SINGULAR NUMBER THE
PLURAL AND IN THE PLURAL NUMBER THE SINGULAR.


 


(G)   THE WORDS “HEREIN,” “HEREOF” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT
WHEN USED IN THIS AGREEMENT SHALL, UNLESS OTHERWISE EXPRESSLY SPECIFIED, REFER
TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT AND ALL REFERENCES TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL
BE REFERENCES TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES OF THIS AGREEMENT,
UNLESS OTHERWISE SPECIFIED.


 


(H)   THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” ARE NOT LIMITING.


 


(I)    THE WORD “OR” IS NOT EXCLUSIVE.


 


(J)    ANY REFERENCE TO ANY PERSON SHALL INCLUDE ITS PERMITTED SUCCESSORS AND
PERMITTED ASSIGNS IN THE CAPACITY INDICATED, AND IN THE CASE OF ANY GOVERNMENTAL
AUTHORITY, ANY PERSON SUCCEEDING TO ITS FUNCTIONS AND CAPACITIES.

 

2

--------------------------------------------------------------------------------


 


SECTION 1.03    UCC TERMS. UNLESS OTHERWISE DEFINED HEREIN, TERMS USED HEREIN
THAT ARE DEFINED IN THE UCC SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THOSE
TERMS IN THE UCC.


 


SECTION 1.04    ACCOUNTING AND FINANCIAL DETERMINATIONS. UNLESS OTHERWISE
SPECIFIED, ALL ACCOUNTING TERMS USED IN ANY FINANCING DOCUMENT SHALL BE
INTERPRETED, ALL ACCOUNTING DETERMINATIONS AND COMPUTATIONS HEREUNDER OR
THEREUNDER SHALL BE MADE, AND ALL FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED
HEREUNDER OR THEREUNDER SHALL BE PREPARED, IN ACCORDANCE WITH GAAP.


 


ARTICLE II


 


COMMITMENTS AND FUNDING


 

On the terms, subject to the conditions and relying upon the representations and
warranties herein set forth:

 


SECTION 2.01    CONSTRUCTION LOANS.


 


(A)   EACH CONSTRUCTION/TERM LENDER AGREES, SEVERALLY AND NOT JOINTLY, ON THE
TERMS AND CONDITIONS OF THIS AGREEMENT, TO MAKE LOANS (EACH SUCH LOAN, A
“CONSTRUCTION LOAN”) TO THE BORROWER FOR PROJECT COSTS AND FOR THE PURPOSES SET
FORTH IN SECTION 4.01(B)(II) OF THE ACCOUNTS AGREEMENT, FROM TIME TO TIME BUT
NOT MORE FREQUENTLY THAN ONCE EACH CALENDAR MONTH (EXCEPT FOR LOANS MADE ON THE
CONVERSION DATE), UNTIL THE CONSTRUCTION LOAN MATURITY DATE IN AN AGGREGATE
PRINCIPAL AMOUNT NOT IN EXCESS OF THE CONSTRUCTION LOAN COMMITMENT OF SUCH
CONSTRUCTION/TERM LENDER; PROVIDED, THAT THE AGGREGATE PRINCIPAL AMOUNT OF THE
CONSTRUCTION LOANS SHALL NOT EXCEED THE AGGREGATE CONSTRUCTION LOAN COMMITMENT.


 


(B)   THE AGGREGATE PRINCIPAL AMOUNT OF THE CONSTRUCTION LOANS SHALL NOT EXCEED
THE AGGREGATE CONSTRUCTION LOAN COMMITMENT. THE AGGREGATE PRINCIPAL AMOUNT OF
THE CONSTRUCTION LOANS MADE BY EACH LENDER SHALL NOT EXCEED THE CONSTRUCTION
LOAN COMMITMENT OF SUCH LENDER.


 


(C)   PROCEEDS OF EACH CONSTRUCTION LOAN SHALL BE DEPOSITED INTO THE
CONSTRUCTION ACCOUNT (EXCEPT AS SET FORTH IN SECTION 4.01(A)(III) OF THE
ACCOUNTS AGREEMENT), APPLIED SOLELY IN ACCORDANCE WITH THIS AGREEMENT AND THE
ACCOUNTS AGREEMENT AND USED SOLELY FOR THE PAYMENT OF PROJECT COSTS AND FOR THE
PURPOSES SET FORTH IN SECTIONS 4.01(B)(II).


 


(D)   CONSTRUCTION LOANS REPAID OR PREPAID MAY NOT BE REBORROWED.

 

3

--------------------------------------------------------------------------------


 


SECTION 2.02    TERM LOANS. (A)  EACH CONSTRUCTION/TERM LENDER AGREES, SEVERALLY
AND NOT JOINTLY, ON THE TERMS AND CONDITIONS OF THIS AGREEMENT, TO MAKE LOANS
(EACH SUCH LOAN, A “TERM LOAN”) TO THE BORROWER FOR THE REPAYMENT OF THE
CONSTRUCTION LOANS, ON THE CONVERSION DATE, IN AN AGGREGATE PRINCIPAL AMOUNT NOT
IN EXCESS OF SUCH CONSTRUCTION/TERM LENDER’S TERM LOAN COMMITMENT; PROVIDED,
HOWEVER, THAT THE AGGREGATE PRINCIPAL AMOUNT OF THE TERM LOANS SHALL NOT EXCEED
THE AGGREGATE TERM LOAN COMMITMENT OR THE AGGREGATE OUTSTANDING CONSTRUCTION
LOANS (INCLUDING EACH CONSTRUCTION LOAN MADE ON THE CONVERSION DATE).


 


(B)   PROCEEDS OF THE TERM LOANS SHALL BE USED SOLELY FOR THE PAYMENT OF AMOUNTS
DUE IN RESPECT OF THE CONSTRUCTION LOANS (INCLUDING ALL CONSTRUCTION LOANS MADE
ON THE CONVERSION DATE).


 


(C)   TERM LOANS REPAID OR PREPAID MAY NOT BE REBORROWED.


 


SECTION 2.03    WORKING CAPITAL LOANS. (A)  EACH WORKING CAPITAL LENDER AGREES,
SEVERALLY AND NOT JOINTLY, ON THE TERMS AND CONDITIONS OF THIS AGREEMENT, TO
MAKE LOANS (EACH SUCH LOAN, A “WORKING CAPITAL LOAN”) TO THE BORROWER FOR
WORKING CAPITAL EXPENSES, FROM TIME TO TIME BUT NOT MORE FREQUENTLY THAN TWO
(2) TIMES EACH CALENDAR MONTH, UNTIL THE LAST BUSINESS DAY IMMEDIATELY PRECEDING
THE WORKING CAPITAL LOAN MATURITY DATE IN AN AGGREGATE PRINCIPAL AMOUNT FROM
TIME TO TIME OUTSTANDING, TOGETHER WITH ALL PARTICIPATIONS IN LETTERS OF CREDIT
ACQUIRED BY SUCH WORKING CAPITAL LENDER PURSUANT TO SECTION 2.04(C), NOT IN
EXCESS OF THE WORKING CAPITAL LOAN COMMITMENT OF SUCH LENDER OR OF SUCH LENDER’S
WORKING CAPITAL LOAN COMMITMENT PERCENTAGE OF THE WORKING CAPITAL AVAILABLE
AMOUNT; PROVIDED, HOWEVER, THAT THE AGGREGATE PRINCIPAL AMOUNT OF THE WORKING
CAPITAL LOANS AT ANY ONE TIME OUTSTANDING, PLUS THE AGGREGATE MAXIMUM AVAILABLE
AMOUNTS OF ALL ISSUED AND OUTSTANDING LETTERS OF CREDIT, SHALL NOT EXCEED THE
WORKING CAPITAL AVAILABLE AMOUNT.


 


(B)   EACH FUNDING OF WORKING CAPITAL LOANS SHALL BE IN THE MINIMUM AMOUNT OF
FIVE HUNDRED THOUSAND DOLLARS ($500,000) AND IN INTEGRAL MULTIPLES OF ONE
HUNDRED THOUSAND DOLLARS ($100,000) IN EXCESS THEREOF.


 


(C)   PROCEEDS OF EACH WORKING CAPITAL LOAN (OTHER THAN THOSE RESULTING FROM A
DRAW ON A LETTER OF CREDIT) FOR (I) PROJECT COSTS RELATING TO THE INITIAL
START-UP AND TESTING OF THE ABERDEEN II PLANT SHALL BE DEPOSITED INTO THE
CONSTRUCTION ACCOUNT, (II) OPERATION AND MAINTENANCE EXPENSES SHALL BE DEPOSITED
INTO THE OPERATING ACCOUNT, AND (III) MAINTENANCE CAPITAL EXPENSES SHALL BE
DEPOSITED INTO THE MAINTENANCE CAPITAL EXPENSE ACCOUNT, AND IN EACH SUCH CASE
SHALL BE APPLIED SOLELY IN ACCORDANCE WITH THIS AGREEMENT AND THE ACCOUNTS
AGREEMENT AND SHALL BE USED SOLELY FOR THE PAYMENT OF WORKING CAPITAL EXPENSES.
FUNDINGS OF WORKING CAPITAL LOANS FOR OPERATION AND MAINTENANCE EXPENSES AND FOR
MAINTENANCE CAPITAL EXPENSES SHALL BE SUBJECT TO THE

 

4

--------------------------------------------------------------------------------


 


RESTRICTIONS WITH RESPECT TO SUCH EXPENSES SET FORTH IN THIS AGREEMENT AND THE
ACCOUNTS AGREEMENT.


 


(D)   WITHIN THE LIMITS SET FORTH IN SECTION 2.03(A), THE BORROWER MAY PAY OR
PREPAY AND REBORROW WORKING CAPITAL LOANS.


 


SECTION 2.04    LETTERS OF CREDIT. (A) THE ISSUING BANK AGREES AT ANY TIME ON OR
AFTER THE CLOSING DATE, AND FROM TIME TO TIME ON THE TERMS AND CONDITIONS OF
THIS AGREEMENT, UPON RECEIPT FROM THE BORROWER OF AN ISSUANCE REQUEST, TO ISSUE
A LETTER OF CREDIT ON BEHALF OF THE BORROWER ON THE DATE AND IN THE AMOUNT SET
FORTH IN SUCH ISSUANCE REQUEST; PROVIDED, THAT (I) LETTERS OF CREDIT MAY ONLY BE
ISSUED FOR SECURITY FOR UTILITIES AND RAILCAR LEASES, IN EACH CASE RELATED TO
THE PROJECT, (II) THE AGGREGATE MAXIMUM AVAILABLE AMOUNTS OF ALL ISSUED AND
OUTSTANDING LETTERS OF CREDIT SHALL NOT EXCEED THE LC CAP AND (III) THE
AGGREGATE OF, AT ANY TIME, THE AGGREGATE MAXIMUM AVAILABLE AMOUNTS OF ALL ISSUED
AND OUTSTANDING LETTERS OF CREDIT PLUS THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF ALL WORKING CAPITAL LOANS SHALL NOT EXCEED THE LESSER OF THE AGGREGATE
WORKING CAPITAL LOAN COMMITMENT AND THE WORKING CAPITAL AVAILABLE AMOUNT.


 


(B)   THE BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT AT LEAST FIVE
(5) BUSINESS DAYS IRREVOCABLE PRIOR WRITTEN NOTICE (SUCH NOTICE, IN
SUBSTANTIALLY THE FORM OF EXHIBIT T, AN “ISSUANCE REQUEST”) (EFFECTIVE UPON
RECEIPT) SPECIFYING THE DATE (WHICH SHALL BE A DAY THAT IS NO LATER THAN THIRTY
(30) DAYS PRECEDING THE WORKING CAPITAL LOAN MATURITY DATE) A LETTER OF CREDIT
IS REQUESTED TO BE ISSUED, DESCRIBING IN REASONABLE DETAIL THE NATURE OF THE
TRANSACTIONS OR OBLIGATIONS PROPOSED TO BE SUPPORTED THEREBY (WHICH SHALL BE OF
THE NATURE DESCRIBED IN SECTION 2.04(A)(I)) AND THE MAXIMUM AVAILABLE AMOUNT OF
SUCH LETTER OF CREDIT, WHICH SHALL BE NO LESS THAN TWO HUNDRED FIFTY THOUSAND
DOLLARS ($250,000)). UPON RECEIPT OF AN ISSUANCE REQUEST, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY ADVISE THE ISSUING BANK OF THE CONTENTS THEREOF.


 


(C)   EACH WORKING CAPITAL LENDER (OTHER THAN THE ISSUING BANK) AGREES THAT,
UPON THE ISSUANCE OF ANY LETTER OF CREDIT HEREUNDER, IT SHALL AUTOMATICALLY
ACQUIRE A PARTICIPATION IN THE ISSUING BANK’S LIABILITY THEREUNDER IN AN AMOUNT
EQUAL TO SUCH LENDER’S WORKING CAPITAL LOAN COMMITMENT PERCENTAGE OF SUCH
LIABILITY, AND EACH WORKING CAPITAL LENDER (OTHER THAN THE ISSUING BANK) THEREBY
SHALL ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY ASSUME, AS PRIMARY OBLIGOR AND
NOT AS SURETY, AND SHALL BE UNCONDITIONALLY OBLIGATED TO THE ISSUING BANK TO PAY
AND DISCHARGE WHEN DUE, ITS WORKING CAPITAL LOAN COMMITMENT PERCENTAGE OF THE
ISSUING BANK’S LIABILITY UNDER EACH LETTER OF CREDIT.


 


(D)   UPON RECEIPT FROM A BENEFICIARY UNDER A LETTER OF CREDIT OF A DEMAND FOR
PAYMENT THEREUNDER, IN PROPER FORM TO ACCOMPLISH A DRAW IN ACCORDANCE WITH THE
TERMS

 

5

--------------------------------------------------------------------------------


 


THEREOF, THE ISSUING BANK (THROUGH THE ADMINISTRATIVE AGENT) SHALL PROMPTLY
NOTIFY EACH OTHER WORKING CAPITAL LENDER AND THE BORROWER OF THE AMOUNT TO BE
PAID BY THE ISSUING BANK AS A RESULT OF SUCH DEMAND AND THE DATE ON WHICH
PAYMENT IS TO BE MADE BY THE ISSUING BANK TO SUCH BENEFICIARY IN RESPECT OF SUCH
DEMAND. IMMEDIATELY FOLLOWING SUCH DEMAND BY A BENEFICIARY OF PAYMENT UNDER A
LETTER OF CREDIT, THE ADMINISTRATIVE AGENT SHALL GIVE EACH WORKING CAPITAL
LENDER PROMPT NOTICE OF THE AMOUNT OF THE ACTUAL DEMAND FOR PAYMENT, SPECIFYING
SUCH LENDER’S WORKING CAPITAL LOAN COMMITMENT PERCENTAGE OF THE AMOUNT OF SUCH
DEMAND.


 


(E)   UPON RECEIPT OF THE NOTICE DESCRIBED IN SECTION 2.04(D), EACH WORKING
CAPITAL LENDER (OTHER THAN THE ISSUING BANK) SHALL PAY, ON THE PROPOSED FUNDING
DATE OF A DRAW UNDER THE LETTER OF CREDIT, THE AMOUNT OF SUCH LENDER’S WORKING
CAPITAL LOAN COMMITMENT PERCENTAGE OF ANY PAYMENT UNDER THE LETTER OF CREDIT BY
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE ISSUING BANK, NOT LATER THAN 11:00 A.M. NEW YORK CITY TIME. EACH
WORKING CAPITAL LENDER’S OBLIGATION TO MAKE SUCH PAYMENTS TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE ISSUING BANK UNDER THIS SECTION 2.04(E), AND THE
ISSUING BANK’S RIGHT TO RECEIVE THE SAME, SHALL BE ABSOLUTE AND UNCONDITIONAL
AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING (I) THE
FAILURE OF ANY OTHER WORKING CAPITAL LENDER TO MAKE ITS PAYMENT UNDER THIS
SECTION 2.04(E), (II) THE FINANCIAL CONDITION OF THE BORROWER, (III) THE
EXISTENCE OF ANY DEFAULT OR EVENT OF DEFAULT OR (IV) THE TERMINATION OF ANY
COMMITMENTS. EACH SUCH PAYMENT TO THE ISSUING BANK SHALL BE MADE WITHOUT ANY
OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


 


(F)    TO THE EXTENT THAT ANY WORKING CAPITAL LENDER FAILS TO PAY ANY AMOUNT
REQUIRED TO BE PAID PURSUANT TO SECTION 2.04(E) ON THE DATE SUCH AMOUNTS ARE DUE
TO BE PAID, SUCH WORKING CAPITAL LENDER SHALL PAY INTEREST TO THE ISSUING BANK
(THROUGH THE ADMINISTRATIVE AGENT) ON SUCH AMOUNT FROM AND INCLUDING SUCH DUE
DATE TO BUT EXCLUDING THE DATE SUCH PAYMENT IS MADE AT A RATE PER ANNUM EQUAL TO
THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION PLUS (IN EITHER SUCH CASE) TWO PERCENT (2%).


 


(G)   EACH DRAWING HONORED BY THE ISSUING BANK UNDER A LETTER OF CREDIT SHALL
REDUCE THE MAXIMUM AVAILABLE AMOUNT UNDER SUCH LETTER OF CREDIT BY THE AMOUNT OF
SUCH DRAWING.


 


(H)   NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY (INCLUDING
SECTION 6.05 (CONDITIONS TO ALL FUNDINGS AND ISSUANCES)), ANY PAYMENTS BY THE
ISSUING BANK UNDER ANY LETTER OF CREDIT SHALL AUTOMATICALLY BE CONSIDERED TO BE
A WORKING CAPITAL LOAN TO THE BORROWERS FROM THE ISSUING BANK AND THE OTHER
WORKING CAPITAL LENDERS MAKING PAYMENTS TO THE ISSUING BANK IN ACCORDANCE WITH
SECTION 2.04(E) IN AN

 

6

--------------------------------------------------------------------------------


 


AMOUNT EQUAL TO SUCH ISSUING BANK’S AND EACH SUCH OTHER WORKING CAPITAL LENDERS’
WORKING CAPITAL LOAN COMMITMENT PERCENTAGE OF THE AMOUNT OF THE DRAWING ON THE
LETTER OF CREDIT. ALL SUCH WORKING CAPITAL LOANS SHALL BE REPAID OR PREPAID BY
THE BORROWER IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE III (REPAYMENTS,
PREPAYMENTS, INTEREST AND FEES). SUCH WORKING CAPITAL LOAN SHALL INITIALLY BE
MADE AS A BASE RATE LOAN.


 


(I)    THE ISSUANCE OF EACH LETTER OF CREDIT SHALL BE SUBJECT TO, IN ADDITION TO
THE CONDITIONS PRECEDENT SET FORTH IN SECTION 6.05 (CONDITIONS TO ALL FUNDINGS
AND ISSUANCES), THE CONDITIONS PRECEDENT THAT (I) SUCH LETTER OF CREDIT SHALL BE
IN SUCH FORM AND CONTAIN SUCH TERMS AS SHALL BE SATISFACTORY TO THE ISSUING BANK
CONSISTENT WITH ITS THEN-CURRENT PRACTICES AND PROCEDURES WITH RESPECT TO
LETTERS OF CREDIT OF THE SAME TYPE; (II) SUCH LETTER OF CREDIT SHALL BE ISSUED
SOLELY FOR THE PURPOSES SET FORTH IN SECTION 2.04(A)(I); (III) THE TERM OF EACH
LETTER OF CREDIT SHALL EXPIRE NO LATER THAN THE WORKING CAPITAL LOAN MATURITY
DATE; AND (IV) THE BORROWER SHALL HAVE EXECUTED AND DELIVERED SUCH OTHER
INSTRUMENTS AND AGREEMENTS RELATING TO SUCH LETTER OF CREDIT AS THE ISSUING BANK
SHALL HAVE REASONABLY REQUESTED CONSISTENT WITH ITS THEN-CURRENT PRACTICES AND
PROCEDURES WITH LETTERS OF CREDIT OF THE SAME TYPE.


 


SECTION 2.05    NOTICE OF FUNDINGS. (A) FROM TIME TO TIME, BUT NOT MORE
FREQUENTLY THAN (I) IN THE CASE OF CONSTRUCTION LOANS (EXCEPT FOR CONSTRUCTION
LOANS MADE ON THE CONVERSION DATE), ONCE PER CALENDAR MONTH, (II) IN THE CASE OF
WORKING CAPITAL LOANS, TWO (2) TIMES PER CALENDAR MONTH AND (III) ONCE WITH
RESPECT TO TERM LOANS TO BE MADE ON THE CONVERSION DATE, THE BORROWER MAY
PROPOSE A FUNDING BY DELIVERING TO THE ADMINISTRATIVE AGENT A PROPERLY COMPLETED
FUNDING NOTICE NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, THREE (3) BUSINESS
DAYS PRIOR TO THE PROPOSED FUNDING DATE. EACH FUNDING NOTICE DELIVERED PURSUANT
TO THIS SECTION 2.05 SHALL BE IRREVOCABLE AND SHALL REFER TO THIS AGREEMENT AND
SPECIFY (V) WHETHER SUCH FUNDING IS REQUESTED TO BE OF EURODOLLAR LOANS AND/OR
BASE RATE LOANS, (W) THE REQUESTED FUNDING DATE (WHICH SHALL BE A BUSINESS DAY),
(X) THE AMOUNT OF SUCH REQUESTED FUNDING, (Y) THE TYPE(S) OF LOAN(S) WITH
RESPECT TO WHICH SUCH FUNDING IS REQUESTED (AND, IN THE CASE OF FUNDING ON THE
CONVERSION DATE, MAY INCLUDE CONSTRUCTION LOANS, TERM LOANS AND WORKING CAPITAL
LOANS) AND (Z) THE INITIAL INTEREST PERIOD FOR THE LOANS REQUESTED.


 


(B)   THE ADMINISTRATIVE AGENT SHALL PROMPTLY ADVISE (I) EACH CONSTRUCTION/TERM
LENDER OF ANY CONSTRUCTION LOAN FUNDING NOTICE OR THE CONVERSION DATE FUNDING
NOTICE AS APPLICABLE AND (II) EACH WORKING CAPITAL LENDER OF ANY WORKING CAPITAL
LOAN FUNDING NOTICE, IN EACH CASE GIVEN PURSUANT TO THIS SECTION 2.05, AND OF
EACH SUCH LENDER’S PORTION OF THE REQUESTED FUNDING.


 


SECTION 2.06    FUNDING OF LOANS. (A)  SUBJECT TO SECTION 2.06(D), EACH FUNDING
SHALL CONSIST OF LOANS MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH THEIR

 

7

--------------------------------------------------------------------------------


 


RESPECTIVE APPLICABLE COMMITMENT PERCENTAGES AND SHALL CONSIST OF EURODOLLAR
LOANS OR BASE RATE LOANS AS THE BORROWER MAY REQUEST, OR AS OTHERWISE PROVIDED,
PURSUANT TO SECTION 2.05 (NOTICE OF FUNDINGS); PROVIDED, HOWEVER, THAT THE
FAILURE OF ANY LENDER TO MAKE ANY LOAN SHALL NOT IN ITSELF RELIEVE ANY OTHER
LENDER OF ITS OBLIGATION TO LEND HEREUNDER (IT BEING UNDERSTOOD, HOWEVER, THAT
NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE ANY
LOAN REQUIRED TO BE MADE BY SUCH OTHER LENDER).


 


(B)   SUBJECT TO SECTION 4.04 (OBLIGATION TO MITIGATE), EACH LENDER MAY (WITHOUT
RELIEVING THE BORROWER OF ITS OBLIGATION TO REPAY A LOAN IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT AND THE NOTES) AT ITS OPTION FULFILL ITS COMMITMENT WITH
RESPECT TO ANY SUCH LOAN BY CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE
OF SUCH LENDER TO MAKE SUCH LOAN.


 


(C)   SUBJECT TO SECTION 2.06(D), (I) EACH CONSTRUCTION/TERM LENDER SHALL MAKE A
LOAN IN THE AMOUNT OF ITS APPLICABLE COMMITMENT PERCENTAGE OF EACH CONSTRUCTION
LOAN FUNDING OR TERM LOAN FUNDING, AS APPLICABLE, HEREUNDER ON THE PROPOSED
FUNDING DATE BY (IN THE CASE OF EACH CONSTRUCTION LOAN FUNDING) WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO THE ADMINISTRATIVE AGENT, NOT LATER THAN 11:00
A.M., NEW YORK CITY TIME, AND (A) THE ADMINISTRATIVE AGENT SHALL IN THE CASE OF
CONSTRUCTION LOANS, DEPOSIT THE AMOUNTS SO RECEIVED (EXCEPT TO THE EXTENT
APPLIED DIRECTLY TO THE PAYMENT OF DEBT SERVICE) INTO THE CONSTRUCTION ACCOUNT,
(B) IN THE CASE OF TERM LOANS, THE PROCEEDS OF SUCH TERM LOAN SHALL BE APPLIED
SOLELY TO REPAY OUTSTANDING CONSTRUCTION LOANS (AND THE LENDERS SHALL NOT BE
OBLIGATED TO PAY THE PROCEEDS OF ANY TERM LOAN TO, OR UPON THE DIRECTION OF, THE
BORROWER, AND THE BORROWER SHALL NOT BE ENTITLED TO RECEIVE SUCH PROCEEDS) AND
(II) EACH WORKING CAPITAL LENDER SHALL MAKE A LOAN IN THE AMOUNT OF ITS
APPLICABLE COMMITMENT PERCENTAGE OF EACH WORKING CAPITAL LOAN FUNDING HEREUNDER
ON THE PROPOSED FUNDING DATE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO
THE ADMINISTRATIVE AGENT, NOT LATER THAN 11:00 A.M. NEW YORK CITY TIME, AND THE
ADMINISTRATIVE AGENT SHALL DEPOSIT THE AMOUNTS SO RECEIVED INTO THE ACCOUNT
SPECIFIED IN THE RELEVANT FUNDING NOTICE; PROVIDED, IN THE CASE OF (I) OR
(II) ABOVE, THAT IF A FUNDING DOES NOT OCCUR ON THE PROPOSED FUNDING DATE
BECAUSE ANY CONDITION PRECEDENT TO SUCH REQUESTED FUNDING HEREIN SPECIFIED HAS
NOT BEEN MET, THE ADMINISTRATIVE AGENT SHALL RETURN THE AMOUNTS SO RECEIVED TO
THE RESPECTIVE LENDERS WITHOUT INTEREST.


 


(D)   UNLESS THE ADMINISTRATIVE AGENT HAS BEEN NOTIFIED IN WRITING BY ANY LENDER
PRIOR TO A PROPOSED FUNDING DATE THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT ITS PORTION OF THE FUNDING PROPOSED TO BE MADE ON SUCH
DATE, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH AMOUNTS
AVAILABLE TO THE ADMINISTRATIVE AGENT ON SUCH DATE AND THE ADMINISTRATIVE AGENT
IN ITS SOLE DISCRETION MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE BORROWER A CORRESPONDING AMOUNT. IF SUCH CORRESPONDING AMOUNT IS NOT IN FACT
MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER AND THE ADMINISTRATIVE
AGENT HAS MADE SUCH

 

8

--------------------------------------------------------------------------------


 


AMOUNT AVAILABLE TO THE BORROWER, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO
RECOVER SUCH CORRESPONDING AMOUNT ON DEMAND FROM SUCH LENDER AND, IF SUCH LENDER
PAYS SUCH AMOUNT (TOGETHER WITH THE INTEREST NOTED BELOW), THEN THE AMOUNT SO
PAID SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH FUNDING. IF SUCH
LENDER DOES NOT PAY SUCH CORRESPONDING AMOUNT FORTHWITH UPON THE ADMINISTRATIVE
AGENT’S DEMAND, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND
THE BORROWER SHALL IMMEDIATELY REPAY SUCH CORRESPONDING AMOUNT TO THE
ADMINISTRATIVE AGENT. THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO RECOVER
FROM SUCH LENDER OR THE BORROWER, AS THE CASE MAY BE, INTEREST ON SUCH
CORRESPONDING AMOUNT IN RESPECT OF EACH DAY FROM THE DATE SUCH CORRESPONDING
AMOUNT WAS MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO THE BORROWER TO THE
DATE SUCH CORRESPONDING AMOUNT IS RECOVERED BY THE ADMINISTRATIVE AGENT, AT AN
INTEREST RATE PER ANNUM EQUAL TO (I) IN THE CASE OF A PAYMENT MADE BY SUCH
LENDER, THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY
THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION AND (II) IN THE CASE OF A PAYMENT MADE BY THE BORROWER, THE BASE
RATE PLUS THE APPLICABLE MARGIN. NOTHING HEREIN SHALL BE DEEMED TO RELIEVE ANY
LENDER FROM ITS OBLIGATION TO FULFILL ITS COMMITMENT HEREUNDER. NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, THE
ADMINISTRATIVE AGENT MAY, SUBJECT TO THE RIGHTS OF THE OTHER SENIOR SECURED
PARTIES UNDER THE SECURITY DOCUMENTS, APPLY ALL FUNDS AND PROCEEDS OF COLLATERAL
AVAILABLE FOR THE PAYMENT OF ANY OBLIGATION TO REPAY ANY AMOUNT OWING BY ANY
LENDER TO THE ADMINISTRATIVE AGENT AS A RESULT OF SUCH LENDER’S FAILURE TO FUND
ITS APPLICABLE SHARE OF ANY FUNDING. A NOTICE BY THE ADMINISTRATIVE AGENT TO ANY
LENDER OR THE BORROWER WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS SECTION
2.06(D) SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR.


 


(E)   ON THE CONVERSION DATE, TO THE EXTENT REQUIRED TO PAY THE AMOUNTS
SPECIFIED BELOW (AND IN ACCORDANCE WITH THE CONVERSION DATE FUNDING NOTICE), AND
IN THE FOLLOWING ORDER OF PRIORITY, THE ADMINISTRATIVE AGENT SHALL (X) FIRST,
APPLY ANY AMOUNTS ON DEPOSIT IN OR STANDING TO THE CREDIT OF THE CONSTRUCTION
ACCOUNT (OTHER THAN AMOUNTS IN THE BOND PROCEEDS SUB-ACCOUNT), AND (Y) SECOND,
(A) IN THE CASE OF ANY PREPAYMENT OF THE CONSTRUCTION LOANS, REDUCE ANY UNUSED
PORTION OF THE AGGREGATE CONSTRUCTION LOAN COMMITMENT (WITH A CORRESPONDING
REDUCTION IN THE TERM LOAN COMMITMENTS IN ACCORDANCE WITH SECTION 2.08(E)
(TERMINATION OR REDUCTION OF COMMITMENTS)), OR (B) IN ALL OTHER CASES, DISBURSE
TO THE ADMINISTRATIVE AGENT ANY UNUSED PORTION OF THE AGGREGATE CONSTRUCTION
LOAN COMMITMENT FOR APPLICATION AS SPECIFIED BELOW:


 

(I)                        FIRST, FOR DEPOSIT INTO THE DEBT SERVICE RESERVE
ACCOUNT IN AN AMOUNT WHICH, WHEN TAKEN TOGETHER WITH ALL OTHER AMOUNTS THEN ON
DEPOSIT IN OR CREDITED TO THE DEBT SERVICE RESERVE ACCOUNT, EQUALS FIFTY PERCENT
(50%) OF THE THEN-CURRENT DEBT SERVICE RESERVE REQUIRED AMOUNT;

 

9

--------------------------------------------------------------------------------


 

(II)                     SECOND, TO THE BORROWER FOR THE PAYMENT OF ANY
REMAINING PROJECT COSTS;

 

(III)                  THIRD, FOR DEPOSIT INTO THE CONTINGENCY RESERVE ACCOUNT
IN AN AMOUNT SUCH THAT THE AMOUNTS ON DEPOSIT THEREIN ARE EQUAL TO THE
CONTINGENCY RESERVE REQUIRED AMOUNT;

 

(IV)                 FOURTH, AS A DISTRIBUTION TO THE SPONSOR IN AN AMOUNT NOT
TO EXCEED TWO MILLION SEVEN HUNDRED FIFTY THOUSAND DOLLARS ($2,750,000) TO REPAY
THE LOAN (INCLUDING ACCRUED INTEREST) FROM THE DESIGN-BUILD CONTRACTOR TO THE
SPONSOR;

 

(V)                    FIFTH, UPON WRITTEN NOTICE OF EITHER THE BORROWER OR THE
ADMINISTRATIVE AGENT, FOR DEPOSIT INTO THE DEBT SERVICE RESERVE ACCOUNT IN AN
AMOUNT SUCH THAT THE TOTAL AMOUNT ON DEPOSIT THEREIN IS EQUAL TO THE
THEN-CURRENT DEBT SERVICE RESERVE REQUIRED AMOUNT;

 

(VI)                 SIXTH, IF THE PRE-CONVERSION PREPAYMENT TARGET HAS NOT BEEN
ACHIEVED, AS A PREPAYMENT OF THE CONSTRUCTION LOANS IN ACCORDANCE WITH SECTION
3.10(D)(I) (MANDATORY PREPAYMENT) TO THE EXTENT REQUIRED TO ACHIEVE THE
PRE-CONVERSION PREPAYMENT TARGET; AND

 

(VII)              SEVENTH, AS A PREPAYMENT OF THE CONSTRUCTION LOANS IN
ACCORDANCE WITH SECTION 3.10(D)(II) (MANDATORY PREPAYMENT) AND, PROVIDED THAT NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, FOR DISTRIBUTION TO
THE PLEDGOR, IN AMOUNTS SUCH THAT THE RATIO OF AGGREGATE PRE-CONVERSION
DISTRIBUTIONS TO AGGREGATE PRE-CONVERSION CASH SWEEPS IS EQUAL TO 40:60,
PROVIDED, THAT IF SUFFICIENT AMOUNTS ARE NOT AVAILABLE AT THIS PRIORITY FOR
PREPAYMENT OF THE CONSTRUCTION LOANS IN ORDER FOR SUCH RATIO TO BE ACHIEVED,
THEN ALL SUCH AMOUNTS SHALL BE APPLIED AS A PREPAYMENT OF THE CONSTRUCTION LOANS
IN ACCORDANCE WITH SECTION 3.10(D)(II) (MANDATORY PREPAYMENT).

 


SECTION 2.07    EVIDENCE OF INDEBTEDNESS. (A) EACH LOAN MADE BY EACH LENDER
SHALL BE EVIDENCED BY ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER
AND BY THE ADMINISTRATIVE AGENT IN THE ORDINARY COURSE OF BUSINESS, INCLUDING
THE REGISTER FOR THE RECORDATION OF THE LOANS MAINTAINED BY THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 10.03(C) (ASSIGNMENTS). THE
ACCOUNTS OR RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL
BE CONCLUSIVE

 

10

--------------------------------------------------------------------------------


 


EVIDENCE, ABSENT MANIFEST ERROR, OF THE AMOUNT OF THE LOANS MADE BY THE LENDERS
TO THE BORROWER AND THE INTEREST AND PAYMENTS THEREON. ANY FAILURE TO SO RECORD
OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR OTHERWISE AFFECT THE
OBLIGATION OF THE BORROWER HEREUNDER TO PAY ANY AMOUNT OWING WITH RESPECT TO THE
OBLIGATIONS. IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS
MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE
AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE
AGENT SHALL CONTROL, ABSENT MANIFEST ERROR.


 


(B)   THE BORROWER AGREES THAT IN ADDITION TO THE REGISTER AND ANY OTHER
ACCOUNTS AND RECORDS MAINTAINED PURSUANT TO SECTION 2.07(A) (EVIDENCE OF
INDEBTEDNESS), THE LOANS MADE BY EACH LENDER SHALL BE EVIDENCED BY A NOTE OR
NOTES DULY EXECUTED ON BEHALF OF THE BORROWER. CONSTRUCTION NOTES AND WORKING
CAPITAL NOTES SHALL BE DATED THE CLOSING DATE (OR, IF LATER, THE DATE OF ANY
REQUEST THEREFOR BY A LENDER). TERM NOTES SHALL BE DATED THE CONVERSION DATE
(OR, IF LATER, THE DATE OF ANY REQUEST THEREFOR BY A LENDER). EACH SUCH NOTE
SHALL BE PAYABLE TO THE ORDER OF SUCH LENDER IN A PRINCIPAL AMOUNT EQUAL TO SUCH
LENDER’S CONSTRUCTION LOAN COMMITMENT, TERM LOAN COMMITMENT OR WORKING CAPITAL
LOAN COMMITMENT, AS APPLICABLE. EACH LENDER MAY ATTACH SCHEDULES TO ITS NOTE AND
ENDORSE THEREON THE DATE, AMOUNT AND MATURITY OF ITS LOAN AND PAYMENTS WITH
RESPECT THERETO.


 


SECTION 2.08    TERMINATION OR REDUCTION OF COMMITMENTS. (A)  UNLESS ALL OF THE
CONSTRUCTION/TERM LENDERS AGREE OTHERWISE IN WRITING, ANY UNUSED CONSTRUCTION
LOAN COMMITMENTS SHALL BE TERMINATED ON THE EARLIER TO OCCUR OF THE CONVERSION
DATE AND THE CONVERSION DATE CERTAIN, IN EACH CASE AFTER GIVING EFFECT TO ALL
CONSTRUCTION LOANS, IF ANY, TO BE MADE ON SUCH DAY.


 


(B)   UNLESS ALL OF THE CONSTRUCTION/TERM LENDERS AGREE OTHERWISE IN WRITING,
ANY UNUSED TERM LOAN COMMITMENTS SHALL BE TERMINATED ON THE EARLIER TO OCCUR OF
THE CONVERSION DATE AND THE CONVERSION DATE CERTAIN, AFTER GIVING EFFECT TO ALL
TERM LOANS, IF ANY, TO BE MADE ON SUCH DAY.


 


(C)   UNLESS ALL OF THE WORKING CAPITAL LENDERS AGREE OTHERWISE IN WRITING, IF
THE CONVERSION DATE DOES NOT OCCUR ON OR PRIOR TO THE CONVERSION DATE CERTAIN,
ALL WORKING CAPITAL LOAN COMMITMENTS SHALL BE AUTOMATICALLY AND PERMANENTLY
TERMINATED ON THE CONVERSION DATE CERTAIN.


 


(D)   UPON ANY PREPAYMENT OF THE CONSTRUCTION LOANS PURSUANT TO SECTION 3.09
(OPTIONAL PREPAYMENT) OR SECTION 3.10 (MANDATORY PREPAYMENT), OR ANY REDUCTION
IN CONSTRUCTION LOAN COMMITMENTS, THE TERM LOAN COMMITMENTS SHALL BE
AUTOMATICALLY AND PERMANENTLY REDUCED IN AN AMOUNT EQUAL TO SUCH PREPAYMENT OR
REDUCTION.

 

11

--------------------------------------------------------------------------------


 


(E)   ANY UNUSED CONSTRUCTION LOAN COMMITMENTS, TERM LOAN COMMITMENTS OR WORKING
CAPITAL LOAN COMMITMENTS SHALL BE TERMINATED UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT IF AND TO THE EXTENT REQUIRED PURSUANT TO SECTION 8.02 (ACTION UPON
BANKRUPTCY) OR SECTION 8.03 (ACTION UPON OTHER EVENT OF DEFAULT) IN ACCORDANCE
WITH THE TERMS THEREOF.


 


(F)    ANY WORKING CAPITAL LOAN COMMITMENTS SHALL BE AUTOMATICALLY AND
PERMANENTLY TERMINATED IN FULL ON THE EARLIER OF (I) THE DATE THAT IS NINETY
(90) DAYS AFTER THE DATE ON WHICH ALL OUTSTANDING CONSTRUCTION LOANS AND TERMS
LOANS HAVE BEEN PAID IN FULL AND (II) THE FINAL MATURITY DATE.


 


(G)   ANY WORKING CAPITAL LOAN COMMITMENTS MAY BE TERMINATED OR REDUCED, IN
WHOLE OR IN PART (IN INTEGRAL MULTIPLES OF ONE HUNDRED THOUSAND DOLLARS
($100,000)), BY THE BORROWER UPON NO LESS THAN TEN (10) DAYS’ PRIOR WRITTEN
NOTICE TO THE ADMINISTRATIVE AGENT; PROVIDED, UPON ANY SUCH TERMINATION OR
REDUCTION, THE SUM OF (X) THE AMOUNTS ON DEPOSIT IN OR STANDING TO THE CREDIT OF
THE WORKING CAPITAL RESERVE ACCOUNT (NOT INCLUDING AMOUNTS IN THE LC CASH
COLLATERAL SUB-ACCOUNT) PLUS (Y) THE AGGREGATE WORKING CAPITAL LOAN COMMITMENT
IS EQUAL TO OR GREATER THAN THE WORKING CAPITAL RESERVE REQUIRED AMOUNT.


 


(H)   THE AGGREGATE WORKING CAPITAL LOAN COMMITMENT AND THE WORKING CAPITAL
AVAILABLE AMOUNT SHALL BE AUTOMATICALLY REDUCED TO THE EXTENT OF, AND IN THE
AMOUNT OF, ANY PREPAYMENT OF THE WORKING CAPITAL LOANS THAT IS APPLIED, AT THE
BORROWER’S OPTION, TO THE WORKING CAPITAL RESERVE ACCOUNT PURSUANT TO SECTION
3.09(D)(II)(C) (OPTIONAL PREPAYMENT).


 


(I)    THE AGGREGATE WORKING CAPITAL LOAN COMMITMENT AND THE WORKING CAPITAL
AVAILABLE AMOUNT SHALL BE AUTOMATICALLY REDUCED TO THE EXTENT OF, AND IN THE
AMOUNT OF, ANY PREPAYMENT OF THE WORKING CAPITAL LOANS PURSUANT TO SECTION
3.10(G)(II) OR (IV) (MANDATORY PREPAYMENT).


 


SECTION 2.09    ADDITIONAL PLANT. (A)  THE BORROWER AND THE LENDERS ACKNOWLEDGE
THAT THE BORROWER OR ONE OF ITS AFFILIATES MAY (BUT SHALL NOT BE OBLIGATED TO),
IN THE FUTURE, REQUEST THAT THE LENDERS CONSIDER MAKING AVAILABLE ADDITIONAL
SENIOR LOANS (I) TO FINANCE THE OWNERSHIP, DEVELOPMENT, ENGINEERING,
CONSTRUCTION, TESTING AND OPERATION OF AN EXPANSION PLANT LOCATED ON THE SAME
SITE AS THE HURON PLANT AND DESIGNED TO PRODUCE AN ADDITIONAL APPROXIMATELY
THIRTY (30) MILLION GALLONS-PER-YEAR OF DENATURED ETHANOL, TOGETHER WITH
DISTILLERS GRAINS, AND (II) TO FINANCE UP TO 65% OF THE TOTAL CAPITAL
REQUIREMENTS OF AN ADDITIONAL ETHANOL FACILITY TO BE LOCATED IN INDIANA, IN EACH
CASE OWNED AND OPERATED BY A WHOLLY-OWNED SUBSIDIARY OF ADVANCED BIOENERGY, LLC,
A DELAWARE LIMITED LIABILITY COMPANY, AND SUBJECT TO (X) THE SATISFACTION OF ALL
DUE DILIGENCE INQUIRIES OF EACH LENDER, (Y) THE PRIOR WRITTEN APPROVAL OF ALL OF
THE LENDERS, AND (Z) THE EXECUTION

 

12

--------------------------------------------------------------------------------


 


AND DELIVERY OF ALL AMENDMENTS TO THE THEN-EXISTING FINANCING DOCUMENTS AND ALL
ADDITIONAL FINANCING DOCUMENTS AS THE LENDERS MAY REQUIRE. THE BORROWER
ACKNOWLEDGES AND AGREES THAT THIS SECTION 2.09 DOES NOT CONSTITUTE A COMMITMENT
OR OBLIGATION ON THE PART OF ANY LENDER TO PROVIDE FUNDING FOR ANY SUCH
ADDITIONAL ETHANOL FACILITY.


 


ARTICLE III


 


REPAYMENTS, PREPAYMENTS, INTEREST AND FEES


 


SECTION 3.01    REPAYMENT OF CONSTRUCTION LOAN FUNDINGS. (A) THE BORROWER
UNCONDITIONALLY AND IRREVOCABLY PROMISES TO PAY TO THE ADMINISTRATIVE AGENT FOR
THE RATABLE ACCOUNT OF EACH CONSTRUCTION/TERM LENDER THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF THE CONSTRUCTION LOANS IN ACCORDANCE WITH THIS SECTION 3.01.


 


(B)   THE CONSTRUCTION LOANS SHALL BE REPAID IN FULL ON THE CONVERSION DATE WITH
THE PROCEEDS OF THE TERM LOANS OR, IF EARLIER, ON THE CONVERSION DATE CERTAIN IN
ACCORDANCE WITH SECTION 3.01(C).


 


(C)   UNLESS ALL OF THE CONSTRUCTION/TERM LENDERS AGREE OTHERWISE IN WRITING, IF
THE CONVERSION DATE DOES NOT OCCUR ON OR PRIOR TO THE CONVERSION DATE CERTAIN,
ON THE CONVERSION DATE CERTAIN, (1) EACH OUTSTANDING CONSTRUCTION LOAN SHALL
BECOME DUE AND PAYABLE, (2) ALL AMOUNTS IN ANY PROJECT ACCOUNTS (OTHER THAN THE
BOND PROCEEDS SUB-ACCOUNT) SHALL BE PROMPTLY APPLIED AT THE WRITTEN INSTRUCTION
OF THE ADMINISTRATIVE AGENT TO OBLIGATIONS THEN OUTSTANDING IN ACCORDANCE WITH
SECTION 4.2 (APPLICATION OF PROCEEDS) OF THE INTERCREDITOR AGREEMENT, AND
(3) THE BORROWER SHALL PAY ALL ACCRUED INTEREST ON AND REPAY THE ENTIRE
REMAINING PRINCIPAL AMOUNT OF ALL OUTSTANDING CONSTRUCTION LOANS TO THE
ADMINISTRATIVE AGENT, FOR THE PRO RATA ACCOUNT OF THE LENDERS (BASED ON THEIR
RESPECTIVE CONSTRUCTION LOAN COMMITMENT PERCENTAGES), TOGETHER WITH ANY AND ALL
FEES AND OTHER OBLIGATIONS OWED TO THE SENIOR SECURED PARTIES.


 


SECTION 3.02    REPAYMENT OF TERM LOAN FUNDINGS. (A)  THE BORROWER
UNCONDITIONALLY AND IRREVOCABLY PROMISES TO PAY TO THE ADMINISTRATIVE AGENT FOR
THE RATABLE ACCOUNT OF EACH CONSTRUCTION/TERM LENDER THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF THE TERM LOANS, ON THE INITIAL QUARTERLY PAYMENT DATE AND ON
EACH QUARTERLY PAYMENT DATE THEREAFTER, IN THE RESPECTIVE AMOUNTS SET FORTH
BELOW OPPOSITE EACH SUCH QUARTERLY PAYMENT DATE (WHICH AMOUNTS SHALL BE REDUCED
IN INVERSE ORDER OF MATURITY AS A RESULT OF ANY PREPAYMENTS OF THE TERM LOANS
MADE IN ACCORDANCE WITH SECTION 3.09 (OPTIONAL PREPAYMENT) OR SECTION 3.10
(MANDATORY PREPAYMENT) IN ACCORDANCE WITH THE TERMS SET FORTH THEREIN OR AS A
RESULT OF ANY REDUCTION IN THE TERM LOAN COMMITMENTS PURSUANT TO SECTION 2.08(B)
OR (E) (TERMINATION OR REDUCTION OF COMMITMENTS). THE FIRST QUARTERLY PAYMENT
DATE IN EACH TABLE BELOW CORRESPONDS TO INITIAL QUARTERLY PAYMENT DATE.

 

13

--------------------------------------------------------------------------------


 

Term Loans

 

Quarterly Payment 
Date

 

Principal Amount

 

1

 

US$

1,360,500

 

2

 

US$

1,360,500

 

3

 

US$

1,360,500

 

4

 

US$

1,360,500

 

5

 

US$

1,360,500

 

6

 

US$

1,360,500

 

7

 

US$

1,360,500

 

8

 

US$

1,360,500

 

9

 

US$

1,360,500

 

10

 

US$

1,360,500

 

11

 

US$

1,360,500

 

12

 

US$

1,360,500

 

13

 

US$

1,360,500

 

14

 

US$

1,360,500

 

15

 

US$

1,360,500

 

16

 

US$

1,360,500

 

17

 

US$

1,360,500

 

18

 

US$

1,360,500

 

19

 

US$

1,360,500

 

20

 

US$

1,360,500

 

21

 

US$

1,360,500

 

22

 

US$

1,360,500

 

23

 

US$

1,360,500

 

Final Maturity Date

 

US$

59,408,500

 

 


(B)   NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN SECTION 3.02(A), THE
FINAL PRINCIPAL REPAYMENT INSTALLMENT ON THE FINAL MATURITY DATE SHALL IN ANY
EVENT BE IN AN AMOUNT EQUAL TO THE AGGREGATE PRINCIPAL AMOUNT OF ALL TERM LOANS
OUTSTANDING ON SUCH DATE.


 


SECTION 3.03    REPAYMENT OF WORKING CAPITAL LOAN FUNDINGS. (A) THE BORROWER
UNCONDITIONALLY AND IRREVOCABLY PROMISES TO PAY TO THE ADMINISTRATIVE AGENT FOR
THE RATABLE ACCOUNT OF EACH WORKING CAPITAL LENDER THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF THE WORKING CAPITAL LOANS IN ACCORDANCE WITH THIS SECTION
3.03.

 

14

--------------------------------------------------------------------------------


 


(B)   THE WORKING CAPITAL LOANS SHALL BE REPAID IN FULL ON THE WORKING CAPITAL
LOAN MATURITY DATE.


 


(C)   UNLESS ALL OF THE WORKING CAPITAL LENDERS AGREE OTHERWISE IN WRITING, IF
THE CONVERSION DATE DOES NOT OCCUR ON OR PRIOR TO THE CONVERSION DATE CERTAIN,
THEN ON THE CONVERSION DATE CERTAIN, (I) EACH OUTSTANDING WORKING CAPITAL LOAN
SHALL BECOME DUE AND PAYABLE, (II) ALL AMOUNTS IN ANY PROJECT ACCOUNTS SHALL BE
PROMPTLY APPLIED TO THE OBLIGATIONS THEN OUTSTANDING IN ACCORDANCE WITH
SECTION 4.2 (APPLICATION OF PROCEEDS) OF THE INTERCREDITOR AGREEMENT, AND (III)
THE BORROWER SHALL PAY ALL ACCRUED INTEREST ON AND REPAY THE ENTIRE REMAINING
PRINCIPAL AMOUNT OF ALL OUTSTANDING WORKING CAPITAL LOANS TO THE ADMINISTRATIVE
AGENT, FOR THE PRO RATA ACCOUNT OF THE LENDERS (BASED ON THEIR RESPECTIVE
WORKING CAPITAL LOAN COMMITMENT PERCENTAGES), TOGETHER WITH ANY AND ALL FEES AND
OTHER OBLIGATIONS OWED TO THE SENIOR SECURED PARTIES.


 


SECTION 3.04    INTEREST PAYMENT DATES. (A) INTEREST ACCRUED ON EACH LOAN SHALL
BE PAYABLE, WITHOUT DUPLICATION:


 

(I)                        ON THE MATURITY DATE FOR SUCH LOAN;

 

(II)                     ON EACH INTEREST PAYMENT DATE FOR SUCH LOAN; AND

 

(III)                  WITH RESPECT TO ANY LOAN, ON ANY DATE WHEN SUCH LOAN IS
PREPAID HEREUNDER ON THE PORTION SO PREPAID.

 


(B)   INTEREST ACCRUED ON THE LOANS OR OTHER MONETARY OBLIGATIONS AFTER THE DATE
SUCH AMOUNT IS DUE AND PAYABLE (WHETHER ON THE MATURITY DATE FOR SUCH LOAN, ANY
QUARTERLY PAYMENT DATE, ANY INTEREST PAYMENT DATE, UPON ACCELERATION OR
OTHERWISE) SHALL BE PAYABLE UPON DEMAND.


 


(C)   INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE WITH THE TERMS
HEREOF, BEFORE AND AFTER JUDGMENT, REGARDLESS OF WHETHER AN INSOLVENCY OR
LIQUIDATION PROCEEDING EXISTS IN RESPECT OF THE BORROWER, AND, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE LENDERS SHALL BE ENTITLED TO RECEIVE POST-PETITION
INTEREST DURING THE PENDENCY OF AN INSOLVENCY OR LIQUIDATION PROCEEDING.


 


SECTION 3.05    INTEREST RATES. (A) PURSUANT TO EACH PROPERLY DELIVERED FUNDING
NOTICE AND INTEREST PERIOD NOTICE, (I) EACH EURODOLLAR LOAN SHALL ACCRUE
INTEREST AT A RATE PER ANNUM DURING EACH INTEREST PERIOD APPLICABLE THERETO
EQUAL TO THE SUM OF THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD PLUS THE
APPLICABLE MARGIN AND (II) EACH BASE RATE LOAN SHALL ACCRUE INTEREST AT A RATE
PER ANNUM DURING EACH QUARTERLY PERIOD EQUAL TO THE SUM OF THE BASE RATE FOR
SUCH QUARTERLY PERIOD PLUS THE APPLICABLE MARGIN.

 

15

--------------------------------------------------------------------------------


 


(B)   ON OR BEFORE 11:00 A.M., NEW YORK CITY TIME, AT LEAST THREE (3) BUSINESS
DAYS PRIOR TO THE END OF EACH INTEREST PERIOD FOR EACH EURODOLLAR LOAN, AND AT
LEAST THREE (3) BUSINESS DAYS PRIOR TO THE END OF ANY QUARTERLY PERIOD FOR ANY
BASE RATE LOANS, THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN
INTEREST PERIOD NOTICE SETTING FORTH THE BORROWER’S ELECTION (I) TO CONTINUE ANY
SUCH EURODOLLAR LOAN AS (OR CONVERT ANY SUCH BASE RATE LOAN TO) A EURODOLLAR
LOAN AND SETTING FORTH THE BORROWER’S ELECTION WITH RESPECT TO THE DURATION OF
THE NEXT INTEREST PERIOD APPLICABLE TO SUCH CONTINUED OR CONVERTED EURODOLLAR
LOAN, WHICH INTEREST PERIOD SHALL BE ONE (1), TWO (2), THREE (3) OR SIX
(6) MONTHS IN LENGTH OR (II) TO CONVERT ANY SUCH EURODOLLAR LOAN TO A BASE RATE
LOAN AT THE END OF THE THEN-CURRENT INTEREST PERIOD; PROVIDED, THAT IF AN EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING, ALL EURODOLLAR LOANS SHALL
AUTOMATICALLY CONVERT INTO BASE RATE LOANS AT THE END OF THE THEN-CURRENT
INTEREST PERIODS. UPON THE WAIVER OR CURE OF SUCH EVENT OF DEFAULT, THE BORROWER
SHALL HAVE THE OPTION TO CONTINUE SUCH LOANS AS BASE RATE LOANS AND/OR TO
CONVERT SUCH LOANS TO EURODOLLAR LOANS (BY DELIVERY OF AN INTEREST PERIOD
NOTICE), SUBJECT TO THE NOTICE PERIODS SET FORTH ABOVE. NOTWITHSTANDING ANYTHING
TO THE CONTRARY, ANY PORTION OF THE LOANS MATURING IN LESS THAN ONE MONTH MAY
NOT BE CONTINUED AS, OR CONVERTED TO, EURODOLLAR LOANS AND WILL AUTOMATICALLY
CONVERT TO BASE RATE LOANS AT THE END OF THE THEN-CURRENT INTEREST PERIOD.


 


(C)   IF THE BORROWER FAILS TO DELIVER AN INTEREST PERIOD NOTICE IN ACCORDANCE
WITH SECTION 3.05(B), (I) WITH RESPECT TO ANY EURODOLLAR LOAN, SUCH EURODOLLAR
LOAN SHALL AUTOMATICALLY CONTINUE AS A EURODOLLAR LOAN WITH AN INTEREST PERIOD
OF ONE (1) MONTH OR (II) WITH RESPECT TO ANY BASE RATE LOAN, SUCH BASE RATE LOAN
SHALL AUTOMATICALLY CONTINUE AS A BASE RATE LOAN.


 


(D)   ALL EURODOLLAR LOANS SHALL BEAR INTEREST FROM AND INCLUDING THE FIRST DAY
OF THE APPLICABLE INTEREST PERIOD TO (AND EXCLUDING) THE LAST DAY OF SUCH
INTEREST PERIOD AT THE INTEREST RATE DETERMINED AS APPLICABLE TO SUCH EURODOLLAR
LOAN.


 


(E)   NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE BORROWER SHALL HAVE, IN THE
AGGREGATE, NO MORE THAN EIGHT (8) SEPARATE EURODOLLAR LOANS OUTSTANDING AT ANY
ONE TIME PRIOR TO THE CONVERSION DATE OR FIVE (5) SEPARATE EURODOLLAR LOANS
OUTSTANDING AT ANY ONE TIME AFTER THE CONVERSION DATE. FOR PURPOSES OF THE
FOREGOING, (I) EURODOLLAR LOANS HAVING DIFFERENT INTEREST PERIODS, REGARDLESS OF
WHETHER THEY COMMENCE ON THE SAME DATE, SHALL BE CONSIDERED SEPARATE EURODOLLAR
LOANS AND (II)  ALL EURODOLLAR LOANS HAVING THE SAME INTEREST PERIOD AND
COMMENCING ON THE SAME DATE SHALL BE CONSIDERED TO BE A SINGLE EURODOLLAR LOAN.


 


(F)    ALL BASE RATE LOANS SHALL BEAR INTEREST FROM AND INCLUDING THE FIRST DAY
OF EACH QUARTERLY PERIOD (OR THE DAY ON WHICH EURODOLLAR LOANS ARE CONVERTED TO
BASE RATE LOANS AS REQUIRED UNDER SECTION 3.05(B) OR UNDER ARTICLE IV
(EURODOLLAR RATE AND

 

16

--------------------------------------------------------------------------------


 


TAX PROVISIONS)) TO (AND INCLUDING) THE NEXT SUCCEEDING QUARTERLY PAYMENT DATE
AT THE INTEREST RATE DETERMINED AS APPLICABLE TO SUCH BASE RATE LOAN.


 


SECTION 3.06    DEFAULT INTEREST RATE.


 


(A)   IF (I) ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY LOAN IS NOT PAID
WHEN DUE (WHETHER ON THE MATURITY DATE FOR SUCH LOAN, BY ACCELERATION OR
OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO
THE RATE THAT WOULD OTHERWISE BE APPLICABLE THERETO PLUS TWO PERCENT (2%), OR
(II) ANY OBLIGATION (OTHER THAN PRINCIPAL ON THE LOANS) IS NOT PAID WHEN DUE
(WHETHER ON THE DUE DATE THEREOF, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE RATE THEN APPLICABLE
TO BASE RATE LOANS PLUS TWO PERCENT (2%), IN EACH CASE, WITH RESPECT TO
CLAUSES (I) AND (II) ABOVE, FROM THE DATE OF SUCH NON-PAYMENT UNTIL SUCH AMOUNT
IS PAID IN FULL (BEFORE AS WELL AS AFTER JUDGMENT).


 


(B)   UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT
(OTHER THAN AN EVENT OF DEFAULT UNDER SECTION 8.01(A) (EVENTS OF DEFAULT -
NONPAYMENT), FOR WHICH PROVISION IS MADE IN SECTION 3.06(A)), THE BORROWER SHALL
PAY, IN ADDITION TO THE INTEREST THEN PAYABLE ON ANY LOAN, ADDITIONAL INTEREST
(BEFORE AS WELL AS AFTER JUDGMENT) ON THE LOANS AT TWO PERCENT (2%) PER ANNUM
(THE RATE IN EFFECT PLUS SUCH TWO PERCENT (2%) PER ANNUM, THE “DEFAULT RATE”)
UNTIL SUCH EVENT OF DEFAULT IS CURED OR WAIVED.


 


SECTION 3.07    INTEREST RATE DETERMINATION. THE ADMINISTRATIVE AGENT SHALL
DETERMINE THE INTEREST RATE APPLICABLE TO THE LOANS IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT, AND SHALL GIVE PROMPT NOTICE TO THE BORROWER AND THE LENDERS
OF SUCH DETERMINATION, AND ITS DETERMINATION THEREOF SHALL BE CONCLUSIVE, ABSENT
MANIFEST ERROR.


 


SECTION 3.08    COMPUTATION OF INTEREST AND FEES. (A)  ALL COMPUTATIONS OF
INTEREST FOR BASE RATE LOANS WHEN THE BASE RATE IS DETERMINED BY WESTLB’S “PRIME
RATE” SHALL BE MADE ON THE BASIS OF A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY
BE, AND ACTUAL DAYS ELAPSED. ALL COMPUTATIONS OF INTEREST FOR EURODOLLAR LOANS
AND FOR BASE RATE LOANS WHEN THE BASE RATE IS DETERMINED BY THE FEDERAL FUNDS
EFFECTIVE RATE SHALL BE MADE ON THE BASIS OF A 360-DAY YEAR AND ACTUAL DAYS
ELAPSED.


 


(B)   INTEREST SHALL ACCRUE ON EACH LOAN FOR THE DAY ON WHICH THE LOAN IS MADE,
AND SHALL NOT ACCRUE ON A LOAN, OR ANY PORTION THEREOF, FOR THE DAY ON WHICH THE
LOAN OR SUCH PORTION IS PAID; PROVIDED, THAT ANY LOAN THAT IS REPAID ON THE SAME
DAY ON WHICH IT IS MADE SHALL BEAR INTEREST FOR ONE (1) DAY.


 


(C)   EACH DETERMINATION BY THE ADMINISTRATIVE AGENT OF AN INTEREST RATE OR FEE
HEREUNDER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST
ERROR.

 

17

--------------------------------------------------------------------------------


 


SECTION 3.09    OPTIONAL PREPAYMENT. (A)  THE BORROWER SHALL HAVE THE RIGHT AT
ANY TIME, AND FROM TIME TO TIME, TO PREPAY THE LOANS, IN WHOLE OR IN PART, UPON
NOT FEWER THAN FIVE (5) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT.


 


(B)   ANY PARTIAL PREPAYMENT OF THE LOANS SHALL BE IN A MINIMUM AMOUNT OF FIVE
HUNDRED THOUSAND DOLLARS ($500,000) AND IN INTEGRAL MULTIPLES OF ONE HUNDRED
THOUSAND DOLLARS ($100,000) IN EXCESS THEREOF.


 


(C)   EACH NOTICE OF PREPAYMENT GIVEN BY THE BORROWER UNDER THIS SECTION 3.09
SHALL SPECIFY THE PREPAYMENT DATE AND THE PORTION OF THE PRINCIPAL AMOUNT OF
LOANS TO BE PREPAID. ALL PREPAYMENTS UNDER THIS SECTION 3.09 SHALL BE MADE BY
THE BORROWER TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS AND
SHALL BE ACCOMPANIED BY ACCRUED INTEREST ON THE PRINCIPAL AMOUNT BEING PREPAID
TO BUT EXCLUDING THE DATE OF PAYMENT AND BY ANY ADDITIONAL AMOUNTS REQUIRED TO
BE PAID UNDER SECTION 4.05 (FUNDING LOSSES).


 


(D)   AMOUNTS OF PRINCIPAL PREPAID UNDER THIS SECTION 3.09 SHALL BE APPLIED BY
THE ADMINISTRATIVE AGENT:


 

(I)                        IN THE CASE OF A PREPAYMENT OF CONSTRUCTION LOANS OR
TERM LOANS, TO THE CONSTRUCTION LOANS OR TERM LOANS, AS THE CASE MAY BE, PRO
RATA AMONG THE CONSTRUCTION/TERM LENDERS BASED ON THEIR RESPECTIVE OUTSTANDING
PRINCIPAL AMOUNTS OF CONSTRUCTION LOANS OR TERM LOANS, AS THE CASE MAY BE, ON
THE DATE OF SUCH PREPAYMENT (AND THEN, IN THE CASE OF THE TERM LOANS, TO THE
REMAINING OUTSTANDING INSTALLMENTS OF PRINCIPAL OF THE TERM LOANS UNDER SECTION
3.02(A) IN INVERSE ORDER OF MATURITY);

 

(II)                     IN THE CASE OF A PREPAYMENT OF WORKING CAPITAL LOANS:

 

(A)                              FIRST, TO THE WORKING CAPITAL LOANS, PRO RATA
AMONG THE WORKING CAPITAL LENDERS IN PROPORTION TO THEIR RESPECTIVE PRINCIPAL
AMOUNTS OF OUTSTANDING WORKING CAPITAL LOANS;

 

(B)                                SECOND, TO THE LC CASH COLLATERAL SUB-ACCOUNT
IN AN AMOUNT UP TO THE MAXIMUM AVAILABLE AMOUNTS UNDER ALL LETTERS OF CREDIT
THEN OUTSTANDING AS CASH COLLATERAL TO SECURE THE REPAYMENT OF ANY WORKING
CAPITAL LOANS THAT MAY RESULT FROM A DRAW ON ANY SUCH LETTER OF CREDIT; AND

 

(C)                                THIRD, IF ALL OUTSTANDING WORKING CAPITAL
LOANS HAVE BEEN PAID IN FULL, AND ALL LETTERS OF CREDIT HAVE BEEN CASH

 

18

--------------------------------------------------------------------------------


 

                                                COLLATERALIZED IN FULL IN
ACCORDANCE WITH PRIORITY SECOND ABOVE, AT BORROWER’S OPTION, TO REDUCE THE
WORKING CAPITAL LOAN COMMITMENT BY DEPOSITING AN AMOUNT EQUAL TO SUCH REDUCTION
IN THE WORKING CAPITAL RESERVE ACCOUNT.

 


(E)   AMOUNTS OF CONSTRUCTION LOANS AND TERM LOANS PREPAID PURSUANT TO THIS
SECTION 3.09 MAY NOT BE REBORROWED.


 


SECTION 3.10    MANDATORY PREPAYMENT. (A)  THE BORROWER SHALL BE REQUIRED TO
PREPAY THE LOANS:


 

(I)                        UPON RECEIPT BY THE BORROWER OF INSURANCE PROCEEDS AS
REQUIRED PURSUANT TO SECTION 12.01(D)(II) OR SECTION 12.01(E) OF THE ACCOUNTS
AGREEMENT;

 

(II)                     UPON RECEIPT BY THE BORROWER OF CONDEMNATION PROCEEDS,
AS REQUIRED PURSUANT TO 12.01(D)(II) OR 12.01(E) OF THE ACCOUNTS AGREEMENT;

 

(III)                  UPON RECEIPT OF ANY PROJECT DOCUMENT TERMINATION
PAYMENTS, AS REQUIRED PURSUANT TO SECTION 13.01(B)(II)(B) OF THE ACCOUNTS
AGREEMENT;

 

(IV)                 UPON RECEIPT OF PROCEEDS OF ANY ASSET DISPOSAL (OTHER THAN
PROCEEDS RECEIVED FROM THE SALE OF PRODUCTS) THAT ARE NOT USED FOR REPLACEMENT
IN ACCORDANCE WITH SECTION 13.01(B)(I)(B) OF THE ACCOUNTS AGREEMENT; AND

 

(V)                    UPON PAYMENT IN FULL OF ALL OUTSTANDING CONSTRUCTION
LOANS OR TERM LOANS, AS THE CASE MAY BE, PREPAYMENT IN FULL OF ALL OUTSTANDING
WORKING CAPITAL LOANS WITHIN NINETY (90) DAYS THEREOF;

 


(B)   THE BORROWER SHALL BE REQUIRED TO PREPAY THE LOANS:


 

(I)                        ON EACH QUARTERLY PAYMENT DATE PRIOR TO THE
CONVERSION DATE AS REQUIRED PURSUANT TO PRIORITIES ELEVENTH AND TWELFTH OF
SECTION 6.01(B) OF THE ACCOUNTS AGREEMENT; AND

 

(II)                     ON THE INITIAL QUARTERLY PAYMENT DATE AND EACH
QUARTERLY PAYMENT DATE THEREAFTER AS REQUIRED PURSUANT TO PRIORITIES TWELFTH,
FIFTEENTH AND SIXTEENTH OF SECTION 6.01(C) OF THE ACCOUNTS AGREEMENT;

 

19

--------------------------------------------------------------------------------


 


(C)   THE BORROWER SHALL BE REQUIRED TO PREPAY THE LOANS ON THE INITIAL
QUARTERLY PAYMENT DATE AND ANY QUARTERLY PAYMENT DATE THEREAFTER, IF THE
HISTORICAL DEBT SERVICE COVERAGE RATIO ON SUCH QUARTERLY PAYMENT DATE IS LESS
THAN 1.5:1.0, AS REQUIRED PURSUANT TO PRIORITY SEVENTEENTH OF SECTION 6.01(C) OF
THE ACCOUNTS AGREEMENT;


 


(D)   THE BORROWER SHALL BE REQUIRED TO PREPAY THE LOANS:


 

(I)                        ON THE CONVERSION DATE AS REQUIRED PURSUANT TO
PRIORITY SIXTH OF SECTION 2.06(E); AND

 

(II)                     ON THE CONVERSION DATE, PURSUANT TO PRIORITY SEVENTH OF
SECTION 2.06(E);

 


(E)   THE BORROWER SHALL BE REQUIRED TO PREPAY THE WORKING CAPITAL LOANS:


 

(I)                        IF A BORROWING BASE CERTIFICATE DEMONSTRATES THAT THE
THEN-OUTSTANDING PRINCIPAL AMOUNT OF THE WORKING CAPITAL LOANS EXCEEDS THE
THEN-EFFECTIVE WORKING CAPITAL COMMITMENT OR THE WORKING CAPITAL AVAILABLE
AMOUNT, WITHIN THREE (3) BUSINESS DAYS FOLLOWING THE DELIVERY OF SUCH BORROWING
BASE CERTIFICATE, PREPAY THE WORKING CAPITAL LOANS IN THE AMOUNT OF SUCH EXCESS;
AND

 

(II)                     IN ORDER TO ENSURE THAT THERE ARE NO OUTSTANDING
WORKING CAPITAL LOANS FOR A PERIOD OF TEN (10) CONSECUTIVE BUSINESS DAYS IN EACH
CALENDAR YEAR;

 


(F)    ALL PREPAYMENTS UNDER THIS SECTION 3.10 SHALL BE MADE BY THE BORROWER TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE APPLICABLE LENDERS AND SHALL BE
ACCOMPANIED BY ACCRUED INTEREST ON THE PRINCIPAL AMOUNT BEING PREPAID TO BUT
EXCLUDING THE DATE OF PAYMENT AND BY ANY ADDITIONAL AMOUNTS REQUIRED TO BE PAID
UNDER SECTION 4.05 (FUNDING LOSSES);


 


(G)   AMOUNTS OF PRINCIPAL PREPAID UNDER THIS SECTION 3.10 (OTHER THAN PURSUANT
TO SECTION 3.10(D)) SHALL BE ALLOCATED BY THE ADMINISTRATIVE AGENT:


 

(I)                        FIRST, TO THE CONSTRUCTION LOANS OR TERM LOANS, AS
THE CASE MAY BE, PRO RATA AMONG THE CONSTRUCTION/TERM LENDERS BASED ON THEIR
RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF CONSTRUCTION LOANS OR TERM LOANS, AS
THE CASE MAY BE, ON THE DATE OF SUCH PREPAYMENT (AND THEN, IN THE CASE OF THE
TERM LOANS, TO THE

 

20

--------------------------------------------------------------------------------


 

                                                REMAINING OUTSTANDING
INSTALLMENTS OF PRINCIPAL OF THE TERM LOANS UNDER SECTION 3.02(A) IN INVERSE
ORDER OF MATURITY);

 

(II)                     SECOND, IF ALL OUTSTANDING CONSTRUCTION LOANS OR TERM
LOANS, AS THE CASE MAY BE, HAVE BEEN PAID IN FULL, TO THE WORKING CAPITAL LOANS,
PRO RATA AMONG THE WORKING CAPITAL LENDERS IN PROPORTION TO THEIR RESPECTIVE
PRINCIPAL AMOUNTS OF OUTSTANDING WORKING CAPITAL LOANS (AND THE AGGREGATE
WORKING CAPITAL LOAN COMMITMENT SHALL BE REDUCED IN EACH CASE BY AN AMOUNT EQUAL
TO THE AMOUNT SO APPLIED);

 

(III)                  THIRD, TO THE LC CASH COLLATERAL SUB-ACCOUNT IN AN AMOUNT
UP TO THE MAXIMUM AVAILABLE AMOUNTS UNDER ALL LETTERS OF CREDIT THEN
OUTSTANDING  AS CASH COLLATERAL TO SECURE THE REPAYMENT OF ANY WORKING CAPITAL
LOANS THAT MAY RESULT FROM A DRAW ON ANY SUCH LETTER OF CREDIT; AND

 

(IV)                 FOURTH, IF ALL OUTSTANDING WORKING CAPITAL LOANS HAVE BEEN
PAID IN FULL, AND ALL LETTERS OF CREDIT HAVE BEEN CASH COLLATERALIZED IN FULL IN
ACCORDANCE WITH PRIORITY THIRD ABOVE, TO THE WORKING CAPITAL RESERVE ACCOUNT
(AND THE AGGREGATE WORKING CAPITAL LOAN COMMITMENT SHALL BE REDUCED BY AN AMOUNT
EQUAL TO THE AMOUNT SO APPLIED); AND

 


(H)   AMOUNTS OF CONSTRUCTION LOANS AND TERMS LOANS PREPAID PURSUANT TO THIS
SECTION 3.10 MAY NOT BE REBORROWED.


 


SECTION 3.11    TIME AND PLACE OF PAYMENTS. (A)  THE BORROWER SHALL MAKE EACH
PAYMENT (INCLUDING ANY PAYMENT OF PRINCIPAL OR INTEREST ON ANY LOAN OR ANY FEES
OR OTHER OBLIGATIONS) HEREUNDER AND UNDER ANY OTHER FINANCING DOCUMENT WITHOUT
SETOFF, DEDUCTION OR COUNTERCLAIM NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME
ON THE DATE WHEN DUE IN DOLLARS IN IMMEDIATELY AVAILABLE FUNDS TO THE
ADMINISTRATIVE AGENT AT THE FOLLOWING ACCOUNT:  JPMORGAN CHASE BANK (SWIFT ID: 
CHASUS33XXX), ACCOUNT NUMBER:  920-1-060663, FOR THE ACCOUNT OF WESTLB AG, NY
BRANCH, ABA #021000021, REF:  HEARTLAND GRAIN FUELS, L.P. OR AT SUCH OTHER
OFFICE OR ACCOUNT AS MAY FROM TIME TO TIME BE SPECIFIED BY THE ADMINISTRATIVE
AGENT TO THE BORROWER. FUNDS RECEIVED AFTER 11:00 A.M. NEW YORK CITY TIME SHALL
BE DEEMED TO HAVE BEEN RECEIVED BY THE ADMINISTRATIVE AGENT ON THE NEXT
SUCCEEDING BUSINESS DAY.


 


(B)   THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT IN IMMEDIATELY AVAILABLE
FUNDS TO EACH SENIOR SECURED PARTY ITS SHARE, IF ANY, OF ANY PAYMENTS RECEIVED
BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH SENIOR SECURED PARTY.

 

21

--------------------------------------------------------------------------------


 


(C)   WHENEVER ANY PAYMENT (INCLUDING ANY PAYMENT OF PRINCIPAL OF OR INTEREST ON
ANY LOAN OR ANY FEES OR OTHER OBLIGATIONS) HEREUNDER OR UNDER ANY OTHER
FINANCING DOCUMENT SHALL BECOME DUE, OR OTHERWISE WOULD OCCUR, ON A DAY THAT IS
NOT A BUSINESS DAY, SUCH PAYMENT SHALL (EXCEPT AS OTHERWISE REQUIRED BY THE
PROVISO TO THE DEFINITION OF “INTEREST PERIOD” WITH RESPECT TO EURODOLLAR LOANS)
BE MADE ON THE IMMEDIATELY SUCCEEDING BUSINESS DAY, AND SUCH INCREASE OF TIME
SHALL IN SUCH CASE BE INCLUDED IN THE COMPUTATION OF INTEREST OR FEES, IF
APPLICABLE.


 


SECTION 3.12    FUNDINGS AND PAYMENTS GENERALLY. (A) UNLESS THE ADMINISTRATIVE
AGENT HAS RECEIVED NOTICE FROM THE BORROWER PRIOR TO THE DATE ON WHICH ANY
PAYMENT IS DUE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS
HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT
MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE
WITH THIS AGREEMENT AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE
LENDERS THE AMOUNT DUE. IF THE BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN
EACH OF THE LENDERS SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER IN IMMEDIATELY
AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE
SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE
ADMINISTRATIVE AGENT, AT THE GREATER OF (I) THE FEDERAL FUNDS EFFECTIVE RATE AND
(II) A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION. A NOTICE BY THE ADMINISTRATIVE AGENT
TO ANY LENDER WITH RESPECT TO ANY AMOUNT OWING UNDER THIS SECTION 3.12(A) SHALL
BE CONCLUSIVE, ABSENT MANIFEST ERROR.


 


(B)   NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY LENDER TO OBTAIN FUNDS FOR
ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO CONSTITUTE A REPRESENTATION BY
ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN FUNDS FOR ANY LOAN IN ANY
PARTICULAR PLACE OR MANNER.


 


(C)   THE BORROWER HEREBY AUTHORIZES EACH LENDER, IF AND TO THE EXTENT PAYMENT
OWED TO SUCH LENDER IS NOT MADE WHEN DUE UNDER THIS AGREEMENT OR UNDER THE NOTES
HELD BY SUCH LENDER, TO CHARGE FROM TIME TO TIME AGAINST ANY OR ALL OF THE
BORROWER’S ACCOUNTS WITH SUCH LENDER (OTHER THAN, IN THE EVENT THAT THE ACCOUNTS
BANK OR ANY BANK HOLDING A LOCAL ACCOUNT IS ALSO A LENDER, ANY PROJECT ACCOUNT
OR LOCAL ACCOUNT) ANY AMOUNT SO DUE.


 


SECTION 3.13    FEES. (A)  FROM AND INCLUDING THE DATE HEREOF UNTIL THE FINAL
MATURITY DATE, THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE LENDERS, ON EACH QUARTERLY PAYMENT DATE, A COMMITMENT FEE (A
“COMMITMENT FEE”) EQUAL TO ONE-HALF OF ONE PERCENT (0.50%) PER ANNUM ON THE
AVERAGE DAILY AMOUNT BY WHICH (I) THE AGGREGATE CONSTRUCTION LOAN COMMITMENT
EXCEEDS THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF CONSTRUCTION LOANS AND
(II) THE AGGREGATE WORKING

 

22

--------------------------------------------------------------------------------


 


CAPITAL LOAN COMMITMENT EXCEEDS THE SUM OF (X) THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF WORKING CAPITAL LOANS PLUS (Y) THE MAXIMUM AVAILABLE AMOUNTS
OF ALL OUTSTANDING LETTERS OF CREDIT, IN EACH CASE, DURING THE CALENDAR QUARTER
OR PORTION THEREOF THEN ENDED. ALL COMMITMENT FEES SHALL BE COMPUTED ON THE
BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED IN A YEAR OF 365 OR 366 DAYS, AS
PRO-RATED FOR ANY PARTIAL QUARTER, AS APPLICABLE.


 


(B)   UPON THE ISSUANCE OF EACH LETTER OF CREDIT PURSUANT TO SECTION 2.04
(LETTERS OF CREDIT) AND UNTIL THE TERMINATION, CANCELLATION OR EXPIRATION OF
SUCH LETTER OF CREDIT, THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT,
ON EACH QUARTERLY PAYMENT DATE AND ON THE DATE ON WHICH SUCH LETTER OF CREDIT
EXPIRES, IS CANCELLED OR TERMINATES, (I) FOR THE ACCOUNT OF THE WORKING CAPITAL
LENDERS, AN AVAILABILITY FEE (THE “LETTER OF CREDIT AVAILABILITY FEE”) AT A RATE
PER ANNUM EQUAL TO THE WORKING CAPITAL APPLICABLE MARGIN FOR EURODOLLAR LOANS ON
THE AVERAGE DAILY MAXIMUM AVAILABLE AMOUNT UNDER SUCH LETTER OF CREDIT DURING
THE CALENDAR QUARTER OR PORTION THEREOF THEN ENDED AND (II) ONLY IF THE WORKING
CAPITAL LOAN COMMITMENT PERCENTAGE OF THE ISSUING BANK IS LESS THAN 100%, FOR
THE ACCOUNT OF THE ISSUING BANK, A FRONTING FEE (THE “LETTER OF CREDIT FRONTING
FEE”) EQUAL TO AN AMOUNT CALCULATED AT A RATE PER ANNUM EQUAL TO TWO TENTHS OF A
PERCENT (0.2%) OF THE AVERAGE DAILY MAXIMUM AVAILABLE AMOUNT UNDER SUCH LETTER
OF CREDIT DURING THE CALENDAR QUARTER OR PORTION THEREOF THEN ENDED. ALL LETTER
OF CREDIT AVAILABILITY FEES AND LETTER OF CREDIT FRONTING FEES SHALL BE COMPUTED
ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED IN A YEAR OF 360 DAYS, AS
PRO-RATED FOR ANY PARTIAL QUARTER, AS APPLICABLE.


 


(C)   THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THE LEAD ARRANGER, THE LENDERS AND THE AGENTS ADDITIONAL FEES IN THE AMOUNTS AND
AT THE TIMES FROM TIME TO TIME AGREED IN WRITING BY THE BORROWER AND THE AGENTS,
INCLUDING PURSUANT TO THE FEE LETTERS.


 


(D)   ALL FEES SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY AVAILABLE FUNDS.
ONCE PAID, NONE OF THE FEES SHALL BE REFUNDABLE UNDER ANY CIRCUMSTANCES.


 


SECTION 3.14    PRO RATA TREATMENT. (A) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN (INCLUDING SECTION 4.01 (EURODOLLAR RATE LENDING UNLAWFUL)), EACH FUNDING
OF LOANS AND EACH REDUCTION OF COMMITMENTS OF ANY TYPE SHALL BE ALLOCATED BY THE
ADMINISTRATIVE AGENT PRO RATA AMONG THE LENDERS HOLDING LOANS OF SUCH TYPE IN
ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE COMMITMENT PERCENTAGES.


 


(B)   EXCEPT AS REQUIRED UNDER SECTION 3.09 (OPTIONAL PREPAYMENT), SECTION 3.10
(MANDATORY PREPAYMENT) OR ARTICLE IV (EURODOLLAR RATE AND TAX PROVISIONS),
(I) EACH PAYMENT OR PREPAYMENT OF PRINCIPAL OF THE LOANS SHALL BE ALLOCATED BY
THE ADMINISTRATIVE AGENT PRO RATA AMONG THE APPLICABLE LENDERS IN ACCORDANCE
WITH THE

 

23

--------------------------------------------------------------------------------


 


RESPECTIVE PRINCIPAL AMOUNTS OF THEIR OUTSTANDING LOANS OF THE TYPE BEING
REPAID, (II) EACH PAYMENT OF INTEREST ON THE LOANS SHALL BE ALLOCATED BY THE
ADMINISTRATIVE AGENT PRO RATA AMONG THE APPLICABLE LENDERS IN ACCORDANCE WITH
THE RESPECTIVE INTEREST AMOUNTS OUTSTANDING ON THEIR OUTSTANDING LOANS OF THE
TYPE IN RESPECT OF WHICH INTEREST IS BEING PAID, AND (III) EACH PAYMENT OF FEES
ON THE COMMITMENTS AND/OR THE LETTERS OF CREDIT (OTHER THAN THE LETTER OF CREDIT
FRONTING FEE) SHALL BE ALLOCATED BY THE ADMINISTRATIVE AGENT PRO RATA AMONG THE
APPLICABLE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS OF THE TYPE
TO WHICH SUCH FEES RELATE.


 


(C)   EACH LENDER AGREES THAT IN COMPUTING SUCH LENDER’S PORTION OF ANY FUNDING
TO BE MADE HEREUNDER, THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION, ROUND
EACH LENDER’S PERCENTAGE OF SUCH FUNDING TO THE NEXT HIGHER OR LOWER WHOLE
DOLLAR AMOUNT IN ACCORDANCE WITH MARKET CONVENTION.


 


SECTION 3.15    SHARING OF PAYMENTS. (A)  IF ANY LENDER OBTAINS ANY PAYMENT OR
OTHER RECOVERY (WHETHER VOLUNTARY, INVOLUNTARY, BY APPLICATION OF SETOFF OR
OTHERWISE) ON ACCOUNT OF ANY LOAN (OTHER THAN PURSUANT TO THE TERMS OF ARTICLE
IV (EURODOLLAR RATE AND TAX PROVISIONS)) IN EXCESS OF ITS PRO RATA SHARE OF
PAYMENTS THEN OR THEREWITH OBTAINED BY ALL LENDERS HOLDING LOANS OF SUCH TYPE,
SUCH LENDER SHALL PURCHASE FROM THE OTHER LENDERS HOLDING LOANS OF SUCH TYPE
SUCH PARTICIPATIONS IN LOANS OF SUCH TYPE MADE BY THEM AS SHALL BE NECESSARY TO
CAUSE SUCH PURCHASING LENDER TO SHARE THE EXCESS PAYMENT OR OTHER RECOVERY
RATABLY WITH EACH OF THEM; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF THE
EXCESS PAYMENT OR OTHER RECOVERY IS THEREAFTER RECOVERED FROM SUCH PURCHASING
LENDER, THE PURCHASE SHALL BE RESCINDED AND EACH LENDER THAT HAS SOLD A
PARTICIPATION TO THE PURCHASING LENDER SHALL REPAY TO THE PURCHASING LENDER THE
PURCHASE PRICE TO THE RATABLE EXTENT OF SUCH RECOVERY TOGETHER WITH AN AMOUNT
EQUAL TO SUCH SELLING LENDER’S RATABLE SHARE (ACCORDING TO THE PROPORTION OF
(X) THE AMOUNT OF SUCH SELLING LENDER’S REQUIRED REPAYMENT TO THE PURCHASING
LENDER TO (Y) THE TOTAL AMOUNT SO RECOVERED FROM THE PURCHASING LENDER) OF ANY
INTEREST OR OTHER AMOUNT PAID OR PAYABLE BY THE PURCHASING LENDER IN RESPECT OF
THE TOTAL AMOUNT SO RECOVERED. THE BORROWER AGREES THAT ANY LENDER SO PURCHASING
A PARTICIPATION FROM ANOTHER LENDER PURSUANT TO THIS SECTION 3.15 MAY, TO THE
FULLEST EXTENT PERMITTED BY LAW, EXERCISE ALL OF ITS RIGHTS OF PAYMENT
(INCLUDING PURSUANT TO SECTION 10.14 (RIGHT OF SETOFF)) WITH RESPECT TO SUCH
PARTICIPATION AS FULLY AS IF SUCH LENDER WERE THE DIRECT CREDITOR OF THE
BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


(B)   IF UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW, ANY
LENDER RECEIVES A SECURED CLAIM IN LIEU OF A SETOFF TO WHICH THIS SECTION 3.15
APPLIES, SUCH LENDER SHALL, TO THE EXTENT PRACTICABLE, EXERCISE ITS RIGHTS IN
RESPECT OF SUCH SECURED CLAIM IN A MANNER CONSISTENT WITH THE RIGHTS OF THE
LENDERS ENTITLED UNDER THIS SECTION 3.15 TO SHARE IN THE BENEFITS OF ANY
RECOVERY ON SUCH SECURED CLAIM.

 

24

--------------------------------------------------------------------------------


 


SECTION 3.16    TERMINATION OF INTEREST RATE PROTECTION AGREEMENT IN CONNECTION
WITH ANY PREPAYMENT. THE BORROWER SHALL, IN CONNECTION WITH ANY PREPAYMENT OF
CONSTRUCTION LOANS OR TERMS LOANS MADE BY THE BORROWER PURSUANT TO SECTION 3.09
(OPTIONAL PREPAYMENT) OR SECTION 3.10 (MANDATORY PREPAYMENT), TERMINATE AN
AGGREGATE NOTIONAL AMOUNT UNDER THE INTEREST RATE PROTECTION AGREEMENTS EQUAL TO
THE AMOUNT (IF ANY) BY WHICH THE AGGREGATE NOTIONAL AMOUNT UNDER THE INTEREST
RATE PROTECTION AGREEMENTS WOULD EXCEED THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF THE CONSTRUCTION LOANS OR TERM LOANS, AS THE CASE MAY BE, IMMEDIATELY
AFTER GIVING EFFECT TO SUCH PREPAYMENT; AND IN EACH CASE, SUCH TERMINATION SHALL
BE MADE WITHIN FIVE (5) BUSINESS DAYS OF THE DATE OF SUCH PREPAYMENT.


 


ARTICLE IV


 


EURODOLLAR RATE AND TAX PROVISIONS


 


SECTION 4.01    EURODOLLAR RATE LENDING UNLAWFUL. (A) IF ANY LENDER REASONABLY
DETERMINES (WHICH DETERMINATION SHALL, UPON NOTICE THEREOF TO THE BORROWER AND
THE ADMINISTRATIVE AGENT, BE CONCLUSIVE AND BINDING ON THE BORROWER ABSENT
MANIFEST ERROR) THAT THE INTRODUCTION OF OR ANY CHANGE IN OR IN THE
INTERPRETATION OF ANY LAW MAKES IT UNLAWFUL, OR ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY ASSERTS THAT IT IS UNLAWFUL, FOR SUCH LENDER TO MAKE,
MAINTAIN OR FUND ANY LOAN AS A EURODOLLAR LOAN, THE OBLIGATIONS OF SUCH LENDER
TO MAKE, MAINTAIN OR FUND ANY LOAN AS A EURODOLLAR LOAN SHALL, UPON SUCH
DETERMINATION, FORTHWITH BE SUSPENDED UNTIL SUCH LENDER NOTIFIES THE
ADMINISTRATIVE AGENT THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER
EXIST, AND ALL EURODOLLAR LOANS OF SUCH LENDER SHALL AUTOMATICALLY CONVERT INTO
BASE RATE LOANS AT THE END OF THE THEN-CURRENT INTEREST PERIODS WITH RESPECT
THERETO OR SOONER, IF REQUIRED BY SUCH LAW OR ASSERTION. UPON ANY SUCH
CONVERSION THE BORROWER SHALL PAY ANY ACCRUED INTEREST ON THE AMOUNT SO
CONVERTED AND, IF SUCH CONVERSION OCCURS ON A DAY OTHER THAN THE LAST DAY OF THE
THEN-CURRENT INTEREST PERIOD FOR SUCH AFFECTED EURODOLLAR LOANS, SUCH LENDER
SHALL BE ENTITLED TO MAKE A REQUEST FOR, AND THE BORROWER SHALL PAY,
COMPENSATION FOR BREAKAGE COSTS UNDER SECTION 4.05 (FUNDING LOSSES).


 


(B)   IF SUCH LENDER NOTIFIES THE BORROWER THAT THE CIRCUMSTANCES GIVING RISE TO
THE SUSPENSION DESCRIBED IN SECTION 4.01(A) NO LONGER APPLY, THE BORROWER MAY
ELECT (BY DELIVERING AN INTEREST PERIOD NOTICE) TO CONVERT THE PRINCIPAL AMOUNT
OF ANY SUCH BASE RATE LOAN TO A EURODOLLAR LOAN IN ACCORDANCE WITH THIS
AGREEMENT.


 


(C)   EACH LENDER SHALL BE ENTITLED TO FUND AND MAINTAIN ALL OR ANY PART OF A
LOAN IN ANY MANNER IT DEEMS FIT, IT BEING UNDERSTOOD, HOWEVER, THAT FOR THE
PURPOSES OF THIS AGREEMENT ALL DETERMINATIONS HEREUNDER SHALL BE MADE AS IF SUCH
LENDER HAD ACTUALLY FUNDED AND MAINTAINED AMOUNTS BEARING INTEREST AT A
EURODOLLAR RATE THROUGH THE PURCHASE OF DEPOSITS HAVING A MATURITY CORRESPONDING
TO THE APPLICABLE INTEREST

 

25

--------------------------------------------------------------------------------


 


PERIODS AND BEARING AN INTEREST RATE EQUAL TO THE APPROPRIATE EURODOLLAR RATE
FOR SUCH INTEREST PERIODS.


 


SECTION 4.02    INABILITY TO DETERMINE EURODOLLAR RATES. (A) IN THE EVENT, AND
ON EACH OCCASION, THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED IN GOOD FAITH
THAT FOR ANY EURODOLLAR LOAN (I) DOLLAR DEPOSITS IN THE AMOUNT OF SUCH LOAN AND
WITH AN INTEREST PERIOD SIMILAR TO SUCH INTEREST PERIOD ARE NOT GENERALLY
AVAILABLE IN THE LONDON INTERBANK MARKET, OR (II) THE RATE AT WHICH SUCH DOLLAR
DEPOSITS ARE BEING OFFERED WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO
ANY LENDER OF MAKING, MAINTAINING OR FUNDING THE PRINCIPAL AMOUNT OF SUCH LOAN
DURING SUCH INTEREST PERIOD, OR (III) ADEQUATE AND REASONABLE MEANS DO NOT EXIST
FOR ASCERTAINING LIBOR, THE ADMINISTRATIVE AGENT SHALL FORTHWITH NOTIFY THE
BORROWER AND THE LENDERS OF SUCH DETERMINATION, WHEREUPON EACH SUCH EURODOLLAR
LOAN WILL AUTOMATICALLY, ON THE LAST DAY OF THE THEN-EXISTING INTEREST PERIOD
FOR SUCH EURODOLLAR LOAN, CONVERT INTO A BASE RATE LOAN. IN THE EVENT OF ANY
SUCH DETERMINATION PURSUANT TO SECTION 4.02(A)(I) OR (III), ANY FUNDING NOTICE
DELIVERED BY THE BORROWER SHALL BE DEEMED TO BE A REQUEST FOR A BASE RATE LOAN
UNTIL THE ADMINISTRATIVE AGENT DETERMINES THAT THE CIRCUMSTANCES GIVING RISE TO
SUCH NOTICE NO LONGER EXIST. IN THE EVENT OF ANY DETERMINATION PURSUANT TO
SECTION 4.02(A)(II), EACH AFFECTED LENDER SHALL, AND IS HEREBY AUTHORIZED BY THE
BORROWER TO, FUND ITS PORTION OF THE LOANS AS A BASE RATE LOAN. EACH
DETERMINATION BY THE ADMINISTRATIVE AGENT HEREUNDER SHALL BE CONCLUSIVE, ABSENT
MANIFEST ERROR.


 


(B)   UPON THE ADMINISTRATIVE AGENT’S DETERMINATION THAT THE CONDITION THAT WAS
THE SUBJECT OF A NOTICE UNDER SECTION 4.02(A) HAS CEASED, THE ADMINISTRATIVE
AGENT SHALL FORTHWITH NOTIFY THE BORROWER AND THE LENDERS OF SUCH DETERMINATION,
WHEREUPON THE BORROWER MAY ELECT (BY DELIVERING AN INTEREST PERIOD NOTICE) TO
CONVERT ANY SUCH BASE RATE LOAN TO A EURODOLLAR LOAN ON THE LAST DAY OF THE
THEN-CURRENT QUARTERLY PERIOD IN ACCORDANCE WITH THIS AGREEMENT.


 


SECTION 4.03    INCREASED EURODOLLAR LOAN COSTS. IF, AFTER THE DATE HEREOF, THE
ADOPTION OF ANY APPLICABLE LAW OR ANY CHANGE THEREIN, OR ANY CHANGE IN THE
INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY CHARGED
WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY LENDER
(OR ITS EURODOLLAR OFFICE) WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING
THE FORCE OF LAW) OF ANY GOVERNMENTAL AUTHORITY WOULD INCREASE THE COST (OTHER
THAN WITH RESPECT TO TAXES, WHICH ARE ADDRESSED IN SECTION 4.07 (TAXES)) TO SUCH
LENDER OF, OR RESULT IN ANY REDUCTION IN THE AMOUNT OF ANY SUM RECEIVABLE BY
SUCH LENDER (WHETHER OF PRINCIPAL, INTEREST OR ANY OTHER AMOUNT) IN RESPECT OF,
MAKING, MAINTAINING OR FUNDING (OR OF ITS OBLIGATION TO MAKE, MAINTAIN OR FUND)
THE LOANS AS EURODOLLAR LOANS, THEN THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER THE AMOUNT OF ANY SUCH
INCREASE OR

 

26

--------------------------------------------------------------------------------


 


REDUCTION. SUCH LENDER SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND THE
BORROWER IN WRITING OF THE OCCURRENCE OF ANY SUCH EVENT, SUCH NOTICE TO STATE
THE ADDITIONAL AMOUNT REQUIRED TO COMPENSATE FULLY SUCH LENDER FOR SUCH
INCREASED COST OR REDUCED AMOUNT. SUCH ADDITIONAL AMOUNTS SHALL BE PAYABLE BY
THE BORROWER DIRECTLY TO SUCH LENDER WITHIN FIVE (5) BUSINESS DAYS OF DELIVERY
OF SUCH NOTICE, AND SUCH NOTICE AND DETERMINATION SHALL BE BINDING ON THE
BORROWER, ABSENT MANIFEST ERROR.


 


SECTION 4.04    OBLIGATION TO MITIGATE. (A)  EACH LENDER AGREES THAT, AFTER IT
BECOMES AWARE OF THE OCCURRENCE OF AN EVENT THAT WOULD ENTITLE IT TO GIVE NOTICE
PURSUANT TO SECTION 4.01 (EURODOLLAR RATE LENDING UNLAWFUL), SECTION 4.03
(INCREASED EURODOLLAR LOAN COSTS) OR SECTION 4.06 (INCREASED CAPITAL COSTS) OR
TO RECEIVE ADDITIONAL AMOUNTS PURSUANT TO SECTION 4.07 (TAXES), SUCH LENDER
SHALL USE REASONABLE EFFORTS TO MAKE, FUND OR MAINTAIN ITS AFFECTED LOAN THROUGH
ANOTHER LENDING OFFICE (I) IF AS A RESULT THEREOF THE INCREASED COSTS WOULD BE
AVOIDED OR MATERIALLY REDUCED OR THE ILLEGALITY WOULD THEREBY CEASE TO EXIST AND
(II) IF, IN THE OPINION OF SUCH LENDER, THE MAKING, FUNDING OR MAINTAINING OF
SUCH LOAN THROUGH SUCH OTHER LENDING OFFICE WOULD NOT BE DISADVANTAGEOUS TO SUCH
LENDER, CONTRARY TO SUCH LENDER’S NORMAL BANKING PRACTICES OR VIOLATE ANY
APPLICABLE LAW.


 


(B)   NO CHANGE BY A LENDER IN ITS DOMESTIC OFFICE OR EURODOLLAR OFFICE MADE FOR
SUCH LENDER’S CONVENIENCE SHALL RESULT IN ANY INCREASED COST TO THE BORROWER.


 


(C)   IF ANY LENDER DEMANDS COMPENSATION PURSUANT TO SECTION 4.03 (INCREASED
EURODOLLAR LOAN COSTS) OR SECTION 4.06 (INCREASED CAPITAL COSTS) WITH RESPECT TO
ANY EURODOLLAR LOAN, THE BORROWER MAY, AT ANY TIME UPON AT LEAST THREE
(3) BUSINESS DAYS’ PRIOR NOTICE TO SUCH LENDER THROUGH THE ADMINISTRATIVE AGENT,
ELECT TO CONVERT SUCH LOAN TO A BASE RATE LOAN. THEREAFTER, UNLESS AND UNTIL
SUCH LENDER NOTIFIES THE BORROWER THAT THE CIRCUMSTANCES GIVING RISE TO SUCH
NOTICE NO LONGER APPLY, ALL SUCH EURODOLLAR LOANS BY SUCH LENDER SHALL BEAR
INTEREST AS BASE RATE LOANS. IF SUCH LENDER NOTIFIES THE BORROWER THAT THE
CIRCUMSTANCES GIVING RISE TO SUCH NOTICE NO LONGER APPLY, THE BORROWER MAY ELECT
(BY DELIVERING AN INTEREST PERIOD NOTICE) TO CONVERT THE PRINCIPAL AMOUNT OF
EACH SUCH BASE RATE LOAN TO A EURODOLLAR LOAN IN ACCORDANCE WITH THIS AGREEMENT.


 


(D)   NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS ARTICLE IV, NO LENDER
SHALL BE ENTITLED TO COMPENSATION UNDER SECTION 4.03 (INCREASED EURODOLLAR LOAN
COSTS), SECTION 4.06 (INCREASED CAPITAL COSTS) OR SECTION 4.07(A) (TAXES -
PAYMENTS FREE OF TAXES) FOR ANY AMOUNTS INCURRED OR ACCRUING MORE THAN 180 DAYS
PRIOR TO THE GIVING OF NOTICE BY SUCH LENDER TO THE BORROWER OF ADDITIONAL COSTS
OF THE TYPE DESCRIBED IN SUCH SECTIONS, PROVIDED, IF THE EVENT GIVING RISE TO
SUCH COMPENSATION HAS RETROACTIVE EFFECT, SUCH 180-DAY PERIOD SHALL BE EXTENDED
TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT.

 

27

--------------------------------------------------------------------------------


 


SECTION 4.05    FUNDING LOSSES. IN THE EVENT THAT ANY LENDER INCURS ANY LOSS OR
EXPENSE (INCLUDING ANY LOSS OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR
REDEPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH LENDER TO MAKE,
CONTINUE OR MAINTAIN ANY PORTION OF THE PRINCIPAL AMOUNT OF ANY LOAN AS A
EURODOLLAR LOAN, AND ANY CUSTOMARY ADMINISTRATIVE FEES CHARGED BY SUCH LENDER IN
CONNECTION WITH THE FOREGOING) AS A RESULT OF (A) ANY CONVERSION OR REPAYMENT OR
PREPAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOANS ON A DATE OTHER THAN THE
SCHEDULED LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO, WHETHER PURSUANT
TO SECTION 3.09 (OPTIONAL PREPAYMENT), SECTION 3.10 (MANDATORY PREPAYMENT),
SECTION 4.01(A) EURODOLLAR RATE LENDING UNLAWFUL) OR OTHERWISE, OR (B) THE
BORROWER FAILING TO MAKE A FUNDING IN ACCORDANCE WITH ANY FUNDING NOTICE; THEN,
UPON THE WRITTEN NOTICE OF SUCH LENDER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), THE BORROWER SHALL, WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT THEREOF, PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER
SUCH AMOUNT AS WILL (IN THE REASONABLE DETERMINATION OF SUCH LENDER) REIMBURSE
SUCH LENDER FOR SUCH LOSS OR EXPENSE. SUCH WRITTEN NOTICE AND DETERMINATION
SHALL BE BINDING ON THE BORROWER, ABSENT MANIFEST ERROR.


 


SECTION 4.06    INCREASED CAPITAL COSTS. IF AFTER THE DATE HEREOF ANY CHANGE IN,
OR THE INTRODUCTION, ADOPTION, EFFECTIVENESS, INTERPRETATION, REINTERPRETATION
OR PHASE-IN OF, ANY APPLICABLE LAW, GUIDELINE OR REQUEST (WHETHER OR NOT HAVING
THE FORCE OF LAW) OF ANY GOVERNMENTAL AUTHORITY, AFFECTS THE AMOUNT OF CAPITAL
REQUIRED TO BE MAINTAINED BY ANY LENDER, AND SUCH LENDER REASONABLY DETERMINES
THAT THE RATE OF RETURN ON ITS CAPITAL AS A CONSEQUENCE OF ITS LOAN IS REDUCED
TO A LEVEL BELOW THAT WHICH SUCH LENDER COULD HAVE ACHIEVED BUT FOR THE
OCCURRENCE OF ANY SUCH CIRCUMSTANCE, THEN, IN ANY SUCH CASE UPON NOTICE FROM
TIME TO TIME BY SUCH LENDER TO THE BORROWER, THE BORROWER SHALL PAY, WITHIN FIVE
(5) BUSINESS DAYS AFTER SUCH DEMAND, DIRECTLY TO SUCH LENDER ADDITIONAL AMOUNTS
SUFFICIENT TO COMPENSATE SUCH LENDER FOR SUCH REDUCTION IN RATE OF RETURN. A
STATEMENT OF SUCH LENDER AS TO ANY SUCH ADDITIONAL AMOUNT OR AMOUNTS SHALL BE
BINDING ON THE BORROWER, ABSENT MANIFEST ERROR.


 


SECTION 4.07    TAXES.


 


(A)   PAYMENTS FREE OF TAXES. ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY
OBLIGATIONS SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION FOR, ANY
TAXES, UNLESS REQUIRED BY LAW; PROVIDED THAT IF THE BORROWER SHALL BE REQUIRED
TO DEDUCT ANY INDEMNIFIED TAXES FROM ANY SUCH PAYMENT, THEN (I) THE SUM PAYABLE
SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS
(INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION
4.07) THE AGENT OR LENDER (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE
SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER
SHALL MAKE SUCH DEDUCTIONS AND (III) THE BORROWER SHALL PAY THE FULL AMOUNT
DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.

 

28

--------------------------------------------------------------------------------


 


(B)   PAYMENT OF OTHER TAXES BY THE BORROWER. IN ADDITION, THE BORROWER SHALL
TIMELY PAY ANY INDEMNIFIED TAXES ARISING FROM ANY PAYMENT MADE UNDER ANY
FINANCING DOCUMENT OR FROM THE EXECUTION, DELIVERY OR ENFORCEMENT OF, OR
OTHERWISE WITH RESPECT TO, ANY FINANCING DOCUMENT AND NOT COLLECTED BY
WITHHOLDING AT THE SOURCE AS CONTEMPLATED BY SECTION 4.07(A) TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)   INDEMNIFICATION BY THE BORROWER. THE BORROWER SHALL INDEMNIFY EACH AGENT
AND EACH LENDER, WITHIN FIVE (5) BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR,
FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES (INCLUDING INDEMNIFIED TAXES
IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION
4.07) PAID BY SUCH AGENT OR LENDER, AS THE CASE MAY BE, AND ANY PENALTIES,
INTEREST, ADDITIONS TO TAX AND REASONABLE EXPENSES ARISING THEREFROM OR WITH
RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES WERE CORRECTLY OR LEGALLY
IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY. A CERTIFICATE AS TO
THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE BORROWER BY A LENDER OR
AGENT, AS THE CASE MAY BE, SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR.


 


(D)   EVIDENCE OF PAYMENTS. AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY, THE BORROWER
SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF
THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)   FOREIGN LENDERS. EACH LENDER (INCLUDING ANY PARTICIPANT AND ANY OTHER
PERSON TO WHICH ANY LENDER TRANSFERS ITS INTERESTS IN THIS AGREEMENT AS PROVIDED
UNDER SECTION 10.03 (ASSIGNMENTS)) THAT IS NOT A UNITED STATES PERSON (A
“NON-U.S. LENDER”) SHALL DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT
TWO (2) COPIES OF U.S. INTERNAL REVENUE SERVICE FORM W-8ECI, FORM W-8BEN OR
FORM W-8IMY (WITH SUPPORTING DOCUMENTATION), OR ANY SUBSEQUENT VERSIONS THEREOF
OR SUCCESSORS THERETO, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH NON-U.S.
LENDER CLAIMING COMPLETE EXEMPTION FROM, OR A REDUCED RATE OF, U.S. FEDERAL
WITHHOLDING TAX ON ALL PAYMENTS OF INTEREST BY THE BORROWER UNDER THE FINANCING
DOCUMENTS IF SUCH LENDER IS LEGALLY ENTITLED TO SO CLAIM, TOGETHER WITH, IN THE
CASE OF A NON-U.S. LENDER THAT IS RELYING ON AN EXEMPTION PURSUANT TO
SECTION 871(H) OR 881(C) OF THE CODE, A STATEMENT SUBSTANTIALLY IN THE FORM OF
EXHIBIT H CERTIFYING THAT SUCH LENDER IS NOT A BANK DESCRIBED IN
SECTION 881(C)(3)(A) OF THE CODE. SUCH FORMS SHALL BE DELIVERED BY EACH NON-U.S.
LENDER ON OR BEFORE THE DATE IT BECOMES A PARTY TO THIS AGREEMENT. IN ADDITION,
TO THE EXTENT THAT IT IS IN A POSITION TO LEGALLY DO SO, EACH NON-U.S. LENDER
SHALL DELIVER SUCH FORMS PROMPTLY UPON THE OBSOLESCENCE OR INVALIDITY OF ANY
FORM PREVIOUSLY DELIVERED BY SUCH NON-U.S. LENDER. EACH NON-U.S. LENDER SHALL
PROMPTLY NOTIFY THE BORROWER AND

 

29

--------------------------------------------------------------------------------



 


THE ADMINISTRATIVE AGENT AT ANY TIME IT DETERMINES THAT IT IS NO LONGER IN A
POSITION TO PROVIDE ANY PREVIOUSLY DELIVERED CERTIFICATE TO THE BORROWER (OR ANY
OTHER FORM OF CERTIFICATION ADOPTED BY U.S. TAXING AUTHORITIES FOR SUCH
PURPOSE). THE BORROWER SHALL NOT BE OBLIGATED TO PAY ANY ADDITIONAL AMOUNTS IN
RESPECT OF U.S. FEDERAL INCOME TAXES PURSUANT TO THIS SECTION 4.07 (OR MAKE AN
INDEMNIFICATION PAYMENT PURSUANT TO THIS SECTION 4.07) TO ANY LENDER (OR ANY
PARTICIPANT OR OTHER PERSON TO WHICH ANY LENDER TRANSFERS ITS INTERESTS IN THIS
AGREEMENT AS PROVIDED UNDER SECTION 10.03 (ASSIGNMENTS)) IF THE OBLIGATION TO
PAY SUCH ADDITIONAL AMOUNTS (OR SUCH INDEMNIFICATION) WOULD NOT HAVE ARISEN BUT
FOR A FAILURE BY SUCH LENDER TO COMPLY WITH THIS SECTION 4.07(E).


 


SECTION 4.08    REPLACEMENT OF LENDER. THE BORROWER SHALL BE PERMITTED TO
REPLACE (WITH ONE OR MORE REPLACEMENT LENDERS) ANY LENDER THAT REQUESTS
REIMBURSEMENT FOR AMOUNTS OWING PURSUANT TO SECTION 4.03 (INCREASED EURODOLLAR
LOAN COSTS), SECTION 4.06 (INCREASED CAPITAL COSTS) OR SECTION 4.07(A) (TAXES -
PAYMENTS FREE OF TAXES); PROVIDED, THAT (I) SUCH REPLACEMENT DOES NOT CONFLICT
WITH ANY LAW OR ANY DETERMINATION OF AN ARBITRATOR OR A COURT OR OTHER
GOVERNMENTAL AUTHORITY, IN EACH CASE APPLICABLE TO THE BORROWER OR SUCH LENDER
OR TO WHICH THE BORROWER OR SUCH LENDER OR ANY OF THEIR RESPECTIVE PROPERTY IS
SUBJECT, (II) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING AT THE TIME OF SUCH REPLACEMENT, (III) PRIOR TO ANY SUCH REPLACEMENT,
THE LENDER TO BE REPLACED SHALL NOT HAVE WITHDRAWN SUCH REQUEST FOR
REIMBURSEMENT, OR SHALL NOT HAVE TAKEN ANY ACTION UNDER SECTION 4.04 (OBLIGATION
TO MITIGATE) SO AS TO ELIMINATE THE NEED FOR PAYMENT OF AMOUNTS OWING PURSUANT
TO SECTION 4.03 (INCREASED EURODOLLAR LOAN COSTS), SECTION 4.06 (INCREASED
CAPITAL COSTS) OR SECTION 4.07(A) (TAXES - PAYMENTS FREE OF TAXES), (IV) THE
REPLACEMENT LENDER SHALL PURCHASE, AT PAR, THE LOANS AND ALL OTHER AMOUNTS OWING
TO SUCH REPLACED LENDER PRIOR TO THE DATE OF REPLACEMENT, (V) THE BORROWER SHALL
BE LIABLE TO SUCH REPLACED LENDER UNDER SECTION 4.05 (FUNDING LOSSES) IF ANY
EURODOLLAR LOAN OWING TO SUCH REPLACED LENDER IS BE PREPAID (OR PURCHASED) OTHER
THAN ON THE LAST DAY OF THE INTEREST PERIOD RELATING THERETO, (VI) THE
REPLACEMENT LENDER IS AN ELIGIBLE ASSIGNEE, (VII) SUCH REPLACEMENT IS MADE IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 10.03(B) (ASSIGNMENTS) (PROVIDED, THAT
THE BORROWER SHALL BE OBLIGATED TO PAY THE REGISTRATION AND PROCESSING FEE),
(VIII) UNTIL SUCH TIME AS SUCH REPLACEMENT IS CONSUMMATED, THE BORROWER SHALL
PAY ALL ADDITIONAL AMOUNTS (IF ANY) REQUIRED PURSUANT TO SECTION 4.03 (INCREASED
EURODOLLAR LOAN COSTS), SECTION 4.06 (INCREASED CAPITAL COSTS) OR
SECTION 4.07(A) (TAXES - PAYMENTS FREE OF TAXES), AS THE CASE MAY BE, AND
(IX) ANY SUCH REPLACEMENT SHALL NOT BE DEEMED TO BE A WAIVER OF ANY RIGHTS THAT
THE BORROWER, ANY AGENT OR ANY OTHER LENDER MAY HAVE AGAINST THE REPLACED
LENDER.

 

30

--------------------------------------------------------------------------------


 


ARTICLE V


 


REPRESENTATIONS AND WARRANTIES


 

In order to induce each Agent, each Lender and each other party hereto (other
than the Borrower) to enter into this Agreement and to induce each Lender to
make the Loans hereunder, the Borrower represents and warrants to each Agent and
each Lender as set forth in this ARTICLE V on the date hereof, on the Closing
Date, on the date of each Funding Notice, on each Funding Date and on the
Conversion Date (except with respect to representations and warranties that
expressly refer to an earlier date).

 


SECTION 5.01    ORGANIZATION; POWER; COMPLIANCE WITH LAW AND CONTRACTUAL
OBLIGATIONS. THE BORROWER (A) IS A LIMITED PARTNERSHIP DULY FORMED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE, (B) IS
DULY QUALIFIED TO DO BUSINESS AS IS NOW BEING CONDUCTED AND AS IS PROPOSED TO BE
CONDUCTED AND IS IN GOOD STANDING AS A FOREIGN LIMITED PARTNERSHIP IN EACH
JURISDICTION WHERE THE NATURE OF ITS BUSINESS REQUIRES SUCH QUALIFICATION (OTHER
THAN ANY SUCH FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING THAT COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT), (C) HAS ALL REQUISITE
LIMITED PARTNERSHIP POWER AND AUTHORITY REQUIRED AS OF THE DATE THIS
REPRESENTATION IS MADE OR DEEMED REPEATED TO ENTER INTO AND PERFORM ITS
OBLIGATIONS UNDER EACH OF THE SNDAS AND EACH TRANSACTION DOCUMENT TO WHICH IT IS
A PARTY AND TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED BY IT AND (D) IS IN
COMPLIANCE WITH ALL LAWS AND CONTRACTUAL OBLIGATIONS APPLICABLE TO EXCEPT FOR
ANY NONCOMPLIANCE THAT COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


SECTION 5.02    DUE AUTHORIZATION; NON-CONTRAVENTION. THE EXECUTION, DELIVERY
AND PERFORMANCE BY THE BORROWER OF EACH OF THE SNDAS AND EACH TRANSACTION
DOCUMENT TO WHICH IT IS A PARTY ARE WITHIN THE BORROWER’S LIMITED PARTNERSHIP
POWERS, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY LIMITED PARTNERSHIP ACTION,
AND DO NOT:


 


(A)   CONTRAVENE THE BORROWER’S ORGANIC DOCUMENTS (INCLUDING THE BORROWER LP
AGREEMENT);


 


(B)   CONTRAVENE IN ANY MATERIAL RESPECT ANY LAW BINDING ON OR AFFECTING THE
BORROWER;


 


(C)   CONTRAVENE ANY CONTRACTUAL OBLIGATION BINDING ON OR AFFECTING THE
BORROWER;


 


(D)   REQUIRE ANY CONSENT OR APPROVAL UNDER THE BORROWER’S ORGANIC DOCUMENTS
THAT HAS NOT BEEN OBTAINED;

 

31

--------------------------------------------------------------------------------


 


(E)   REQUIRE ANY CONSENT OR APPROVAL UNDER ANY CONTRACTUAL OBLIGATION BINDING
ON OR AFFECTING THE BORROWER OTHER THAN ANY APPROVALS OR CONSENTS WHICH HAVE
BEEN OBTAINED; OR


 


(F)    RESULT IN, OR REQUIRE THE CREATION OR IMPOSITION OF, ANY LIEN ON ANY OF
THE BORROWER’S PROPERTIES OR EQUITY INTERESTS OTHER THAN PERMITTED LIENS.


 


SECTION 5.03    GOVERNMENTAL APPROVALS.


 


(A)   AS OF THE CLOSING DATE:


 

(I)                        ALL GOVERNMENTAL APPROVALS THAT ARE REQUIRED TO BE
OBTAINED BY THE BORROWER IN CONNECTION WITH (A) THE DUE EXECUTION, DELIVERY AND
PERFORMANCE BY IT OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY, (B) THE
OWNERSHIP, USE, CONSTRUCTION AND OPERATION OF THE PROJECT AS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS, AND (C) THE GRANT BY THE BORROWER AND THE PLEDGORS OF THE
LIENS GRANTED UNDER THE SECURITY DOCUMENTS AND THE VALIDITY, PERFECTION AND
ENFORCEABILITY THEREOF (THE “NECESSARY PROJECT APPROVALS”) ARE LISTED IN
SCHEDULE 5.03;

 

(II)                     THE NECESSARY PROJECT APPROVALS LISTED IN PART A OF
SCHEDULE 5.03 HAVE BEEN OBTAINED, ARE IN FULL FORCE AND EFFECT, ARE PROPERLY IN
THE NAME OF THE APPROPRIATE PERSON, HAVE BEEN VALIDLY ISSUED AND ARE FINAL AND
NON-APPEALABLE;

 

(III)                  THE NECESSARY PROJECT APPROVALS LISTED IN PART B OF
SCHEDULE 5.03  RELATE TO THE ABERDEEN II PLANT AND ARE NOT REQUIRED UNDER
APPLICABLE LAWS TO BE OBTAINED PRIOR TO THE CLOSING DATE (COLLECTIVELY, THE
“DEFERRED APPROVALS”) AND ARE MINISTERIAL IN NATURE OR ARE OF A TYPE THAT CAN BE
OBTAINED, AS REQUIRED, IN THE NORMAL COURSE OF DEVELOPMENT AND CONSTRUCTION OF
THE ABERDEEN II PLANT; AND

 

(IV)                 PART B OF SCHEDULE 5.03 SPECIFIES THE DATE BY WHICH, OR
STAGE OF CONSTRUCTION OR OPERATION FOR WHICH, EACH DEFERRED APPROVAL INCLUDED
THEREIN IS REQUIRED TO BE OBTAINED.

 


(B)   ON EACH FUNDING DATE, ALL NECESSARY PROJECT APPROVALS (INCLUDING ALL
DEFERRED APPROVALS) WHICH AS OF SUCH FUNDING DATE ARE REQUIRED TO BE OBTAINED
HAVE BEEN OBTAINED, ARE IN FULL FORCE AND EFFECT, ARE PROPERLY IN THE NAME OF
THE APPROPRIATE PERSON, ARE VALIDLY ISSUED AND ARE FINAL AND NON-APPEALABLE.

 

32

--------------------------------------------------------------------------------


 


(C)   THE BORROWER MAY UPDATE AND CORRECT, WITH APPROVAL OF THE ADMINISTRATIVE
AGENT, ANY REFERENCE TO A NECESSARY PROJECT APPROVAL ON SCHEDULE 5.03 THAT HAS
BEEN REPLACED IN ACCORDANCE WITH APPLICABLE LAW.


 


(D)   THE INFORMATION SET FORTH IN EACH APPLICATION (INCLUDING ANY UPDATES OR
SUPPLEMENTS THERETO) SUBMITTED BY OR ON BEHALF OF THE BORROWER IN CONNECTION
WITH EACH NECESSARY PROJECT APPROVAL THAT HAS BEEN SUBMITTED AS OF THE DATE THIS
REPRESENTATION IS MADE OR DEEMED REPEATED, WAS ACCURATE AND COMPLETE AT THE TIME
OF SUBMISSION AND CONTINUES TO BE ACCURATE AND COMPLETE, IN EACH CASE TO THE
EXTENT REQUIRED FOR THE ISSUANCE OR CONTINUED EFFECTIVENESS OF SUCH NECESSARY
PROJECT APPROVAL (EXCEPT, WITH RESPECT TO CONTINUED EFFECTIVENESS, FOR NECESSARY
PROJECT APPROVALS THAT ARE SUBJECT TO A SUPPLEMENTAL FILING SHOWN ON PART B OF
SCHEDULE 5.03 THAT HAS NOT YET BEEN FILED), AND THE BORROWER DOES NOT HAVE ANY
KNOWLEDGE OF ANY EVENT, ACT, CONDITION OR STATE OF FACTS INCONSISTENT WITH SUCH
INFORMATION.


 


(E)   THE BORROWER REASONABLY BELIEVES THAT EACH NECESSARY PROJECT APPROVAL THAT
REMAINS TO BE OBTAINED WILL BE OBTAINED IN A FINAL AND NON-APPEALABLE FORM IN
THE ORDINARY COURSE WITHOUT UNDUE DELAY OR MATERIAL EXPENSE AND WITHOUT
UNANTICIPATED EXPENSIVE OR BURDENSOME CONDITIONS PRIOR TO THE TIME IT IS
REQUIRED TO BE OBTAINED UNDER APPLICABLE LAW. THERE IS NO ACTION, SUIT,
INVESTIGATION OR PROCEEDING PENDING OR, TO THE KNOWLEDGE OF THE BORROWER,
THREATENED IN WRITING THAT WOULD REASONABLY BE EXPECTED TO RESULT IN THE
MATERIAL MODIFICATION, RESCISSION, TERMINATION, OR SUSPENSION OF ANY
GOVERNMENTAL APPROVAL REFERRED TO IN SCHEDULE 5.03 OBTAINED PRIOR TO THE DATE
THIS REPRESENTATION IS MADE OR DEEMED MADE.


 


SECTION 5.04    INVESTMENT COMPANY ACT. THE BORROWER IS NOT, AND AFTER GIVING
EFFECT TO THE LOANS AND THE APPLICATION OF THE PROCEEDS OF THE LOANS AS
DESCRIBED HEREIN WILL NOT BE, AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED”
BY AN “INVESTMENT COMPANY,” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED.


 


SECTION 5.05    VALIDITY. EACH OF THE SNDAS AND EACH TRANSACTION DOCUMENT TO
WHICH THE BORROWER IS A PARTY HAS BEEN DULY AUTHORIZED, VALIDLY EXECUTED AND
DELIVERED, AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE
BORROWER ENFORCEABLE AGAINST THE BORROWER AND, TO THE BORROWER’S ACTUAL
KNOWLEDGE, ENFORCEABLE AGAINST EACH OTHER PARTY THERETO (OTHER THAN THE SENIOR
SECURED PARTIES), IN EACH CASE IN ACCORDANCE WITH ITS RESPECTIVE TERMS, EXCEPT
AS THE ENFORCEABILITY HEREOF OR THEREOF MAY BE LIMITED BY (A) BANKRUPTCY,
INSOLVENCY, REORGANIZATION, OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND (B) GENERAL EQUITABLE PRINCIPLES (WHETHER
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).

 

33

--------------------------------------------------------------------------------


 


SECTION 5.06    FINANCIAL INFORMATION. EACH OF THE FINANCIAL STATEMENTS OF THE
BORROWER DELIVERED PURSUANT HERETO HAS BEEN PREPARED IN ACCORDANCE WITH GAAP,
AND FAIRLY PRESENTS IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION OF THE
BORROWER AS AT THE DATES THEREOF AND THE RESULTS OF THEIR OPERATIONS FOR THE
PERIOD THEN ENDED (SUBJECT, IN THE CASE OF UNAUDITED FINANCIAL STATEMENTS, TO
CHANGES RESULTING FROM AUDIT AND NORMAL YEAR-END ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES).


 


SECTION 5.07    NO MATERIAL ADVERSE EFFECT. SINCE OCTOBER 31, 2006, NO MATERIAL
ADVERSE EFFECT HAS OCCURRED AND IS CONTINUING.


 


SECTION 5.08    PROJECT COMPLIANCE. (A) THE PROJECT IS AND WILL CONTINUE TO BE
OWNED, DEVELOPED, CONSTRUCTED AND MAINTAINED IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE LAWS AND THE REQUIREMENTS OF ALL NECESSARY PROJECT
APPROVALS (INCLUDING ALL DEFERRED APPROVALS).


 


(B)   THE PROJECT IS AND WILL CONTINUE TO BE OWNED, DEVELOPED, CONSTRUCTED AND
MAINTAINED IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL OF THE BORROWER’S
CONTRACTUAL OBLIGATIONS (INCLUDING THE PROJECT DOCUMENTS).


 


SECTION 5.09    LITIGATION. (A) NO MATERIAL ACTION, SUIT, PROCEEDING OR
INVESTIGATION HAS BEEN INSTITUTED OR THREATENED IN WRITING AGAINST ANY OF THE
BORROWER, THE PLEDGORS OR THE PROJECT (INCLUDING IN CONNECTION WITH ANY
NECESSARY PROJECT APPROVAL); AND


 


(B)   TO THE KNOWLEDGE OF THE BORROWER, NO ACTION, SUIT, PROCEEDING OR
INVESTIGATION HAS BEEN INSTITUTED OR THREATENED AGAINST ANY PROJECT PARTY THAT,
INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD OR COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 5.10    SOLE PURPOSE NATURE; BUSINESS. THE BORROWER HAS NOT CONDUCTED
AND IS NOT CONDUCTING ANY BUSINESS OR ACTIVITIES OTHER THAN BUSINESSES AND
ACTIVITIES RELATING TO THE OWNERSHIP, DEVELOPMENT, TESTING, FINANCING,
CONSTRUCTION, OPERATION AND MAINTENANCE OF THE PROJECT AS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS.


 


SECTION 5.11    CONTRACTS.


 


(A)   AS OF THE CLOSING DATE:


 

(I)                        ALL CONTRACTS, AGREEMENTS, INSTRUMENTS, LETTER
AGREEMENTS, OR OTHER DOCUMENTS TO WHICH THE BORROWER IS A PARTY OR BY WHICH IT
OR ANY OF ITS PROPERTIES IS BOUND AS OF THE DATE HEREOF (OTHER THAN THE
FINANCING DOCUMENTS), INCLUDING THE PROJECT DOCUMENTS, AND ALL

 

34

--------------------------------------------------------------------------------


 

                                                DOCUMENTS AMENDING,
SUPPLEMENTING, INTERPRETING OR OTHERWISE MODIFYING OR CLARIFYING SUCH CONTRACTS,
AGREEMENTS, INSTRUMENTS, LETTER AGREEMENTS, UNDERSTANDINGS AND OTHER DOCUMENTS
ARE LISTED IN SCHEDULE 5.11;

 

(II)                     ALL CONTRACTS, AGREEMENTS, INSTRUMENTS, LETTER
AGREEMENTS, OR OTHER DOCUMENTS THAT ARE REQUIRED TO BE OBTAINED BY THE BORROWER
IN CONNECTION WITH THE CONSTRUCTION AND OPERATION OF THE PROJECT AS CONTEMPLATED
BY THE TRANSACTION DOCUMENTS (COLLECTIVELY, THE “NECESSARY PROJECT CONTRACTS”)
ARE LISTED IN SCHEDULE 5.11;

 

(III)                  THE NECESSARY PROJECT CONTRACTS LISTED IN PART A OF
SCHEDULE 5.11 HAVE BEEN OBTAINED AND ARE IN FULL FORCE AND EFFECT;

 

(IV)                 THE NECESSARY PROJECT CONTRACTS LISTED IN PART B OF
SCHEDULE 5.11 RELATE TO THE ABERDEEN II PLANT AND ARE NOT REQUIRED TO BE
OBTAINED PRIOR TO THE CLOSING DATE (COLLECTIVELY, THE “DEFERRED CONTRACTS”) AND
HAVE NOT YET BEEN OBTAINED; AND

 

(V)                    PART B OF SCHEDULE 5.11 SPECIFIES THE DATE BY WHICH, OR
STAGE OF CONSTRUCTION OR OPERATION FOR WHICH, EACH DEFERRED CONTRACT INCLUDED
THEREIN IS REQUIRED TO BE OBTAINED.

 


(B)   AS OF EACH DATE THIS REPRESENTATION AND WARRANTY IS MADE OR DEEMED
REPEATED:


 

(I)                        TO THE KNOWLEDGE OF THE BORROWER, ALL
REPRESENTATIONS, WARRANTIES AND OTHER FACTUAL STATEMENTS MADE BY EACH PROJECT
PARTY IN EACH OF THE TRANSACTION DOCUMENTS TO WHICH SUCH PROJECT PARTY IS A
PARTY ARE TRUE AND CORRECT AS OF THE DATE(S) MADE OR DEEMED REPEATED (EXCEPT
WITH RESPECT TO REPRESENTATIONS AND WARRANTIES THAT EXPRESSLY REFER TO AN
EARLIER DATE) OTHER THAN ANY SUCH INACCURACIES THAT COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(II)                     THERE ARE NO MATERIAL CONTRACTS, AGREEMENTS,
INSTRUMENTS OR DOCUMENTS BETWEEN THE BORROWER AND ANY OTHER PERSON RELATING TO
THE BORROWER OR THE PROJECT OTHER THAN (I) THE TRANSACTION DOCUMENTS, (II) THE
AGREEMENTS LISTED IN SCHEDULE 5.11, AND (III) ANY OTHER AGREEMENTS PERMITTED BY
THIS AGREEMENT;

 

35

--------------------------------------------------------------------------------


 

(III)                  THERE HAVE BEEN NO CHANGE ORDERS UNDER THE DESIGN-BUILD
AGREEMENT, OTHER THAN IN ACCORDANCE WITH SECTION 7.02(M) (NEGATIVE COVENANTS -
PROJECT DOCUMENTS); AND

 

(IV)                 ALL CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE
RESPECTIVE PARTIES UNDER THE PROJECT DOCUMENTS THAT HAVE BEEN EXECUTED AS OF THE
DATE THIS REPRESENTATION IS MADE OR DEEMED REPEATED HAVE BEEN SATISFIED OR
WAIVED BY THE PARTIES THERETO, EXCEPT FOR SUCH CONDITIONS PRECEDENT THAT DO NOT
AND CANNOT BE SATISFIED UNTIL A LATER STAGE OF DEVELOPMENT OF THE PROJECT, AND
THE BORROWER HAS NO REASON TO BELIEVE THAT ANY SUCH CONDITION PRECEDENT (OTHER
THAN ANY CONDITION PRECEDENT THAT CAN BE WAIVED BY THE BORROWER WITHOUT ANY
MATERIAL ADVERSE RESULT) CANNOT BE SATISFIED ON OR PRIOR TO THE COMMENCEMENT OF
THE APPROPRIATE STAGE OF DEVELOPMENT OF THE PROJECT.

 


(C)   ON EACH FUNDING DATE, ALL NECESSARY PROJECT CONTRACTS (INCLUDING ALL
DEFERRED CONTRACTS) WHICH AS OF SUCH FUNDING DATE ARE REQUIRED TO BE IN PLACE,
HAVE BEEN DULY EXECUTED AND DELIVERED AND ARE IN FULL FORCE AND EFFECT.


 


SECTION 5.12    COLLATERAL. (A)  THE COLLATERAL INCLUDES ALL OF THE EQUITY
INTERESTS IN, AND ALL OF THE TANGIBLE AND INTANGIBLE ASSETS OF THE BORROWER
(EXCEPT FOR THE BOND FUNDS AND THE BOND PROCEEDS SUB-ACCOUNT).


 


(B)   THE LIENS AND SECURITY INTERESTS GRANTED TO THE COLLATERAL AGENT (FOR THE
BENEFIT OF THE SENIOR SECURED PARTIES) PURSUANT TO THE SECURITY DOCUMENTS IN
EFFECT ON EACH DATE THIS REPRESENTATION IS MADE OR DEEMED REPEATED
(I) CONSTITUTE, AS TO PERSONAL PROPERTY INCLUDED IN THE COLLATERAL, A VALID
FIRST-PRIORITY SECURITY INTEREST IN SUCH PERSONAL PROPERTY AND (II) CONSTITUTE,
AS TO THE MORTGAGED PROPERTY INCLUDED IN THE COLLATERAL, A VALID FIRST-PRIORITY
LIEN OF RECORD IN THE MORTGAGED PROPERTY, IN EACH CASE SUBJECT ONLY TO PERMITTED
LIENS.


 


(C)   THE SECURITY INTEREST GRANTED TO THE COLLATERAL AGENT (FOR THE BENEFIT OF
THE SENIOR SECURED PARTIES) PURSUANT TO THE SECURITY DOCUMENTS IN THE COLLATERAL
CONSISTING OF PERSONAL PROPERTY WILL BE PERFECTED (I) WITH RESPECT TO ANY
PROPERTY THAT CAN BE PERFECTED BY FILING, UPON THE FILING OF UCC FINANCING
STATEMENTS IN THE FILING OFFICES IDENTIFIED IN SCHEDULE 5.12(C), (II) WITH
RESPECT TO ANY ACCOUNT COLLATERAL OR ANY BLOCKED ACCOUNT COLLATERAL THAT CAN BE
PERFECTED SOLELY BY CONTROL, UPON EXECUTION OF THE ACCOUNTS AGREEMENT OR A
BLOCKED ACCOUNT AGREEMENT AND (III) WITH RESPECT TO ANY PROPERTY (IF ANY) THAT
CAN BE PERFECTED SOLELY BY POSSESSION, UPON THE COLLATERAL AGENT RECEIVING
POSSESSION THEREOF, AND IN EACH CASE SUCH SECURITY INTEREST WILL BE, AS TO
COLLATERAL PERFECTED UNDER THE UCC OR OTHERWISE AS AFORESAID, SUPERIOR AND PRIOR
TO THE

 

36

--------------------------------------------------------------------------------


 


RIGHTS OF ALL THIRD PERSONS, AND IN EACH CASE SUBJECT ONLY TO PERMITTED LIENS.
AFTER GIVING EFFECT TO THE FILINGS, REGISTRATIONS AND GIVING OF NOTICE REFERRED
TO IN THIS SENTENCE, ALL SUCH ACTION AS IS NECESSARY HAS BEEN TAKEN TO ESTABLISH
AND PERFECT THE COLLATERAL AGENT’S RIGHTS IN AND TO THE COLLATERAL COVERED BY
THE SECURITY DOCUMENTS IN EFFECT ON THE DATE THIS REPRESENTATION IS MADE OR
DEEMED REPEATED TO THE EXTENT THE COLLATERAL AGENT’S SECURITY INTEREST CAN BE
PERFECTED BY FILING, INCLUDING ANY RECORDATION, FILING, REGISTRATION, GIVING OF
NOTICE OR OTHER SIMILAR ACTION. NO FILING, RECORDATION, RE-FILING OR
RE-RECORDING OTHER THAN THOSE LISTED ON SCHEDULE 5.12(C) (AS THE SAME MAY BE
UPDATED AT THE WRITTEN REQUEST OF THE BORROWER, WITH THE WRITTEN AGREEMENT OF
THE ADMINISTRATIVE AGENT, FOLLOWING ANY CHANGE IN APPLICABLE LAW) IS NECESSARY
TO PERFECT (OR MAINTAIN THE PERFECTION OF) THE INTEREST, TITLE OR LIENS OF THE
SECURITY DOCUMENTS (TO THE EXTENT THE COLLATERAL AGENT’S SECURITY INTEREST CAN
BE PERFECTED BY FILING OR RECORDING), AND ON AND AS OF EACH RELEVANT DATE ON
WHICH THIS REPRESENTATION AND WARRANTY IS MADE OR DEEMED REPEATED, ALL SUCH
FILINGS OR RECORDINGS HAVE BEEN MADE. THE BORROWER AND THE PLEDGORS HAVE
PROPERLY DELIVERED OR CAUSED TO BE DELIVERED TO THE COLLATERAL AGENT, OR
PROVIDED THE COLLATERAL AGENT CONTROL OF, ALL COLLATERAL RELATING TO ASSETS OF
OR EQUITY IN THE BORROWER THAT REQUIRES PERFECTION OF THE LIENS AND SECURITY
INTERESTS DESCRIBED ABOVE BY POSSESSION OR CONTROL. ALL OR SUBSTANTIALLY ALL OF
THE COLLATERAL RELATING TO ASSETS OF OR EQUITY IN THE BORROWER (OTHER THAN THE
ACCOUNT COLLATERAL, BLOCKED ACCOUNT COLLATERAL, CERTIFICATES, SECURITIES,
INVESTMENTS, CHATTEL PAPER, BOOKS AND RECORDS AND GENERAL INTANGIBLES),
INCLUDING THE MORTGAGED PROPERTY, IS OR WILL (WHEN ACQUIRED) BE LOCATED ON THE
SITES.


 


SECTION 5.13    OWNERSHIP OF PROPERTIES. (A)  THE BORROWER (I) HAS A GOOD AND
VALID FEE OWNERSHIP INTEREST IN THE SITES (EXCEPT FOR THE LEASED PREMISES), (II)
HAS A GOOD AND VALID LEASEHOLD INTEREST IN THE LEASED PREMISES AND (III) HAS
GOOD AND VALID EASEMENTS NECESSARY FOR THE NATURAL GAS TRANSMISSION PIPELINE
THAT WAS CONSTRUCTED PURSUANT TO THE PIPELINE CONSTRUCTION AGREEMENT.


 


(B)   THE BORROWER HAS A GOOD AND VALID OWNERSHIP INTEREST, LEASEHOLD INTEREST,
LICENSE INTEREST OR OTHER RIGHT OF USE IN ALL OTHER PROPERTY AND ASSETS
(TANGIBLE AND INTANGIBLE) INCLUDED IN THE COLLATERAL RELATING TO ASSETS OF OR
EQUITY IN THE BORROWER UNDER EACH SECURITY DOCUMENT THAT HAS BEEN EXECUTED AS OF
THE DATE THIS REPRESENTATION IS MADE OR DEEMED REPEATED. SUCH OWNERSHIP
INTERESTS, LEASEHOLD INTEREST, LICENSE INTEREST OR OTHER RIGHTS OF USE ARE AND
WILL BE, TOGETHER WITH ANY OTHER ASSETS OR INTERESTS CONTEMPLATED TO BE ACQUIRED
PURSUANT TO THE CONSTRUCTION BUDGET, SUFFICIENT TO PERMIT CONSTRUCTION AND
OPERATION OF THE ABERDEEN II PLANT AND OPERATION OF THE EXISTING PLANTS,
SUBSTANTIALLY IN ACCORDANCE WITH THE PROJECT DOCUMENTS. TO THE KNOWLEDGE OF
BORROWER, NONE OF SAID PROPERTIES OR ASSETS OF OR EQUITY IN THE BORROWER ARE
SUBJECT TO ANY OTHER CLAIMS OF ANY PERSON, INCLUDING ANY EASEMENTS, RIGHTS OF
WAY OR SIMILAR AGREEMENTS AFFECTING THE USE OR OCCUPANCY OF THE PROJECT OR THE
SITES, EXCEPT FOR PERMITTED LIENS.

 

37

--------------------------------------------------------------------------------


 


(C)   ALL EQUITY INTERESTS IN THE BORROWER ARE OWNED BY THE PLEDGORS.


 


(D)   THE PROPERTIES AND ASSETS OF THE BORROWER ARE SEPARATELY IDENTIFIABLE AND
ARE NOT COMMINGLED WITH THE PROPERTIES AND ASSETS OF ANY OTHER PERSON AND ARE
READILY DISTINGUISHABLE FROM THE PROPERTY AND ASSETS OF OTHER PERSONS.


 


(E)   THE BORROWER DOES NOT HAVE ANY LEASEHOLD INTEREST IN, AND IS NOT LESSEE
OF, ANY REAL PROPERTY OTHER THAN THE LEASED PREMISES OR OTHER LEASEHOLD
INTERESTS ACQUIRED BY THE BORROWER WITH THE PRIOR WRITTEN APPROVAL OF THE
ADMINISTRATIVE AGENT.


 


(F)    THERE ARE NO EASEMENTS, RIGHTS OF WAY OR SIMILAR AGREEMENTS AFFECTING THE
USE OR OCCUPANCY OF THE PROJECT, THE EXISTING PLANTS, THE ABERDEEN II PLANT OR
ANY SITE OTHER THAN PERMITTED LIENS.


 


(G)   THE BORROWER HAS NOT PROVIDED ANY CONSENT PURSUANT TO SECTION 3 OF THE
HURON GROUND LEASE TO THE CREATION OF ANY LIEN ON THE LEASED PREMISES COVERED BY
SUCH LEASE. TO THE BORROWER’S KNOWLEDGE, THE LESSOR UNDER THE HURON GROUND LEASE
HAS NOT CREATED ANY LIENS ON THE LEASED PREMISES COVERED BY SUCH LEASE.


 


SECTION 5.14    TAXES. (A)  EXCEPT AS DISCLOSED ON SCHEDULE 5.14, THE BORROWER
HAS (I) FILED ALL TAX RETURNS REQUIRED BY LAW TO HAVE BEEN FILED BY IT AND
(II) HAS PAID ALL TAXES THEREBY SHOWN TO BE OWING, AS AND WHEN THE SAME ARE DUE
AND PAYABLE, OTHER THAN, IN THE CASE OF THIS SECTION 5.14(A)(II), (A) TAXES THAT
ARE SUBJECT TO A CONTEST OR (B) THE NONPAYMENT OF IMMATERIAL TAXES IN AN
AGGREGATE AMOUNT NOT IN EXCESS OF TWENTY-FIVE THOUSAND DOLLARS ($25,000) AT ANY
ONE TIME OUTSTANDING (TAKING INTO ACCOUNT ANY INTEREST AND PENALTIES THAT COULD
ACCRUE OR BE APPLICABLE TO SUCH PAST-DUE TAXES), AND PROVIDED THAT SUCH TAXES
ARE NO MORE THAN FORTY-FIVE (45) DAYS PAST DUE.


 


(B)   THE BORROWER IS NOT AND WILL NOT BE TAXABLE AS A CORPORATION FOR FEDERAL,
STATE OR LOCAL TAX PURPOSES.


 


(C)   THE BORROWER IS NOT A PARTY TO ANY TAX SHARING AGREEMENT WITH ANY PERSON
(INCLUDING ANY PLEDGOR OR ANY OTHER AFFILIATE OF THE BORROWER).


 


(D)   THE BORROWER HAS NOT AGREED TO EXTEND THE STATUTE OF LIMITATIONS PERIOD
APPLICABLE TO THE ASSESSMENT OR COLLECTION OF ANY TAX.


 


(E)   THE BORROWER IS NOT CURRENTLY UNDER ANY GOVERNMENTAL AUDIT WITH RESPECT TO
ANY TAX FOR ANY PERIOD, THERE ARE NO CLAIMS FOR ADDITIONAL TAX BEING PURSUED BY
ANY GOVERNMENTAL AUTHORITY WITH RESPECT TO THE BUSINESS, INCOME OR ACTIVITIES OF
THE BORROWER, AND THE BORROWER IS NOT AWARE OF ANY SUCH CLAIMS THAT HAVE NOT YET
BEEN ASSERTED BUT ARE LIKELY TO BE ASSERTED BY A GOVERNMENTAL AUTHORITY.

 

38

--------------------------------------------------------------------------------


 


SECTION 5.15    PATENTS, TRADEMARKS, ETC. THE BORROWER HAS OBTAINED AND HOLDS IN
FULL FORCE AND EFFECT ALL PATENTS, TRADEMARKS, COPYRIGHTS AND OTHER SUCH RIGHTS
OR ADEQUATE LICENSES THEREIN, FREE FROM UNDULY BURDENSOME RESTRICTIONS, THAT ARE
NECESSARY FOR THE OWNERSHIP, CONSTRUCTION, OPERATION AND MAINTENANCE OF THE
PROJECT. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE BORROWER HAS
OBTAINED AND HOLDS IN FULL FORCE AND EFFECT ALL NECESSARY LICENSES AND OTHER
RIGHTS THAT ARE NECESSARY FOR THE OPERATION AND MAINTENANCE OF THE ABERDEEN I
PLANT.


 


SECTION 5.16    ERISA PLANS. (A) NEITHER THE BORROWER NOR ANY OF ITS ERISA
AFFILIATES HAS (OR, EXCEPT AS SET FORTH ON SCHEDULE 5.16, WITHIN THE FIVE YEAR
PERIOD IMMEDIATELY PRECEDING THE DATE HEREOF HAD) SPONSORED, MAINTAINED,
PARTICIPATED IN OR INCURRED ANY LIABILITY IN RESPECT OF ANY PLAN OR
MULTIEMPLOYER PLAN. THE BORROWER DOES NOT HAVE ANY CONTINGENT LIABILITY WITH
RESPECT TO ANY POST-RETIREMENT BENEFIT UNDER ANY “WELFARE PLAN” (AS DEFINED IN
SECTION 3(1) OF ERISA), OTHER THAN LIABILITY FOR CONTINUATION COVERAGE UNDER
PART 6 OF TITLE I OF ERISA OR SIMILAR STATE LAWS.


 


(B)   NEITHER THE BORROWER NOR ANY ERISA AFFILIATE HAS ANY LIABILITY WITH
RESPECT TO THE TERMINATED CO-OP RETIREMENT PLAN (AS FURTHER DESCRIBED ON
SCHEDULE 5.16) AND ALL LIABILITY OF THE BORROWER AND ANY ERISA AFFILIATE WITH
RESPECT TO THE CO-OP RETIREMENT PLAN HAS BEEN FULLY SATISFIED. AFTER DUE
INQUIRY, NEITHER THE CO-OP RETIREMENT PLAN, THE PBGC, ANY PLAN PARTICIPANT OR
BENEFICIARY NOR ANY OTHER PERSON HAS INITIATED ANY CLAIM OR OTHER ACTION AGAINST
THE BORROWER OR ANY ERISA AFFILIATE WITH RESPECT TO THE PLAN AND, TO THE
KNOWLEDGE OF THE BORROWER, NO SUCH CLAIM OR ACTION IS THREATENED OR ANTICIPATED.
NEITHER THE BORROWER NOR ANY ERISA AFFILIATE HAS ANY INTENTION TO ESTABLISH A
PLAN OR MULTIEMPLOYER PLAN TO REPLACE THE CO-OP RETIREMENT PLAN.


 


SECTION 5.17    PROPERTY RIGHTS, UTILITIES, SUPPLIES ETC. (A) ALL MATERIAL
PROPERTY INTERESTS, UTILITY SERVICES, MEANS OF TRANSPORTATION, FACILITIES AND
OTHER MATERIALS NECESSARY FOR THE DEVELOPMENT, ENGINEERING, CONSTRUCTION,
TESTING, START-UP, USE AND OPERATION OF THE PROJECT (INCLUDING, AS NECESSARY,
GAS, ROADS, RAIL TRANSPORT, ELECTRICAL, WATER AND SEWAGE SERVICES AND
FACILITIES) ARE, OR WILL BE WHEN NEEDED, AVAILABLE TO THE PROJECT, AND
ARRANGEMENTS IN RESPECT THEREOF HAVE BEEN MADE ON COMMERCIALLY REASONABLE TERMS.


 


(B)   THERE ARE NO MATERIAL SUPPLIES, MATERIALS OR EQUIPMENT NECESSARY FOR
OPERATION OR MAINTENANCE OF THE PROJECT THAT ARE NOT EXPECTED TO BE AVAILABLE AT
THE SITES ON COMMERCIALLY REASONABLE TERMS CONSISTENT WITH THE CONSTRUCTION
SCHEDULE AND THE CONSTRUCTION BUDGET, OR THE OPERATING BUDGET, AS APPLICABLE.


 


SECTION 5.18    NO DEFAULTS. NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.

 

39

--------------------------------------------------------------------------------


 


SECTION 5.19    ENVIRONMENTAL WARRANTIES.


 


(A)   (I) THE BORROWER AND ITS ENVIRONMENTAL AFFILIATES ARE IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL APPLICABLE ENVIRONMENTAL LAWS, (II) THE BORROWER AND
ITS ENVIRONMENTAL AFFILIATES HAVE ALL ENVIRONMENTAL APPROVALS REQUIRED TO
OPERATE THEIR BUSINESSES AS PRESENTLY CONDUCTED OR AS REASONABLY ANTICIPATED TO
BE CONDUCTED AND ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE TERMS AND
CONDITIONS THEREOF, (III)  NEITHER THE BORROWER NOR ANY OF ITS ENVIRONMENTAL
AFFILIATES HAS RECEIVED ANY WRITTEN COMMUNICATION (OTHER THAN ANY SUCH
COMMUNICATION THAT THE ADMINISTRATIVE AGENT HAS AGREED IN WRITING IS NOT
MATERIALLY ADVERSE) FROM A GOVERNMENTAL AUTHORITY THAT ALLEGES THAT THE BORROWER
OR ANY ENVIRONMENTAL AFFILIATE IS NOT IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH ALL ENVIRONMENTAL LAWS AND ENVIRONMENTAL APPROVALS, AND (IV) THERE ARE NO
CIRCUMSTANCES THAT TO THE KNOWLEDGE OF THE BORROWER MAY PREVENT OR INTERFERE IN
THE FUTURE WITH THE BORROWER’S COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE ENVIRONMENTAL LAWS AND ENVIRONMENTAL APPROVALS.


 


(B)   THERE IS NO ENVIRONMENTAL CLAIM PENDING OR, TO THE KNOWLEDGE OF THE
BORROWER, THREATENED AGAINST THE BORROWER OR THE PROJECT. TO THE KNOWLEDGE OF
THE BORROWER, THERE IS NO ENVIRONMENTAL CLAIM PENDING OR THREATENED AGAINST ANY
ENVIRONMENTAL AFFILIATE.


 


(C)   THERE ARE NO PRESENT OR PAST ACTIONS, ACTIVITIES, CIRCUMSTANCES,
CONDITIONS, EVENTS OR INCIDENTS, INCLUDING THE RELEASE, EMISSION, DISCHARGE,
PRESENCE OR DISPOSAL OF ANY MATERIAL OF ENVIRONMENTAL CONCERN, THAT COULD
REASONABLY BE EXPECTED TO FORM THE BASIS OF ANY ENVIRONMENTAL CLAIM AGAINST THE
BORROWER OR ANY ENVIRONMENTAL AFFILIATE OR COULD OTHERWISE REASONABLY BE
EXPECTED TO INTERFERE WITH THE OPERATION OF THE EXISTING PLANTS OR CONSTRUCTION
OR OPERATION OF THE ABERDEEN II PLANT (AS APPLICABLE).


 


(D)   WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE FOREGOING, (I) THERE ARE
NO ON-SITE OR OFF-SITE LOCATIONS IN WHICH THE BORROWER OR, TO THE KNOWLEDGE OF
BORROWER, ANY ENVIRONMENTAL AFFILIATE HAS STORED, DISPOSED OR ARRANGED FOR THE
DISPOSAL OF MATERIALS OF ENVIRONMENTAL CONCERN THAT COULD REASONABLY BE EXPECTED
TO FORM THE BASIS OF AN ENVIRONMENTAL CLAIM, (II) THERE ARE NO UNDERGROUND
STORAGE TANKS LOCATED OR TO BE LOCATED ON PROPERTY OWNED OR LEASED BY THE
BORROWER, (III) THERE IS NO ASBESTOS OR LEAD PAINT CONTAINED IN OR FORMING PART
OF ANY BUILDING, BUILDING COMPONENT, STRUCTURE OR OFFICE SPACE OWNED OR LEASED
BY THE BORROWER, AND (IV) NO POLYCHLORINATED BIPHENYLS (PCBS) ARE OR WILL BE
USED OR STORED AT ANY PROPERTY OWNED OR LEASED BY THE BORROWER, EXCEPT IN SUCH
FORM, CONDITION AND QUANTITY AS COULD NOT REASONABLY BE EXPECTED TO RESULT IN AN
ENVIRONMENTAL CLAIM.


 


(E)   THE BORROWER HAS NOT RECEIVED ANY LETTER OR REQUEST FOR INFORMATION UNDER
SECTION 104 OF THE CERCLA, OR COMPARABLE STATE LAWS, AND TO THE KNOWLEDGE OF THE

 

40

--------------------------------------------------------------------------------


 


BORROWER, NONE OF THE OPERATIONS OF THE BORROWER IS THE SUBJECT OF ANY
INVESTIGATION BY A GOVERNMENTAL AUTHORITY EVALUATING WHETHER ANY REMEDIAL ACTION
IS NEEDED TO RESPOND TO A RELEASE OR THREATENED RELEASE OF ANY MATERIAL OF
ENVIRONMENTAL CONCERN AT THE PROJECT OR AT ANY OTHER LOCATION, INCLUDING ANY
LOCATION TO WHICH THE BORROWER HAS TRANSPORTED, OR ARRANGED FOR THE
TRANSPORTATION OF, ANY MATERIAL OF ENVIRONMENTAL CONCERN WITH RESPECT TO THE
PROJECT.


 


SECTION 5.20    REGULATIONS T, U AND X. THE BORROWER IS NOT ENGAGED IN THE
BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN
STOCK, AND NO PROCEEDS OF ANY LOAN WILL BE USED FOR ANY PURPOSE THAT VIOLATES,
OR WOULD BE INCONSISTENT WITH, F.R.S. BOARD REGULATION T, U OR X. TERMS FOR
WHICH MEANINGS ARE PROVIDED IN F.R.S. BOARD REGULATION T, U OR X OR ANY
REGULATIONS SUBSTITUTED THEREFOR, AS FROM TIME TO TIME IN EFFECT, ARE USED IN
THIS SECTION 5.20 WITH SUCH MEANINGS.


 


SECTION 5.21    ACCURACY OF INFORMATION. (A)  ALL FACTUAL INFORMATION HERETOFORE
OR CONTEMPORANEOUSLY FURNISHED BY OR ON BEHALF OF ANY OF THE BORROWER OR THE
PLEDGORS IN THIS AGREEMENT, IN ANY OTHER TRANSACTION DOCUMENT OR OTHERWISE IN
WRITING TO ANY SENIOR SECURED PARTY, ANY CONSULTANT, OR COUNSEL FOR PURPOSES OF
OR IN CONNECTION WITH THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY (OTHER THAN PROJECTIONS, BUDGETS AND
OTHER “FORWARD-LOOKING” INFORMATION THAT HAVE BEEN PREPARED ON A REASONABLE
BASIS AND IN GOOD FAITH BY THE BORROWER) IS, WHEN TAKEN AS A WHOLE, TRUE AND
ACCURATE IN EVERY MATERIAL RESPECT AND SUCH INFORMATION IS NOT, WHEN TAKEN AS A
WHOLE, INCOMPLETE BY OMITTING TO STATE ANY MATERIAL FACT NECESSARY TO MAKE SUCH
INFORMATION NOT MISLEADING IN ANY MATERIAL RESPECT.


 


(B)   THE ASSUMPTIONS CONSTITUTING THE BASIS ON WHICH THE BORROWER PREPARED THE
CONSTRUCTION BUDGET AND THE FINANCIAL MODEL THAT ARE IN EFFECT ON EACH DATE THIS
REPRESENTATION IS MADE OR DEEMED REPEATED, AND THE NUMBERS SET FORTH THEREIN,
WERE DEVELOPED AND CONSISTENTLY UTILIZED IN GOOD FAITH AND ARE REASONABLE AND
REPRESENT THE BORROWER’S BEST JUDGMENT AS OF THE DATE PREPARED AS TO THE MATTERS
CONTAINED THEREIN, BASED ON ALL INFORMATION KNOWN TO THE BORROWER.


 


(C)   THE BORROWER REASONABLY BELIEVES THAT (I) THE CONVERSION DATE WILL OCCUR
ON OR BEFORE THE CONVERSION DATE CERTAIN AND (II) THE COST TO COMPLETE THE
ABERDEEN II PLANT WILL NOT EXCEED THE FUNDS AVAILABLE TO THE BORROWER (INCLUDING
FUNDS AVAILABLE UNDER THIS AGREEMENT, THE ACCOUNTS AGREEMENT, AND THE
SUBORDINATED DEBT.


 


(D)   THE BORROWER REASONABLY BELIEVES THAT THE DEVELOPMENT, ENGINEERING,
CONSTRUCTION, TESTING, START-UP, USE, OWNERSHIP, OPERATION AND MAINTENANCE OF
THE ABERDEEN II PLANT AND THE USE, OWNERSHIP, OPERATION AND MAINTENANCE OF THE
EXISTING PLANTS ARE ECONOMICALLY FEASIBLE AND TECHNICALLY FEASIBLE.

 

41

--------------------------------------------------------------------------------


 


SECTION 5.22    INDEBTEDNESS. (A)  THE OBLIGATIONS ARE, AFTER GIVING EFFECT TO
THE FINANCING DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY, THE ONLY
OUTSTANDING INDEBTEDNESS OF THE BORROWER OTHER THAN PERMITTED INDEBTEDNESS. THE
OBLIGATIONS RANK AT LEAST PARI PASSU WITH ALL OTHER INDEBTEDNESS OF THE
BORROWER.


 


(B)   ON THE CLOSING DATE, AFTER GIVING EFFECT TO THE FINANCING DOCUMENTS AND
THE TRANSACTIONS CONTEMPLATED THEREBY, THE EXISTING PLANT DEBT, INCLUDING ALL
PRINCIPAL, INTEREST AND OTHER AMOUNTS (IF ANY) OUTSTANDING IN RESPECT THEREOF,
WILL HAVE BEEN REPAID IN FULL, AND ALL LIENS AGAINST ASSETS OF THE BORROWER IN
RESPECT OF SUCH EXISTING PLANT DEBT WILL HAVE BEEN RELEASED.


 


SECTION 5.23    SEPARATENESS. (A)  THE BORROWER MAINTAINS SEPARATE BANK ACCOUNTS
AND SEPARATE BOOKS OF ACCOUNT FROM THE PLEDGORS. THE SEPARATE LIABILITIES OF THE
BORROWER ARE READILY DISTINGUISHABLE FROM THE LIABILITIES OF EACH AFFILIATE OF
THE BORROWER, INCLUDING EACH OF THE PLEDGORS.


 


(B)   THE BORROWER CONDUCTS ITS BUSINESS SOLELY IN ITS OWN NAME IN A MANNER NOT
MISLEADING TO OTHER PERSONS AS TO ITS IDENTITY.


 


(C)   THE BORROWER IS IN COMPLIANCE WITH THE SEPARATENESS PROVISIONS SET FORTH
ON SCHEDULE 5.24(A).


 


SECTION 5.24    REQUIRED LP, GP AND LLC PROVISIONS. (A) THE BORROWER LP
AGREEMENT INCLUDES EACH OF THE TERMS (COLLECTIVELY, THE “REQUIRED LP
PROVISIONS”) SET FORTH IN SCHEDULE 5.24(A), (B) THE GP AGREEMENT INCLUDES EACH
OF THE TERMS (COLLECTIVELY, THE “REQUIRED GP PROVISIONS”) SET FORTH IN
SCHEDULE 5.24(B) AND THE LP PLEDGOR LLC AGREEMENT INCLUDES EACH OF THE TERMS
(COLLECTIVELY, THE “REQUIRED LP PLEDGOR LLC PROVISIONS”) SET FORTH IN
SCHEDULE 5.24(C).


 


SECTION 5.25    SUBSIDIARIES. THE BORROWER HAS NO SUBSIDIARIES.


 


SECTION 5.26    FOREIGN ASSETS CONTROL REGULATIONS, ETC. (A)  THE USE OF THE
PROCEEDS OF THE LOANS BY THE BORROWER WILL NOT VIOLATE THE TRADING WITH THE
ENEMY ACT, AS AMENDED, OR ANY OF THE FOREIGN ASSETS CONTROL REGULATIONS OF THE
UNITED STATES TREASURY DEPARTMENT (31 C.F.R., SUBTITLE B, CHAPTER V, AS AMENDED)
OR ANY ENABLING LEGISLATION OR EXECUTIVE ORDER RELATING THERETO.


 


(B)   THE BORROWER:


 

(I)                        IS NOT AND WILL NOT BECOME A PERSON OR ENTITY
DESCRIBED BY SECTION 1 OF EXECUTIVE ORDER 13224 OF SEPTEMBER 24, 2001 BLOCKING
PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS

 

42

--------------------------------------------------------------------------------


 

                                                WHO COMMIT, THREATEN TO COMMIT,
OR SUPPORT TERRORISM (12 C.F.R. 595), AND THE BORROWER DOES NOT ENGAGE IN
DEALINGS OR TRANSACTIONS WITH ANY SUCH PERSONS OR ENTITIES; AND

 

(II)                     IS NOT IN VIOLATION OF THE PATRIOT ACT.

 


SECTION 5.27    SOLVENCY. THE BORROWER IS AND, UPON THE INCURRENCE OF ANY
OBLIGATIONS BY THE BORROWER AND AFTER GIVING EFFECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY, WILL BE SOLVENT.


 


SECTION 5.28    LEGAL NAME AND PLACE OF BUSINESS. (A) THE EXACT LEGAL NAME AND
JURISDICTION OF FORMATION OF THE BORROWER IS:  HEARTLAND GRAIN FUELS, L.P., A
LIMITED PARTNERSHIP ORGANIZED AND EXISTING UNDER THE LAWS OF THE STATE OF
DELAWARE, AND, EXCEPT AS SET FORTH ON SCHEDULE 5.28, THE BORROWER HAS NOT HAD
ANY OTHER LEGAL NAMES IN THE PREVIOUS FIVE (5) YEARS.


 


(B)   THE SOLE PLACES OF BUSINESS OF THE BORROWER ARE ABERDEEN, SOUTH DAKOTA,
HURON, SOUTH DAKOTA AND MINNEAPOLIS, MINNESOTA, AND THE CHIEF EXECUTIVE OFFICE
OF THE BORROWER IS MINNEAPOLIS, MINNESOTA.


 


SECTION 5.29    NO BROKERS. THE BORROWER HAS NO OBLIGATION TO PAY ANY FINDER’S,
ADVISORY, BROKER’S OR INVESTMENT BANKING FEE, EXCEPT FOR THE FEES PAYABLE
PURSUANT TO SECTION 3.13 (FEES) AND THE FEES SET FORTH IN SCHEDULE 5.29.


 


SECTION 5.30    INSURANCE. ALL INSURANCE REQUIRED TO BE OBTAINED AND MAINTAINED
PURSUANT TO THE TRANSACTION DOCUMENTS BY THE BORROWER IS IN FULL FORCE AND
EFFECT AS OF EACH DATE THIS REPRESENTATION IS MADE OR DEEMED REPEATED AND
COMPLIES WITH THE INSURANCE REQUIREMENTS SET FORTH ON SCHEDULE 7.01(H). ALL
PREMIUMS THEN DUE AND PAYABLE ON ALL SUCH INSURANCE HAVE BEEN PAID. TO THE
KNOWLEDGE OF THE BORROWER, ALL INSURANCE REQUIRED TO BE OBTAINED AND MAINTAINED
BY ANY PROJECT PARTY WITH RESPECT TO THE PROJECT TO PROTECT, DIRECTLY OR
INDIRECTLY, AGAINST LOSS OR LIABILITY TO THE BORROWER, THE PROJECT OR ANY SENIOR
SECURED PARTY (INCLUDING IN CONNECTION WITH CONSTRUCTION OBLIGATIONS OF SUCH
PROJECT PARTY), AS OF THE DATE THIS REPRESENTATION IS MADE OR DEEMED REPEATED,
PURSUANT TO ANY PROJECT DOCUMENT HAS BEEN OBTAINED, IS IN FULL FORCE AND EFFECT
AND COMPLIES WITH THE INSURANCE REQUIREMENTS SET FORTH ON SCHEDULE 7.01(H) AND
IS OTHERWISE IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH SUCH PROJECT DOCUMENT.


 


SECTION 5.31    ACCOUNTS. (A) THE BORROWER DOES NOT HAVE, AND IS NOT THE
BENEFICIARY OF, ANY BANK ACCOUNT OTHER THAN (I) THE PROJECT ACCOUNTS, (II) LOCAL
ACCOUNTS IN EXISTENCE ON THE DATE HEREOF WITH RESPECT TO WHICH BLOCKED ACCOUNT
AGREEMENTS HAVE BEEN DULY EXECUTED AND DELIVERED WITHIN THIRTY (30) DAYS AFTER
THE CLOSING DATE IN ACCORDANCE WITH SECTION 7.01(X) (BLOCKED ACCOUNT
AGREEMENTS), (III) OTHER LOCAL

 

43

--------------------------------------------------------------------------------


 


ACCOUNTS WITH RESPECT TO WHICH BLOCKED ACCOUNT AGREEMENTS HAVE BEEN DULY
EXECUTED AND DELIVERED, AND (IV) THE BOND FUNDS; AND (B) AS OF THE CLOSING DATE
AND EACH SUBSEQUENT DATE THIS REPRESENTATION IS MADE OR DEEMED REPEATED, THE
AGGREGATE AMOUNT OF FUNDS ON DEPOSIT IN OR STANDING TO THE CREDIT OF SUCH LOCAL
ACCOUNTS DOES NOT EXCEED TWO HUNDRED THOUSAND DOLLARS ($200,000).


 


ARTICLE VI


 


CONDITIONS PRECEDENT


 


SECTION 6.01    CONDITIONS TO CLOSING AND FIRST FUNDING OF CONSTRUCTION LOANS.
IN ADDITION TO THE CONDITIONS SET FORTH IN SECTION 6.02 (CONDITIONS TO ALL
CONSTRUCTION LOAN FUNDINGS) AND SECTION 6.05 (CONDITIONS TO ALL FUNDINGS AND
ISSUANCES), THE OCCURRENCE OF THE CLOSING DATE AND THE INITIAL RELEASE OF
CONSTRUCTION LOANS ARE SUBJECT TO THE SATISFACTION OF EACH OF THE FOLLOWING
CONDITIONS PRECEDENT:


 


(A)   DELIVERY OF FINANCING DOCUMENTS. THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED EACH OF THE FOLLOWING FULLY EXECUTED DOCUMENTS, EACH OF WHICH SHALL BE
ORIGINALS, PORTABLE DOCUMENT FORMAT (“PDF”) OR FACSIMILES (FOLLOWED PROMPTLY BY
ORIGINALS), DULY EXECUTED AND DELIVERED BY EACH PARTY THERETO AND IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO EACH LENDER:


 

(I)                        THIS AGREEMENT;

 

(II)                     THE ORIGINAL CONSTRUCTION NOTES, DULY EXECUTED AND
DELIVERED BY AN AUTHORIZED OFFICER OF THE BORROWER IN FAVOR OF EACH
CONSTRUCTION/TERM LENDER;

 

(III)                  THE ORIGINAL WORKING CAPITAL NOTES, DULY EXECUTED AND
DELIVERED BY AN AUTHORIZED OFFICER OF THE BORROWER IN FAVOR OF EACH WORKING
CAPITAL LENDER;

 

(IV)                 THE ACCOUNTS AGREEMENT;

 

(V)                    THE INTERCREDITOR AGREEMENT;

 

(VI)                 THE SECURITY AGREEMENT;

 

(VII)              THE PLEDGE AGREEMENT;

 

(VIII)           THE MORTGAGES; AND

 

(IX)                   THE FEE LETTERS.

 

44

--------------------------------------------------------------------------------


 


(B)   PROJECT DOCUMENTS; CONTRACTS; CONSENTS. (I) THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED TRUE, CORRECT AND COMPLETE COPIES OF (A) THE SNDAS AND EACH
PROJECT DOCUMENT, WHICH SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT AND THE INDEPENDENT ENGINEER, AND (B) EACH OTHER
AGREEMENT REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT WHICH, IF REQUESTED,
SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


 

(II)                     THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE OF AN AUTHORIZED OFFICER OF THE BORROWER CERTIFYING AS TRUE, CORRECT
AND COMPLETE THE LIST OF ALL CONTRACTS, AGREEMENTS, INSTRUMENTS, LETTER
AGREEMENTS, UNDERSTANDINGS OR OTHER DOCUMENTS TO WHICH THE BORROWER IS A PARTY
SET FORTH IN SCHEDULE 5.11.

 

(III)                  UNLESS THE ADMINISTRATIVE AGENT AGREES OTHERWISE IN
WRITING, THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CONSENT, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, WITH RESPECT TO
EACH PROJECT DOCUMENT (OTHER THAN THE ADMINISTRATIVE SERVICES AGREEMENT).

 


(C)   DELIVERY OF DOCUMENTS EVIDENCING SUBORDINATED DEBT DOCUMENTS. THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED TRUE, CORRECT AND COMPLETE COPIES OF
ALL SUBORDINATED DEBT DOCUMENTS, AND SUCH SUBORDINATED DEBT DOCUMENTS SHALL BE
ON TERMS AND CONDITIONS SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(D)   OFFICER’S CERTIFICATES. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
FOLLOWING CERTIFICATES, DATED AS OF THE CLOSING DATE, UPON WHICH THE
ADMINISTRATIVE AGENT AND EACH LENDER MAY CONCLUSIVELY RELY:


 

(I)                        A DULY EXECUTED CERTIFICATE OF AN AUTHORIZED OFFICER
OF THE BORROWER CERTIFYING THAT (A) ALL CONDITIONS SET FORTH IN THIS SECTION
6.01 HAVE BEEN SATISFIED ON AND AS OF THE CLOSING DATE AND (B) ALL
REPRESENTATIONS AND WARRANTIES MADE BY EACH OF THE BORROWER AND THE PLEDGORS IN
THIS AGREEMENT AND EACH OTHER FINANCING DOCUMENT TO WHICH THE BORROWER OR SUCH
PLEDGOR IS A PARTY ARE TRUE AND CORRECT ON AND AS OF THE CLOSING DATE (EXCEPT
WITH RESPECT TO REPRESENTATIONS AND WARRANTIES THAT EXPRESSLY REFER TO AN
EARLIER DATE);

 

(II)                     A DULY EXECUTED CERTIFICATE OF AN AUTHORIZED OFFICER OF
THE BORROWER CERTIFYING THAT (A) THE COPIES OF EACH PROJECT DOCUMENT OR OTHER
DOCUMENT DELIVERED PURSUANT TO SECTION 6.01(B) ARE TRUE, CORRECT AND COMPLETE
COPIES OF SUCH DOCUMENT, (B) EACH SUCH

 

45

--------------------------------------------------------------------------------


 

                                                PROJECT DOCUMENT OR OTHER
DOCUMENT IS IN FULL FORCE AND EFFECT AND NO TERM OR CONDITION OF ANY SUCH
PROJECT DOCUMENT OR OTHER DOCUMENT HAS BEEN AMENDED FROM THE FORM THEREOF
DELIVERED TO THE ADMINISTRATIVE AGENT, (C) EACH OF THE CONDITIONS PRECEDENT SET
FORTH IN EACH PROJECT DOCUMENT OR OTHER DOCUMENT DELIVERED PURSUANT TO SECTION
6.01(B) THAT IS REQUIRED TO BE SATISFIED ON OR BEFORE THE CLOSING DATE HAS BEEN
SATISFIED OR WAIVED BY THE PARTIES THERETO WITH THE PRIOR WRITTEN CONSENT OF THE
REQUIRED LENDERS, AND WITH THE APPROVAL OF THE ADMINISTRATIVE AGENT IN THE CASE
OF ANY MATERIAL WAIVER, AND (D) NO MATERIAL BREACH, MATERIAL DEFAULT OR MATERIAL
VIOLATION BY THE BORROWER, OR TO THE KNOWLEDGE OF THE BORROWER, BY ANY PROJECT
PARTY UNDER ANY SUCH PROJECT DOCUMENT OR OTHER DOCUMENT HAS OCCURRED AND IS
CONTINUING;

 

(III)                  A DULY EXECUTED CERTIFICATE OF AN AUTHORIZED OFFICER OF
THE BORROWER CERTIFYING THAT (A) THE COPIES OF EACH SUBORDINATED DEBT DOCUMENT
DELIVERED PURSUANT TO SECTION 6.01(C) ARE TRUE, CORRECT AND COMPLETE COPIES OF
SUCH DOCUMENT, (B) EACH SUCH SUBORDINATED DEBT DOCUMENT IS IN FULL FORCE AND
EFFECT AND NO TERM OR CONDITION THEREOF HAS BEEN AMENDED FROM THE FORM THEREOF
DELIVERED TO THE ADMINISTRATIVE AGENT, (C) EACH OF THE CONDITIONS PRECEDENT SET
FORTH IN EACH SUBORDINATED DEBT DOCUMENT DELIVERED PURSUANT TO SECTION 6.01(B)
THAT IS REQUIRED TO BE SATISFIED ON OR BEFORE THE CLOSING DATE HAS BEEN
SATISFIED OR WAIVED BY THE PARTIES THERETO WITH THE PRIOR WRITTEN CONSENT OF THE
REQUIRED LENDERS, AND WITH THE APPROVAL OF THE ADMINISTRATIVE AGENT IN THE CASE
OF ANY MATERIAL WAIVER, AND (D) NO MATERIAL BREACH, MATERIAL DEFAULT OR MATERIAL
VIOLATION BY THE BORROWER, OR TO THE KNOWLEDGE OF THE BORROWER, BY ANY PARTY TO
ANY SUCH SUBORDINATED DEBT DOCUMENT HAS OCCURRED AND IS CONTINUING; AND

 

(IV)                 A DULY EXECUTED CERTIFICATE OF AN AUTHORIZED OFFICER OF
EACH PLEDGOR CERTIFYING THAT ALL REPRESENTATIONS AND WARRANTIES MADE BY SUCH
PLEDGOR IN THE PLEDGE AGREEMENT ARE TRUE AND CORRECT ON AND AS OF THE CLOSING
DATE (EXCEPT WITH RESPECT TO REPRESENTATIONS AND WARRANTIES THAT EXPRESSLY REFER
TO AN EARLIER DATE).

 


(E)   RESOLUTIONS, INCUMBENCY, ORGANIC DOCUMENTS. THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED FROM EACH OF THE BORROWER AND THE PLEDGORS A CERTIFICATE OF AN
AUTHORIZED OFFICER DATED AS OF THE CLOSING DATE, UPON WHICH THE ADMINISTRATIVE
AGENT AND EACH LENDER MAY CONCLUSIVELY RELY, AS TO:

 

46

--------------------------------------------------------------------------------


 

(I)                        SATISFACTORY RESOLUTIONS OF ITS GENERAL PARTNER,
MEMBERS, MANAGERS, SHAREHOLDERS OR DIRECTORS, AS THE CASE MAY BE, THEN IN FULL
FORCE AND EFFECT AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF (A) EACH
TRANSACTION DOCUMENT TO WHICH IT IS PARTY, (B) IN THE CASE OF THE PLEDGORS, THE
BORROWER LP AGREEMENT AND (C) IN THE CASE OF THE BORROWER, THE SNDAS, AND, IN
EACH CASE, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREIN;

 

(II)                     THE INCUMBENCY AND SIGNATURES OF THOSE OF ITS OFFICERS
AND REPRESENTATIVES DULY AUTHORIZED TO EXECUTE AND OTHERWISE ACT WITH RESPECT TO
EACH FINANCING DOCUMENT TO WHICH IT IS PARTY; AND

 

(III)                  SUCH PERSON’S ORGANIC DOCUMENTS, WHICH SHALL BE IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND SHALL
INCLUDE (X) IN THE CASE OF THE BORROWER, THE REQUIRED LP PROVISIONS, (Y) IN THE
CASE OF THE GP PLEDGOR, THE REQUIRED GP PROVISIONS AND (Z) IN THE CASE OF THE LP
PLEDGOR, THE REQUIRED LP PLEDGOR LLC PROVISIONS, AND IN EVERY CASE CERTIFYING
THAT (A) SUCH DOCUMENTS ARE IN FULL FORCE AND EFFECT AND NO TERM OR CONDITION
THEREOF HAS BEEN AMENDED FROM THE FORM ATTACHED TO SUCH CERTIFICATE AND (B) NO
MATERIAL BREACH, MATERIAL DEFAULT OR MATERIAL VIOLATION THEREUNDER HAS OCCURRED
AND IS CONTINUING.

 


(F)    AUTHORITY TO CONDUCT BUSINESS. THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED SATISFACTORY EVIDENCE, INCLUDING CERTIFICATES OF GOOD STANDING FROM THE
SECRETARIES OF STATE OF EACH RELEVANT JURISDICTION, DATED NO MORE THAN FIFTEEN
(15) DAYS (OR SUCH OTHER TIME PERIOD REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT) PRIOR TO THE CLOSING DATE, THAT:


 

(I)                        THE BORROWER IS DULY AUTHORIZED AS A LIMITED
PARTNERSHIP TO CARRY ON ITS BUSINESS, AND IS DULY FORMED, VALIDLY EXISTING AND
IN GOOD STANDING IN EACH JURISDICTION IN WHICH IT IS REQUIRED TO BE SO
AUTHORIZED;

 

(II)                     THE LP PLEDGOR IS DULY AUTHORIZED AS A LIMITED
LIABILITY COMPANY TO CARRY ON ITS BUSINESS, AND IS DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING IN EACH JURISDICTION IN WHICH IT IS REQUIRED TO BE
SO AUTHORIZED; AND

 

(III)                  THE GP PLEDGOR IS DULY AUTHORIZED AS A CORPORATION TO
CARRY ON ITS BUSINESS, AND IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD

 

47

--------------------------------------------------------------------------------


 

                                                STANDING IN EACH JURISDICTION IN
WHICH IT IS REQUIRED TO BE SO AUTHORIZED.

 


(G)   OPINIONS OF COUNSEL. UNLESS THE ADMINISTRATIVE AGENT AGREES OTHERWISE IN
WRITING WITH RESPECT TO ANY OF THE ITEMS IN THIS SECTION 6.01(G), THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE FOLLOWING LEGAL OPINIONS, ADDRESSED
TO THE SENIOR SECURED PARTIES, AND EACH IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT:


 

(I)                        THE OPINION OF FAEGRE & BENSON LLP, DELAWARE AND NEW
YORK COUNSEL TO THE LOAN PARTIES;

 

(II)                     THE OPINION OF SOUTH DAKOTA COUNSEL SATISFACTORY TO
WESTLB;

 

(III)                  THE OPINION OF STINSON MORRISON HECKER LLP, KANSAS
COUNSEL TO THE LOAN PARTIES;

 

(IV)                 THE OPINION OF IN-HOUSE COUNSEL TO THE BOND TRUSTEE;

 

(V)                    THE OPINION OF BRIGGS AND MORGAN, P.A., BOND COUNSEL TO
BROWN COUNTY, SOUTH DAKOTA;

 

(VI)                 THE OPINION OF IN-HOUSE COUNSEL TO THE DESIGN-BUILD
CONTRACTOR AND THE TECHNOLOGY LICENSE PROVIDER;

 

(VII)              THE OPINION OF COUNSEL TO SOUTH DAKOTA WHEAT GROWERS
ASSOCIATION;

 

(VIII)           THE OPINION OF CARLYLE E. RICHARDS, P.C., COUNSEL TO DAKOTALAND
FEEDS, LLC;

 

(IX)                   THE OPINION OF IN-HOUSE COUNSEL TO NORTHERN BORDER
PIPELINE COMPANY;

 


(H)   LIEN SEARCH; PERFECTION OF SECURITY. THE COLLATERAL AGENT SHALL HAVE BEEN
GRANTED A FIRST PRIORITY PERFECTED SECURITY INTEREST IN ALL COLLATERAL RELATING
TO THE BORROWER AND THE PROJECT, AND THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED SATISFACTORY COPIES OR EVIDENCE, AS THE CASE MAY BE, OF THE FOLLOWING
ACTIONS IN CONNECTION WITH THE PERFECTION OF THE SECURITY:


 

(I)                        COMPLETED REQUESTS FOR INFORMATION OR LIEN SEARCH
REPORTS, DATED NO MORE THAN FIVE (5) DAYS (OR SUCH OTHER TIME PERIOD REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT) BEFORE THE CLOSING DATE,

 

48

--------------------------------------------------------------------------------


 

                                                LISTING ALL EFFECTIVE UCC
FINANCING STATEMENTS, FIXTURE FILINGS OR OTHER FILINGS EVIDENCING A SECURITY
INTEREST FILED IN DELAWARE, SOUTH DAKOTA AND ANY OTHER JURISDICTIONS REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT THAT NAME THE BORROWER OR ANY PLEDGOR AS A
DEBTOR, TOGETHER WITH COPIES OF EACH SUCH UCC FINANCING STATEMENT, FIXTURE
FILING OR OTHER FILINGS, WHICH SHALL SHOW NO LIENS OTHER THAN PERMITTED LIENS;

 

(II)                     UCC FINANCING STATEMENTS AND OTHER FILINGS AND
RECORDATIONS (INCLUDING FIXTURE FILINGS), IN PROPER FORM FOR FILING IN ALL
JURISDICTIONS THAT THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR DESIRABLE IN
ORDER TO PERFECT AND PROTECT THE FIRST PRIORITY LIENS AND SECURITY INTERESTS
CREATED UNDER THE SECURITY DOCUMENTS COVERING THE COLLATERAL WITH RESPECT TO THE
PROJECT DESCRIBED THEREIN, AND EACH SUCH UCC FINANCING STATEMENT AND OTHER
FILING OR RECORDATION SHALL BE DULY FILED ON OR PRIOR TO THE CLOSING DATE;

 

(III)                  MORTGAGE RELEASE AND UCC TERMINATION STATEMENTS, IN
PROPER FORM FOR FILING IN ALL JURISDICTIONS THAT THE ADMINISTRATIVE AGENT MAY
DEEM NECESSARY OR DESIRABLE, TERMINATING THE EXISTING MORTGAGE AND ALL EXISTING
UCC FINANCING STATEMENTS AND FIXTURE FILINGS COVERING THE COLLATERAL RELATING TO
THE EXISTING PLANT DEBT, AND SUCH MORTGAGE RELEASE AND EACH SUCH UCC TERMINATION
STATEMENT SHALL BE DULY FILED ON THE CLOSING DATE;

 

(IV)                 THE ORIGINAL CERTIFICATES REPRESENTING ALL EQUITY INTERESTS
IN THE BORROWER SHALL HAVE BEEN DELIVERED TO THE COLLATERAL AGENT, IN EACH CASE
TOGETHER WITH A DULY EXECUTED IRREVOCABLE PROXY AND A DULY EXECUTED TRANSFER
POWER IN THE FORMS ATTACHED TO THE PLEDGE AGREEMENT RELATING TO SUCH EQUITY
INTERESTS; AND

 

(V)                    WITH RESPECT TO THE BORROWER AND THE PROJECT, EVIDENCE OF
THE MAKING (WHICH MAY BE ON THE CLOSING DATE) OF ALL OTHER ACTIONS, RECORDINGS
AND FILINGS OF OR WITH RESPECT TO THE SECURITY DOCUMENTS DELIVERED PURSUANT TO
SECTION 6.01(A) (CONDITIONS TO CLOSING AND FIRST FUNDING OF CONSTRUCTION LOANS -
DELIVERY OF FINANCING DOCUMENTS) THAT THE ADMINISTRATIVE AGENT MAY DEEM
NECESSARY OR DESIRABLE IN ORDER TO PERFECT AND PROTECT THE FIRST-PRIORITY LIENS
CREATED THEREUNDER.

 

49

--------------------------------------------------------------------------------


 


(I)    FINANCIAL STATEMENTS. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
ACCURATE AND COMPLETE COPIES OF THE UNAUDITED ANNUAL FINANCIAL STATEMENTS OF THE
BORROWER FOR THE FISCAL YEAR ENDED OCTOBER 31, 2006.


 


(J)    BASE CASE PROJECTIONS. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED BASE
CASE PROJECTIONS WITH MUTUALLY AGREED ASSUMPTIONS, DEMONSTRATING CERTAIN AGREED
MINIMUM COVERAGE LEVELS, AS CERTIFIED BY THE INDEPENDENT ENGINEER.


 


(K)   FINANCING DOCUMENTS AND PROJECT DOCUMENTS. THE SNDAS, THE BORROWER LLC
AGREEMENT, THE FINANCING DOCUMENTS AND THE PROJECT DOCUMENTS SHALL BE IN FULL
FORCE AND EFFECT.


 


(L)    GOVERNMENTAL APPROVALS. THE BORROWER SHALL HAVE OBTAINED ALL NECESSARY
PROJECT APPROVALS LISTED ON PART A OF SCHEDULE 5.03, AND THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED A DULY EXECUTED CERTIFICATE OF AN AUTHORIZED OFFICER
OF THE BORROWER CERTIFYING THAT (I) ATTACHED TO SUCH CERTIFICATE ARE TRUE,
CORRECT AND COMPLETE COPIES OF EACH SUCH NECESSARY PROJECT APPROVAL, (II) EACH
SUCH NECESSARY PROJECT APPROVAL WAS DULY OBTAINED, IS VALIDLY ISSUED, IS IN FULL
FORCE AND EFFECT AND IS FINAL AND NON-APPEALABLE, (III) ALL NECESSARY PROJECT
APPROVALS REQUIRED FOR THE PROJECT AT A LATER DATE WILL BE OBTAINED IN DUE
COURSE PRIOR TO THE TIME WHEN NEEDED AND WITHOUT CONDITIONS THAT WOULD IMPOSE
MATERIAL EXPENSE ON THE PROJECT, AND (IV) SCHEDULE 5.03 ACCURATELY IDENTIFIES
ALL NECESSARY PROJECT APPROVALS NECESSARY FOR THE PROJECT.


 


(M)  EQUATOR PRINCIPLES. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL
DOCUMENTATION REQUESTED BY THE ADMINISTRATIVE AGENT THAT IS NECESSARY TO
EVIDENCE COMPLIANCE WITH, AND OTHERWISE REQUIRED IN CONNECTION WITH, THE EQUATOR
PRINCIPLES.


 


(N)   THIRD PARTY APPROVALS. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
REASONABLY SATISFACTORY DOCUMENTATION OF ANY APPROVAL BY ANY PERSON REQUIRED IN
CONNECTION WITH ANY TRANSACTION CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT THAT THE ADMINISTRATIVE AGENT HAS REASONABLY REQUESTED IN
CONNECTION HEREWITH.


 


(O)   FEES; EXPENSES. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FOR ITS OWN
ACCOUNT, OR FOR THE ACCOUNT OF EACH SENIOR SECURED PARTY ENTITLED THERETO, ALL
FEES DUE AND PAYABLE ON THE CLOSING DATE PURSUANT TO SECTION 3.13 (FEES), AND
ALL COSTS AND EXPENSES (INCLUDING COSTS, FEES AND EXPENSES OF LEGAL COUNSEL AND
CONSULTANTS) FOR WHICH INVOICES HAVE BEEN PRESENTED.


 


(P)   ESTABLISHMENT OF PROJECT ACCOUNTS. EACH OF THE PROJECT ACCOUNTS SHALL HAVE
BEEN ESTABLISHED TO THE REASONABLE SATISFACTION OF THE ADMINISTRATIVE AGENT.

 

50

--------------------------------------------------------------------------------


 


(Q)   INSURANCE. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED:


 

(I)                        SATISFACTORY EVIDENCE THAT THE INSURANCE REQUIREMENTS
SET FORTH ON SCHEDULE 7.01(H) WITH RESPECT TO THE BORROWER AND THE PROJECT HAVE
BEEN SATISFIED, INCLUDING BINDERS OR CERTIFICATES EVIDENCING THE COMMITMENT OF
INSURERS TO PROVIDE EACH INSURANCE POLICY REQUIRED BY SCHEDULE 7.01(H), EVIDENCE
OF THE PAYMENT OF ALL PREMIUMS THEN DUE AND OWING IN RESPECT OF SUCH INSURANCE
POLICIES AND A CERTIFICATE OF THE INSURANCE CONSULTANT AND THE BORROWER’S
INSURANCE BROKER (OR INSURANCE CARRIER) CERTIFYING THAT ALL SUCH INSURANCE
POLICIES ARE IN FULL FORCE AND EFFECT; AND

 

(II)                     A REPORT OF THE INSURANCE CONSULTANT IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT DISCUSSING, AMONG
OTHER MATTERS THAT THE ADMINISTRATIVE AGENT MAY REQUIRE, THE ADEQUACY OF THE
INSURANCE COVERAGE FOR THE PROJECT, TOGETHER WITH A DULY EXECUTED CERTIFICATE OF
THE INSURANCE CONSULTANT IN THE FORM OF EXHIBIT I, APPROPRIATELY COMPLETED TO
THE SATISFACTION OF THE ADMINISTRATIVE AGENT.

 


(R)    INDEPENDENT ENGINEER’S REPORT. THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A REPORT OF THE INDEPENDENT ENGINEER WITH RESPECT TO THE PROJECT,
ACCOMPANIED BY A DULY EXECUTED CERTIFICATE OF THE INDEPENDENT ENGINEER IN THE
FORM OF EXHIBIT J-1, EACH IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO EACH
LENDER:


 

(I)                        DISCUSSING THE TECHNICAL AND ECONOMIC VIABILITY OF
THE PROJECT (INCLUDING THE PROJECT’S CAPABILITY TO CONFORM WITH ALL AIR PERMIT
LIMITS) AND THE TECHNICAL INPUTS USED IN THE FINANCIAL MODEL;

 

(II)                     DISCUSSING THE REASONABLENESS OF THE CONSTRUCTION
BUDGET AND THE OPERATING BUDGET FOR THE EXISTING PLANTS AND THE FEASIBILITY OF
THE BORROWER’S APPROACH TO CONSTRUCTION AND START-UP OF THE ABERDEEN II PLANT;

 

(III)                  DISCUSSING THE APPROPRIATENESS OF THE VARIOUS PERFORMANCE
TESTS AND COMPLETION UNDERTAKINGS;

 

(IV)                 DISCUSSING OPERATING PERFORMANCE AND COSTS ASSUMPTIONS;

 

(V)                    CONFIRMING THAT THE ENVIRONMENTAL SITE ASSESSMENT REPORTS
COMPLY WITH THE REQUIREMENTS OF THIS AGREEMENT AND THAT NO FURTHER ENVIRONMENTAL
SITE ASSESSMENT REPORTS ARE REQUIRED;

 

51

--------------------------------------------------------------------------------


 

(VI)                 CONFIRMING THAT THE BORROWER IS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL ENVIRONMENTAL LAWS AND ALL ENVIRONMENTAL APPROVALS
APPLICABLE TO THE PROJECT AND DOES NOT HAVE ANY KNOWN PRESENT OR CONTINGENT
LIABILITY RELATING TO ANY ENVIRONMENTAL APPROVAL, ENVIRONMENTAL CLAIM OR
ENVIRONMENTAL LAW REGARDING THE PROJECT; AND

 

(VII)              CONFIRMING THAT ALL ENVIRONMENTAL APPROVALS NECESSARY TO
CONSTRUCT THE ABERDEEN II PLANT AND OPERATE THE PROJECT (OTHER THAN
ENVIRONMENTAL APPROVALS THAT ARE DEFERRED APPROVALS) HAVE BEEN OBTAINED, AND ARE
VALIDLY ISSUED, IN FULL FORCE AND EFFECT, AND FINAL AND NON-APPEALABLE.

 


(S)   ENVIRONMENTAL SITE ASSESSMENT REPORT. THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED AN ENVIRONMENTAL SITE ASSESSMENT REPORT WITH RESPECT TO THE SITES FOR
THE EXISTING PLANTS AND THE ABERDEEN II PLANT, ACCOMPANIED BY A CORRESPONDING
RELIANCE LETTER (TO THE EXTENT SUCH REPORT DOES NOT PERMIT RELIANCE THEREON BY
THE SENIOR SECURED PARTIES), EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT.

 


(T)    ETHANOL MARKET REPORT. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
REPORT OF THE BORROWER’S ETHANOL MARKET CONSULTANT, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO EACH LENDER.

 


(U)   AGRICULTURAL MARKET REPORT. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
REPORT OF THE AGRICULTURAL MARKET CONSULTANT, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO EACH LENDER.


 


(V)   APPRAISAL. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN APPRAISAL WITH
RESPECT TO THE PROJECT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
REQUIRED LENDERS.


 


(W)  CONSTRUCTION BUDGET, CONSTRUCTION SCHEDULE AND OPERATING BUDGET. THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) THE CONSTRUCTION BUDGET IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE REQUIRED LENDERS, (II) THE CONSTRUCTION
SCHEDULE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE REQUIRED LENDERS,
(III) THE OPERATING BUDGET FOR THE EXISTING PLANTS IN FORM AND SUBSTANCE
SATISFACTORY TO THE REQUIRED LENDERS, AND (IV) A CERTIFICATE OF A FINANCIAL
OFFICER OF THE BORROWER CERTIFYING AS TO THE REASONABLENESS OF THE UNDERLYING
ASSUMPTIONS AND THE CONCLUSIONS ON WHICH SUCH BUDGET IS BASED AND DEMONSTRATING
AGGREGATE PROJECT COSTS EQUAL TO OR LESS THAN THE AMOUNT PROVIDED FOR IN SUCH
CONSTRUCTION BUDGET AND OPERATING BUDGET.

 

52

--------------------------------------------------------------------------------


 


(X)    SURVEY. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CURRENT SURVEY
CONFORMING WITH ALTA/ACSM 2005 SURVEY STANDARDS, INCLUDING TABLE A, ITEMS 6, 8,
10 AND 11(A), AND OTHERWISE ACCEPTABLE TO THE LENDERS (A “SURVEY”), OF THE SITES
FOR THE EXISTING PLANTS AND THE ABERDEEN II PLANT AND FOR THE LEASED PREMISES,
PREPARED BY HELMS & ASSOCIATES, OR OTHER REGISTERED OR LICENSED SURVEYOR
ACCEPTABLE TO THE LENDERS AND THE TITLE INSURANCE COMPANY, CERTIFIED TO THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, THE LENDERS AND SUCH TITLE INSURANCE
COMPANY.


 


(Y)   TITLE INSURANCE.


 

(I)                        THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A PAID
POLICY OR POLICIES OF MORTGAGE TITLE INSURANCE (THE “TITLE INSURANCE POLICY”),
IN AN AGGREGATE AMOUNT EQUAL TO THE AGGREGATE LOAN COMMITMENT ON A FORM 2006
EXTENDED COVERAGE LENDER’S POLICY, CONTAINING SUCH ENDORSEMENTS (INCLUDING AN
ENDORSEMENT DELETING THE CREDITOR’S RIGHTS EXCEPTION) AS THE ADMINISTRATIVE
AGENT MAY REQUEST AND OTHERWISE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT, FROM THE TITLE INSURANCE COMPANY (WITH CO-INSURANCE OR
REINSURANCE IN SUCH AMOUNTS AND WITH SUCH TITLE INSURANCE COMPANIES AS MAY BE
REQUIRED AND APPROVED BY THE REQUIRED LENDERS), CONTAINING NO EXCEPTION FOR
MECHANICS’ OR MATERIALMEN’S LIENS AND NO OTHER EXCEPTIONS (PRINTED OR OTHERWISE)
OTHER THAN THOSE APPROVED BY THE REQUIRED LENDERS, AND INSURING THAT THE
COLLATERAL AGENT HAS A GOOD, VALID AND ENFORCEABLE FIRST LIEN OF RECORD ON THE
MORTGAGED PROPERTY FREE AND CLEAR OF ALL DEFECTS AND ENCUMBRANCES (OTHER THAN
PERMITTED LIENS).

 

(II)                     THE TITLE INSURANCE POLICY SHALL CONFIRM THAT THE
BORROWER HAS GOOD, MARKETABLE TITLE TO THE SITES, AND GOOD AND VALID LEASEHOLD
INTERESTS IN THE LEASED PREMISES, IN EACH CASE SUBJECT TO NO LIENS (OTHER THAN
LIENS IN FAVOR OF THE COLLATERAL AGENT OR OTHER PERMITTED LIENS).

 


(Z)    CONFIDENTIAL INFORMATION MEMORANDUM. AN AUTHORIZED OFFICER OF THE
BORROWER SHALL HAVE CERTIFIED THAT THE INFORMATION PROVIDED BY THE COMPANY IN
THE CONFIDENTIAL INFORMATION MEMORANDUM, TAKEN AS A WHOLE OVER THE LIFE OF THE
PROJECT, IS, TO THE BEST KNOWLEDGE OF THE BORROWER, TRUE, COMPLETE, AND ACCURATE
IN ALL MATERIAL RESPECTS, AS OF THE DATE THEREOF, INCLUDING THE REASONABLENESS
OF THE UNDERLYING ASSUMPTIONS UPON WHICH THE FINANCIAL PROJECTIONS CONTAINED
THEREIN ARE BASED.

 

53

--------------------------------------------------------------------------------


 


(AA)     BANK REGULATORY REQUIREMENTS. THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE CLOSING DATE (OR SUCH
SHORTER PERIOD AS IS SATISFACTORY TO THE ADMINISTRATIVE AGENT) ALL DOCUMENTATION
AND OTHER INFORMATION REQUIRED BY BANK REGULATORY AUTHORITIES UNDER APPLICABLE
“KNOW YOUR CUSTOMER” AND ANTI-MONEY-LAUNDERING RULES AND REGULATIONS, INCLUDING
THE PATRIOT ACT.


 


(BB)    PROCESS AGENT. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, ACCEPTANCES FROM
THE PROCESS AGENT FOR EACH OF THE BORROWER AND THE PLEDGORS APPOINTED UNDER
SECTION 10.02(D) (APPLICABLE LAW; JURISDICTION; ETC. – APPOINTMENT OF PROCESS
AGENT AND SERVICE OF PROCESS) AND AS REQUIRED UNDER EACH OTHER FINANCING
DOCUMENT IN EFFECT ON THE CLOSING DATE.


 


(CC)     FINANCIAL MODEL. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE OF A FINANCIAL OFFICER OF THE BORROWER, DATED AS OF THE CLOSING
DATE, CERTIFYING THAT THE FINANCIAL MODEL ATTACHED AS EXHIBIT K HAS NOT BEEN
AMENDED OR MODIFIED AND CERTIFYING AS TO THE REASONABLENESS OF THE UNDERLYING
ASSUMPTIONS AND THE CONCLUSIONS ON WHICH THE FINANCIAL MODEL IS BASED.


 


(DD)    AUDITORS. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED REASONABLY
SATISFACTORY EVIDENCE OF THE APPOINTMENT OF THE AUDITORS.


 


(EE)     EQUITY; SUBORDINATED DEBT. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
REASONABLY SATISFACTORY EVIDENCE THAT (I) AN EQUITY CONTRIBUTION IN THE AMOUNT
OF THIRTY-NINE MILLION EIGHT THOUSAND SIX HUNDRED TWENTY-SEVEN DOLLARS
($39,008,627) HAS BEEN FULLY FUNDED PRIOR TO THE CLOSING DATE, (II) AN EQUITY
CONTRIBUTION IN THE AMOUNT OF THREE HUNDRED SIXTY-SIX THOUSAND DOLLARS
($366,000) FOR PAYMENTS WITH RESPECT TO THE SUBORDINATED DEBT HAS BEEN FULLY
FUNDED, (III) THE SUBORDINATED DEBT IN AN AMOUNT OF NINETEEN MILLION DOLLARS
($19,000,000) HAS BEEN FUNDED, AND FIFTEEN MILLION FIVE HUNDRED EIGHTY-THREE
THOUSAND FIVE HUNDRED SIXTY-TWO DOLLARS AND FIFTY CENTS ($15,583,562.50) OF SUCH
AMOUNT HAS BEEN DEPOSITED INTO THE BOND PROCEEDS SUB-ACCOUNT.


 


(FF)      NOTICE TO PROCEED. THE DULY EXECUTED NOTICE TO PROCEED IN RESPECT OF
THE ABERDEEN II PLANT SHALL HAVE BEEN VALIDLY ISSUED AND DELIVERED BY THE
BORROWER TO THE DESIGN-BUILD CONTRACTOR, AND VALIDLY ACCEPTED BY THE
DESIGN-BUILD CONTRACTOR, TO THE SATISFACTION OF THE INDEPENDENT ENGINEER.


 


(GG)    EXISTING PLANT DEBT PAYOFF. THE EXISTING PLANT DEBT SHALL HAVE BEEN OR
SHALL SIMULTANEOUSLY BE REPAID IN FULL (PROVIDED THAT TO THE EXTENT THE AMOUNT
NECESSARY TO REPAY THE EXISTING PLANT DEBT (INCLUDING ACCRUED INTEREST) IN FULL
EXCEEDS FORTY-SEVEN MILLION DOLLARS ($47,000,000), THE LP PLEDGOR SHALL HAVE
CONTRIBUTED ADDITIONAL EQUITY TO PAY THE AMOUNT OF SUCH EXCESS), AND THE
ADMINISTRATIVE AGENT SHALL

 

54

--------------------------------------------------------------------------------


 


HAVE RECEIVED (I) A PAYOFF STATEMENT FROM THE LENDERS OF SUCH DEBT, IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, CONFIRMING SUCH REPAYMENT
AND (II) EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT THAT ALL LIENS
AGAINST ASSETS OF THE BORROWER IN RESPECT OF SUCH DEBT HAVE BEEN RELEASED.


 


(HH)    EXISTING PLANTS COMPLETE. EACH OF THE EXISTING PLANTS SHALL BE
OPERATIONAL AND ACHIEVING THE GUARANTEED PERFORMANCE LEVELS IN A MANNER
SATISFACTORY TO THE INDEPENDENT ENGINEER.


 


(II)   CONSTRUCTION NOTES. EACH CONSTRUCTION/TERM LENDER SHALL HAVE RECEIVED A
CONSTRUCTION NOTE PAYABLE TO SUCH LENDER IN THE AMOUNT OF SUCH LENDER’S
CONSTRUCTION LOAN COMMITMENT, DULY EXECUTED BY THE BORROWER AND OTHERWISE
COMPLYING WITH THE PROVISIONS OF SECTION 2.07 (EVIDENCE OF INDEBTEDNESS).


 


(JJ)   COMMODITY RISK MANAGEMENT PLAN. THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED THE APPROVED COMMODITY RISK MANAGEMENT PLAN.


 


(KK)     HURON GROUND LEASE ESTOPPEL CERTIFICATE. THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED FROM THE BORROWER AN ESTOPPEL CERTIFICATE OF THE LESSOR UNDER THE
HURON GROUND LEASE, PURSUANT TO SECTION 20 THEREOF, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


SECTION 6.02    CONDITIONS TO ALL CONSTRUCTION LOAN FUNDINGS. IN ADDITION TO THE
CONDITIONS SET FORTH IN SECTION 6.01 (CONDITIONS TO CLOSING AND FIRST FUNDING OF
CONSTRUCTION LOANS) AND SECTION 6.05 (CONDITIONS TO ALL FUNDINGS AND ISSUANCES),
THE OBLIGATION OF EACH CONSTRUCTION/TERM LENDER TO MAKE AVAILABLE EACH FUNDING
OF ITS CONSTRUCTION LOANS SHALL BE SUBJECT TO THE FULFILLMENT OF THE FOLLOWING
CONDITIONS PRECEDENT:


 


(A)   FUNDING NOTICE. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A DULY
EXECUTED FUNDING NOTICE, AS REQUIRED BY AND IN ACCORDANCE WITH SECTION 2.05
(NOTICE OF FUNDINGS), TOGETHER WITH EACH OF THE DOCUMENTS DESCRIBED BELOW, WHICH
SHALL CERTIFY THAT:


 

(I)                        THE APPLICATION FOR PAYMENT WITH RESPECT TO WHICH
SUCH FUNDING IS REQUESTED, TOGETHER WITH THE CORRESPONDING INFORMATIONAL
REPORT(S) COVERING THE PERIOD SINCE THE PRECEDING FUNDING (OR, IN THE CASE OF
THE INITIAL FUNDING OF CONSTRUCTION LOANS, SINCE THE DATE OF THE DESIGN-BUILD
AGREEMENT), EACH OF WHICH SHALL BE CERTIFIED AS TRUE AND COMPLETE BY THE
BORROWER AND SUBSTANTIATED BY THE INDEPENDENT ENGINEER;

 

55

--------------------------------------------------------------------------------


 

(II)                     ABSOLUTE AND UNCONDITIONAL SWORN LIEN WAIVER
STATEMENTS; PROVIDED THAT IN THE CASE OF THE INITIAL FUNDING, SUCH LIEN WAIVER
STATEMENTS SHALL EVIDENCE RECEIPT OF ALL PAYMENTS PAID OR DUE AND PAYABLE BY THE
BORROWER TO THE DESIGN-BUILD CONTRACTOR, ALL SUBCONTRACTORS AND ALL OTHER
PERSONS SINCE THE DATE OF THE DESIGN-BUILD AGREEMENT. SUCH LIEN WAIVER
STATEMENTS SHALL (A) BE DATED ON OR ABOUT THE DATE OF THE FUNDING NOTICE AND
(B) COVER ALL WORK DONE AND ALL SUMS RECEIVED THROUGH THE DATE OF THE THEN LAST
PRECEDING FUNDING (OR, IN THE CASE OF THE INITIAL FUNDING, THE DATE OF THE
DESIGN-BUILD AGREEMENT). EACH SUCH LIEN WAIVER STATEMENT SHALL BE CERTIFIED AS
TRUE AND CORRECT AND COMPLETE BY THE BORROWER AND THE DESIGN-BUILD CONTRACTOR
AND SHALL BE VERIFIED BY THE INDEPENDENT ENGINEER;

 

(III)                  A LIST OF ALL CHANGE ORDERS NOT THERETOFORE SUBMITTED TO
THE ADMINISTRATIVE AGENT, TOGETHER WITH A STATEMENT BY THE BORROWER THAT COPIES
OF THE SAME HAVE BEEN SUBMITTED TO THE INDEPENDENT ENGINEER PRIOR TO THE DATE OF
SUCH FUNDING NOTICE AND A LIST OF ALL CHANGE ORDERS TO THE DATE OF SUCH FUNDING
NOTICE AND A LIST OF ALL CONTEMPLATED CHANGE ORDERS, TOGETHER WITH CONFIRMATION
THAT EACH SUCH CHANGE ORDER IS IN COMPLIANCE WITH SECTION 7.02(M)(III) (NEGATIVE
COVENANTS – PROJECT DOCUMENTS);

 

(IV)                 EVIDENCE (WHICH SHALL INCLUDE THE WAIVER OF LIENS REQUIRED
UNDER SECTION 6.02(A)(II) (CONDITIONS TO ALL CONSTRUCTION LOAN FUNDINGS –
FUNDING NOTICE) AND A DETAILED RECEIPT FOR PAYMENT ITEMIZED BY LINE ITEM IN THE
CONSTRUCTION BUDGET) REASONABLY SATISFACTORY TO THE INDEPENDENT ENGINEER THAT
THE FULL AMOUNT OF THE PROCEEDS OF THE THEN LAST PRECEDING FUNDING HAS BEEN PAID
OUT BY THE BORROWER OR THE DESIGN-BUILD CONTRACTOR TO THE PERSONS WITH RESPECT
TO WHOM SUCH FUNDING PROCEEDS WERE DISBURSED AND OTHERWISE IN ACCORDANCE WITH
THIS AGREEMENT; PROVIDED THAT IF THERE HAS BEEN NO SUCH PRECEDING FUNDING, SUCH
EVIDENCE SHALL CONFIRM RECEIPT OF ALL PAYMENTS DUE AND PAYABLE BY THE BORROWER
TO THE DESIGN-BUILD CONTRACTOR, ALL SUBCONTRACTORS AND ALL OTHER PERSONS SINCE
THE DATE OF THE DESIGN-BUILD AGREEMENT;

 

(V)                    A CERTIFICATION OF A FINANCIAL OFFICER OF THE BORROWER
CONFIRMING THAT THE REQUESTED FUNDING, WHEN CONSIDERED ON ITS OWN AND WHEN
CONSIDERED ON AN AGGREGATE BASIS WITH THE CUMULATIVE AMOUNT OF ALL PRIOR
FUNDINGS FOR THE ABERDEEN II PLANT, IS IN COMPLIANCE WITH THE DRAWDOWN
SCHEDULE (OR, IF SUCH FUNDING WOULD BE IN EXCESS

 

56

--------------------------------------------------------------------------------


 

OF THE DRAWDOWN SCHEDULE, SUCH DEVIATION FROM THE DRAWDOWN SCHEDULE HAS BEEN
APPROVED BY THE INDEPENDENT ENGINEER AND THE ADMINISTRATIVE AGENT);

 

(VI)                 THE BORROWER IS IN COMPLIANCE WITH ALL CONDITIONS SET FORTH
IN THIS SECTION 6.02, AND EACH OTHER APPLICABLE SECTION OF THIS ARTICLE VI, ON
AND AS OF THE PROPOSED FUNDING DATE, BEFORE AND AFTER GIVING EFFECT TO SUCH
FUNDING AND TO THE APPLICATION OF THE PROCEEDS THEREFROM;

 

(VII)              ALL REPRESENTATIONS AND WARRANTIES MADE BY EACH OF THE
BORROWER AND THE PLEDGORS IN THIS AGREEMENT AND EACH OF THE FINANCING DOCUMENTS
TO WHICH IT IS A PARTY ARE TRUE AND CORRECT ON AND AS OF SUCH FUNDING DATE
(EXCEPT WITH RESPECT TO REPRESENTATIONS AND WARRANTIES THAT EXPRESSLY REFER TO
AN EARLIER DATE), BEFORE AND AFTER GIVING EFFECT TO SUCH FUNDING AND TO THE
APPLICATION OF THE PROCEEDS THEREFROM; AND

 

(VIII)           SINCE OCTOBER 31, 2006, NO MATERIAL ADVERSE EFFECT HAS OCCURRED
AND IS CONTINUING.

 


(B)   INDEPENDENT ENGINEER’S CERTIFICATION. THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED AN INDEPENDENT ENGINEER’S CERTIFICATE IN RESPECT OF SUCH FUNDING NOTICE
DULY EXECUTED BY THE INDEPENDENT ENGINEER AND IN THE FORM ATTACHED AS EXHIBIT
J-2.


 


(C)   TITLE INSURANCE. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED LIEN WAIVER
STATEMENTS FOR THE ABERDEEN II PLANT, AND THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A TITLE CONTINUATION AND AN ENDORSEMENT TO THE TITLE INSURANCE POLICY,
WHICH ENDORSEMENT SHALL HAVE THE EFFECT OF (I) UPDATING THE DATE OF THE
TITLE INSURANCE POLICY TO THE DATE OF THE REQUESTED FUNDING AND (II) PROVIDING
FULL MECHANICS’ LIEN COVERAGE.


 


(D)   UPDATED SURVEY. IF THE BORROWER OWNS OR ACQUIRES ANY LAND (LEASEHOLD, FEE
OR EASEMENT) NOT SHOWN ON THE THEN-CURRENT SURVEY, THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED AN UPDATED SURVEY OF THE SITE INCLUDING SUCH NEW LEASEHOLD,
FEE OR EASEMENT AREAS.


 


(E)   MECHANIC’S LIENS. THERE ARE NO MECHANIC’S, WORKMEN’S, MATERIALMEN’S,
CONSTRUCTION OR OTHER LIKE LIENS ENCUMBERING THE COLLATERAL (OTHER THAN
PERMITTED LIENS), REGARDLESS OF WHETHER SUCH LIENS APPEAR AS AN EXCEPTION TO THE
TITLE INSURANCE POLICY OR THE TITLE CONTINUATION.

 

57

--------------------------------------------------------------------------------


 


(F)    ADDITIONAL PROJECT DOCUMENTS. AN AUTHORIZED OFFICER OF THE BORROWER SHALL
HAVE CERTIFIED THAT THE BORROWER HAS PROVIDED TO THE ADMINISTRATIVE AGENT COPIES
OF ANY ADDITIONAL PROJECT DOCUMENT ENTERED INTO BY THE BORROWER SINCE THE DATE
OF THIS AGREEMENT, TOGETHER WITH ALL AMENDMENTS, SUPPLEMENTS, SCHEDULES AND
EXHIBITS THERETO AND THE ANCILLARY DOCUMENTS RELATING THERETO, EACH OF WHICH
(I) SHALL HAVE BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY EACH PERSON PARTY
THERETO, AND (II) SHALL BE IN FULL FORCE AND EFFECT.


 


SECTION 6.03    CONDITIONS TO TERM LOAN FUNDING. IN ADDITION TO THE CONDITIONS
SET FORTH IN SECTION 6.05 (CONDITIONS TO ALL FUNDINGS AND ISSUANCES), THE
OBLIGATION OF EACH CONSTRUCTION/TERM LENDER TO MAKE ITS TERM LOANS SHALL BE
SUBJECT TO THE FULFILLMENT OF THE FOLLOWING CONDITIONS PRECEDENT.


 


(A)   TERM NOTES. EACH CONSTRUCTION/TERM LENDER SHALL HAVE RECEIVED A TERM NOTE,
PAYABLE TO SUCH LENDER IN THE AMOUNT OF SUCH LENDER’S TERM LOAN COMMITMENT, DULY
EXECUTED BY THE BORROWER AND OTHERWISE COMPLYING WITH THE PROVISIONS OF SECTION
2.07 (EVIDENCE OF INDEBTEDNESS).


 


(B)   CONSTRUCTION LOAN PAYOFF. ALL OF THE CONSTRUCTION LOANS SHALL HAVE BEEN OR
SHALL SIMULTANEOUSLY BE REPAID WITH THE PROCEEDS OF SUCH TERM LOANS.


 


(C)   FINAL COMPLETION DATE. THE FINAL COMPLETION DATE FOR THE ABERDEEN II PLANT
SHALL HAVE OCCURRED.


 


(D)   FINAL COMPLETION CERTIFICATE. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A FINAL COMPLETION CERTIFICATE FOR THE ABERDEEN II PLANT, IN THE FORM OF EXHIBIT
Q-1 DULY EXECUTED BY THE INDEPENDENT ENGINEER AND A FINAL COMPLETION CERTIFICATE
IN THE FORM OF EXHIBIT Q-2 DULY EXECUTED BY THE BORROWER.


 


(E)   INSURANCE. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED BINDERS OR
CERTIFICATES EVIDENCING THE COMMITMENT OF INSURERS TO PROVIDE THE INSURANCE
POLICIES REQUIRED BY SECTION 7.01(H) (AFFIRMATIVE COVENANTS - INSURANCE),
TOGETHER WITH EVIDENCE OF THE PAYMENT OF ALL PREMIUMS THEN DUE AND PAYABLE IN
RESPECT OF SUCH INSURANCE POLICIES AND A CERTIFICATE OF THE BORROWER’S INSURANCE
BROKER (OR INSURANCE CARRIER) CERTIFYING THAT ALL SUCH INSURANCE POLICIES ARE IN
FULL FORCE AND EFFECT, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE OF THE INSURANCE CONSULTANT IN SUBSTANTIALLY THE FORM OF EXHIBIT I
WITH RESPECT THERETO.


 


(F)    SECURITY. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE THAT
(I) THE COLLATERAL AGENT CONTINUES TO HAVE A PERFECTED FIRST PRIORITY SECURITY
INTEREST IN ALL RIGHT, TITLE AND INTEREST OF EACH OF THE BORROWER AND THE
PLEDGORS IN AND TO THE COLLATERAL PRIOR TO ALL OTHER LIENS THEREON AND SUBJECT
ONLY TO PERMITTED LIENS, AND (II) ALL

 

58

--------------------------------------------------------------------------------


 


GOVERNMENTAL APPROVALS THAT ARE NECESSARY OR DESIRABLE IN ORDER TO ESTABLISH,
PROTECT, PRESERVE AND PERFECT THE COLLATERAL AGENT’S LIENS HAVE BEEN DULY MADE
OR TAKEN AND ARE IN FULL FORCE AND EFFECT.


 


(G)   UPDATED OPERATING BUDGET AND PLAN. THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A COPY OF THE UPDATED OPERATING BUDGET WHICH SHALL INCLUDE THE EXISTING
PLANTS AND THE ABERDEEN II PLANT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


 


(H)   PROJECT ACCOUNTS. THE PROJECT ACCOUNTS SHALL CONTINUE TO BE MAINTAINED IN
ACCORDANCE WITH THIS AGREEMENT AND THE ACCOUNTS AGREEMENT AND SHALL CONTAIN ALL
AMOUNTS, IF ANY, REQUIRED TO BE DEPOSITED THEREIN AS OF THE CONVERSION DATE,
INCLUDING THE AMOUNTS ON DEPOSIT IN OR STANDING TO THE CREDIT OF EACH OF THE
DEBT SERVICE RESERVE ACCOUNT, THE WORKING CAPITAL RESERVE ACCOUNT AND THE
CONTINGENCY RESERVE ACCOUNT, WHICH SHALL BE AT, OR SHALL BE FUNDED ON THE
CONVERSION DATE UP TO, A LEVEL NO LESS THAN (I) FIFTY PERCENT (50%) OF THE DEBT
SERVICE RESERVE REQUIRED AMOUNT, (II) THE WORKING CAPITAL RESERVE REQUIRED
AMOUNT AND (III) THE CONTINGENCY RESERVE REQUIRED AMOUNT, RESPECTIVELY.


 


(I)    LEGAL OPINIONS. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED LEGAL
OPINIONS FROM COUNSEL TO THE LOAN PARTIES, EACH IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, ADDRESSING THOSE MATTERS RELATING TO
THE PROJECT, THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
THEREIN, AND THE COLLATERAL, AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 


(J)    TITLE INSURANCE. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED LIEN WAIVER
STATEMENTS FOR THE ABERDEEN II PLANT, AND THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A TITLE CONTINUATION AND AN ENDORSEMENT TO THE TITLE INSURANCE POLICY,
WHICH ENDORSEMENT SHALL HAVE THE EFFECT OF (I) UPDATING THE DATE OF THE
TITLE INSURANCE POLICY TO THE DATE OF THE REQUESTED FUNDING AND (II) PROVIDING
FULL MECHANICS’ LIEN COVERAGE.


 


(K)   FINAL SURVEY. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A SATISFACTORY
FINAL AS-BUILT SURVEY OF THE PROJECT DEMONSTRATING THAT THE PROJECT HAS ALL REAL
PROPERTY INTERESTS REQUIRED BY THE FINANCING DOCUMENTS AND SHOWING NO LIENS
OTHER THAN PERMITTED LIENS.


 


(L)    MECHANIC’S LIENS. THERE ARE NO MECHANIC’S, WORKMEN’S, MATERIALMEN’S,
CONSTRUCTION OR OTHER LIKE LIENS ENCUMBERING THE COLLATERAL (OTHER THAN
PERMITTED LIENS), REGARDLESS OF WHETHER SUCH LIENS APPEAR AS EXCEPTIONS TO THE
TITLE INSURANCE POLICY OR THE TITLE CONTINUATIONS.

 

59

--------------------------------------------------------------------------------


 

(m)            Additional Project Documents. An Authorized Officer of the
Borrower shall have certified that the Borrower has provided to the
Administrative Agent copies of any Additional Project Document entered into by
the Borrower since the date of this Agreement, together with all amendments,
supplements, schedules and exhibits thereto and the Ancillary Documents relating
thereto, each of which (i) shall have been duly authorized, executed and
delivered by each Person party thereto, and (ii) shall be in full force and
effect.

 

Section 6.04             Conditions to Working Capital Loan Fundings. In
addition to the conditions set forth in Section 6.05 (Conditions to All Fundings
and Issuances), the obligation of each Working Capital Lender to make available
each Funding of its Working Capital Loans shall be subject to the fulfillment of
the following conditions precedent:

 

(a)          Timing. The initial Funding of the Construction Loans shall have
occurred or shall occur simultaneously with such Funding of Working Capital
Loans.

 

(b)         Funding Notice. The Administrative Agent shall have received (i) a
Working Capital Loan Funding Notice, as required by and in accordance with
Section 2.05 (Notice of Fundings), together with certified evidence of the
Working Capital Expenses then due and payable with respect to which such Funding
has been requested, and (ii) the most recent Borrowing Base Certificate required
to be delivered pursuant to Section 7.03(n) (Reporting Requirements – Borrowing
Base Certificate), executed by an Authorized Officer of the Borrower, together
with supporting schedules, which certificate shall be in form and substance
satisfactory to the Administrative Agent.

 

Section 6.05             Conditions to All Fundings and Issuances. The
obligation of each Lender to make available each Funding of its Loans and the
issuance of any Letter of Credit shall be subject to the fulfillment of the
following conditions precedent:

 

(a)          Borrower’s Certifications. The Administrative Agent shall have
received a duly executed certificate of an Authorized Officer of the Borrower
certifying that:

 

(I)                        THE BORROWER IS IN COMPLIANCE WITH ALL CONDITIONS SET
FORTH IN THIS SECTION 6.05 ON AND AS OF THE PROPOSED FUNDING DATE AND/OR
PROPOSED LETTER OF CREDIT ISSUANCE DATE, BEFORE AND AFTER GIVING EFFECT TO SUCH
(X) FUNDING AND TO THE APPLICATION OF THE PROCEEDS THEREFROM AND/OR (Y) LETTER
OF CREDIT ISSUANCE;

 

(II)                     ALL REPRESENTATIONS AND WARRANTIES MADE BY EACH OF THE
BORROWER AND THE PLEDGORS IN THIS AGREEMENT AND EACH OF THE FINANCING DOCUMENTS
TO WHICH IT IS A PARTY ARE TRUE AND CORRECT ON AND AS OF

 

60

--------------------------------------------------------------------------------


 

such Funding Date and/or Proposed Letter of Credit Issuance Date (except with
respect to representations and warranties that expressly refer to an earlier
date), before and after giving effect to such (x) Funding and to the application
of the proceeds therefrom and/or (y) Letter of Credit issuance;

 

(III)                  NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, OR WOULD RESULT FROM SUCH FUNDING AND/OR LETTER OF CREDIT ISSUANCE;

 

(IV)                 SINCE OCTOBER 31, 2006, THERE HAS BEEN NO EVENT OR
OCCURRENCE THAT HAS HAD, OR WOULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL
ADVERSE EFFECT; AND

 

(V)                    THE BORROWER HAS NO REASON TO BELIEVE THAT THE CONVERSION
DATE WILL NOT OCCUR ON OR PRIOR TO THE CONVERSION DATE CERTAIN.

 

(b)         Government Approvals. The Administrative Agent shall have received
evidence reasonably satisfactory to it that:

 

(I)                        ALL GOVERNMENTAL APPROVALS REQUIRED BY THE PROPOSED
FUNDING DATE AND/OR PROPOSED LETTER OF CREDIT ISSUANCE DATE FOR OPERATION OR
DEVELOPMENT OF THE PROJECT HAVE BEEN DULY OBTAINED, VALIDLY ISSUED, AND ARE IN
FULL FORCE AND EFFECT, FINAL AND NON-APPEALABLE;

 

(II)                     ALL CONDITIONS IN ANY GOVERNMENTAL APPROVAL APPLICABLE
TO THE BORROWER THAT ARE REQUIRED TO HAVE BEEN SATISFIED BY THE DATE OF THE
APPLICABLE FUNDING AND/OR LETTER OF CREDIT ISSUANCE HAVE BEEN SATISFIED;

 

(III)                  SUCH GOVERNMENTAL APPROVALS DO NOT CONTAIN ANY CONDITION
THAT THE BORROWER HAS ANY REASON TO BELIEVE IS NOT CAPABLE OF BEING SATISFIED ON
OR PRIOR TO THE TIME REQUIRED OR THAT THE BORROWER HAS ANY REASON TO BELIEVE
WOULD LIMIT OR RESTRICT THE ABILITY OF THE PROJECT TO PERFORM CONSISTENTLY WITH
THE PROJECTIONS SET FORTH IN THE FINANCIAL MODEL;

 

(IV)                 THE BORROWER IS IN COMPLIANCE WITH ALL MATERIAL RESPECTS
WITH ALL GOVERNMENTAL APPROVALS THAT HAVE BEEN OBTAINED BY IT;

 

(V)                    THERE IS NO PROCEEDING PENDING OR, TO THE KNOWLEDGE OF
THE BORROWER, THREATENED IN WRITING THAT SEEKS TO APPEAL, RESCIND,

 

61

--------------------------------------------------------------------------------


 

TERMINATE, MODIFY, CONDITION, SUSPEND OR OTHERWISE ALTER IN ANY MATERIAL RESPECT
ANY SUCH GOVERNMENTAL APPROVAL;

 

(VI)                 TO THE BORROWER’S KNOWLEDGE, THERE EXISTS NO IMPEDIMENT
THAT COULD REASONABLY BE EXPECTED TO PREVENT ITS OBTAINING IN DUE COURSE ALL
OTHER GOVERNMENTAL APPROVALS NECESSARY FOR OPERATION OF THE EXISTING PLANTS OR
DEVELOPMENT OF THE PROJECT AS AND WHEN THE SAME MAY BE REQUIRED; AND

 

(VII)              THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COPIES OF ALL
GOVERNMENTAL APPROVALS OBTAINED SINCE THE LAST BORROWING CERTIFIED BY AN
AUTHORIZED OFFICER OF THE BORROWER AS TRUE, CORRECT, COMPLETE AND IN FULL FORCE
AND EFFECT.

 

(c)          No Default or Event of Default. No Event of Default or Default has
occurred and is continuing, or would result from, such Funding and or Letter of
Credit issuance.

 

(d)         No Litigation.

 

(I)                        NO ACTION, SUIT, PROCEEDING OR INVESTIGATION SHALL
HAVE BEEN INSTITUTED OR, TO THE BORROWER’S KNOWLEDGE, THREATENED IN WRITING
AGAINST ANY OF THE BORROWER, THE PLEDGORS, OR THE PROJECT; AND

 

(II)                     NO ACTION, SUIT, PROCEEDING OR INVESTIGATION SHALL HAVE
BEEN INSTITUTED OR THREATENED IN WRITING AGAINST ANY PROJECT PARTY THAT,
INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD OR COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

 

(e)          Abandonment, Taking, Total Loss. (i) No Event of Abandonment or
Event of Total Loss shall have occurred and be continuing with respect to the
Project, (ii) no Event of Taking relating to any Equity Interests in the
Borrower shall have occurred and be continuing, or (iii) no Event of Taking with
respect to a material part of the Project shall have occurred.

 

(f)            Fees; Expenses. The Administrative Agent shall have received for
its own account, or for the account of each Lender and Agent entitled thereto,
all fees due and payable as of the date of such Funding and/or Letter of Credit
issuance pursuant to Section 3.13 (Fees), and all costs and expenses (including
costs, fees and expenses of legal counsel) for which invoices have been
presented.

 

62

--------------------------------------------------------------------------------


 

(g)         Satisfactory Legal Form. All documents executed or submitted in
accordance with this Section 6.05 with respect to such Funding and/or Letter of
Credit issuance by or one behalf of the Borrower or any other Project Party
shall be reasonably satisfactory in form and substance to the Administrative
Agent.

 

(h)         Material Adverse Effect. Since the Closing Date, no Material Adverse
Effect has occurred and is continuing.

 

(i)             Initial Funding. The initial Funding of the Construction Loans
shall have occurred or shall simultaneously occur.

 

(j)             Bond Proceeds. If a withdrawal of funds on deposit in or
standing to the credit of the Bond Proceeds Sub-Account is being simultaneously
requested, all of the conditions in the Accounts Agreement and the relevant Bond
Proceeds Withdrawal Certificate (other than execution of such certificate by the
Bond Trustee) to disbursement of such funds have been satisfied.

 

(k)          South Dakota Permitting Opinion. For any requested Funding Date
after November 15, 2007, the Administrative Agent shall have received a legal
opinion, covering permits required for the Project under South Dakota law,
addressed to the Senior Secured Parties, and in form and substance reasonably
satisfactory to the Administrative Agent.

 


ARTICLE VII


 


COVENANTS


 

Section 7.01             Affirmative Covenants. The Borrower agrees with each
Senior Secured Party that, until the Security Discharge Date, the Borrower will
perform the obligations set forth in this Section 7.01.

 

(a)          Compliance with Laws. The Borrower shall comply in all material
respects with all Laws (other than Environmental Laws) applicable to it or to
its business or property.

 

(b)         Environmental Matters.

 

(I)                        THE BORROWER SHALL (A) COMPLY IN ALL MATERIAL
RESPECTS WITH ALL ENVIRONMENTAL LAWS, (B) KEEP THE PROJECT FREE OF ANY LIEN
IMPOSED PURSUANT TO ANY ENVIRONMENTAL LAW, (C) PAY OR CAUSE TO BE PAID WHEN DUE
AND PAYABLE BY THE BORROWER ANY AND ALL COSTS REQUIRED IN CONNECTION WITH ANY
ENVIRONMENTAL LAWS, INCLUDING

 

63

--------------------------------------------------------------------------------


 

THE COST OF IDENTIFYING THE NATURE AND EXTENT OF THE PRESENCE OF ANY MATERIALS
OF ENVIRONMENTAL CONCERN IN, ON OR ABOUT THE PROJECT OR ON ANY REAL PROPERTY
OWNED OR LEASED BY THE BORROWER OR ON THE MORTGAGED PROPERTY, AND THE COST OF
DELINEATION, MANAGEMENT, REMEDIATION, REMOVAL, TREATMENT AND DISPOSAL OF ANY
SUCH MATERIALS OF ENVIRONMENTAL CONCERN, AND (D) USE ITS BEST EFFORTS TO ENSURE
THAT NO ENVIRONMENTAL AFFILIATE TAKES ANY ACTION OR VIOLATES ANY ENVIRONMENTAL
LAW THAT COULD REASONABLY BE EXPECTED TO RESULT IN AN ENVIRONMENTAL CLAIM.

 

(II)                     THE BORROWER SHALL NOT USE OR ALLOW THE PROJECT TO
GENERATE, MANUFACTURE, REFINE, PRODUCE, TREAT, STORE, HANDLE, DISPOSE OF,
TRANSFER, PROCESS OR TRANSPORT MATERIALS OF ENVIRONMENTAL CONCERN OTHER THAN IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ENVIRONMENTAL LAWS.

 

(c)          Operations and Maintenance. The Borrower shall own, construct,
operate and maintain (or cause to be operated and maintained) the Aberdeen II
Plant, and shall own, operate and maintain (or cause to be operated and
maintained) the Existing Plants in all material respects in accordance with
(i) the terms and provisions of the Transaction Documents, (ii) all applicable
Governmental Approvals and Laws and (iii) Prudent Ethanol Operating Practice.

 

(d)         Construction and Completion of Aberdeen II Plant; Maintenance of
Properties. (i) The Borrower shall apply the proceeds of the Loans to the
purposes specified in Section 7.01(g) (Affirmative Covenants - Use of Proceeds
and Cash Flow) and in each Funding Notice and shall duly construct and complete,
or cause the construction and completion of, the Aberdeen II Plant, and shall
cause the Final Completion Date to occur, substantially in accordance with
(A) the scope of work and other specifications set forth in the Design-Build
Agreement (including any Change Orders permitted under this Agreement), (B) the
Construction Budget, and (C) exercise of that degree of skill, diligence,
prudence, foresight and care reasonably to be expected of skilled and
experienced contractors in the ethanol industry in the United States of America,
in order to accomplish the desired result consistent with reliability, safety,
performance and expedition taking into account the provisions of the Project
Documents and any relevant manufacturer’s or licensor’s recommendations or
guidelines.

 

(II)                     THE BORROWER SHALL KEEP, OR CAUSE TO BE KEPT, IN GOOD
WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED, ALL OF ITS
PROPERTIES AND EQUIPMENT RELATED TO THE PROJECT THAT ARE NECESSARY OR USEFUL IN
THE PROPER CONDUCT OF ITS BUSINESS.

 

64

--------------------------------------------------------------------------------


 

(III)                  EXCEPT AS REQUIRED IN CONNECTION WITH THE CONSTRUCTION OF
THE ABERDEEN II PLANT, THE BORROWER SHALL NOT PERMIT THE PROJECT OR ANY MATERIAL
PORTION THEREOF TO BE REMOVED, DEMOLISHED OR MATERIALLY ALTERED, UNLESS SUCH
MATERIAL PORTION THAT HAS BEEN REMOVED, DEMOLISHED OR MATERIALLY ALTERED HAS
BEEN REPLACED OR REPAIRED AS PERMITTED UNDER THIS AGREEMENT.

 

(IV)                 THE BORROWER SHALL CONTINUE TO ENGAGE IN BUSINESS OF THE
SAME TYPE AS NOW CONDUCTED BY IT AND DO OR CAUSE TO BE DONE ALL THINGS NECESSARY
TO PRESERVE AND KEEP IN FULL FORCE AND EFFECT (A) ITS LIMITED PARTNERSHIP
EXISTENCE AND GOOD STANDING IN THE STATE OF DELAWARE AND (B) ITS MATERIAL
PATENTS, TRADEMARKS, TRADE NAMES, COPYRIGHTS, FRANCHISES AND SIMILAR RIGHTS.

 

(V)                    THE BORROWER SHALL CAUSE ALL APPLICABLE AIR EMISSIONS
TESTS FOR THE ABERDEEN II PLANT TO BE COMPLETED TO THE SATISFACTION OF THE
INDEPENDENT ENGINEER WITHIN THE TIME PERIODS SPECIFIED FOR SUCH TESTS IN THE AIR
PERMIT.

 

(e)          Payment of Obligations. The Borrower shall pay and discharge as the
same shall become due and payable all of its obligations and liabilities,
including (i) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same (A) are subject to a
Contest or (B) are immaterial Taxes in an aggregate amount not in excess of
twenty-five thousand Dollars ($25,000) at any one time outstanding (taking into
account any interest and penalties that could accrue or be applicable to such
past-due Taxes), and provided that such Taxes are no more than forty-five
(45) days past due, (ii) all of its obligations and liabilities under its
Contractual Obligations, except as are subject to a Contest and (iii) all lawful
claims that, if unpaid, would by law become a Lien upon its properties (other
than Permitted Liens), unless the same are subject to a Contest.

 

(f)            Governmental Approvals. The Borrower shall maintain in full force
and effect, in the name of the Borrower, each Necessary Project Approval and
obtain each Deferred Approval (each of which shall be reasonably satisfactory to
the Administrative Agent) prior to the time it is required to be obtained
hereunder, including as set forth on Part B of Schedule 5.03, but in any event
no later than the date it is required to be obtained under applicable Law (other
than any such failure to maintain or obtain that could not reasonably be
expected to have a Material Adverse Effect on the Borrower).

 

65

--------------------------------------------------------------------------------


 

(g)         Use of Proceeds and Cash Flow.

 

(I)                        ALL PROCEEDS OF THE CONSTRUCTION LOANS SHALL BE
APPLIED TO PAY PROJECT COSTS AND FOR THE PURPOSES SET FORTH IN SECTIONS
4.01(B)(II) OF THE ACCOUNTS AGREEMENT. ALL LOANS PROCEEDS SHALL BE APPLIED IN
ACCORDANCE WITH THE FUNDING NOTICE PURSUANT TO WHICH SUCH LOANS WERE FUNDED.

 

(II)                     ALL PROCEEDS OF THE TERM LOANS SHALL BE APPLIED TO
REPAY THE CONSTRUCTION LOANS.

 

(III)                  ALL PROCEEDS OF THE WORKING CAPITAL LOANS (OTHER THAN
THOSE RESULTING FROM A DRAW ON A LETTER OF CREDIT) SHALL BE APPLIED TO PAY
WORKING CAPITAL EXPENSES.

 

(IV)                 ALL SUBORDINATED DEBT SHALL BE APPLIED IN ACCORDANCE WITH
THE “COSTS OF THE PROJECT” (AS DEFINED IN THE BOND INDENTURE).

 

(V)                    THE BORROWER SHALL CAUSE ALL CASH FLOW, INSURANCE
PROCEEDS AND CONDEMNATION PROCEEDS TO BE APPLIED IN ACCORDANCE WITH THE ACCOUNTS
AGREEMENT.

 

(h)         Insurance. Without cost to any Senior Secured Party, the Borrower
shall at all times obtain and maintain, or cause to be obtained and maintained,
the types and amounts of insurance listed and described on Schedule 7.01(h), in
accordance with the terms and provisions set forth therein for the Project and
the Borrower, and shall obtain and maintain such other insurance as may be
required pursuant to the terms of any Transaction Document. The Borrower shall
cause each such insurance to be in place no less than ten (10) days prior to the
date required, and each required insurance policy shall be renewed or replaced
no less than thirty (30) days prior to the expiration thereof. In the event the
Borrower fails to take out or maintain the full insurance coverage required by
this Section 7.01(h), the Administrative Agent may (but shall not be obligated
to) take out the required policies of insurance and pay the premiums on the
same. All amounts so advanced by the Administrative Agent shall become an
Obligation, and the Borrower shall forthwith pay such amounts to the
Administrative Agent, together with interest from the date of payment by the
Administrative Agent at the Default Rate.

 

(i)             Books and Records; Inspections. The Borrower shall keep proper
books of record and account in which complete, true and accurate entries in
conformity with GAAP and all requirements of Law shall be made of all financial
transactions and matters involving the assets and business of the Borrower, and
shall maintain such books

 

66

--------------------------------------------------------------------------------


 

of record and account in material conformity with applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Borrower. The
Borrower shall keep books and records separate from the books and records of any
other Person (including any Affiliates of the Borrower) that accurately reflect
all of its business affairs, transactions and the documents and other
instruments that underlie or authorize all of its limited partnership actions.
The Borrower shall permit officers and designated representatives of the Agents,
Lenders and Consultants to visit and inspect any of the properties of the
Borrower (including the Project), to examine its limited partnership, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its partners, directors,
officers and independent public accountants, and with the GP Pledgor and its
directors, officers and independent public accountants, in each case at the
expense of the Borrower (provided that so long as no Default or Event of Default
has occurred and is continuing, such visits or inspections shall be at the
expense of the Borrower only once per fiscal quarter) and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided that if a Default or
Event of Default has occurred and is continuing, any Agent, Lender or Consultant
(or any of their respective officers or designated representatives) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice.

 

(j)             Operating Budget.

 

(I)                        THE BORROWER SHALL, WITH RESPECT TO THE EXISTING
PLANTS, NOT LATER THAN THE CLOSING DATE, AND, WITH RESPECT TO THE ABERDEEN II
PLANT, NOT LATER THAN THIRTY (30) DAYS BEFORE THE FINAL COMPLETION DATE, ADOPT
AN OPERATING PLAN AND A BUDGET SETTING FORTH IN REASONABLE DETAIL THE PROJECTED
REQUIREMENTS FOR OPERATION AND MAINTENANCE EXPENSES AND MAINTENANCE CAPITAL
EXPENSES FOR SUCH PLANT(S) FOR THE PERIOD FROM SUCH DATE TO THE CONCLUSION OF
THE THEN-CURRENT FISCAL YEAR AND PROVIDE A COPY OF SUCH OPERATING PLAN AND
BUDGET AT SUCH TIME TO THE ADMINISTRATIVE AGENT. NO LESS THAN FORTY-FIVE
(45) DAYS IN ADVANCE OF THE BEGINNING OF EACH FISCAL YEAR THEREAFTER, THE
BORROWER SHALL SIMILARLY ADOPT AN OPERATING PLAN AND A BUDGET FOR THE EXISTING
PLANTS (OR, IF AFTER THE CONVERSION DATE, THE ENTIRE PROJECT) SETTING FORTH IN
REASONABLE DETAIL THE PROJECTED REQUIREMENTS FOR OPERATION AND MAINTENANCE
EXPENSES AND MAINTENANCE CAPITAL EXPENSES FOR THE ENSUING FISCAL YEAR AND
PROVIDE A COPY OF SUCH OPERATING PLAN AND BUDGET AT SUCH TIME TO THE
ADMINISTRATIVE AGENT. (EACH SUCH OPERATING PLAN AND BUDGET IS HEREIN CALLED AN
“OPERATING BUDGET”.)  EACH OPERATING BUDGET SHALL BE PREPARED IN ACCORDANCE WITH
A FORM APPROVED BY

 

67

--------------------------------------------------------------------------------


 

THE INDEPENDENT ENGINEER AND SHALL BECOME EFFECTIVE UPON APPROVAL, WHICH SHALL
NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED, OF THE ADMINISTRATIVE
AGENT (ACTING IN CONSULTATION WITH THE CONSULTANTS). IF THE BORROWER SHALL NOT
HAVE ADOPTED AN ANNUAL OPERATING BUDGET BEFORE THE BEGINNING OF ANY FISCAL YEAR
OR ANY OPERATING BUDGET ADOPTED BY THE BORROWER SHALL NOT HAVE BEEN ACCEPTED BY
THE ADMINISTRATIVE AGENT BEFORE THE BEGINNING OF ANY UPCOMING FISCAL YEAR, THE
OPERATING BUDGET FOR THE PRECEDING FISCAL YEAR SHALL, UNTIL THE ADOPTION OF AN
ANNUAL OPERATING BUDGET, BY THE BORROWER AND ACCEPTANCE OF SUCH OPERATING
BUDGET, BY THE ADMINISTRATIVE AGENT, BE DEEMED TO BE IN FORCE AND EFFECTIVE AS
THE ANNUAL OPERATING BUDGET FOR SUCH UPCOMING FISCAL YEAR.

 

(II)                     EACH OPERATING BUDGET DELIVERED TO THE ADMINISTRATIVE
AGENT PURSUANT TO THIS SECTION 7.01(J) SHALL BE ACCOMPANIED BY A MEMORANDUM
DETAILING ALL MATERIAL ASSUMPTIONS USED IN THE PREPARATION OF SUCH OPERATING
BUDGET, SHALL CONTAIN A LINE ITEM FOR EACH OPERATING BUDGET CATEGORY, SHALL
SPECIFY FOR EACH MONTH AND FOR EACH SUCH OPERATING BUDGET CATEGORY THE AMOUNT
BUDGETED FOR SUCH CATEGORY FOR SUCH MONTH, AND SHALL CLEARLY DISTINGUISH
OPERATION AND MAINTENANCE EXPENSES AND MAINTENANCE CAPITAL EXPENSES.

 

(k)          Performance Tests.

 

(I)                        THE ADMINISTRATIVE AGENT AND THE INDEPENDENT ENGINEER
HAVE THE RIGHT TO WITNESS AND VERIFY THE PERFORMANCE TESTS. THE BORROWER SHALL
GIVE THE ADMINISTRATIVE AGENT AND THE INDEPENDENT ENGINEER NOTICE REGARDING EACH
PROPOSED PERFORMANCE TEST WITHIN TWENTY-FOUR (24) HOURS OF THE BORROWER’S
RECEIPT OF NOTICE OF SUCH PERFORMANCE TEST FROM THE DESIGN-BUILD CONTRACTOR. IF,
UPON COMPLETION OF ANY PERFORMANCE TESTS, THE BORROWER BELIEVES THAT SUCH
PERFORMANCE TESTS HAVE BEEN SATISFIED, THE BORROWER SHALL SO NOTIFY THE
ADMINISTRATIVE AGENT AND THE INDEPENDENT ENGINEER AND SHALL DELIVER A COPY OF
ALL TEST RESULTS SUPPORTING SUCH CONCLUSION, ACCOMPANIED BY SUPPORTING DATA AND
CALCULATIONS, EVIDENCING THE BORROWER’S BELIEF THAT THE BORROWER AND THE
DESIGN-BUILD CONTRACTOR HAVE SATISFIED THEIR RESPECTIVE OBLIGATIONS WITH RESPECT
TO SUCH PERFORMANCE TESTS. IF ANY SUCH PERFORMANCE TESTS HAVE BEEN
SATISFACTORILY COMPLETED, THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT
A REPORT THAT

 

68

--------------------------------------------------------------------------------


 

INDICATES THE PRELIMINARY OPINIONS AS TO THE SATISFACTORY ACHIEVEMENT OF THE
PERFORMANCE TESTS (EACH, A “PERFORMANCE TEST REPORT”), AND THE INDEPENDENT
ENGINEER WILL, UPON A THOROUGH REVIEW OF SUCH PERFORMANCE TEST REPORT, CERTIFY
IN WRITING TO THE ADMINISTRATIVE AGENT, WITHIN FIVE (5) BUSINESS DAYS OF THE
RECEIPT OF SUCH PERFORMANCE TEST REPORT, THE SATISFACTORY ACHIEVEMENT OF THE
PERFORMANCE TESTS OR DELIVER A REPORT TO THE ADMINISTRATIVE AGENT AND THE
BORROWER SETTING FORTH IN REASONABLE DETAIL ANY OBJECTIONS OF THE INDEPENDENT
ENGINEER TO SUCH PERFORMANCE TEST REPORT. IF ANY SUCH VALID OBJECTIONS ARE MADE,
THEN THE BORROWER SHALL BE PERMITTED TO ADDRESS SUCH OBJECTIONS TO THE
REASONABLE SATISFACTION OF THE INDEPENDENT ENGINEER OR CONDUCT ADDITIONAL
PERFORMANCE TESTS IN ACCORDANCE WITH THIS SECTION 7.01(K).

 

(II)                     THE BORROWER WILL NOT APPROVE ANY PERFORMANCE TESTING
PLAN UNDER THE DESIGN-BUILD AGREEMENT, APPROVE THE RESULTS OF ANY PERFORMANCE
TESTS OR DECLARE THAT THE FINAL COMPLETION DATE HAS OCCURRED WITHOUT THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND THE INDEPENDENT ENGINEER, WHICH
CONSENT WILL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.

 

(l)             Project Documents.

 

(I)                        THE BORROWER SHALL MAINTAIN IN FULL FORCE AND EFFECT,
PRESERVE, PROTECT AND DEFEND ITS MATERIAL RIGHTS UNDER, AND TAKE ALL ACTIONS
NECESSARY TO PREVENT TERMINATION OR CANCELLATION (EXCEPT BY EXPIRATION IN
ACCORDANCE WITH ITS TERMS) OF, THE SNDAS AND EACH PROJECT DOCUMENT. THE BORROWER
SHALL EXERCISE ALL MATERIAL RIGHTS, DISCRETION AND REMEDIES UNDER EACH SNDA AND
EACH PROJECT DOCUMENT, IF ANY, IN ACCORDANCE WITH ITS TERMS AND IN A MANNER
CONSISTENT WITH (AND SUBJECT TO) THE BORROWER’S OBLIGATIONS UNDER THE FINANCING
DOCUMENTS.

 

(II)                     PROMPTLY UPON EXECUTION OF ANY PROJECT DOCUMENT BY THE
BORROWER, THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT CERTIFIED
COPIES OF SUCH PROJECT DOCUMENT AND, IF REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT, ANY ANCILLARY DOCUMENTS RELATED THERETO.

 

(III)                  IF ANY OF THE SNDAS AND THE PROJECT DOCUMENTS PROVIDES
THAT SUCH DOCUMENT WILL EXPIRE PRIOR TO THE FINAL MATURITY DATE, THEN, ON OR

 

69

--------------------------------------------------------------------------------


 

PRIOR TO THE DATE THAT IS FORTY-FIVE (45) DAYS (OR SUCH SHORTER PERIOD AS SHALL
BE SATISFACTORY TO THE ADMINISTRATIVE AGENT) PRIOR TO THE EXPIRATION DATE OF
SUCH DOCUMENT, THE BORROWER SHALL ENTER INTO AN AGREEMENT REPLACING SUCH
DOCUMENT, IN FORM AND SUBSTANCE, AND WITH A COUNTERPARTY, REASONABLY
SATISFACTORY TO THE REQUIRED LENDERS.

 

(m)       Preservation of Title; Acquisition of Additional Property.

 

(I)                        THE BORROWER SHALL PRESERVE AND MAINTAIN (A) GOOD,
MARKETABLE AND INSURABLE FEE INTEREST IN THE SITES (EXCEPT FOR THE LEASED
PREMISES) AND VALID EASEMENT INTEREST TO ITS EASEMENT INTEREST IN THE SITES,
(B) GOOD AND VALID LEASEHOLD INTEREST IN THE LEASED PREMISES AND (C) GOOD, LEGAL
AND VALID TITLE TO ALL OF ITS OTHER RESPECTIVE MATERIAL PROPERTIES AND ASSETS,
IN EACH CASE FREE AND CLEAR OF ALL LIENS OTHER THAN PERMITTED LIENS. IF THE
BORROWER AT ANY TIME ACQUIRES ANY REAL PROPERTY OR LEASEHOLD OR OTHER INTEREST
IN REAL PROPERTY (INCLUDING, TO THE EXTENT REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT, WITH RESPECT TO ANY MATERIAL EASEMENT OR RIGHT-OF-WAY NOT
COVERED BY THE MORTGAGES), THE BORROWER SHALL, PROMPTLY UPON SUCH ACQUISITION,
EXECUTE, DELIVER AND RECORD A SUPPLEMENT TO THE MORTGAGE RELATING TO THE
PLANT(S) WITH RESPECT TO WHICH SUCH REAL PROPERTY OR LEASEHOLD OR OTHER INTEREST
IN REAL PROPERTY RELATES, REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE
ADMINISTRATIVE AGENT, SUBJECTING SUCH REAL PROPERTY OR LEASEHOLD OR OTHER
INTEREST TO THE LIEN AND SECURITY INTEREST CREATED BY SUCH MORTGAGE. IF
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, THE BORROWER SHALL OBTAIN AN
APPROPRIATE ENDORSEMENT OR SUPPLEMENT TO ANY TITLE INSURANCE POLICY INSURING THE
LIEN OF THE SECURITY DOCUMENTS IN SUCH ADDITIONAL PROPERTY, SUBJECT ONLY TO
PERMITTED LIENS.

 

(II)                     PRIOR TO THE ACQUISITION OR LEASE OF ANY SUCH
ADDITIONAL REAL PROPERTY INTERESTS (OTHER THAN EASEMENTS THAT DO NOT INVOLVE
SOIL DISTURBANCE), THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN
ENVIRONMENTAL SITE ASSESSMENT REPORT(S) WITH RESPECT TO SUCH REAL PROPERTY (IF,
IN THE REASONABLE DETERMINATION OF THE ADMINISTRATIVE AGENT, ACTING IN
CONSULTATION WITH THE INDEPENDENT ENGINEER, SUCH ENVIRONMENTAL SITE ASSESSMENT
REPORT(S) WITH RESPECT TO SUCH REAL PROPERTY INTERESTS IS WARRANTED), IN EACH
CASE ALONG WITH A CORRESPONDING RELIANCE LETTER FROM THE CONSULTANT ISSUING SUCH
REPORT(S) (TO THE EXTENT SUCH REPORT(S) DOES NOT PERMIT

 

70

--------------------------------------------------------------------------------


 

RELIANCE THEREON BY THE SENIOR SECURED PARTIES). EACH SUCH ENVIRONMENTAL SITE
ASSESSMENT REPORT(S) SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND SHALL NOT IDENTIFY ANY MATERIAL LIABILITY
ASSOCIATED WITH THE CONDITION OF SUCH REAL PROPERTY.

 

(n)         Maintenance of Liens; Creation of Liens on Newly Acquired Property.

 

(I)                        THE BORROWER SHALL TAKE OR CAUSE TO BE TAKEN ALL
ACTION NECESSARY OR DESIRABLE TO MAINTAIN AND PRESERVE THE LIEN OF THE SECURITY
DOCUMENTS AND THE FIRST-RANKING PRIORITY THEREOF.

 

(II)                     THE BORROWER SHALL TAKE ALL ACTIONS REQUIRED TO CAUSE
EACH ADDITIONAL PROJECT DOCUMENT TO BE OR BECOME SUBJECT TO THE LIEN OF THE
SECURITY DOCUMENTS (WHETHER BY AMENDMENT TO ANY SECURITY AGREEMENT OR OTHERWISE)
AND SHALL DELIVER OR CAUSE TO BE DELIVERED TO THE ADMINISTRATIVE AGENT ALL
ANCILLARY DOCUMENTS RELATED THERETO.

 

(III)                  SIMULTANEOUSLY WITH THE MAKING OF ANY INVESTMENT IN CASH
EQUIVALENTS, THE BORROWER SHALL TAKE OR CAUSE TO BE TAKEN ALL ACTIONS TO REQUIRE
SUCH CASH EQUIVALENT IN THE PROJECT ACCOUNTS TO BE OR BECOME SUBJECT TO A FIRST
PRIORITY PERFECTED LIEN IN FAVOR OF THE SENIOR SECURED PARTIES.

 

(o)         Certificate of Formation. The Borrower shall observe all of the
separateness and other provisions and procedures of its certificate of limited
partnership and the Borrower LP Agreement.

 

(p)         Separateness. The Borrower shall comply at all times with the
separateness provisions set forth on Schedule 5.24(a).

 

(q)         Further Assurances. Upon written request of the Administrative Agent
or the Required Lenders, the Borrower shall promptly perform or cause to be
performed any and all acts and execute or cause to be executed any and all
documents (including UCC financing statements and UCC continuation statements):

 

(I)                        THAT ARE NECESSARY OR ADVISABLE FOR COMPLIANCE WITH
SECTION 7.01(N)(I) (AFFIRMATIVE COVENANTS - MAINTENANCE OF LIENS; CREATION OF
LIENS ON NEWLY ACQUIRED PROPERTY);

 

71

--------------------------------------------------------------------------------


 

(II)                     FOR THE PURPOSES OF ENSURING THE VALIDITY AND LEGALITY
OF THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT AND THE RIGHTS OF THE SENIOR
SECURED PARTIES HEREUNDER OR THEREUNDER; AND

 

(III)                  FOR THE PURPOSES OF FACILITATING THE PROPER EXERCISE OF
RIGHTS AND POWERS GRANTED TO THE SENIOR SECURED PARTIES UNDER THIS AGREEMENT OR
ANY OTHER FINANCING DOCUMENT.

 

(r)            First Priority Ranking. The Borrower shall cause its payment
obligations with respect to the Loans to constitute direct senior secured
obligations of the Borrower and to rank no less than pari passu in priority of
payment, in right of security and in all other respects to all other
Indebtedness of the Borrower.

 

(s)          Quarterly Calculations.

 

(I)                        NOT MORE THAN THREE (3) BUSINESS DAYS PRIOR TO EACH
QUARTERLY PAYMENT DATE, THE BORROWER SHALL PROVIDE TO THE ADMINISTRATIVE AGENT A
CALCULATION OF THE DEBT SERVICE RESERVE REQUIRED AMOUNT, CERTIFIED BY A
FINANCIAL OFFICER OF THE BORROWER.

 

(II)                     NOT MORE THAN THREE (3) BUSINESS DAYS PRIOR TO EACH
QUARTERLY PAYMENT DATE, THE BORROWER SHALL CALCULATE THE HISTORICAL DEBT SERVICE
COVERAGE RATIO AND THE PROSPECTIVE DEBT SERVICE COVERAGE RATIO, AND SHALL
PROVIDE WRITTEN EVIDENCE TO THE ACCOUNTS BANK OF SUCH CALCULATIONS CERTIFIED BY
A FINANCIAL OFFICER OF THE BORROWER. EACH SUCH CALCULATION SHALL BE SUBJECT TO
REVIEW BY THE ADMINISTRATIVE AGENT.

 

(t)            Financial Model.

 

(I)                        NO LESS THAN FORTY-FIVE (45) DAYS PRIOR TO THE END OF
EACH FISCAL YEAR (COMMENCING WITH THE FISCAL YEAR ENDED SEPTEMBER 30, 2008), THE
BORROWER SHALL DELIVER TO THE LENDERS, THE ADMINISTRATIVE AGENT AND THE
CONSULTANTS A PROPOSED UPDATED FINANCIAL MODEL, TOGETHER WITH THE UNDERLYING
ASSUMPTIONS, CONTAINING PROJECTIONS OF CASH FLOW, OPERATION AND MAINTENANCE
EXPENSES (INCLUDING EACH OPERATING BUDGET CATEGORY), MAINTENANCE CAPITAL
EXPENSES AND CASH FLOW AVAILABLE FOR DEBT SERVICE, IN EACH CASE ON A QUARTERLY
BASIS, WITH RESPECT TO THE PROJECT FOR THE IMMEDIATELY SUCCEEDING FISCAL YEAR.
IF THE ADMINISTRATIVE AGENT DOES NOT APPROVE THE UPDATED FINANCIAL MODEL
PROPOSED BY THE BORROWER WITHIN THIRTY (30) DAYS

 

72

--------------------------------------------------------------------------------


 

FOLLOWING RECEIPT THEREOF (AND, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, AFTER CONSULTATION AND NO LESS THAN TEN (10) DAYS OF
GOOD FAITH NEGOTIATIONS WITH THE BORROWER), THE ADMINISTRATIVE AGENT
MAY INSTRUCT THE CONSULTANTS TO PREPARE AN UPDATED FINANCIAL MODEL BASED ON THE
REASONABLE PROFESSIONAL JUDGMENT OF THE CONSULTANTS (AND SUCH UPDATED FINANCIAL
MODEL PREPARED BY THE CONSULTANTS SHALL BE BINDING ON THE LENDERS AND THE
BORROWER).

 

(II)                     IF IN ANY FISCAL YEAR (A) THE ACTUAL CASH FLOW FOR THE
COMPLETED FISCAL QUARTERS IN SUCH FISCAL YEAR (OR, IN THE CASE OF THE FISCAL
YEAR IN WHICH THE CLOSING DATE OCCURS, THE PERIOD FROM THE CLOSING DATE TO THE
END OF THE MOST RECENT COMPLETED FISCAL QUARTER) (SUCH PERIOD, THE “SPECIFIED
PERIOD”) IS NINETY PERCENT (90%) OR LESS OF THE PROJECTIONS FOR SUCH PERIOD SET
FORTH IN THE THEN-CURRENT FINANCIAL MODEL, OR (B) OPERATION AND MAINTENANCE
EXPENSES AND MAINTENANCE CAPITAL EXPENSES FOR THE SPECIFIED PERIOD ARE, IN THE
AGGREGATE, TEN PERCENT (10%) OR MORE ABOVE THE PROJECTIONS FOR SUCH PERIOD SET
FORTH IN THE THEN-CURRENT FINANCIAL MODEL, THE BORROWER SHALL, NO LESS THAN
THIRTY (30) DAYS PRIOR TO THE END OF THE IMMEDIATELY FOLLOWING FISCAL QUARTER,
DELIVER TO THE ADMINISTRATIVE AGENT, THE LENDERS AND THE CONSULTANTS A PROPOSED
UPDATED FINANCIAL MODEL, TOGETHER WITH THE UNDERLYING ASSUMPTIONS, CONTAINING
PROJECTIONS OF CASH FLOW, OPERATION AND MAINTENANCE EXPENSES (INCLUDING EACH
OPERATING BUDGET CATEGORY), MAINTENANCE CAPITAL EXPENSES AND CASH FLOW AVAILABLE
FOR DEBT SERVICE, IN EACH CASE ON A QUARTERLY BASIS, WITH RESPECT TO THE PROJECT
THROUGH THE END OF THE IMMEDIATELY FOLLOWING FISCAL YEAR; PROVIDED THAT IF
(X) THE HISTORICAL DEBT SERVICE COVERAGE RATIO CALCULATED AS OF THE MOST RECENT
QUARTERLY PAYMENT DATE EXCEEDS 4.0X AND (Y) THE BORROWER DELIVERS TO THE
ADMINISTRATIVE AGENT A CERTIFICATE CERTIFYING THAT THE PROSPECTIVE DEBT SERVICE
COVERAGE RATIO CALCULATED AS OF SUCH MOST RECENT QUARTERLY PAYMENT DATE EXCEEDS
4.0X NOTWITHSTANDING THE DEVIATION FROM THE FINANCIAL MODEL DESCRIBED IN ITEM
(A) OR (B) ABOVE, AS APPLICABLE, THE BORROWER SHALL NOT BE REQUIRED TO DELIVER
AN UPDATED FINANCIAL MODEL PURSUANT TO THIS SECTION 7.01(T).

 

(III)                  IF THE ADMINISTRATIVE AGENT DOES NOT APPROVE THE UPDATED
FINANCIAL MODEL PROPOSED BY THE BORROWER PURSUANT TO SECTION 7.01(T)(II) ABOVE
WITHIN FIFTEEN (15) DAYS FOLLOWING RECEIPT THEREOF (AND, SO LONG AS NO DEFAULT
OR EVENT OF DEFAULT HAS OCCURRED AND

 

73

--------------------------------------------------------------------------------


 

IS CONTINUING, AFTER CONSULTATION WITH THE BORROWER), THE ADMINISTRATIVE AGENT
MAY INSTRUCT THE CONSULTANTS TO PREPARE AN UPDATED FINANCIAL MODEL BASED ON THE
REASONABLE PROFESSIONAL JUDGMENT OF THE CONSULTANTS (AND SUCH UPDATED FINANCIAL
MODEL PREPARED BY THE CONSULTANTS SHALL BE BINDING ON THE LENDERS AND THE
BORROWER).

 

(IV)                 ALL COSTS INCURRED IN CONNECTION WITH THE PREPARATION AND
REVIEW OF UPDATED FINANCIAL MODELS UNDER THIS SECTION 7.01(T) SHALL BE FOR THE
ACCOUNT OF THE BORROWER.

 

(u)         Interest Rate Protection Agreement. Within ten (10) Business Days
after the Closing Date, and at all times thereafter, the Borrower shall have in
place Interest Rate Protection Agreements with respect to at least fifty percent
(50%) of the aggregate principal amount of all Loans projected to be outstanding
from time to time; provided, that the Borrower may not enter into Interest Rate
Protection Agreements for notional amounts, in the aggregate at the time of the
execution thereof, in excess of the aggregate principal amount of Loans
outstanding on the date of such transaction.

 

(v)         Commodity Hedging Programs. On or before the Closing Date, the
Borrower shall have proposed a Commodity Risk Management Plan which shall have
been approved by the Administrative Agent. The Borrower may, from time to time,
amend the Commodity Risk Management Plan; provided that any material changes
thereto shall require the prior written approval of the Administrative Agent,
which approval shall not be unreasonably withheld, conditioned or delayed. The
Borrower at all times shall comply with, and shall ensure that all Commodity
Hedging Arrangements comply with, the Commodity Risk Management Plan.

 

(w)       Debt Service Reserve. The Borrower shall ensure that the Debt Service
Reserve Account is fully funded to the Debt Service Reserve Required Amount
within one (1) year following the Conversion Date, and thereafter remains fully
funded at the Debt Service Reserve Required Amount.

 

(x)           Blocked Account Agreements. Within thirty (30) days after the
Closing Date, the Borrower shall duly execute and deliver a Blocked Account
Agreement with respect to each Local Account in existence at such time.

 

Section 7.02             Negative Covenants. The Borrower agrees with each
Senior Secured Party that, until the Security Discharge Date, the Borrower will
perform the obligations set forth in this Section 7.02.

 

74

--------------------------------------------------------------------------------


 

(a)          Restrictions on Indebtedness of the Borrower. The Borrower will not
create, incur, assume or suffer to exist any Indebtedness except:

 

(I)                           THE OBLIGATIONS;

 

(II)                                INDEBTEDNESS UNDER THE SUBORDINATED LOAN
AGREEMENT IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED NINETEEN MILLION
DOLLARS ($19,000,000), PROVIDED THAT (A) SUCH INDEBTEDNESS IS SUBJECT TO THE
TERMS OF THE INTERCREDITOR AGREEMENT AND (B) THE BOND TRUSTEE OR ANY SUCCESSOR
OR PERMITTED ASSIGNEE THEREOF SHALL HAVE BECOME A PARTY TO THE INTERCREDITOR
AGREEMENT AS, AND SHALL HAVE THE OBLIGATIONS OF, A SECOND LIEN CLAIMHOLDER (AS
DEFINED IN THE INTERCREDITOR AGREEMENT) THEREUNDER;

 

(III)                             INDEBTEDNESS UNDER THE PERMITTED COMMODITY
HEDGING ARRANGEMENTS;

 

(IV)                            ACCOUNTS PAYABLE TO TRADE CREDITORS INCURRED IN
THE ORDINARY COURSE OF BUSINESS AND NOT MORE THAN FORTY-FIVE (45) DAYS PAST DUE;
AND

 

(V)                               OBLIGATIONS AS LESSEE UNDER OPERATING LEASES
OR LEASES FOR THE RENTAL OF ANY REAL OR PERSONAL PROPERTY WHICH ARE REQUIRED BY
GAAP TO BE CAPITALIZED WHERE ALL SUCH LEASES (OTHER THAN RAILCAR LEASES) UNDER
THIS SECTION 7.02(A)(V) DO NOT, IN THE AGGREGATE, REQUIRE THE BORROWER TO MAKE
SCHEDULED PAYMENTS TO THE LESSORS IN ANY FISCAL YEAR IN EXCESS OF TWO HUNDRED
THOUSAND DOLLARS ($200,000) IN THE AGGREGATE.

 

(b)         Liens. The Borrower shall not create, incur, assume or suffer to
exist any Lien upon any of its property, revenues or assets (including its
Equity Interests), whether now owned or hereafter acquired, except:

 

(I)                        LIENS IN FAVOR, OR FOR THE BENEFIT, OF THE COLLATERAL
AGENT PURSUANT TO THE SECURITY DOCUMENTS;

 

(II)                     LIENS CREATED UNDER THE BOND COLLATERAL DOCUMENTS;
PROVIDED THAT (A) SUCH LIENS ONLY SECURE INDEBTEDNESS PERMITTED UNDER
SECTION 7.02(A)(II) (NEGATIVE COVENANTS – RESTRICTIONS ON INDEBTEDNESS OF THE
BORROWER), (B) SUCH LIENS ARE SUBJECT TO THE TERMS OF THE INTERCREDITOR
AGREEMENT, AND (C) THE BOND TRUSTEE OR ANY SUCCESSOR OR PERMITTED ASSIGNEE
THEREOF SHALL HAVE BECOME A PARTY TO THE INTERCREDITOR AGREEMENT AS, AND SHALL
HAVE THE

 

75

--------------------------------------------------------------------------------


 

OBLIGATIONS OF, A SECOND LIEN CLAIMHOLDER (AS DEFINED IN THE INTERCREDITOR
AGREEMENT) THEREUNDER;

 

(III)                  LIENS FOR TAXES, ASSESSMENTS AND OTHER GOVERNMENTAL
CHARGES THAT ARE NOT YET DUE OR THE PAYMENT OF WHICH IS THE SUBJECT OF A
CONTEST;

 

(IV)                 LIENS OF CARRIERS, WAREHOUSEMEN, MECHANICS AND MATERIALMEN
INCURRED IN THE ORDINARY COURSE OF BUSINESS FOR SUMS NOT YET DUE OR THE PAYMENT
OF WHICH IS THE SUBJECT OF A CONTEST;

 

(V)                    ANY LIENS REFLECTED ON THE TITLE INSURANCE POLICY OR ANY
TITLE CONTINUATION;

 

(VI)                 LIENS ARISING BY REASON OF JUDGMENTS THAT ARE SUBJECT TO A
CONTEST; AND

 

(VII)              UNTIL THE CONSTRUCTION LOAN MATURITY DATE, LIENS IN RESPECT
OF PERSONAL PROPERTY LEASES EXISTING ON THE CLOSING DATE UNDER WHICH THE
LIABILITY OF THE BORROWER DOES NOT EXCEED TWO HUNDRED THOUSAND DOLLARS
($200,000) IN THE AGGREGATE.

 

(c)          Permitted Investments. The Borrower shall not make any investments,
loans or advances (whether by purchase of stocks, bonds, notes or other
securities, loans, extensions of credit, advances or otherwise) except for
investments in Cash Equivalents.

 

(d)         Change in Business. The Borrower shall not (i) enter into or engage
in any business other than the ownership, operation, maintenance, development,
start-up, testing, use and financing of the Aberdeen II Plant, the ownership,
operation, maintenance, use and financing of the Existing Plants and all
activities reasonably related thereto or (ii) change in any material respect the
scope of the Project from that which is contemplated as of the date hereof.

 

(e)          Equity Issuances. The Borrower shall not issue any Equity Interests
unless such Equity Interests are immediately pledged to the Collateral Agent
(for the benefit of the Senior Secured Parties) on a first-priority perfected
basis pursuant to the Pledge Agreement or, if necessary, a supplement thereto or
a pledge and security agreement in substantially the form of the Pledge
Agreement.

 

(f)            Asset Dispositions. The Borrower shall not sell, lease, assign,
transfer or otherwise dispose of assets of the Project or the Borrower (other
than Products), whether now owned or hereafter acquired, except:

 

76

--------------------------------------------------------------------------------


 

(I)                        DISPOSAL OF ASSETS THAT ARE PROMPTLY REPLACED IN
ACCORDANCE WITH THE THEN CURRENT OPERATING BUDGET;

 

(II)                     TO THE EXTENT THAT SUCH ASSETS ARE UNECONOMICAL,
OBSOLETE OR NO LONGER USEFUL OR NO LONGER USABLE IN CONNECTION WITH THE
OPERATION OR MAINTENANCE OF THE PROJECT; AND

 

(III)                  DISPOSAL OF ASSETS WITH A FAIR MARKET VALUE, OR AT A
DISPOSAL PRICE, OF LESS THAN ONE MILLION DOLLARS ($1,000,000) IN THE AGGREGATE
DURING ANY FISCAL YEAR; PROVIDED, THAT SUCH DISPOSAL DOES NOT, AND WOULD NOT
REASONABLY BE EXPECTED TO, ADVERSELY AFFECT THE CONSTRUCTION, OPERATION OR
MAINTENANCE OF THE PROJECT.

 

(g)         Consolidation, Merger. The Borrower will not (i) directly or
indirectly liquidate, wind up, terminate, reorganize or dissolve itself (or
suffer any liquidation, winding up, termination, reorganization or dissolution)
or otherwise wind up; or (ii) acquire (in one transaction or a series of related
transactions) all or any substantial part of the assets, property or business
of, or any assets that constitute a division or operating unit of, the business
of any Person or otherwise merge or consolidate with or into any other Person.

 

(h)         Transactions with Affiliates. The Borrower shall not enter into or
cause, suffer or permit to exist any arrangement or contract with any of its
Affiliates or any other Person that owns, directly or indirectly, any Equity
Interest in the Borrower unless such arrangement or contract (i) is fair and
reasonable to the Borrower and (ii) is an arrangement or contract that is on an
arm’s-length basis and contains terms no less favorable than those that would be
entered into by a prudent Person in the position of the Borrower with a Person
that is not one of its Affiliates.

 

(i)             Accounts. (i) The Borrower shall not maintain, establish or use
any deposit account, securities account (as each such term is defined in the
UCC) or other banking account other than the Project Accounts and any Local
Account with respect to which a Blocked Account Agreement has been duly executed
and delivered within thiry (30) days after the Closing Date in accordance with
Section 7.01(x) (Blocked Account Agreement).

 

(II)                     THE BORROWER SHALL NOT CHANGE THE NAME OR ACCOUNT
NUMBER OF ANY OF THE PROJECT ACCOUNTS OR LOCAL ACCOUNTS WITHOUT THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT.

 

(j)             Subsidiaries. The Borrower shall not create or acquire any
Subsidiary or enter into any partnership or joint venture.

 

77

--------------------------------------------------------------------------------


 

(k)          ERISA. The Borrower will not engage in any prohibited transactions
under Section 406 of ERISA or under Section 4975 of the Code with respect to any
Plan or any other employee benefit plan subject to ERISA that could reasonably
result in a material liability to the Borrower. The Borrower will not incur any
obligation or liability in respect of any Plan, Multiemployer Plan or employee
welfare benefit plan providing post-retirement welfare benefits (other than a
plan providing continue coverage under Part 6 of Title I of ERISA or similar
state law).

 

(l)             Taxes. The Borrower shall not make any election to be treated as
an association taxable as a corporation for federal, state or local tax
purposes.

 

(m)       Project Documents.

 

(I)                        SUBJECT TO SECTION 7.02(M)(III), THE BORROWER SHALL
NOT DIRECT OR CONSENT OR AGREE TO ANY AMENDMENT, MODIFICATION, SUPPLEMENT,
WAIVER OR CONSENT IN RESPECT OF ANY PROVISION OF ANY OF THE SNDAS, THE ORGANIC
DOCUMENTS OF THE BORROWER AND THE PROJECT DOCUMENTS (OTHER THAN ANY IMMATERIAL
AMENDMENT OR MODIFICATION, IN WHICH CASE A TRUE, CORRECT AND COMPLETE COPY SHALL
BE DELIVERED TO THE ADMINISTRATIVE AGENT) WITHOUT THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT, AND IN THE CASE OF ANY AMENDMENT TO A PROJECT DOCUMENT
DUE TO THE REMOVAL OR REPLACEMENT OF A PROJECT PARTY, THE PRIOR WRITTEN CONSENT
OF THE REQUIRED LENDERS.

 

(II)                     EXCEPT FOR COLLATERAL ASSIGNMENTS UNDER THE SECURITY
DOCUMENTS AND THE BOND COLLATERAL DOCUMENTS, THE BORROWER SHALL NOT ASSIGN ANY
OF ITS RIGHTS UNDER ANY OF THE SNDAS AND THE PROJECT DOCUMENTS TO WHICH IT IS A
PARTY TO ANY PERSON, OR CONSENT TO THE ASSIGNMENT OF ANY OBLIGATIONS UNDER ANY
SUCH DOCUMENT BY ANY OTHER PARTY THERETO, WITHOUT THE PRIOR WRITTEN APPROVAL OF
THE ADMINISTRATIVE AGENT, AND IN THE CASE OF ANY ASSIGNMENT OF ANY OBLIGATIONS
UNDER ANY PROJECT DOCUMENT BY A PROJECT PARTY, WITHOUT THE PRIOR WRITTEN
APPROVAL OF THE REQUIRED LENDERS.

 

(III)                  THE BORROWER SHALL NOT ENTER INTO OR APPROVE ANY CHANGE
ORDERS WITHOUT THE APPROVAL OF THE ADMINISTRATIVE AGENT (ACTING IN CONSULTATION
WITH THE INDEPENDENT ENGINEER), UNLESS EACH OF THE FOLLOWING CONDITIONS IS
SATISFIED:

 

(A)                              THE AMOUNT OF SUCH CHANGE ORDER DOES NOT EXCEED
(1) FIVE HUNDRED THOUSAND DOLLARS ($500,000) INDIVIDUALLY, OR

 

78

--------------------------------------------------------------------------------


 

(2) TWO MILLION DOLLARS ($2,000,000) TOGETHER WITH ALL PRIOR CHANGE ORDERS THAT
HAVE NOT BEEN APPROVED BY THE ADMINISTRATIVE AGENT (FOR PURPOSES OF THIS CLAUSE
(A), THE AMOUNT OF ANY CHANGE ORDER SHALL BE THE AGGREGATE AMOUNT BY WHICH THE
RELATED LINE ITEMS ARE INCREASED AS A RESULT OF SUCH CHANGE ORDER);

 

(B)                                SUCH CHANGE ORDER WOULD NOT CAUSE THE FUNDS
AVAILABLE UNDER THE CONTINGENCY LINE ITEM (AND NOT YET EXPENDED) AND THE
CONTINGENCY RESERVE ACCOUNT TO BE REDUCED TO LESS THAN ZERO;

 

(C)                                SUCH CHANGE ORDER COULD NOT REASONABLY BE
EXPECTED TO DELAY THE CONTRACT TIMES BEYOND THE CONVERSION DATE CERTAIN;

 

(D)                               SUCH CHANGE ORDER WILL NOT ALTER IN ANY
ADVERSE RESPECT ANY GUARANTY, LIQUIDATED DAMAGES PROVISION OR THE STANDARDS FOR
ANY OF THE PERFORMANCE TESTS;

 

(E)                                 SUCH CHANGE ORDER COULD NOT REASONABLY BE
EXPECTED TO PERMIT OR RESULT IN ANY ADVERSE MODIFICATION OR IMPAIR THE
ENFORCEABILITY OF ANY WARRANTY UNDER THE DESIGN-BUILD AGREEMENT;

 

(F)                                 SUCH CHANGE ORDER COULD NOT REASONABLY BE
EXPECTED TO IMPAIR OR REDUCE THE VALUE OF THE PROJECT OR THE VALUE OF THE
COLLATERAL OR DECREASE CASH FLOW AVAILABLE FOR DEBT SERVICE;

 

(G)                                SUCH CHANGE ORDER COULD NOT REASONABLY BE
EXPECTED TO PRESENT A MATERIAL RISK OF REVOCATION OR MATERIAL MODIFICATION OF
ANY GOVERNMENTAL APPROVAL;

 

(H)                               SUCH CHANGE ORDER COULD NOT REASONABLY BE
EXPECTED TO CAUSE THE BORROWER OR THE PROJECT NOT TO COMPLY OR LESSEN IN ANY
MATERIAL RESPECT THE ABILITY OF THE BORROWER OR THE PROJECT TO COMPLY WITH ANY
APPLICABLE LAW; AND

 

(I)                                    THE ADMINISTRATIVE AGENT HAS RECEIVED A
CERTIFICATE, DULY EXECUTED BY AN AUTHORIZED OFFICER OF THE BORROWER, CONFIRMING
THAT THE PROPOSED CHANGE ORDER WILL COMPLY

 

79

--------------------------------------------------------------------------------


 

WITH EACH OF THE CONDITIONS SET FORTH IN CLAUSES (A)-(H) ABOVE AND, IN THE CASE
OF THE CONDITION SET FORTH IN CLAUSE (A), SETTING FORTH (1) THE AMOUNT OF SUCH
PROPOSED CHANGE ORDER AND (2) THE AMOUNT OF ALL PRIOR CHANGE ORDERS THAT HAVE
NOT BEEN APPROVED BY THE ADMINISTRATIVE AGENT.

 

(n)         Subordinated Debt Agreements. The Borrower shall not enter into any
amendment, modification or supplement of any Subordinated Debt Document unless
such amendment, modification or supplement does not require the consent of the
Administrative Agent pursuant to the Intercreditor Agreement, and the Borrower
shall not enter into any agreement or provide any undertaking or Guarantee with
respect to the Subordinated Debt other than the Subordinated Debt Documents.

 

(o)         Additional Project Documents. The Borrower shall not enter into any
Additional Project Document except with the prior written approval of the
Administrative Agent (not to be unreasonably withheld, conditioned or delayed).

 

(p)         Suspension or Abandonment. The Borrower shall not (i) permit or
suffer to exist an Event of Abandonment or (ii) order or consent to any
suspension of work under any Project Document, in each case without the prior
written approval of the Required Lenders.

 

(q)         Use of Proceeds; Margin Regulations. The Borrower shall not use any
proceeds of any Loan other than in accordance with the provisions of ARTICLE II
(Commitments and Funding) and Section 7.01(g) (Affirmative Covenants - Use of
Proceeds and Cash Flow). The Borrower shall not use any part of the proceeds of
any Loan to purchase or carry any Margin Stock (as defined in Regulation U) or
to extend credit to others for the purpose of purchasing or carrying any Margin
Stock. The Borrower shall not use the proceeds of any Loan in a manner that
could violate or be inconsistent with the provisions of Regulations T, U or X.

 

(r)            Environmental Matters. The Borrower shall not permit (i) any
underground storage tanks to be located on any property owned or leased by the
Borrower, (ii) any asbestos to be contained in or form part of any building,
building component, structure or office space owned or leased by the Borrower,
(iii) any polychlorinated biphenyls (PCBs) to be used or stored at any property
owned or leased by the Borrower or (iv) any other Materials of Environmental
Concern to be used, stored or otherwise be present at any property owned or
leased by the Borrower, other than Materials of Environmental Concern necessary
for the operation of the Project and used in accordance with all Laws and
Prudent Ethanol Operating Practice.

 

80

--------------------------------------------------------------------------------


 

(s)          Restricted Payments. Except as otherwise permitted under
Section 2.06(e) (Funding of Loans) the Borrower shall not make any Restricted
Payments unless each of the conditions set forth below has been satisfied:

 

(I)                        THE CONVERSION DATE SHALL HAVE OCCURRED;

 

(II)                     SUCH RESTRICTED PAYMENT IS MADE ON, OR WITHIN THIRTY
(30) DAYS FOLLOWING, A QUARTERLY PAYMENT DATE (PROVIDED THAT SUCH RESTRICTED
PAYMENT IS MADE ONLY FROM FUNDS ON DEPOSIT IN OR STANDING TO THE CREDIT OF THE
REVENUE ACCOUNT OR THE PREPAYMENT HOLDING ACCOUNT, AS THE CASE MAY BE, ON SUCH
QUARTERLY PAYMENT DATE);

 

(III)                  NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD OCCUR AS A RESULT OF SUCH RESTRICTED PAYMENT;

 

(IV)                 EACH OF THE DEBT SERVICE RESERVE ACCOUNT AND THE WORKING
CAPITAL RESERVE ACCOUNT IS FULLY FUNDED TO ANY APPLICABLE REQUIRED LEVEL;

 

(V)                    EACH OF THE HISTORICAL DEBT SERVICE COVERAGE RATIO AND
THE PROSPECTIVE DEBT SERVICE COVERAGE RATIO, CALCULATED AS OF SUCH QUARTERLY
PAYMENT DATE, IS GREATER THAN OR EQUAL TO 1.5:1.0; AND

 

(VI)                 THE ADMINISTRATIVE AGENT HAS RECEIVED A RESTRICTED PAYMENT
CERTIFICATE, DULY EXECUTED BY AN AUTHORIZED OFFICER OF THE BORROWER, CONFIRMING
THAT EACH OF THE CONDITIONS SET FORTH IN CLAUSES (I) THROUGH (VI) OF THIS
SECTION 7.02(S) HAVE BEEN SATISFIED ON AND AS OF THE DATE SUCH RESTRICTED
PAYMENT IS REQUESTED TO BE MADE, AND SETTING FORTH A DETAILED CALCULATION OF
EACH OF THE HISTORICAL DEBT SERVICE COVERAGE RATIO AND PROSPECTIVE DEBT SERVICE
COVERAGE RATIO;

 

provided that notwithstanding the foregoing, Restricted Payments shall be
permitted to the extent set forth in priority twelfth of Section 6.01(b) of the
Accounts Agreement.

 

(t)            Construction Budget. The Borrower, without the prior written
approval of the Administrative Agent and the Independent Engineer, may not
reallocate any portion of any Line Item except that the Borrower
may (i) reallocate the Contingency Line Item to pay for Change Orders permitted
under this Agreement, or to pay for fees and expenses of advisors and
consultants (including legal counsel) incurred as contemplated by the
Transaction Documents in excess of the amounts then budgeted, up to two

 

81

--------------------------------------------------------------------------------


 

hundred thousand Dollars ($200,000), (ii)  apply cost-savings from any completed
Line Item  (which completion has been confirmed by the Independent Engineer) to
one or more other Line Items, (iii) with the prior written consent of the
Independent Engineer (such consent not to be unreasonably withheld, conditioned
or delayed), reallocate cost savings from a fixed price line item (based upon an
executed contract for that fixed price item) to one or more other Line Items, or
(iv) in addition to the reallocation permitted pursuant to items (i), (ii), and
(iii) above, reallocate amounts from the Contingency Line Item to other Line
Items with the prior written consent of the Independent Engineer.

 

(u)         Commodity Hedging Arrangements. The Borrower shall not enter into
any Commodity Hedging Arrangements that:

 

(I)                        ARE NOT IN ACCORDANCE WITH THE COMMODITY RISK
MANAGEMENT PLAN; OR

 

(II)                     ARE FOR SPECULATIVE PURPOSES.

 

(v)         Accounting Changes. The Borrower shall not make any change in
(i) its accounting policies or reporting practices or (ii) its Fiscal Year
without the prior written consent of the Administrative Agent.

 

(w)       Huron Expansion Contracts. The Borrower shall not enter or be a party
to any agreement or contract relating to the expansion of the Huron Plant
without the prior written consent of the Administrative Agent.

 

Section 7.03             Reporting Requirements. The Borrower will furnish to
the Administrative Agent, who shall distribute copies of the following to each
Lender:

 

(a)          Quarterly Financial Statements. As soon as available and in any
event within forty-five (45) days after the end of the first three Fiscal
Quarters of each Fiscal Year, balance sheets and statements of income and cash
flows of the Borrower for such Fiscal Quarter and for the period commencing at
the end of the previous Fiscal Year and ending with the end of such Fiscal
Quarter, prepared in accordance with GAAP.

 

(b)         Annual Financial Statements. As soon as available and in any event
within ninety (90) days after the end of each Fiscal Year, a copy of the annual
audit report for such Fiscal Year for the Borrower including therein balance
sheets as of the end of such Fiscal Year and statements of income and cash flows
of the Borrower for such Fiscal Year, and accompanied by an unqualified opinion
of the Auditors stating that such financial statements present fairly in all
material respects the financial position of the Borrower for the periods
indicated in conformity with GAAP applied on a basis consistent with prior
periods, which report and opinion shall not be subject to any “going

 

82

--------------------------------------------------------------------------------


 

concern” or like qualification or exception or any qualification or exception as
to the scope of such audit.

 

(c)          Certificate of Financial Officer. Concurrently with the delivery of
the financial statements referred to in Section 7.03(a) and (b), a certificate
executed by a Financial Officer of the applicable Loan Party stating that:

 

(I)                        SUCH FINANCIAL STATEMENTS FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF SUCH
PERSON ON THE DATES AND FOR THE PERIODS INDICATED IN ACCORDANCE WITH GAAP
SUBJECT, IN THE CASE OF INTERIM FINANCIAL STATEMENTS, TO THE ABSENCE OF NOTES
AND NORMALLY RECURRING YEAR-END ADJUSTMENTS;

 

(II)                     SUCH FINANCIAL OFFICER HAS REVIEWED THE TERMS OF THE
FINANCING DOCUMENTS AND HAS MADE, OR CAUSED TO BE MADE UNDER HIS OR HER
SUPERVISION, A REVIEW IN REASONABLE DETAIL OF THE BUSINESS AND FINANCIAL
CONDITION OF SUCH PERSON DURING THE ACCOUNTING PERIOD COVERED BY SUCH FINANCIAL
STATEMENTS; AND

 

(III)                  AS A RESULT OF SUCH REVIEW SUCH FINANCIAL OFFICER HAS
CONCLUDED THAT NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED DURING THE PERIOD
COVERED BY SUCH FINANCIAL STATEMENTS THROUGH AND INCLUDING THE DATE OF SUCH
CERTIFICATE OR, IF ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED, SPECIFYING THE
NATURE AND EXTENT THEREOF AND, IF CONTINUING, THE ACTION THAT SUCH LOAN PARTY
HAS TAKEN AND PROPOSES TO TAKE IN RESPECT THEREOF.

 

(d)         Auditor’s Letters. Promptly upon receipt, copies of any detailed
audit reports, management letters or recommendations submitted to the Borrower
(or the audit or finance committee of the Borrower) by the Auditors in
connection with the accounts or books of the Borrower, or any audit of the
Borrower.

 

(e)          Notice of Default or Event of Default. As soon as possible and in
any event within five (5) days after the Borrower obtains or should have
obtained knowledge of any Default or Event of Default, a statement of an
Authorized Officer of the Borrower setting forth details of such Default or
Event of Default and the action that the Borrower has taken and proposes to take
with respect thereto.

 

(f)            Notice of Other Events. Within five (5) days after the Borrower
obtains knowledge thereof, a statement of an Authorized Officer of the Borrower
setting forth details of:

 

83

--------------------------------------------------------------------------------


 

(I)                        ANY LITIGATION OR GOVERNMENTAL PROCEEDING PENDING OR
THREATENED IN WRITING AGAINST ANY OF THE BORROWER, THE PROJECT OR THE PLEDGORS;

 

(II)                     ANY LITIGATION OR GOVERNMENTAL PROCEEDING PENDING OR
THREATENED IN WRITING AGAINST ANY PROJECT PARTY THAT HAS OR COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(III)                  ANY OTHER EVENT, ACT OR CONDITION THAT HAS OR COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(IV)                 NOTIFICATION OF ANY EVENT OF FORCE MAJEURE OR SIMILAR EVENT
UNDER A PROJECT DOCUMENT; OR

 

(V)                    NOTIFICATION OF ANY OTHER CHANGE IN CIRCUMSTANCES THAT
COULD REASONABLY BE EXPECTED TO RESULT IN AN INCREASE OF MORE THAN FIVE HUNDRED
THOUSAND DOLLARS ($500,000) IN PROJECT COSTS.

 

(g)         Project Document or Additional Project Document Notice. Promptly
after delivery or receipt thereof, copies of all material notices or documents
given or received by the Borrower, pursuant to any of the SNDAs, the Borrower LP
Agreement, the Project Documents and any Additional Project Document or any
documentation evidencing the Subordinated Debt including:

 

(I)                        ANY CHANGE ORDERS OR ANY WRITTEN NOTICES OR
COMMUNICATIONS RELATED THERETO;

 

(II)                     ANY WRITTEN NOTICE ALLEGING ANY BREACH OR DEFAULT
THEREUNDER; AND

 

(III)                  ANY WRITTEN NOTICE REGARDING, OR REQUEST FOR CONSENT TO,
ANY ASSIGNMENT, TERMINATION, MODIFICATION, WAIVER OR VARIATION THEREOF.

 

(h)         Design-Build Agreement Notice. Within two (2) days following receipt
thereof, the Borrower shall deliver to the Administrative Agent any monthly or
other periodic report provided to the Borrower under the Design-Build Agreement,
which shall be subject to review by the Independent Engineer.

 

(i)             ERISA Event. As soon as possible and in any event within five
(5) days after the Borrower knows, or has reason to know, that any of the events
described below has occurred, a duly executed certificate of an Authorized
Officer of the Borrower setting forth the details of each such event and the
action that the Borrower proposes to take with respect thereto, together with a
copy of any notice or filing from the PBGC,

 

84

--------------------------------------------------------------------------------


 

Internal Revenue Service or Department of Labor or that may be required by the
PBGC or other U.S. Governmental Authority with respect to each such event:

 

(I)                        ANY TERMINATION EVENT WITH RESPECT TO ANY PLAN OR A
MULTIEMPLOYER PLAN HAS OCCURRED OR WILL OCCUR THAT COULD REASONABLY BE EXPECTED
TO RESULT IN ANY LIABILITY TO THE BORROWER;

 

(II)                     ANY CONDITION EXISTS WITH RESPECT TO A PLAN THAT
PRESENTS A MATERIAL RISK OF TERMINATION OF A PLAN (OTHER THAN A STANDARD
TERMINATION UNDER SECTION 4041(B) OF ERISA) OR IMPOSITION OF AN EXCISE TAX OR
OTHER MATERIAL LIABILITY ON THE BORROWER;

 

(III)                  AN APPLICATION HAS BEEN FILED FOR A WAIVER OF THE MINIMUM
FUNDING STANDARD UNDER SECTION 412 OF THE CODE OR SECTION 302 OF ERISA UNDER ANY
PLAN;

 

(IV)                 WITH RESPECT TO ANY PLAN OR ANY OTHER EMPLOYEE BENEFIT PLAN
SUBJECT TO ERISA, THE BORROWER OR ANY PLAN FIDUCIARY HAS ENGAGED IN A
“PROHIBITED TRANSACTION,” AS DEFINED IN SECTION 4975 OF THE CODE OR AS DESCRIBED
IN SECTION 406 OF ERISA, THAT IS NOT EXEMPT UNDER SECTION 4975 OF THE CODE AND
SECTION 408 OF ERISA THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
LIABILITY TO THE BORROWER;

 

(V)                    THERE EXISTS ANY UNFUNDED BENEFIT LIABILITIES UNDER ANY
PLAN;

 

(VI)                 ANY CONDITION EXISTS WITH RESPECT TO A MULTIEMPLOYER PLAN
THAT PRESENTS A RISK OF A PARTIAL OR COMPLETE WITHDRAWAL (AS DESCRIBED IN
SECTION 4203 OR 4205 OF ERISA) FROM A MULTIEMPLOYER PLAN THAT COULD REASONABLY
BE EXPECTED TO RESULT IN ANY LIABILITY TO THE BORROWER;

 

(VII)              A “DEFAULT” (AS DEFINED IN SECTION 4219(C)(5) OF ERISA)
OCCURS WITH RESPECT TO PAYMENTS TO A MULTIEMPLOYER PLAN AND SUCH DEFAULT COULD
REASONABLY BE EXPECTED TO RESULT IN ANY LIABILITY TO THE BORROWER;

 

(VIII)           A MULTIEMPLOYER PLAN IS IN “REORGANIZATION” (AS DEFINED IN
SECTION 418 OF THE CODE OR SECTION 4241 OF ERISA) OR IS “INSOLVENT” (AS DEFINED
IN SECTION 4245 OF ERISA);

 

85

--------------------------------------------------------------------------------


 

(IX)                   THE BORROWER AND/OR ANY ERISA AFFILIATE HAS INCURRED ANY
POTENTIAL WITHDRAWAL LIABILITY (AS DEFINED IN ACCORDANCE WITH TITLE IV OF
ERISA); OR

 

(X)                      THERE IS AN ACTION BROUGHT AGAINST THE BORROWER OR ANY
ERISA AFFILIATE UNDER SECTION 502 OF ERISA WITH RESPECT TO ITS FAILURE TO COMPLY
WITH SECTION 515 OF ERISA WITH RESPECT TO ANY PLAN OR ANY OTHER EMPLOYEE BENEFIT
PLAN SUBJECT TO ERISA.

 

(j)             Notice of PBGC Demand Letter. As soon as possible and in any
event within five (5) days after the receipt by the Borrower of a demand letter
from the PBGC notifying the Borrower of its final decision finding liability and
the date by which such liability must be paid, a copy of such letter, together
with a duly executed certificate of the president or chief financial officer of
the Borrower setting forth the action the Borrower proposes to take with respect
thereto.

 

(k)          Notice of Environmental Event. Promptly and in any event within
five (5) days after the existence of any of the following conditions, a duly
executed certificate of an Authorized Officer of the Borrower specifying in
detail the nature of such condition and, if applicable, the Borrower’s proposed
response thereto:

 

(I)                        RECEIPT BY THE BORROWER OF ANY WRITTEN COMMUNICATION
FROM A GOVERNMENTAL AUTHORITY OR ANY WRITTEN COMMUNICATION FROM ANY OTHER PERSON
(OTHER THAN A PRIVILEGED COMMUNICATION FROM LEGAL COUNSEL TO THE BORROWER) OR
OTHER SOURCE OF WRITTEN INFORMATION, INCLUDING REPORTS PREPARED BY THE BORROWER,
THAT ALLEGES OR INDICATES THAT THE BORROWER OR AN ENVIRONMENTAL AFFILIATE IS NOT
IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH APPLICABLE ENVIRONMENTAL LAWS OR
ENVIRONMENTAL APPROVALS AND SUCH ALLEGED NONCOMPLIANCE COULD REASONABLY BE
EXPECTED TO FORM THE BASIS OF AN ENVIRONMENTAL CLAIM AGAINST THE BORROWER;

 

(II)                     THE BORROWER OBTAINS KNOWLEDGE THAT THERE EXISTS ANY
ENVIRONMENTAL CLAIM PENDING OR THREATENED IN WRITING AGAINST THE BORROWER OR AN
ENVIRONMENTAL AFFILIATE;

 

(III)                  THE BORROWER OBTAINS KNOWLEDGE OF ANY RELEASE, THREATENED
RELEASE, EMISSION, DISCHARGE OR DISPOSAL OF ANY MATERIAL OF ENVIRONMENTAL
CONCERN OR OBTAINS KNOWLEDGE OF ANY MATERIAL NON-COMPLIANCE WITH ANY
ENVIRONMENTAL LAW THAT, IN EITHER CASE, COULD REASONABLY BE EXPECTED TO FORM THE
BASIS OF AN ENVIRONMENTAL CLAIM AGAINST THE BORROWER OR ANY ENVIRONMENTAL
AFFILIATE; OR

 

86

--------------------------------------------------------------------------------


 

(IV)                 ANY REMOVAL, REMEDIAL OR RESPONSE ACTION TAKEN, OR REQUIRED
TO BE TAKEN, BY THE BORROWER OR ANY OTHER PERSON IN RESPONSE TO ANY MATERIAL OF
ENVIRONMENTAL CONCERN IN, AT, ON OR UNDER, A PART OF OR ABOUT THE BORROWER’S
PROPERTIES OR ANY OTHER PROPERTY OR ANY NOTICE, CLAIM OR OTHER INFORMATION THAT
THE BORROWER MIGHT BE SUBJECT TO AN ENVIRONMENTAL CLAIM.

 

(l)             Materials of Environmental Concern. The Borrower will maintain
and make available for inspection by the Administrative Agent, the Consultants
and, if an Event of Default has occurred and is continuing, the Lenders, and
each of their respective agents and employees, on reasonable notice during
regular business hours, accurate and complete records of all non-privileged
correspondence, investigations, studies, sampling and testing conducted, and any
and all remedial actions taken, by the Borrower or, to the best of the
Borrower’s knowledge and to the extent obtained by the Borrower, by any
Governmental Authority or other Person in respect of Materials of Environmental
Concern that could reasonably be expected to form the basis of an Environmental
Claim on or affecting the Project.

 

(m)       Deferred Approvals. Promptly after receipt thereof, copies of each
Deferred Approval obtained by the Borrower, together with such documents
relating thereto as any Lender may request through the Administrative Agent,
certified as true, complete and correct by an Authorized Officer of the
Borrower.

 

(n)         Borrowing Base Certificate. As soon as available, but not later than
fifteen (15) days after the end of each calendar month, the Borrower shall
deliver to the Administrative Agent a Borrowing Base Certificate as of the last
Business Day of the immediately preceding calendar month.

 

(o)         Operating Statements. Within forty-five (45) days after the end of
each Fiscal Quarter and concurrently with the delivery of the annual financial
statements referred to in Section 7.03(b) (Reporting Requirements – Annual
Financial Statements), the Borrower shall furnish to the Administrative Agent an
Operating Statement regarding the operation and performance of the Project for
each monthly, quarterly and, in the case of the last quarterly Operating
Statement for each year, annual period substantially in the form of Exhibit L.
Such Operating Statements shall contain (i) line items corresponding to each
Operating Budget Category of the then current Operating Budget showing in
reasonable detail by Operating Budget Category all actual expenses related to
the operation and maintenance of the Project compared to the budgeted expenses
for each such Operating Budget Category for such period, (ii) information
showing the amount of ethanol and other Products produced by the Project during
such period and (iii) information showing (A) the amount of ethanol sold by the
Borrower from the Project to pursuant to the Ethanol Marketing Agreement,
(B) the amount of

 

87

--------------------------------------------------------------------------------


 

Distillers Grains sold by the Borrower from the Project pursuant to the
Co-Product Marketing Agreement, and (C) the amount, if any, of other sales of
ethanol and/or Distillers Grains sold by the Borrower from the Project, together
with an explanation of any such sale and identification of the purchaser, and
(D) the amount, if any, of other Products sold by the Borrower from the Project,
together with an explanation of any such sale and identification of the
purchaser. The Operating Statements shall be certified as complete and correct
by an Authorized Officer of the Borrower, who also shall certify that, the
expenses reflected therein for the year to date and for each month or quarter
therein did not exceed the provision for such period contained in the Operating
Budget then in effect by more than ten percent (10%) or, if any of such
certifications cannot be given, stating in reasonable detail the necessary
qualifications to such certifications.

 

(p)         Other Information. Other information reasonably requested by the
Administrative Agent or any Lender (through the Administrative Agent).

 


ARTICLE VIII


 


DEFAULT AND ENFORCEMENT


 

Section 8.01             Events of Default. Each of the following events or
occurrences described in this Section 8.01 shall constitute an Event of Default.

 

(a)          Nonpayment. (i) The Borrower fails to pay any amount of principal
of any Loan when the same becomes due and payable or (ii) the Borrower fails to
pay any interest on any Loan or any fee or other Obligation or amount payable
hereunder or under any other Financing Document within three (3) Business Days
after the same becomes due and payable.

 

(b)         Breach of Warranty. Any representation or warranty of any Loan
Party, any Project Party or any party (other than a Senior Secured Party) to the
Intercreditor Agreement or Accounts Agreement made or deemed to be repeated in
any Financing Document is incorrect or misleading in any material respect when
made or deemed made.

 

(c)          Non-Performance of Certain Covenants and Obligations. (i) The
Borrower defaults in the due performance and observance of any of its
obligations under Sections 7.01(d)(i), (ii), (iv)(A) and (v) (Affirmative
Covenants – Construction and Completion of Aberdeen II Plant; Maintenance of
Properties), Section 7.01(g) (Affirmative Covenants – Use of Proceeds and Cash
Flow), Section 7.01(h) (Affirmative Covenants – Insurance), Section 7.01(r)
(Affirmative Covenants – First Priority Ranking), Section 7.01(w) (Affirmative
Covenants – Debt Service Reserve), Section 7.02

 

88

--------------------------------------------------------------------------------


 

(Negative Covenants), Section 7.03(e) (Reporting Requirements – Notice of
Default or Event of Default) and Section 7.03(f) (Reporting Requirements -Notice
of Other Events) of this Agreement, or Section 5.02 (Limitation of Liens) or
Section 5.07 (Name; Jurisdiction of Organization) of the Security Agreement;
(ii) the Borrower or any Pledgor defaults in the due performance and observance
of any of its obligations under Section 5.02 (Limitation of Liens), Section 5.04
(No Sale of Collateral), Section 5.05 (No Impairment of Security), Section 5.06
(Filing of Bankruptcy Proceedings) or Section 5.09 (Name; Jurisdiction of
Organization) of the Pledge Agreement; or (iii) any party (other than a Senior
Secured Party) to the Accounts Agreement or the Intercreditor Agreement defaults
in the due performance and observance of any of its obligations under such
agreements.

 

(d)         Non-Performance of Other Covenants and Obligations. Any Loan Party,
any Project Party or any party (other than a Senior Secured Party) to the
Intercreditor Agreement or the Accounts Agreement defaults in the due
performance and observance of any covenant or agreement (other than covenants
and agreements referred to in Section 8.01(a) (Events of Default – Nonpayment)
or Section 8.01(c) (Events of Default – Non-Performance of Certain Covenants and
Obligations)) contained in any Financing Document, and such default continues
unremedied for a period of thirty (30) days after the Borrower obtains, or
should have obtained, knowledge thereof.

 

(e)          Conversion. The Conversion Date does not occur on or prior to the
Conversion Date Certain.

 

(f)            Cross Defaults. Any one of the following occurs with respect to
the Borrower, any Pledgor, or any Project Party with respect to Indebtedness
(other than the Obligations and any Indebtedness of any Pledgor arising solely
as a result of a Lien on its assets to secure the debt of any of its
Subsidiaries other than the Borrower):

 

(I)                        A DEFAULT OCCURS IN THE PAYMENT WHEN DUE (SUBJECT TO
ANY APPLICABLE GRACE PERIOD AND NOTICE REQUIREMENTS), WHETHER BY ACCELERATION OR
OTHERWISE, OF SUCH INDEBTEDNESS; OR

 

(II)                     SUCH PERSON FAILS TO OBSERVE OR PERFORM (SUBJECT TO ANY
APPLICABLE GRACE PERIODS AND NOTICE REQUIREMENTS) ANY OTHER AGREEMENT OR
CONDITION RELATING TO ANY SUCH INDEBTEDNESS OR CONTAINED IN ANY INSTRUMENT OR
AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT OCCURS,
THE EFFECT OF WHICH DEFAULT OR OTHER EVENT IS TO CAUSE, OR TO PERMIT THE HOLDER
OR HOLDERS OF SUCH INDEBTEDNESS OR THE BENEFICIARY OR BENEFICIARIES OF ANY
GUARANTEE (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS OR
BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH THE GIVING OF NOTICE IF

 

89

--------------------------------------------------------------------------------


 

REQUIRED, SUCH INDEBTEDNESS TO BE DEMANDED OR TO BECOME DUE OR TO BE
REPURCHASED, PREPAID, DEFEASED OR REDEEMED (AUTOMATICALLY OR OTHERWISE), OR AN
OFFER TO REPURCHASE, PREPAY, DEFEASE OR REDEEM SUCH INDEBTEDNESS TO BE MADE,
PRIOR TO ITS STATED MATURITY, OR SUCH GUARANTEE TO BECOME PAYABLE OR CASH
COLLATERAL IN RESPECT THEREOF TO BE DEMANDED; AND

 

(A)                              IN THE CASE OF SECTION 8.01(F)(I) OR
SECTION 8.01(F)(II) WITH RESPECT THE BORROWER OR ANY PLEDGOR, WITH RESPECT TO
INDEBTEDNESS IN AN AMOUNT GREATER THAN OR EQUAL TO ONE MILLION DOLLARS
($1,000,000) IN THE AGGREGATE; OR

 

(B)                                IN THE CASE OF SECTION 8.01(F)(I) OR
SECTION 8.01(F)(II) WITH RESPECT TO ANY OTHER PROJECT PARTY, HAS RESULTED IN OR
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; PROVIDED,
THAT SUCH OCCURRENCE SHALL NOT CONSTITUTE AN EVENT OF DEFAULT WITH RESPECT TO
ANY SUCH OTHER PROJECT PARTY (OTHER THAN A PROJECT PARTY TO THE DESIGN-BUILD
AGREEMENT, ANY LICENSE AGREEMENT, THE INTERCONNECT AGREEMENT, THE HURON GROUND
LEASE, THE HURON GRAIN ELEVATOR LEASE OR THE ABERDEEN GRAIN ELEVATOR LEASE) IF
AN AGREEMENT REPLACING EACH PROJECT DOCUMENT TO WHICH SUCH PROJECT PARTY IS A
PARTY, IN FORM AND SUBSTANCE, AND WITH A COUNTERPARTY, REASONABLY SATISFACTORY
TO THE REQUIRED LENDERS, IS ENTERED INTO (TOGETHER WITH ALL APPLICABLE ANCILLARY
DOCUMENTS) WITHIN SIXTY (60) DAYS THEREOF.

 


(G)         JUDGMENTS. (I) ANY JUDGMENT OR ORDER THAT HAS OR COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT IS RENDERED AGAINST ANY LOAN PARTY OR
ANY PROJECT PARTY; PROVIDED, THAT SUCH OCCURRENCE SHALL NOT CONSTITUTE AN EVENT
OF DEFAULT WITH RESPECT TO ANY PROJECT PARTY (OTHER THAN A PROJECT PARTY TO THE
DESIGN-BUILD AGREEMENT, ANY LICENSE AGREEMENT, THE INTERCONNECT AGREEMENT, THE
HURON GROUND LEASE, THE HURON GRAIN ELEVATOR LEASE OR THE ABERDEEN GRAIN
ELEVATOR LEASE) IF AN AGREEMENT REPLACING EACH PROJECT DOCUMENT TO WHICH SUCH
PROJECT PARTY IS A PARTY, IN FORM AND SUBSTANCE, AND WITH A COUNTERPARTY,
REASONABLY SATISFACTORY TO THE REQUIRED LENDERS, IS ENTERED INTO (TOGETHER WITH
ALL APPLICABLE ANCILLARY DOCUMENTS) WITHIN SIXTY (60) DAYS THEREOF; OR (II) ANY
JUDGMENT OR ORDER IS RENDERED AGAINST THE BORROWER OR ANY PLEDGOR IN AN AMOUNT
IN EXCESS OF ONE MILLION DOLLARS ($1,000,000) IN THE AGGREGATE.


 


(H)         ERISA EVENTS. (I) ANY TERMINATION EVENT OCCURS, (II) ANY PLAN INCURS
AN “ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED IN SECTION 412 OF THE CODE OR
SECTION 302 OF ERISA), (III) THE BORROWER ENGAGES IN A TRANSACTION WITH RESPECT
TO ANY PLAN OR ANY

 

90

--------------------------------------------------------------------------------


 


OTHER EMPLOYEE BENEFIT PLAN SUBJECT TO ERISA THAT IS PROHIBITED UNDER
SECTION 4975 OF THE CODE OR SECTION 406 OF ERISA, (IV) THE BORROWER OR ANY OF
ITS ERISA AFFILIATES FAILS TO PAY WHEN DUE ANY AMOUNT IT HAS BECOME LIABLE TO
PAY TO THE PBGC, ANY PLAN OR A TRUST ESTABLISHED UNDER TITLE IV OF ERISA, (V) A
CONDITION EXISTS BY REASON OF WHICH THE PBGC WOULD BE ENTITLED TO OBTAIN A
DECREE ADJUDICATING THAT A PLAN MUST BE TERMINATED OR HAVE A TRUSTEE APPOINTED
TO ADMINISTER IT, (VI) THE BORROWER OR ANY OF ITS ERISA AFFILIATES SUFFERS A
PARTIAL OR COMPLETE WITHDRAWAL FROM A MULTIEMPLOYER PLAN OR IS IN “DEFAULT” (AS
DEFINED IN SECTION 4219(C)(5) OF ERISA) WITH RESPECT TO PAYMENTS TO A
MULTIEMPLOYER PLAN, (VII) A PROCEEDING IS INSTITUTED AGAINST THE BORROWER TO
ENFORCE SECTION 515 OF ERISA, (VIII) THE AGGREGATE AMOUNT OF THE THEN “CURRENT
LIABILITY” (AS DEFINED IN SECTION 412(L)(7) OF THE CODE, AS AMENDED) OF ALL
ACCRUED BENEFITS UNDER SUCH PLAN OR PLANS EXCEEDS THE THEN CURRENT VALUE OF THE
ASSETS ALLOCABLE TO SUCH BENEFITS BY MORE THAN FIVE HUNDRED THOUSAND DOLLARS
($500,000) AT SUCH TIME, OR (IX) ANY OTHER EVENT OR CONDITION OCCURS OR EXISTS
WITH RESPECT TO ANY PLAN THAT WOULD SUBJECT THE BORROWER TO ANY MATERIAL TAX,
MATERIAL PENALTY OR OTHER MATERIAL LIABILITY.


 


(I)             BANKRUPTCY, INSOLVENCY. THE BORROWER, ANY PLEDGOR OR ANY PROJECT
PARTY:


 

(I)                           GENERALLY FAILS TO PAY, OR ADMITS IN WRITING ITS
INABILITY OR UNWILLINGNESS TO PAY, DEBTS AS THEY BECOME DUE;

 

(II)                        APPLIES FOR, CONSENTS TO, OR ACQUIESCES IN, THE
APPOINTMENT OF A TRUSTEE, RECEIVER, SEQUESTRATOR OR OTHER CUSTODIAN FOR SUCH
PERSON OR A SUBSTANTIAL PORTION OF ITS PROPERTY, OR MAKES A GENERAL ASSIGNMENT
FOR THE BENEFIT OF CREDITORS;

 

(III)                     IN THE ABSENCE OF SUCH APPLICATION, CONSENT OR
ACQUIESCENCE, PERMITS OR SUFFERS TO EXIST THE APPOINTMENT OF A TRUSTEE,
RECEIVER, SEQUESTRATOR OR OTHER CUSTODIAN FOR SUCH PERSON OR FOR A SUBSTANTIAL
PART OF ITS PROPERTY, AND SUCH TRUSTEE, RECEIVER, SEQUESTRATOR OR OTHER
CUSTODIAN IS NOT DISCHARGED WITHIN SIXTY (60) DAYS; PROVIDED THAT NOTHING IN THE
FINANCING DOCUMENTS SHALL PROHIBIT OR RESTRICT ANY RIGHT ANY SENIOR SECURED
PARTY MAY HAVE UNDER APPLICABLE LAW TO APPEAR IN ANY COURT CONDUCTING ANY
RELEVANT PROCEEDING DURING SUCH SIXTY (60) DAY PERIOD TO PRESERVE, PROTECT AND
DEFEND ITS RIGHTS UNDER THE FINANCING DOCUMENTS (AND SUCH PERSON SHALL NOT
OBJECT TO ANY SUCH APPEARANCE);

 

(IV)                    PERMIT OR SUFFER TO EXIST THE COMMENCEMENT OF ANY
BANKRUPTCY, REORGANIZATION, DEBT ARRANGEMENT OR OTHER CASE OR PROCEEDING UNDER
ANY BANKRUPTCY OR INSOLVENCY LAW, OR ANY DISSOLUTION, WINDING UP OR LIQUIDATION
PROCEEDING, IN RESPECT OF SUCH PERSON

 

91

--------------------------------------------------------------------------------


 

AND, IF ANY SUCH CASE OR PROCEEDING IS NOT COMMENCED BY SUCH PERSON, SUCH CASE
OR PROCEEDING IS CONSENTED TO OR ACQUIESCED IN BY SUCH PERSON OR RESULTS IN THE
ENTRY OF AN ORDER FOR RELIEF OR REMAINS FOR SIXTY (60) DAYS UNDISMISSED;
PROVIDED THAT NOTHING IN THE FINANCING DOCUMENTS SHALL PROHIBIT OR RESTRICT ANY
RIGHT ANY SENIOR SECURED PARTY MAY HAVE UNDER APPLICABLE LAW TO APPEAR IN ANY
COURT CONDUCTING ANY SUCH CASE OR PROCEEDING DURING SUCH SIXTY (60) DAY PERIOD
TO PRESERVE, PROTECT AND DEFEND ITS RIGHTS UNDER THE FINANCING DOCUMENTS (AND
SUCH PERSON SHALL NOT OBJECT TO ANY SUCH APPEARANCE);

 

(V)                       TAKES ANY ACTION AUTHORIZING, OR IN FURTHERANCE OF,
ANY OF THE FOREGOING; OR

 

(VI)                    CEASES TO BE SOLVENT;

 

and with respect to any Project Party, such occurrence has resulted in or could
reasonably be expected to result in a Material Adverse Effect; provided, that
such occurrence shall not constitute an Event of Default with respect to any
Project Party (other than a Project Party to the Design-Build Agreement, any
License Agreement, the Interconnect Agreement, the Huron Ground Lease, the Huron
Grain Elevator Lease or the Aberdeen Grain Elevator Lease) if an agreement
replacing each Project Document to which such Project Party is a party, in
form and substance, and with a counterparty, reasonably satisfactory to the
Required Lenders, is entered into (together with all applicable Ancillary
Documents) within sixty (60) days thereof.

 


(J)             PROJECT DOCUMENT DEFAULTS; TERMINATION.


 

(I)                           THE BORROWER OR ANY OTHER PROJECT PARTY SHALL BE
IN MATERIAL BREACH OF OR OTHERWISE IN MATERIAL DEFAULT UNDER ANY PROJECT
DOCUMENT, OR THE BORROWER OR ANY COUNTERPARTY THEREOF TO ANY SNDA SHALL BE IN
MATERIAL BREACH OF OR OTHERWISE IN MATERIAL DEFAULT UNDER SUCH SNDA, AND SUCH
BREACH OR DEFAULT HAS CONTINUED (X) IN THE CASE OF THE HURON GROUND LEASE, FOR
MORE THAN THIRTY (30) DAYS, OR (Y) IN THE CASE OF ANY OTHER PROJECT DOCUMENT OR
ANY SNDA, BEYOND ANY APPLICABLE GRACE PERIOD EXPRESSLY PROVIDED FOR IN SUCH
PROJECT DOCUMENT (OR, IF NO SUCH CURE PERIOD IS PROVIDED, THIRTY (30) DAYS);
PROVIDED, THAT ANY SUCH BREACH OR DEFAULT BY ANY PROJECT PARTY UNDER ANY PROJECT
DOCUMENT (OTHER THAN THE DESIGN-BUILD AGREEMENT, THE LICENSE AGREEMENTS, THE
INTERCONNECT AGREEMENT, THE HURON GROUND LEASE, THE HURON GRAIN ELEVATOR LEASE
AND THE ABERDEEN GRAIN ELEVATOR LEASE) SHALL NOT

 

92

--------------------------------------------------------------------------------


 

CONSTITUTE AN EVENT OF DEFAULT IF AN AGREEMENT REPLACING SUCH PROJECT DOCUMENT,
IN FORM AND SUBSTANCE, AND WITH A COUNTERPARTY, REASONABLY SATISFACTORY TO THE
REQUIRED LENDERS, IS ENTERED INTO (TOGETHER WITH ALL APPLICABLE ANCILLARY
DOCUMENTS) WITHIN SIXTY (60) DAYS THEREOF.

 

(II)                        ANY PROJECT DOCUMENT CEASES TO BE IN FULL FORCE AND
EFFECT PRIOR TO ITS SCHEDULED EXPIRATION, IS REPUDIATED, OR ITS ENFORCEABILITY
IS CHALLENGED OR DISAFFIRMED BY OR ON BEHALF OF THE BORROWER OR ANY PROJECT
PARTY THERETO, OR ANY SNDA CEASES TO BE IN FULL FORCE AND EFFECT PRIOR TO ITS
SCHEDULED EXPIRATION, IS REPUDIATED, OR ITS ENFORCEABILITY IS CHALLENGED OR
DISAFFIRMED BY OR ON BEHALF OF THE BORROWER OR ANY COUNTERPARTY THEREOF TO SUCH
SNDA PROVIDED, THAT SUCH OCCURRENCE SHALL NOT CONSTITUTE AN EVENT OF DEFAULT
WITH RESPECT TO ANY PROJECT DOCUMENT (OTHER THAN THE DESIGN-BUILD AGREEMENT, THE
LICENSE AGREEMENTS, THE INTERCONNECT AGREEMENT, THE HURON GROUND LEASE, THE
HURON GRAIN ELEVATOR LEASE AND THE ABERDEEN GRAIN ELEVATOR LEASE) IF AN
AGREEMENT REPLACING SUCH PROJECT DOCUMENT, IN FORM AND SUBSTANCE, AND WITH A
COUNTERPARTY, REASONABLY SATISFACTORY TO THE REQUIRED LENDERS, IS ENTERED INTO
(TOGETHER WITH ALL APPLICABLE ANCILLARY DOCUMENTS) WITHIN SIXTY (60) DAYS
THEREOF.

 


(K)          GOVERNMENTAL APPROVALS. THE BORROWER FAILS TO OBTAIN, RENEW,
MAINTAIN OR COMPLY IN ALL MATERIAL RESPECTS WITH ANY NECESSARY PROJECT APPROVAL
OR ANY NECESSARY PROJECT APPROVAL IS REVOKED, CANCELED, TERMINATED, WITHDRAWN OR
OTHERWISE CEASES TO BE IN FULL FORCE AND EFFECT, OR ANY NECESSARY PROJECT
APPROVAL IS ADVERSELY MODIFIED WITHOUT THE CONSENT OF THE REQUIRED LENDERS, OR A
PROCEEDING IS COMMENCED WHICH COULD REASONABLY PRODUCE ANY SUCH RESULT.


 


(L)             UNENFORCEABILITY OF DOCUMENTATION. AT ANY TIME AFTER THE
EXECUTION AND DELIVERY THEREOF:


 

(I)                           ANY MATERIAL PROVISION OF ANY FINANCING DOCUMENT
SHALL CEASE TO BE IN FULL FORCE AND EFFECT;

 

(II)                        ANY FINANCING DOCUMENT IS REVOKED OR TERMINATED,
BECOMES UNLAWFUL OR IS DECLARED NULL AND VOID BY A GOVERNMENTAL AUTHORITY OF
COMPETENT JURISDICTION;

 

(III)                     ANY FINANCING DOCUMENT BECOMES UNENFORCEABLE, IS
REPUDIATED OR THE ENFORCEABILITY THEREOF IS CONTESTED OR DISAFFIRMED BY OR ON

 

93

--------------------------------------------------------------------------------


 

BEHALF OF ANY PARTY THERETO OTHER THAN THE SENIOR SECURED PARTIES; AND

 

(IV)                    ANY LIENS AGAINST ANY OF THE COLLATERAL CEASE TO BE A
FIRST-PRIORITY, PERFECTED SECURITY INTEREST IN FAVOR OF THE COLLATERAL AGENT, OR
THE ENFORCEABILITY THEREOF IS CONTESTED BY ANY LOAN PARTY OR ANY PARTY (OTHER
THAN A SENIOR SECURED PARTY) TO THE INTERCREDITOR AGREEMENT, OR ANY OF THE
SECURITY DOCUMENTS CEASES TO PROVIDE THE SECURITY INTENDED TO BE CREATED THEREBY
WITH THE PRIORITY PURPORTED TO BE CREATED THEREBY.

 


(M)       ENVIRONMENTAL MATTERS. (I) (A) ANY ENVIRONMENTAL CLAIM HAS OCCURRED
WITH RESPECT TO THE BORROWER, THE PROJECT OR ANY ENVIRONMENTAL AFFILIATE,
(B) ANY RELEASE, THREAT OF RELEASE, EMISSION, DISCHARGE OR DISPOSAL OF ANY
MATERIAL OF ENVIRONMENTAL CONCERN OCCURS, AND SUCH EVENT COULD REASONABLY BE
EXPECTED TO FORM THE BASIS OF AN ENVIRONMENTAL CLAIM AGAINST THE BORROWER, THE
PROJECT OR ANY ENVIRONMENTAL AFFILIATE, OR (C) ANY VIOLATION OR ALLEGED
VIOLATION OF ANY ENVIRONMENTAL LAW OR ENVIRONMENTAL APPROVAL OCCURS THAT WOULD
REASONABLY RESULT IN AN ENVIRONMENTAL CLAIM AGAINST THE BORROWER OR THE PROJECT
OR, TO THE EXTENT THE BORROWER MAY HAVE LIABILITY, ANY ENVIRONMENTAL AFFILIATE
THAT, IN THE CASE OF ANY OF SECTION 8.01(M)(I)(A), (B) OR (C), COULD REASONABLY
BE EXPECTED TO RESULT IN LIABILITY FOR THE BORROWER IN AN AMOUNT GREATER THAN
TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000) FOR ANY SINGLE CLAIM OR FIVE
HUNDRED FIFTY THOUSAND DOLLARS ($500,000) FOR ALL SUCH CLAIMS DURING ANY TWELVE
(12) MONTH PERIOD OR COULD OTHERWISE REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT; PROVIDED THAT SUCH AN OCCURRENCE SHALL NOT CONSTITUTE
AN EVENT OF DEFAULT IF (X) THE ESTIMATED LIABILITY ASSOCIATED THEREWITH IS
REASONABLY EXPECTED TO BE LESS THAN ONE MILLION DOLLARS ($1,000,000) NET OF ANY
INSURANCE PROCEEDS THAT HAVE ACTUALLY BEEN PAID TO, AND RECEIVED BY, THE
BORROWER OR THE COLLATERAL AGENT AS LOSS PAYEE IN CONNECTION THEREWITH, OR AS
REDUCED BY TAKING INTO ACCOUNT ANY AMOUNTS THAT THE BORROWER DEMONSTRATES, TO
THE REASONABLE SATISFACTION OF THE ADMINISTRATIVE AGENT, WITHIN TEN
(10) BUSINESS DAYS FOLLOWING SUCH OCCURRENCE, WILL BE AVAILABLE AS AND WHEN
NEEDED, WITHOUT CONDITIONS, FROM SOURCES (INCLUDING INSURANCE PROCEEDS AND
DOCUMENTED VOLUNTARY EQUITY CONTRIBUTIONS MADE TO THE BORROWER FOR THE PURPOSE
OF COVERING SUCH COSTS) OTHER THAN CASH FLOW OR LOAN PROCEEDS, TO COVER SUCH
COSTS (AND SUCH OCCURRENCE COULD NOT OTHERWISE REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT) AND, WITHIN NINETY (90) DAYS OF SUCH OCCURRENCE,
SUCH LIABILITY IS REDUCED BELOW THE THRESHOLD SET FORTH ABOVE THIS PROVISO FROM
SOURCES OTHER THAN CASH FLOW OR LOAN PROCEEDS, (Y) THERE HAVE BEEN NO MORE THAN
TWO (2) OCCURRENCES OF THE NATURE DESCRIBED IN THIS SECTION 8.01(M) DURING THE
IMMEDIATELY PRECEDING TWELVE (12) MONTH PERIOD AND (Z) DURING SUCH CURE PERIOD,
THE BORROWER UNDERTAKES ANY REMEDIAL OR RESPONSIVE ACTIONS THEN REQUIRED TO BE
UNDERTAKEN UNDER APPLICABLE LAW;


 

94

--------------------------------------------------------------------------------


 

(II)                        THE BORROWER OR ANY ENVIRONMENTAL AFFILIATE FAILS TO
OBTAIN ANY ENVIRONMENTAL APPROVALS NECESSARY FOR THE MANAGEMENT, USE, CONTROL,
OWNERSHIP, OR OPERATION OF ITS BUSINESS, PROPERTY OR ASSETS, AND (A) THE ABSENCE
OF SUCH ENVIRONMENTAL APPROVAL COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT OR (B) ANY SUCH ENVIRONMENTAL APPROVAL IS THE SUBJECT OF AN
ENVIRONMENTAL CLAIM, REVOKED, TERMINATED, OR OTHERWISE CEASES TO BE IN FULL
FORCE AND EFFECT.

 


(N)         LOSS OF COLLATERAL. ANY PORTION OF THE COLLATERAL (OTHER THAN A
PORTION THAT IS IMMATERIAL) IS DAMAGED, SEIZED OR APPROPRIATED; PROVIDED THAT
SUCH AN OCCURRENCE SHALL NOT CONSTITUTE AN EVENT OF DEFAULT IF THE BORROWER
REPAIRS, REPLACES, REBUILDS OR REFURBISHES SUCH DAMAGED, SEIZED OR APPROPRIATED
COLLATERAL (I) IN ACCORDANCE WITH SECTION 12.01(D) OF THE ACCOUNTS AGREEMENT, OR
(II) OTHERWISE WITH THE APPROVAL OF THE REQUIRED LENDERS, IN CONSULTATION WITH
THE INDEPENDENT ENGINEER (PROVIDED THAT SUCH APPROVAL IS OBTAINED WITHIN SIXTY
(60) DAYS THEREOF).


 


(O)         EVENT OF ABANDONMENT. AN EVENT OF ABANDONMENT OCCURS.


 


(P)         TAKING OR TOTAL LOSS. AN EVENT OF TAKING WITH RESPECT TO ALL OR A
MATERIAL PORTION OF THE PROJECT OR ANY EQUITY INTERESTS IN THE BORROWER OCCURS,
OR AN EVENT OF TOTAL LOSS OCCURS.


 


(Q)         CHANGE OF CONTROL. A CHANGE OF CONTROL OCCURS.


 


SECTION 8.02             ACTION UPON BANKRUPTCY. IF ANY EVENT OF DEFAULT
DESCRIBED IN SECTION 8.01(I) (EVENTS OF DEFAULT – BANKRUPTCY, INSOLVENCY) OCCURS
WITH RESPECT TO THE BORROWER, ANY OUTSTANDING CONSTRUCTION LOAN COMMITMENTS,
TERM LOAN COMMITMENTS OR WORKING CAPITAL LOAN COMMITMENTS (IF NOT THERETOFORE
TERMINATED) SHALL AUTOMATICALLY TERMINATE. THE OUTSTANDING PRINCIPAL AMOUNT OF
THE OUTSTANDING LOANS AND ALL OTHER OBLIGATIONS SHALL AUTOMATICALLY BE AND
BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT NOTICE, DEMAND OR FURTHER ACT OF THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY OTHER SENIOR SECURED PARTY.


 


SECTION 8.03             ACTION UPON OTHER EVENT OF DEFAULT. (A)  IF ANY OTHER
EVENT OF DEFAULT OCCURS AND IS CONTINUING FOR ANY REASON, WHETHER VOLUNTARY OR
INVOLUNTARY, THE ADMINISTRATIVE AGENT MAY, OR UPON THE DIRECTION OF THE REQUIRED
LENDERS SHALL, BY WRITTEN NOTICE TO THE BORROWER, DECLARE ALL OR ANY PORTION OF
THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS AND OTHER OBLIGATIONS TO BE DUE
AND PAYABLE AND/OR ANY OUTSTANDING CONSTRUCTION LOAN COMMITMENTS, TERM LOAN
COMMITMENTS OR WORKING CAPITAL LOAN COMMITMENTS (IF NOT THERETOFORE TERMINATED)
TO BE TERMINATED, WHEREUPON THE FULL UNPAID AMOUNT OF SUCH LOANS AND OTHER
OBLIGATIONS THAT HAS BEEN DECLARED DUE AND PAYABLE SHALL

 

95

--------------------------------------------------------------------------------


 


BE AND BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT FURTHER NOTICE, DEMAND OR
PRESENTMENT AND/OR, AS THE CASE MAY BE, ANY OUTSTANDING CONSTRUCTION LOAN
COMMITMENTS OR TERM LOAN COMMITMENTS SHALL TERMINATE. DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, THE ADMINISTRATIVE AGENT MAY, OR UPON THE DIRECTION OF THE
REQUIRED LENDERS SHALL, INSTRUCT THE COLLATERAL AGENT TO EXERCISE ANY OR ALL
REMEDIES PROVIDED FOR UNDER THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS.


 


(B)         ANY DECLARATION MADE PURSUANT TO SECTION 8.03(A) MAY, SHOULD THE
REQUIRED LENDERS IN THEIR SOLE AND ABSOLUTE DISCRETION SO ELECT, BE RESCINDED BY
WRITTEN NOTICE TO THE BORROWER AT ANY TIME AFTER THE PRINCIPAL OF THE LOANS HAS
BECOME DUE AND PAYABLE, BUT BEFORE ANY JUDGMENT OR DECREE FOR THE PAYMENT OF THE
MONIES SO DUE, OR ANY PART THEREOF, HAS BEEN ENTERED; PROVIDED THAT NO SUCH
RESCISSION OR ANNULMENT SHALL EXTEND TO OR AFFECT ANY SUBSEQUENT EVENT OF
DEFAULT OR IMPAIR ANY RIGHT CONSEQUENT THEREON.


 


SECTION 8.04             APPLICATION OF PROCEEDS. ANY MONEYS RECEIVED BY THE
COLLATERAL AGENT AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT MAY BE HELD BY THE COLLATERAL AGENT AS COLLATERAL AND/OR, AT THE
DIRECTION OF THE ADMINISTRATIVE AGENT, MAY BE APPLIED IN ACCORDANCE WITH
SECTION 4.2 OF THE INTERCREDITOR AGREEMENT.


 


ARTICLE IX

THE AGENTS


 


SECTION 9.01             APPOINTMENT AND AUTHORITY. (A) EACH LENDER (IN ITS
CAPACITY AS LENDER AND ON BEHALF OF ITSELF AND ITS AFFILIATES AS A POTENTIAL
INTEREST RATE PROTECTION PROVIDER) HEREBY IRREVOCABLY APPOINTS, DESIGNATES AND
AUTHORIZES EACH AGENT TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF
THIS AGREEMENT AND EACH OTHER FINANCING DOCUMENT AND TO EXERCISE SUCH POWERS AND
PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO SUCH AGENT BY THE TERMS OF
THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, TOGETHER WITH SUCH ACTIONS AS
ARE REASONABLY INCIDENTAL THERETO. THE PROVISIONS OF THIS ARTICLE IX ARE SOLELY
FOR THE BENEFIT OF THE AGENTS AND THE LENDERS, AND NEITHER THE BORROWER NOR ANY
OTHER PERSON SHALL HAVE RIGHTS AS A THIRD PARTY BENEFICIARY OF ANY OF SUCH
PROVISIONS.


 


(B)         EACH LENDER (IN ITS CAPACITY AS LENDER AND ON BEHALF OF ITSELF AND
ITS AFFILIATES AS A POTENTIAL INTEREST RATE PROTECTION PROVIDER) HEREBY APPOINTS
WESTLB AS ITS ADMINISTRATIVE AGENT UNDER AND FOR PURPOSES OF EACH FINANCING
DOCUMENT TO WHICH IT IS A PARTY. WESTLB HEREBY ACCEPTS THIS APPOINTMENT AND
AGREES TO ACT AS THE ADMINISTRATIVE AGENT FOR THE LENDERS IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT. EACH LENDER APPOINTS AND AUTHORIZES THE ADMINISTRATIVE
AGENT TO ACT ON BEHALF OF SUCH LENDER UNDER


 

96

--------------------------------------------------------------------------------


 


EACH FINANCING DOCUMENT TO WHICH IT IS A PARTY AND, IN THE ABSENCE OF OTHER
WRITTEN INSTRUCTIONS FROM THE REQUIRED LENDERS RECEIVED FROM TIME TO TIME BY THE
ADMINISTRATIVE AGENT (WITH RESPECT TO WHICH THE ADMINISTRATIVE AGENT AGREES THAT
IT WILL COMPLY, EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 9.01 OR AS
OTHERWISE ADVISED BY COUNSEL), TO EXERCISE SUCH POWERS HEREUNDER AND THEREUNDER
AS ARE SPECIFICALLY DELEGATED TO OR REQUIRED OF THE ADMINISTRATIVE AGENT BY THE
TERMS HEREOF AND THEREOF, TOGETHER WITH SUCH POWERS AS MAY BE REASONABLY
INCIDENTAL THERETO. NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED
ELSEWHERE IN ANY FINANCING DOCUMENT, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY
DUTIES OR RESPONSIBILITIES EXCEPT THOSE EXPRESSLY SET FORTH HEREIN, NOR SHALL
THE ADMINISTRATIVE AGENT HAVE OR BE DEEMED TO HAVE ANY FIDUCIARY RELATIONSHIP
WITH ANY LENDER, AND NO IMPLIED COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES,
OBLIGATIONS OR LIABILITIES SHALL BE READ INTO ANY FINANCING DOCUMENT OR
OTHERWISE EXIST AGAINST THE ADMINISTRATIVE AGENT. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING SENTENCE, THE USE OF THE TERM “AGENT” IN THIS
AGREEMENT WITH REFERENCE TO THE ADMINISTRATIVE AGENT IS NOT INTENDED TO CONNOTE
ANY FIDUCIARY OR OTHER IMPLIED (OR EXPRESS) OBLIGATIONS ARISING UNDER AGENCY
DOCTRINE OF ANY APPLICABLE LAW. INSTEAD, SUCH TERM IS USED MERELY AS A MATTER OF
MARKET CUSTOM, AND IS INTENDED TO CREATE OR REFLECT ONLY AN ADMINISTRATIVE
RELATIONSHIP BETWEEN INDEPENDENT CONTRACTING PARTIES.


 


(C)          EACH LENDER (IN ITS CAPACITY AS LENDER AND ON BEHALF OF ITSELF AND
ITS AFFILIATES AS A POTENTIAL INTEREST RATE PROTECTION PROVIDER) HEREBY APPOINTS
WESTLB AS ITS COLLATERAL AGENT UNDER AND FOR PURPOSES OF EACH FINANCING DOCUMENT
TO WHICH IT IS A PARTY. WESTLB HEREBY ACCEPTS THIS APPOINTMENT AND AGREES TO ACT
AS THE COLLATERAL AGENT FOR THE SENIOR SECURED PARTIES IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT. EACH OF THE LENDERS HEREBY IRREVOCABLY APPOINTS AND
AUTHORIZES THE COLLATERAL AGENT TO ACT AS THE AGENT OF SUCH LENDER FOR PURPOSES
OF ACQUIRING, HOLDING AND ENFORCING ANY AND ALL LIENS ON COLLATERAL GRANTED BY
ANY OF THE BORROWER OR THE PLEDGORS TO THE COLLATERAL AGENT IN ORDER TO SECURE
ANY OF THE OBLIGATIONS, TOGETHER WITH SUCH POWERS AND DISCRETION AS ARE
REASONABLY INCIDENTAL THERETO. IN THIS CONNECTION ANY CO-AGENTS, SUB-AGENTS AND
ATTORNEYS-IN-FACT APPOINTED BY THE COLLATERAL AGENT PURSUANT TO SECTION 9.05
(DELEGATION OF DUTIES) FOR PURPOSES OF HOLDING OR ENFORCING ANY LIEN ON THE
COLLATERAL (OR ANY PORTION THEREOF) GRANTED UNDER THE SECURITY DOCUMENTS, OR FOR
EXERCISING ANY RIGHTS AND REMEDIES THEREUNDER AT THE DIRECTION OF THE COLLATERAL
AGENT, AS THE CASE MAY BE, SHALL BE ENTITLED TO THE BENEFITS OF ALL PROVISIONS
OF THIS ARTICLE IX AND ARTICLE X (MISCELLANEOUS PROVISIONS) (INCLUDING
SECTION 10.08 (INDEMNIFICATION BY THE BORROWER), AS THOUGH SUCH CO-AGENTS,
SUB-AGENTS AND ATTORNEYS-IN-FACT WERE THE COLLATERAL AGENT UNDER THE FINANCING
DOCUMENTS. NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED ELSEWHERE IN
ANY FINANCING DOCUMENT, THE COLLATERAL AGENT SHALL NOT HAVE ANY DUTIES OR
RESPONSIBILITIES EXCEPT THOSE EXPRESSLY SET FORTH HEREIN OR IN THE OTHER
FINANCING DOCUMENTS TO WHICH THE COLLATERAL AGENT IS PARTY, NOR SHALL THE
COLLATERAL AGENT HAVE OR BE DEEMED TO HAVE ANY FIDUCIARY RELATIONSHIP WITH THE
BORROWER OR ANY SENIOR SECURED


 

97

--------------------------------------------------------------------------------


 


PARTY, AND NO IMPLIED COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES,
OBLIGATIONS OR LIABILITIES SHALL BE READ INTO ANY FINANCING DOCUMENT OR
OTHERWISE EXIST AGAINST THE COLLATERAL AGENT. EACH OF THE COLLATERAL AGENT AND
THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT AT ANY TIME TO SEEK INSTRUCTIONS
FROM THE REQUIRED LENDERS OR, IN THE CASE OF THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT AS TO ANY DISCRETIONARY ACTIONS CONTEMPLATED HEREBY OR IN
ANY OTHER FINANCING DOCUMENT OR IF THIS AGREEMENT OR ANY OTHER FINANCING
DOCUMENT IS SILENT AS TO ANY MATTER REQUIRING ACTION BY THE COLLATERAL AGENT AND
SHALL BE FULLY PROTECTED IN ACCORDANCE WITH SECTION 9.03 (EXCULPATORY
PROVISIONS) AND SECTION 9.04 (RELIANCE BY AGENTS) WHEN ACTING UPON SUCH
INSTRUCTIONS. ANY ACTION TAKEN BY THE COLLATERAL AGENT OR THE ADMINISTRATIVE
AGENT UNDER OR IN RELATION TO THIS AGREEMENT AND ANY OTHER FINANCING DOCUMENT TO
WHICH IT IS PARTY WITH REQUISITE AUTHORITY OR ON THE BASIS OF APPROPRIATE
INSTRUCTIONS RECEIVED FROM THE LENDERS (OR OTHERWISE AS DULY AUTHORIZED) SHALL
BE BINDING ON EACH LENDER AND, IN THE CASE OF THE COLLATERAL AGENT, EACH
INTEREST RATE PROTECTION PROVIDER. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING SENTENCE, THE USE OF THE TERM “AGENT” IN THIS AGREEMENT WITH REFERENCE
TO THE COLLATERAL AGENT IS NOT INTENDED TO CONNOTE ANY FIDUCIARY OR OTHER
IMPLIED (OR EXPRESS) OBLIGATIONS ARISING UNDER AGENCY DOCTRINE OF ANY APPLICABLE
LAW. INSTEAD, SUCH TERM IS USED MERELY AS A MATTER OF MARKET CUSTOM, AND IS
INTENDED TO CREATE OR REFLECT ONLY AN ADMINISTRATIVE RELATIONSHIP BETWEEN
INDEPENDENT CONTRACTING PARTIES.


 


SECTION 9.02             RIGHTS AS A LENDER OR INTEREST RATE PROTECTION
PROVIDER. EACH PERSON SERVING AS AGENT HEREUNDER OR UNDER ANY OTHER FINANCING
DOCUMENT SHALL HAVE THE SAME RIGHTS AND POWERS IN ITS CAPACITY AS A LENDER OR
INTEREST RATE PROTECTION PROVIDER, AS THE CASE MAY BE, AS ANY OTHER LENDER OR
INTEREST RATE PROTECTION PROVIDER, AS THE CASE MAY BE, AND MAY EXERCISE THE SAME
AS THOUGH IT WERE NOT AN AGENT. EACH SUCH PERSON AND ITS AFFILIATES MAY ACCEPT
DEPOSITS FROM, LEND MONEY TO, ACT AS THE FINANCIAL ADVISOR FOR OR IN ANY OTHER
ADVISORY CAPACITY FOR AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH THE
BORROWER OR AFFILIATES OF THE BORROWER AS IF SUCH PERSON WERE NOT AN AGENT
HEREUNDER AND WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO THE LENDERS, ANY OTHER
AGENT OR THE INTEREST RATE PROTECTION PROVIDER.


 


SECTION 9.03             EXCULPATORY PROVISIONS. (A) NO AGENT NOR ANY OF ITS
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS SHALL HAVE ANY DUTIES OR
OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH HEREIN AND IN THE OTHER FINANCING
DOCUMENTS TO WHICH IT IS PARTY. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, NO AGENT SHALL:


 

(I)                           BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED
DUTIES, REGARDLESS OF WHETHER A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING;

 

(II)                        HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS EXCEPT DISCRETIONARY RIGHTS AND POWERS

 

98

--------------------------------------------------------------------------------


 

EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER FINANCING DOCUMENTS TO WHICH IT IS
PARTY THAT SUCH AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE
REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE
EXPRESSLY PROVIDED FOR HEREIN OR IN SUCH OTHER FINANCING DOCUMENTS); PROVIDED
THAT SUCH AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS OPINION OR
THE OPINION OF ITS COUNSEL, MAY EXPOSE THE AGENT TO LIABILITY OR THAT IS
CONTRARY TO ANY FINANCING DOCUMENT OR APPLICABLE LAW; AND PROVIDED FURTHER THAT
NO SUCH DIRECTION GIVEN TO SUCH AGENT THAT IN THE SOLE JUDGEMENT OF SUCH AGENT
IMPOSES, OR PURPORTS TO IMPOSE, OR MIGHT REASONABLY BE EXPECTED TO IMPOSE UPON
SUCH AGENT ANY OBLIGATION OR LIABILITY NOT SET FORTH IN THIS AGREEMENT OR
ARISING UNDER THIS AGREEMENT OR OTHER FINANCING DOCUMENTS TO WHICH IT IS PARTY
SHALL BE BINDING UPON SUCH AGENT UNLESS SUCH AGENT, IN ITS SOLE DISCRETION,
ACCEPTS SUCH DIRECTION;

 

(III)                     EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
FINANCING DOCUMENTS TO WHICH IT IS PARTY, HAVE ANY DUTY TO DISCLOSE, OR BE
LIABLE FOR ANY FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE BORROWER OR
ANY OF ITS AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING
AS AN AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY; OR

 

(IV)                    BE REQUIRED TO INSTITUTE ANY LEGAL PROCEEDINGS ARISING
OUT OF OR IN CONNECTION WITH, OR OTHERWISE TAKE STEPS TO ENFORCE, THIS AGREEMENT
OR ANY OTHER FINANCING DOCUMENT OTHER THAN ON THE INSTRUCTIONS OF THE LENDERS.

 


(B)         NO AGENT NOR ANY OF ITS RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES OR
AGENTS SHALL BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT (I) WITH THE
PRIOR WRITTEN CONSENT OR AT THE REQUEST OF THE REQUIRED LENDERS (OR SUCH OTHER
NUMBER OR PERCENTAGE OF THE LENDERS AS MAY BE NECESSARY, OR AS SUCH AGENT
MAY REASONABLY BELIEVE IN GOOD FAITH TO BE NECESSARY, UNDER THE CIRCUMSTANCES AS
PROVIDED IN SECTION 9.01 (APPOINTMENT AND AUTHORITY)), (II) IN CONNECTION WITH
ANY AMENDMENT, CONSENT, APPROVAL OR WAIVER WHICH IT IS PERMITTED UNDER THE
FINANCING DOCUMENTS TO ENTER INTO, AGREE TO OR GRANT OR (III) IN THE ABSENCE OF
ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. EACH AGENT SHALL BE DEEMED NOT
TO HAVE KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT UNLESS AND UNTIL NOTICE
DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT IS GIVEN TO SUCH AGENT IN WRITING BY
THE BORROWER OR A LENDER.


 

99

--------------------------------------------------------------------------------


 


(C)          NO AGENT NOR ANY OF ITS RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES
OR AGENTS SHALL BE RESPONSIBLE FOR OR HAVE ANY DUTY TO ASCERTAIN OR INQUIRE INTO
(I) ANY STATEMENT, WARRANTY OR REPRESENTATION MADE IN OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER FINANCING DOCUMENT, (II) THE CONTENTS OF ANY CERTIFICATE,
REPORT, OPINION OR OTHER DOCUMENT DELIVERED HEREUNDER OR THEREUNDER OR IN
CONNECTION HEREWITH OR THEREWITH, (III) THE PERFORMANCE OR OBSERVANCE OF ANY OF
THE COVENANTS, AGREEMENTS OR OTHER TERMS OR CONDITIONS SET FORTH HEREIN OR
THEREIN  (INCLUDING THE USE OF PROCEEDS) OR THE OCCURRENCE OR CONTINUANCE OF ANY
DEFAULT OR EVENT OF DEFAULT, (IV) THE EXECUTION, VALIDITY, ENFORCEABILITY,
EFFECTIVENESS, GENUINENESS OR ADMISSIBILITY INTO EVIDENCE OF THIS AGREEMENT, ANY
OTHER FINANCING DOCUMENT OR ANY OTHER AGREEMENT, INSTRUMENT OR DOCUMENT, OR THE
CREATION, PERFECTION OR PRIORITY OF ANY LIEN OR SECURITY INTEREST CREATED OR
PURPORTED TO BE CREATED BY ANY SECURITY DOCUMENT (OR TITLE TO OR RIGHTS IN ANY
COLLATERAL UNDER ANY SECURITY DOCUMENT), OR (V) THE SATISFACTION OF ANY
CONDITION SET FORTH IN ARTICLE VI (CONDITIONS PRECEDENT) OR ELSEWHERE HEREIN,
OTHER THAN TO CONFIRM RECEIPT OF ITEMS EXPRESSLY REQUIRED TO BE DELIVERED TO ANY
SUCH AGENT.


 


(D)         EACH AGENT MAY, UNLESS AND UNTIL IT SHALL HAVE RECEIVED DIRECTIONS
FROM THE LENDERS, TAKE SUCH ACTION OR REFRAIN FROM TAKING SUCH ACTION IN RESPECT
OF A DEFAULT OR EVENT OF DEFAULT OF WHICH SUCH AGENT HAS BEEN ADVISED IN WRITING
BY THE LENDERS AS IT SHALL REASONABLY DEEM ADVISABLE IN THE BEST INTERESTS OF
THE LENDERS (BUT SHALL NOT BE OBLIGATED TO DO SO).


 


(E)          THE COLLATERAL AGENT MAY REFRAIN FROM ACTING IN ACCORDANCE WITH ANY
INSTRUCTIONS OF THE LENDERS TO INSTITUTE ANY LEGAL PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT UNTIL IT HAS
BEEN INDEMNIFIED AND/OR SECURED TO ITS SATISFACTION AGAINST ANY AND ALL COSTS,
EXPENSES OR LIABILITIES (INCLUDING LEGAL FEES AND EXPENSES) WHICH IT WOULD OR
MIGHT REASONABLY BE EXPECTED TO INCUR AS A RESULT.


 


(F)            NO AGENT SHALL BE REQUIRED TO ADVANCE OR EXPEND ANY FUNDS OR
OTHERWISE INCUR ANY FINANCIAL LIABILITY IN THE PERFORMANCE OF ITS DUTIES OR THE
EXERCISE OF ITS POWERS OR RIGHTS HEREUNDER OR UNDER ANY FINANCING DOCUMENT TO
WHICH IT IS PARTY UNLESS IT HAS BEEN PROVIDED WITH SECURITY OR INDEMNITY
REASONABLY SATISFACTORY TO IT AGAINST ANY AND ALL LIABILITY OR EXPENSE WHICH
MAY BE INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO TAKE SUCH ACTION.


 


SECTION 9.04             RELIANCE BY AGENTS. EACH AGENT SHALL BE ENTITLED TO
RELY UPON, AND SHALL NOT (NOR SHALL ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES OR
AGENTS) INCUR ANY LIABILITY FOR RELYING UPON, ANY NOTICE, REQUEST, CERTIFICATE,
CONSENT, STATEMENT, INSTRUMENT, DOCUMENT OR OTHER WRITING (INCLUDING ANY
ELECTRONIC MESSAGE, INTERNET OR INTRANET WEBSITE POSTING OR OTHER DISTRIBUTION)
REASONABLY BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED, SENT OR
OTHERWISE AUTHENTICATED BY THE PROPER PERSON. EACH AGENT ALSO MAY RELY


 

100

--------------------------------------------------------------------------------


 


UPON ANY STATEMENT MADE TO IT ORALLY OR BY TELEPHONE AND REASONABLY BELIEVED BY
IT TO HAVE BEEN MADE BY THE PROPER PERSON, AND SHALL NOT INCUR ANY LIABILITY FOR
RELYING THEREON. IN DETERMINING COMPLIANCE WITH ANY CONDITION HEREUNDER TO THE
MAKING OF A LOAN THAT BY ITS TERMS MUST BE FULFILLED TO THE SATISFACTION OF A
LENDER, EACH AGENT MAY PRESUME THAT SUCH CONDITION IS SATISFACTORY TO SUCH
LENDER UNLESS SUCH AGENT SHALL HAVE RECEIVED WRITTEN NOTICE TO THE CONTRARY FROM
SUCH LENDER PRIOR TO THE MAKING OF SUCH LOAN. EACH AGENT MAY CONSULT WITH LEGAL
COUNSEL (WHO MAY BE COUNSEL FOR THE BORROWER), INDEPENDENT ACCOUNTANTS AND OTHER
EXPERTS REASONABLY SELECTED BY IT, AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN
OR NOT TAKEN BY IT IN ACCORDANCE WITH THE ADVICE OF ANY SUCH COUNSEL,
ACCOUNTANTS OR EXPERTS. EACH AGENT MAY AT ANY TIME AND FROM TIME TO TIME SOLICIT
WRITTEN INSTRUCTIONS IN THE FORM OF DIRECTIONS FROM THE REQUIRED LENDERS OR AN
ORDER OF A COURT OF COMPETENT JURISDICTION AS TO ANY ACTION THAT IT MAY BE
REQUESTED OR REQUIRED TO TAKE, OR THAT IT MAY PROPOSE TO TAKE, IN THE
PERFORMANCE OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT TO WHICH IT IS PARTY.


 


SECTION 9.05             DELEGATION OF DUTIES. EACH AGENT MAY PERFORM ANY AND
ALL OF ITS DUTIES AND EXERCISE ANY AND ALL ITS RIGHTS AND POWERS HEREUNDER OR
UNDER ANY OTHER FINANCING DOCUMENT BY OR THROUGH ANY ONE OR MORE SUB-AGENTS
APPOINTED BY SUCH AGENT. ABSENT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IN
SELECTING A SUB-AGENT, NO AGENT SHALL BE RESPONSIBLE FOR ANY ACTION OF, OR
FAILURE TO ACT BY, ANY SUB-AGENT THAT HAS BEEN APPROVED BY THE REQUIRED LENDERS.
EACH AGENT AND ANY SUCH SUB-AGENT MAY PERFORM ANY AND ALL OF ITS DUTIES AND
EXERCISE ITS RIGHTS AND POWERS BY OR THROUGH THEIR RESPECTIVE RELATED PARTIES.
THE EXCULPATORY PROVISIONS OF THIS ARTICLE IX SHALL APPLY TO ANY SUCH SUB-AGENT
AND TO THE RELATED PARTIES OF SUCH AGENT AND ANY SUCH SUB-AGENT, AND SHALL APPLY
TO THEIR RESPECTIVE ACTIVITIES IN CONNECTION WITH THEIR ACTING AS AGENT.


 


SECTION 9.06             RESIGNATION OR REMOVAL OF AGENT. (A)  ANY AGENT
MAY RESIGN FROM THE PERFORMANCE OF ALL ITS FUNCTIONS AND DUTIES HEREUNDER AND/OR
UNDER THE OTHER FINANCING DOCUMENTS AT ANY TIME BY GIVING THIRTY (30) DAYS’
PRIOR NOTICE TO THE BORROWER AND THE LENDERS. ANY AGENT MAY BE REMOVED AT ANY
TIME BY THE REQUIRED LENDERS. SUCH RESIGNATION OR REMOVAL SHALL TAKE EFFECT UPON
THE APPOINTMENT OF A SUCCESSOR AGENT, IN ACCORDANCE WITH THIS SECTION 9.06.


 


(B)         UPON ANY NOTICE OF RESIGNATION BY ANY AGENT OR UPON THE REMOVAL OF
ANY AGENT BY THE REQUIRED LENDERS, THE REQUIRED LENDERS SHALL APPOINT A
SUCCESSOR AGENT HEREUNDER AND UNDER EACH OTHER FINANCING DOCUMENT WHO SHALL BE A
COMMERCIAL BANK HAVING A COMBINED CAPITAL AND SURPLUS OF AT LEAST TWO HUNDRED
FIFTY MILLION DOLLARS ($250,000,000). SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, SUCH APPOINTMENT SHALL BE SUBJECT TO THE BORROWER’S
APPROVAL (SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED).

 

101

--------------------------------------------------------------------------------


 


(C)          IF NO SUCCESSOR AGENT HAS BEEN APPOINTED BY THE REQUIRED LENDERS
WITHIN THIRTY (30) DAYS) AFTER THE DATE SUCH NOTICE OF RESIGNATION WAS GIVEN BY
SUCH AGENT OR THE REQUIRED LENDERS ELECTED TO REMOVE SUCH AGENT, ANY SENIOR
SECURED PARTY MAY PETITION ANY COURT OF COMPETENT JURISDICTION FOR THE
APPOINTMENT OF A SUCCESSOR AGENT. SUCH COURT MAY THEREUPON, AFTER SUCH NOTICE,
IF ANY, AS IT MAY DEEM PROPER, APPOINT A SUCCESSOR AGENT, AS APPLICABLE, WHO
SHALL SERVE AS AGENT HEREUNDER AND UNDER EACH OTHER FINANCING DOCUMENT UNTIL
SUCH TIME, IF ANY, AS THE REQUIRED LENDERS APPOINT A SUCCESSOR AGENT, AS
PROVIDED ABOVE.


 


(D)         UPON THE ACCEPTANCE OF A SUCCESSOR’S APPOINTMENT AS AGENT HEREUNDER,
SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF THE RIGHTS,
POWERS, PRIVILEGES AND DUTIES OF THE RETIRING (OR REMOVED) AGENT, AND THE
RETIRING (OR REMOVED) AGENT SHALL BE DISCHARGED FROM ALL OF ITS DUTIES AND
OBLIGATIONS HEREUNDER AND UNDER THE OTHER FINANCING DOCUMENTS. AFTER THE
RETIREMENT OR REMOVAL OF ANY AGENT HEREUNDER AND UNDER THE OTHER FINANCING
DOCUMENTS, THE PROVISIONS OF THIS ARTICLE IX SHALL CONTINUE IN EFFECT FOR THE
BENEFIT OF SUCH RETIRING (OR REMOVED) AGENT, ITS SUB-AGENTS AND THEIR RESPECTIVE
RELATED PARTIES IN RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY ANY OF
THEM WHILE SUCH AGENT WAS ACTING AS AGENT.


 


(E)          IF A RETIRING (OR REMOVED) AGENT IS THE COLLATERAL AGENT, SUCH
COLLATERAL AGENT WILL PROMPTLY TRANSFER ANY COLLATERAL IN THE POSSESSION OR
CONTROL OF SUCH COLLATERAL AGENT TO THE SUCCESSOR COLLATERAL AGENT AND WILL,
SUBJECT TO PAYMENT OF ITS REASONABLE COSTS AND EXPENSES (INCLUDING COUNSEL FEES
AND EXPENSES), EXECUTE AND DELIVER SUCH NOTICES, INSTRUCTIONS AND ASSIGNMENTS AS
MAY BE REASONABLY NECESSARY OR DESIRABLE TO TRANSFER THE RIGHTS OF THE
COLLATERAL AGENT WITH RESPECT TO SUCH COLLATERAL PROPERTY TO THE SUCCESSOR
COLLATERAL AGENT.


 


SECTION 9.07             NO AMENDMENT TO DUTIES OF AGENT WITHOUT CONSENT. NO
AGENT SHALL BE BOUND BY ANY WAIVER, AMENDMENT, SUPPLEMENT OR MODIFICATION OF
THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT THAT AFFECTS ITS RIGHTS OR DUTIES
HEREUNDER OR THEREUNDER UNLESS SUCH AGENT SHALL HAVE GIVEN ITS PRIOR WRITTEN
CONSENT, IN ITS CAPACITY AS AGENT, THERETO.


 


SECTION 9.08             NON-RELIANCE ON AGENT AND OTHER LENDERS. EACH LENDER
ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY AGENT OR
ANY OTHER LENDER OR ANY OF THEIR RELATED PARTIES AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO THIS AGREEMENT AND MAKE ITS LOANS. EACH LENDER ALSO
ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY AGENT OR
ANY OTHER LENDER OR ANY OF THEIR RELATED PARTIES AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL FROM TIME TO TIME DEEM APPROPRIATE, CONTINUE TO MAKE ITS
OWN DECISIONS IN TAKING OR NOT TAKING

 

102

--------------------------------------------------------------------------------


 


ACTION UNDER OR BASED UPON THIS AGREEMENT, ANY OTHER FINANCING DOCUMENT OR ANY
RELATED AGREEMENT OR ANY DOCUMENT FURNISHED HEREUNDER OR THEREUNDER.


 


SECTION 9.09             NO LEAD ARRANGER OR BOOKRUNNER DUTIES. ANYTHING HEREIN
TO THE CONTRARY NOTWITHSTANDING, NO LEAD ARRANGER OR BOOKRUNNER SHALL HAVE ANY
POWERS, DUTIES OR RESPONSIBILITIES UNDER THIS AGREEMENT OR ANY OF THE OTHER
FINANCING DOCUMENTS, EXCEPT IN ITS CAPACITY, AS APPLICABLE, AS AN AGENT OR A
LENDER HEREUNDER.


 


SECTION 9.10             COLLATERAL AGENT MAY FILE PROOFS OF CLAIM. (A) IN CASE
OF THE PENDENCY OF ANY INSOLVENCY OR LIQUIDATION PROCEEDING RELATIVE TO THE
BORROWER OR THE PLEDGOR (INCLUDING ANY EVENT DESCRIBED IN
SECTION 8.01(I) (EVENTS OF DEFAULT – BANKRUPTCY, INSOLVENCY), THE COLLATERAL
AGENT (IRRESPECTIVE OF WHETHER THE PRINCIPAL OF ANY LOAN SHALL THEN BE DUE AND
PAYABLE AS HEREIN EXPRESSED OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF
WHETHER THE COLLATERAL AGENT OR ANY OTHER SENIOR SECURED PARTY SHALL HAVE MADE
ANY DEMAND ON THE BORROWER) SHALL BE ENTITLED AND EMPOWERED, BUT SHALL NOT BE
OBLIGATED, BY INTERVENTION IN SUCH PROCEEDING OR OTHERWISE:


 

(I)                           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF
THE PRINCIPAL AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS AND ALL
OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS
MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE SENIOR SECURED
PARTIES (INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES,
DISBURSEMENTS AND ADVANCES OF THE SENIOR SECURED PARTIES AND THEIR RESPECTIVE
AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE THE SENIOR SECURED PARTIES UNDER
SECTION 3.13 (FEES), SECTION 10.06 (COSTS AND EXPENSES) AND SECTION 10.08
(INDEMNIFICATION BY THE BORROWER)) ALLOWED IN SUCH JUDICIAL PROCEEDING; AND

 

(II)                        TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY
PAYABLE OR DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME.

 


(B)         ANY CUSTODIAN, RECEIVER, ASSIGNEE, TRUSTEE, LIQUIDATOR, SEQUESTRATOR
OR OTHER SIMILAR OFFICIAL IN ANY SUCH JUDICIAL PROCEEDING IS HEREBY AUTHORIZED
BY EACH LENDER TO MAKE SUCH PAYMENTS TO THE COLLATERAL AGENT AND, IN THE EVENT
THAT THE COLLATERAL AGENT CONSENTS TO THE MAKING OF SUCH PAYMENTS DIRECTLY TO
THE LENDERS, TO PAY TO THE COLLATERAL AGENT ANY AMOUNT DUE FOR THE REASONABLE
COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE AGENTS AND THEIR
RESPECTIVE AGENTS AND COUNSEL, AND ANY OTHER AMOUNTS DUE THE AGENTS UNDER
SECTION 3.13 (FEES), SECTION 10.06 (COSTS AND EXPENSES) AND SECTION 10.08
(INDEMNIFICATION BY THE BORROWER).

 

103

--------------------------------------------------------------------------------


 


(C)          NOTHING CONTAINED HEREIN SHALL BE DEEMED TO AUTHORIZE THE
COLLATERAL AGENT TO AUTHORIZE OR CONSENT TO OR ACCEPT OR ADOPT ON BEHALF OF ANY
LENDER ANY PLAN OF REORGANIZATION, ARRANGEMENT, ADJUSTMENT OR COMPOSITION
AFFECTING THE OBLIGATIONS OR THE RIGHTS OF ANY LENDER OR TO AUTHORIZE THE
COLLATERAL AGENT TO VOTE IN RESPECT OF THE CLAIM OF ANY LENDER IN ANY SUCH
PROCEEDING.


 


SECTION 9.11             COLLATERAL MATTERS. (A)  THE LENDERS IRREVOCABLY
AUTHORIZE THE COLLATERAL AGENT TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED TO OR
HELD BY THE COLLATERAL AGENT UNDER ANY FINANCING DOCUMENT FOR THE BENEFIT OF THE
SENIOR SECURED PARTIES (I) UPON THE OCCURRENCE OF THE SECURITY DISCHARGE DATE,
(II) IF APPROVED, AUTHORIZED OR RATIFIED IN WRITING IN ACCORDANCE WITH
SECTION 10.01 (AMENDMENTS, ETC.) OR (III) AS PERMITTED PURSUANT TO THE TERMS OF
THE FINANCING DOCUMENTS (INCLUDING AS CONTEMPLATED BY SECTION 7.02(F) (NEGATIVE
COVENANTS — ASSET DISPOSITIONS)).


 


(B)         UPON REQUEST BY THE COLLATERAL AGENT AT ANY TIME AND FROM TIME TO
TIME, THE LENDERS WILL CONFIRM IN WRITING THE COLLATERAL AGENT’S AUTHORITY TO
RELEASE ITS INTEREST IN PARTICULAR TYPES OR ITEMS OF PROPERTY PURSUANT TO THIS
SECTION 9.11. IN EACH CASE AS SPECIFIED IN THIS SECTION 9.11, THE COLLATERAL
AGENT WILL, AT THE BORROWER’S EXPENSE, EXECUTE AND DELIVER TO THE BORROWER OR
THE PLEDGOR, AS THE CASE MAY BE, SUCH DOCUMENTS AS SUCH PERSON MAY REASONABLY
REQUEST TO EVIDENCE THE RELEASE OF SUCH ITEM OF COLLATERAL FROM THE ASSIGNMENT
AND SECURITY INTEREST GRANTED UNDER THE SECURITY DOCUMENTS IN ACCORDANCE WITH
THE TERMS OF THE FINANCING DOCUMENTS AND THIS SECTION 9.11.


 


(C)          EXCEPT FOR THE SAFE CUSTODY OF ANY COLLATERAL IN ITS POSSESSION AND
THE ACCOUNTING FOR MONEYS ACTUALLY RECEIVED BY IT HEREUNDER OR UNDER ANY OF THE
OTHER FINANCING DOCUMENTS TO WHICH IT IS PARTY, THE COLLATERAL AGENT SHALL HAVE
NO DUTY AS TO ANY COLLATERAL, AS TO ASCERTAINING OR TAKING ACTION WITH RESPECT
TO CALLS, CONVERSIONS, EXCHANGES, MATURITIES, TENDERS OR OTHER MATTERS RELATIVE
TO ANY COLLATERAL, WHETHER OR NOT THE COLLATERAL AGENT IS DEEMED TO HAVE
KNOWLEDGE OF SUCH MATTERS, OR AS TO TAKING OF ANY NECESSARY STEPS TO PRESERVE
RIGHTS AGAINST ANY PARTIES OR ANY OTHER RIGHTS PERTAINING TO ANY COLLATERAL
(INCLUDING THE FILING OF UCC CONTINUATION STATEMENTS). THE COLLATERAL AGENT
SHALL BE DEEMED TO HAVE EXERCISED APPROPRIATE AND DUE CARE IN THE CUSTODY AND
PRESERVATION OF ANY COLLATERAL IN ITS POSSESSION IF SUCH COLLATERAL IS ACCORDED
TREATMENT SUBSTANTIALLY EQUAL TO THAT WHICH OTHER COLLATERAL AGENTS ACCORD
SIMILAR PROPERTY.


 


SECTION 9.12             COPIES. EACH AGENT SHALL GIVE PROMPT NOTICE TO EACH
LENDER OF EACH MATERIAL NOTICE OR REQUEST REQUIRED OR PERMITTED TO BE GIVEN TO
SUCH AGENT BY THE BORROWER PURSUANT TO THE TERMS OF THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT (OTHER THAN INSTRUCTIONS FOR THE TRANSFER OF FUNDS FROM
PROJECT ACCOUNTS PURSUANT TO THE ACCOUNTS AGREEMENT OR IF OTHERWISE CONCURRENTLY
DELIVERED TO THE LENDERS BY THE BORROWER). EACH AGENT WILL PROMPTLY DISTRIBUTE
TO EACH LENDER EACH DOCUMENT OR INSTRUMENT (INCLUDING EACH DOCUMENT OR
INSTRUMENT DELIVERED BY THE BORROWER TO SUCH

 

104

--------------------------------------------------------------------------------


 


AGENT PURSUANT TO ARTICLE V (REPRESENTATIONS AND WARRANTIES), ARTICLE VI
(CONDITIONS PRECEDENT) AND ARTICLE VII (COVENANTS)) RECEIVED FOR ITS ACCOUNT AND
COPIES OF ALL OTHER COMMUNICATIONS RECEIVED BY SUCH AGENT FROM THE BORROWER FOR
DISTRIBUTION TO THE LENDERS BY SUCH AGENT IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT OR ANY OTHER FINANCING DOCUMENT.


 


SECTION 9.13             NO LIABILITY FOR CLEAN-UP OF HAZARDOUS MATERIALS. IF
THE COLLATERAL AGENT IS REQUIRED TO ACQUIRE TITLE TO AN ASSET FOR ANY REASON, OR
TAKE ANY MANAGERIAL ACTION OF ANY KIND IN REGARD THERETO, IN ORDER TO CARRY OUT
ANY DUTY OR OBLIGATION FOR THE BENEFIT OF ANOTHER, WHICH IN THE COLLATERAL
AGENT’S SOLE DISCRETION MAY CAUSE THE COLLATERAL AGENT TO BE CONSIDERED AN
“OWNER OR OPERATOR” UNDER ANY ENVIRONMENTAL LAWS OR OTHERWISE CAUSE THE
COLLATERAL AGENT TO INCUR, OR BE EXPOSED TO, ANY ENVIRONMENTAL LIABILITIES OR
ANY LIABILITY UNDER ANY OTHER FEDERAL, STATE OR LOCAL LAW, THE COLLATERAL AGENT
RESERVES THE RIGHT, INSTEAD OF TAKING SUCH ACTION, EITHER TO RESIGN AS
COLLATERAL AGENT OR TO ARRANGE FOR THE TRANSFER OF THE TITLE OR CONTROL OF THE
ASSET TO A COURT-APPOINTED RECEIVER. THE COLLATERAL AGENT WILL NOT BE LIABLE TO
ANY PERSON FOR ANY ENVIRONMENTAL LIABILITIES OR ANY ENVIRONMENTAL CLAIMS OR
CONTRIBUTION ACTIONS UNDER ANY FEDERAL, STATE OR LOCAL LAW, RULE OR REGULATION
BY REASON OF THE COLLATERAL AGENT’S ACTION AND CONDUCT AS AUTHORIZED, EMPOWERED
OR DIRECTED HEREUNDER OR RELATING TO ANY KIND OF DISCHARGE OR RELEASE OR
THREATENED DISCHARGE OR RELEASE OF ANY MATERIALS OF ENVIRONMENTAL CONCERN INTO
THE ENVIRONMENT.


 


ARTICLE X

MISCELLANEOUS PROVISIONS


 


SECTION 10.01       AMENDMENTS, ETC. NO AMENDMENT OR WAIVER OF ANY PROVISION OF
THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, AND NO CONSENT TO ANY DEPARTURE
BY THE BORROWER, ANY PLEDGOR OR ANY PARTY (OTHER THAN A SENIOR SECURED PARTY) TO
THE INTERCREDITOR AGREEMENT OR ACCOUNTS AGREEMENT THEREFROM, SHALL BE EFFECTIVE
UNLESS IN WRITING SIGNED BY THE REQUIRED LENDERS (OR, IF EXPRESSLY CONTEMPLATED
HEREBY, THE ADMINISTRATIVE AGENT) AND, IN THE CASE OF AN AMENDMENT, THE
BORROWER, SUCH PLEDGOR OR SUCH PARTY TO THE INTERCREDITOR AGREEMENT OR ACCOUNTS
AGREEMENT, AS THE CASE MAY BE, AND IN EACH SUCH CASE ACKNOWLEDGED BY THE
ADMINISTRATIVE AGENT, AND EACH SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN
THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED
THAT NO SUCH AMENDMENT, WAIVER OR CONSENT SHALL:


 


(A)          EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR REINSTATE ANY
COMMITMENT TERMINATED PURSUANT TO SECTION 8.03(A) (ACTION UPON OTHER EVENT OF
DEFAULT) WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH LENDER (OTHER THAN ANY
NON-VOTING LENDER) OR EXTEND OR INCREASE THE AGGREGATE LOAN COMMITMENT;

 

105

--------------------------------------------------------------------------------


 


(B)         POSTPONE ANY DATE SCHEDULED FOR ANY PAYMENT OF PRINCIPAL OR INTEREST
UNDER SECTION 3.01 (REPAYMENT OF CONSTRUCTION LOAN FUNDINGS), SECTION 3.02
(REPAYMENT OF TERM LOAN FUNDINGS) OR SECTION 3.03 (REPAYMENT OF WORKING CAPITAL
LOAN FUNDINGS) OR SECTION 3.04 (INTEREST PAYMENT DATES), OR ANY DATE FIXED BY
THE ADMINISTRATIVE AGENT FOR THE PAYMENT OF FEES OR OTHER AMOUNTS DUE TO THE
LENDERS (OR ANY OF THEM) HEREUNDER OR UNDER ANY OTHER FINANCING DOCUMENT WITHOUT
THE PRIOR WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY (OTHER THAN ANY
NON-VOTING LENDER);


 


(C)          REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN
ON, ANY LOAN, OR ANY FEES OR OTHER AMOUNTS (INCLUDING THE REQUIRED CASH SWEEP OR
ANY OTHER MANDATORY PREPAYMENTS UNDER SECTION 3.10 (MANDATORY PREPAYMENT))
PAYABLE HEREUNDER OR UNDER ANY OTHER FINANCING DOCUMENT TO ANY LENDER WITHOUT
THE PRIOR WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY (OTHER THAN
ANY NON-VOTING LENDER); PROVIDED THAT ONLY THE PRIOR WRITTEN CONSENT OF THE
REQUIRED LENDERS SHALL BE NECESSARY TO AMEND THE DEFINITION OF DEFAULT RATE OR
TO WAIVE ANY OBLIGATION OF THE BORROWER TO PAY INTEREST AT THE DEFAULT RATE;


 


(D)         CHANGE THE ORDER OF APPLICATION OF ANY REDUCTION IN THE COMMITMENTS
OR ANY PREPAYMENT OF LOANS FROM THE APPLICATION THEREOF SET FORTH IN THE
APPLICABLE PROVISIONS OF SECTION 2.08 (TERMINATION OR REDUCTION OF COMMITMENTS),
SECTION 3.09 (OPTIONAL PREPAYMENT) OR SECTION 3.10 (MANDATORY PREPAYMENT) IN ANY
MANNER WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY (OTHER
THAN ANY NON-VOTING LENDER);


 


(E)          CHANGE ANY PROVISION OF THIS SECTION 10.01, THE DEFINITION OF
REQUIRED LENDERS OR ANY OTHER PROVISION OF ANY FINANCING DOCUMENT SPECIFYING THE
NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY
RIGHTS UNDER ANY FINANCING DOCUMENT (INCLUDING ANY SUCH PROVISION SPECIFYING THE
NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO WAIVE ANY EVENT OF DEFAULT OR
FORBEAR FROM TAKING ANY ACTION OR PURSUING ANY REMEDY WITH RESPECT TO ANY EVENT
OF DEFAULT), OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT UNDER ANY FINANCING
DOCUMENT, WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER (OTHER THAN ANY
NON-VOTING LENDER);


 


(F)            RELEASE (I) THE BORROWER FROM ALL OR SUBSTANTIALLY ALL OF ITS
OBLIGATIONS (EXCEPT FOR OBLIGATIONS THAT ARE EXPRESSLY COVERED IN CLAUSES (A) -
(E) ABOVE OR (G) – (J) BELOW) UNDER ANY FINANCING DOCUMENT, (II) COLLATERAL WITH
A FAIR MARKET VALUE, OR A DISPOSAL PRICE, OF MORE THAN FIFTEEN MILLION DOLLARS
($15,000,000) IN ANY TRANSACTION OR SERIES OF RELATED TRANSACTIONS, OR (III) THE
COLLATERAL (AS DEFINED IN THE PLEDGE AGREEMENT), WITHOUT THE PRIOR WRITTEN
CONSENT OF EACH LENDER (OTHER THAN ANY NON-VOTING LENDER);


 


(G)         CHANGE THE CONVERSION DATE CERTAIN WITHOUT THE PRIOR WRITTEN CONSENT
OF EACH LENDER (OTHER THAN ANY NON-VOTING LENDER);

 

106

--------------------------------------------------------------------------------


 


(H)         CHANGE ANY PROVISION THAT REQUIRES RATABLE TREATMENT OF LENDERS IN
ACCORDANCE WITH SECTION 3.14 (PRO RATA TREATMENT) WITHOUT THE PRIOR WRITTEN
CONSENT OF EACH LENDER (OTHER THAN ANY NON-VOTING LENDER) THAT WOULD BE DENIED
RATABLE TREATMENT BY SUCH CHANGE;


 


(I)             AMEND THE ORDER OF PAYMENTS SET FORTH IN SECTION 6.01(B) OR
(C) OF THE ACCOUNTS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER
(OTHER THAN ANY NON-VOTING LENDER);


 


(J)             AMEND THE ORDER OF PAYMENTS SET FORTH IN SECTION 4.2 OF THE
INTERCREDITOR AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER (OTHER
THAN ANY NON-VOTING LENDER);


 

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by an Agent in addition to the Lenders required above, affect
the rights or duties of, or any fees or other amounts payable to, such Agent
under this Agreement or any other Financing Document; and
(ii) Section 10.03(h) (Assignments) may not be amended, waived or otherwise
modified without the prior written consent of each Granting Lender all or any
part of whose Loan is being funded by an SPV at the time of such amendment,
waiver or other modification.

 

Notwithstanding the other provisions of this Section 10.01, the Borrower, the
Collateral Agent and the Administrative Agent may (but shall have no obligation
to) amend or supplement the Financing Documents without the consent of any
Lender solely:  (i) to cure any ambiguity, defect or inconsistency; (ii) to make
any change that would provide any additional rights or benefits to the Lenders
or (iii) to make, complete or confirm any grant of Collateral permitted or
required by this Agreement or any of the Security Documents or any release of
any Collateral that is otherwise permitted under the terms of this Agreement and
the Security Documents.

 


SECTION 10.02       APPLICABLE LAW; JURISDICTION; ETC. (A) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT REFERENCE TO CONFLICTS
OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


 


(B)         SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,

 

107

--------------------------------------------------------------------------------


 


AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. THE BORROWER
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
FINANCING DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY SENIOR SECURED PARTY
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER FINANCING DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.


 


(C)          WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT IN
ANY COURT REFERRED TO IN SECTION 10.02(B). THE BORROWER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


 


(D)         APPOINTMENT OF PROCESS AGENT AND SERVICE OF PROCESS. THE BORROWER
HEREBY IRREVOCABLY APPOINTS C T CORPORATION SYSTEM, WITH AN OFFICE ON THE DATE
HEREOF AT 111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011, AS ITS AGENT TO RECEIVE
ON BEHALF OF ITSELF SERVICES OF COPIES OF THE SUMMONS AND COMPLAINT AND ANY
OTHER PROCESS THAT MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING IN THE STATE
OF NEW YORK. IF FOR ANY REASON THE PROCESS AGENT SHALL CEASE TO ACT AS SUCH FOR
ANY PERSON, SUCH PERSON HEREBY AGREES TO DESIGNATE A NEW AGENT IN NEW YORK CITY
ON THE TERMS AND FOR THE PURPOSES OF THIS SECTION 10.02 REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT. SUCH SERVICE MAY BE MADE BY MAILING OR DELIVERING A
COPY OF SUCH PROCESS TO SUCH PERSON IN CARE OF THE PROCESS AGENT AT THE PROCESS
AGENT’S ABOVE ADDRESS, AND THE BORROWER HEREBY IRREVOCABLY AUTHORIZES AND
DIRECTS THE PROCESS AGENT TO ACCEPT SUCH SERVICE ON ITS BEHALF. AS AN
ALTERNATIVE METHOD OF SERVICE, THE BORROWER ALSO IRREVOCABLY CONSENTS TO THE
SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE AIR
MAILING OF

 

108

--------------------------------------------------------------------------------


 


COPIES OF SUCH PROCESS TO SUCH PERSON AT ITS THEN EFFECTIVE NOTICE ADDRESSES
PURSUANT TO SECTION 10.11 (NOTICES AND OTHER COMMUNICATIONS). NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT
IN THE COURTS OF ANY JURISDICTION.


 


(E)          IMMUNITY. TO THE EXTENT THAT THE BORROWER HAS OR HEREAFTER
MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL
PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF
OR ITS PROPERTY, THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE FINANCING DOCUMENTS AND,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AGREES THAT THE WAIVERS SET
FORTH IN THIS SECTION 10.02(E) SHALL HAVE THE FULLEST SCOPE PERMITTED UNDER THE
FOREIGN SOVEREIGN IMMUNITIES ACT OF 1976 OF THE UNITED STATES AND ARE INTENDED
TO BE IRREVOCABLE FOR PURPOSES OF SUCH ACT.


 


(F)            WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.02.


 


SECTION 10.03       ASSIGNMENTS. (A) THE PROVISIONS OF THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT THE BORROWER MAY NOT ASSIGN
OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE
PRIOR WRITTEN CONSENT OF EACH AGENT AND LENDER, AND NO LENDER MAY ASSIGN OR
OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN
ELIGIBLE ASSIGNEE IN ACCORDANCE WITH SECTION 10.03(B), (II) BY WAY OF
PARTICIPATION IN ACCORDANCE WITH SECTION 10.03(D), (III) BY WAY OF PLEDGE OR
ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO THE RESTRICTIONS OF
SECTION 10.03(F), OR (IV) TO AN SPV IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 10.03(H) (AND ANY OTHER ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY
HERETO SHALL BE NULL AND VOID). NOTHING IN

 

109

--------------------------------------------------------------------------------


 


THIS AGREEMENT, EXPRESS OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON
(OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN THIS SECTION 10.03 AND,
TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH AGENT
AND LENDER) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF
THIS AGREEMENT.


 


(B)         ANY LENDER MAY AT ANY TIME AFTER THE DATE HEREOF ASSIGN TO ONE OR
MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AT
THE TIME OWING TO IT); PROVIDED THAT (I) EXCEPT IN THE CASE OF AN ASSIGNMENT OF
THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT AND THE LOANS
AT THE TIME OWING TO IT OR IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN
AFFILIATE OF A LENDER OR AN APPROVED FUND WITH RESPECT TO A LENDER, THE
COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES THE LOANS OUTSTANDING THEREUNDER)
OR, IF THE APPLICABLE COMMITMENT IS NOT THEN IN EFFECT, THE PRINCIPAL
OUTSTANDING BALANCE OF THE LOANS OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH
ASSIGNMENT, DETERMINED AS OF THE DATE THE LENDER ASSIGNMENT AGREEMENT WITH
RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT OR, IF
“TRADE DATE” IS SPECIFIED IN THE LENDER ASSIGNMENT AGREEMENT, AS OF THE TRADE
DATE, SHALL NOT BE LESS THAN THREE MILLION DOLLARS ($3,000,000) AND IN INTEGRAL
MULTIPLES OF ONE MILLION DOLLARS ($1,000,000) IN EXCESS THEREOF, UNLESS THE
ADMINISTRATIVE AGENT OTHERWISE CONSENTS IN WRITING; (II) EACH PARTIAL ASSIGNMENT
SHALL BE MADE AS AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LOAN OR
THE COMMITMENT ASSIGNED; (III) THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND
DELIVER TO THE ADMINISTRATIVE AGENT A LENDER ASSIGNMENT AGREEMENT, TOGETHER WITH
A PROCESSING AND RECORDATION FEE OF TWO THOUSAND FIVE HUNDRED DOLLARS ($2,500);
PROVIDED THAT (A) NO SUCH FEE SHALL BE PAYABLE IN THE CASE OF AN ASSIGNMENT TO A
LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND WITH RESPECT TO A LENDER
AND (B) IN THE CASE OF CONTEMPORANEOUS ASSIGNMENTS BY A LENDER TO ONE OR MORE
APPROVED FUNDS MANAGED BY THE SAME INVESTMENT ADVISOR (WHICH APPROVED FUNDS ARE
NOT THEN LENDERS HEREUNDER), ONLY A SINGLE SUCH TWO THOUSAND FIVE HUNDRED DOLLAR
($2,500) FEE SHALL BE PAYABLE FOR ALL SUCH CONTEMPORANEOUS ASSIGNMENTS AND
(IV) THE ELIGIBLE ASSIGNEE, IF IT IS NOT A LENDER PRIOR TO SUCH ASSIGNMENT,
SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.
SUBJECT TO ACCEPTANCE AND RECORDING THEREOF BY THE ADMINISTRATIVE AGENT PURSUANT
TO SECTION 10.03(C), ON AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH LENDER
ASSIGNMENT AGREEMENT, THE ELIGIBLE ASSIGNEE THEREUNDER SHALL BE A PARTY TO THIS
AGREEMENT AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH LENDER ASSIGNMENT
AGREEMENT, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND
THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY
SUCH LENDER ASSIGNMENT AGREEMENT, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS
AGREEMENT (AND, IN THE CASE OF A LENDER ASSIGNMENT AGREEMENT COVERING ALL OF THE
ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH

 

110

--------------------------------------------------------------------------------


 


LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTION 4.01 (EURODOLLAR RATE LENDING UNLAWFUL), SECTION 4.03
(INCREASED EURODOLLAR LOAN COSTS), SECTION 4.05 (FUNDING LOSSES), SECTION 10.06
(COSTS AND EXPENSES) AND SECTION 10.08 (INDEMNIFICATION BY THE BORROWER) WITH
RESPECT TO FACTS AND CIRCUMSTANCES OCCURRING PRIOR TO THE EFFECTIVE DATE OF SUCH
ASSIGNMENT). UPON REQUEST, THE BORROWER (AT ITS EXPENSE) SHALL EXECUTE AND
DELIVER A NOTE TO THE ASSIGNEE LENDER. ANY ASSIGNMENT OR TRANSFER BY A LENDER OF
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS
SECTION 10.03(B) SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY
SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH
SECTION 10.03(D).


 


(C)          THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS PURPOSE AS AN
AGENT OF THE BORROWER, SHALL MAINTAIN AT THE ADMINISTRATIVE AGENT’S OFFICE A
COPY OF EACH LENDER ASSIGNMENT AGREEMENT DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF,
AND PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH LENDER PURSUANT TO THE TERMS
HEREOF FROM TIME TO TIME (THE “REGISTER”). THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, AND THE BORROWER, THE AGENTS AND THE LENDERS MAY TREAT EACH PERSON
WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY. THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE. IN ADDITION,
AT ANY TIME THAT A REQUEST FOR A CONSENT FOR A MATERIAL OR OTHER SUBSTANTIVE
CHANGE TO THE FINANCING DOCUMENTS IS PENDING, ANY LENDER MAY REQUEST AND RECEIVE
FROM THE ADMINISTRATIVE AGENT A COPY OF THE REGISTER.


 


(D)         ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT OF, OR NOTICE TO,
THE BORROWER OR ANY AGENT, SELL PARTICIPATIONS TO ANY PERSON (EACH, A
“PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS
UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE
LOANS OWING TO IT); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS
AND (III) THE BORROWER, THE AGENTS AND THE OTHER LENDERS SHALL CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT. ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH
A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN
THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH
AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE
CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, WAIVER OR OTHER MODIFICATION
DESCRIBED IN THE FIRST PROVISO TO SECTION 10.01 (AMENDMENTS, ETC.) THAT DIRECTLY
AFFECTS SUCH PARTICIPANT. SUBJECT TO SECTION 10.03(E), THE BORROWER AGREES THAT
EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTION 4.01 (EURODOLLAR
RATE LENDING UNLAWFUL), SECTION 4.03 (INCREASED EURODOLLAR LOAN COSTS)

 

111

--------------------------------------------------------------------------------


 


AND SECTION 4.05 (FUNDING LOSSES), TO THE SAME EXTENT AS IF IT WERE A LENDER AND
HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO SECTION 10.03(B). TO THE
EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS
OF SECTION 10.14 (RIGHT OF SETOFF) AS THOUGH IT WERE A LENDER; PROVIDED SUCH
PARTICIPANT AGREES TO BE SUBJECT TO SECTION 3.15 (SHARING OF PAYMENTS) AS THOUGH
IT WERE A LENDER.


 


(E)          A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT
UNDER SECTION 4.01 (EURODOLLAR RATE LENDING UNLAWFUL) OR SECTION 4.03 (INCREASED
EURODOLLAR LOAN COSTS) THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE PRIOR WRITTEN
CONSENT OF THE BORROWER.


 


(F)            ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST
IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT (INCLUDING UNDER ITS
NOTES, IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR
ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK; PROVIDED THAT NO
SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS
HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY
HERETO.


 


(G)         THE WORDS “EXECUTION,” “SIGNED,” “SIGNATURE,” AND WORDS OF LIKE
IMPORT IN ANY LENDER ASSIGNMENT AGREEMENT SHALL BE DEEMED TO INCLUDE ELECTRONIC
SIGNATURES OR THE KEEPING OF RECORDS IN ELECTRONIC FORM, EACH OF WHICH SHALL BE
OF THE SAME LEGAL EFFECT, VALIDITY OR ENFORCEABILITY AS A MANUALLY EXECUTED
SIGNATURE OR THE USE OF A PAPER-BASED RECORDKEEPING SYSTEM, AS THE CASE MAY BE,
TO THE EXTENT AND AS PROVIDED FOR IN ANY APPLICABLE LAW, INCLUDING THE FEDERAL
ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT, THE NEW YORK STATE
ELECTRONIC SIGNATURES AND RECORDS ACT, OR ANY OTHER SIMILAR STATE LAWS BASED ON
THE UNIFORM ELECTRONIC TRANSACTIONS ACT.


 


(H)         NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE
IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE
ADMINISTRATIVE AGENT AND THE BORROWER (AN “SPV”) THE OPTION TO PROVIDE ALL OR
ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED TO
MAKE PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I) NOTHING HEREIN SHALL
CONSTITUTE A COMMITMENT BY ANY SPV TO FUND ANY LOAN, AND (II) IF AN SPV ELECTS
NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO MAKE ALL OR ANY PART OF SUCH
LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN PURSUANT TO THE
TERMS HEREOF OR, IF IT FAILS TO DO SO, TO MAKE SUCH PAYMENT TO THE
ADMINISTRATIVE AGENT AS IS REQUIRED UNDER SECTION 3.15 (SHARING OF PAYMENTS).
EACH PARTY HERETO HEREBY AGREES THAT (A) NEITHER THE GRANT TO ANY SPV NOR THE
EXERCISE BY ANY SPV OF SUCH OPTION SHALL INCREASE THE COSTS OR EXPENSES OR
OTHERWISE INCREASE OR CHANGE THE OBLIGATIONS OF THE BORROWER UNDER THIS
AGREEMENT (INCLUDING THEIR OBLIGATIONS UNDER SECTION 4.03 (INCREASED EURODOLLAR
LOAN COSTS), (B) NO SPV SHALL BE LIABLE FOR ANY

 

112

--------------------------------------------------------------------------------


 


INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT FOR WHICH A LENDER
WOULD BE LIABLE, AND (C) THE GRANTING LENDER SHALL FOR ALL PURPOSES, INCLUDING
THE APPROVAL OF ANY AMENDMENT, WAIVER OR OTHER MODIFICATION OF ANY PROVISION OF
ANY FINANCING DOCUMENT, REMAIN THE LENDER OF RECORD HEREUNDER. THE MAKING OF A
LOAN BY AN SPV HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE GRANTING LENDER TO
THE SAME EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH GRANTING LENDER. IN
FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO THE DATE THAT IS
ONE (1) YEAR AND ONE (1) DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING
COMMERCIAL PAPER OR OTHER SENIOR DEBT OF ANY SPV, IT WILL NOT INSTITUTE AGAINST,
OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPV IN ANY INSOLVENCY OR
LIQUIDATION PROCEEDING UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY SPV MAY (1) WITH
NOTICE TO, BUT WITHOUT PRIOR CONSENT OF THE ADMINISTRATIVE AGENT AND WITHOUT
PAYING ANY PROCESSING FEE THEREFOR, ASSIGN ALL OR ANY PORTION OF ITS RIGHT TO
RECEIVE PAYMENT WITH RESPECT TO ANY LOAN TO THE GRANTING LENDER AND (2) DISCLOSE
ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS FUNDING OF
ANY LOAN TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY
OR GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPV.


 


SECTION 10.04       BENEFITS OF AGREEMENT. EXCEPT AS EXPRESSLY PROVIDED IN THE
LAST SENTENCE OF SECTION 10.08(B) (INDEMNIFICATION BY BORROWER) NOTHING IN THIS
AGREEMENT OR ANY OTHER FINANCING DOCUMENT, EXPRESS OR IMPLIED, SHALL GIVE TO ANY
PERSON, OTHER THAN THE PARTIES HERETO AND THERETO, AND EACH OF THEIR SUCCESSORS
AND PERMITTED ASSIGNS UNDER THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, ANY
BENEFIT OR ANY LEGAL OR EQUITABLE RIGHT OR REMEDY UNDER THIS AGREEMENT.


 


SECTION 10.05       CONSULTANTS. (A) THE REQUIRED LENDERS ACTING JOINTLY OR THE
ADMINISTRATIVE AGENT MAY, IN THEIR SOLE DISCRETION, APPOINT ANY CONSULTANT FOR
THE PURPOSES SPECIFIED HEREIN. IF ANY OF THE CONSULTANTS IS REMOVED OR RESIGNS
AND THEREBY CEASES TO ACT FOR PURPOSES OF THIS AGREEMENT AND THE OTHER FINANCING
DOCUMENTS, THE REQUIRED LENDERS ACTING JOINTLY OR THE ADMINISTRATIVE AGENT, AS
THE CASE MAY BE, SHALL DESIGNATE A CONSULTANT IN REPLACEMENT.


 


(B)         THE BORROWER SHALL REIMBURSE EACH CONSULTANT APPOINTED HEREUNDER FOR
THE REASONABLE FEES AND DOCUMENTED EXPENSES OF SUCH CONSULTANT RETAINED ON
BEHALF OF THE LENDERS PURSUANT TO THIS SECTION 10.05.


 


(C)          IN ALL CASES IN WHICH THIS AGREEMENT PROVIDES FOR ANY CONSULTANT TO
“AGREE,” “APPROVE,” “CERTIFY” OR “CONFIRM” ANY REPORT OR OTHER DOCUMENT OR ANY
FACT OR CIRCUMSTANCE, SUCH CONSULTANT MAY MAKE THE DETERMINATIONS AND
EVALUATIONS REQUIRED IN CONNECTION THEREWITH BASED UPON INFORMATION PROVIDED BY
THE BORROWER OR OTHER SOURCES REASONABLY BELIEVED BY SUCH CONSULTANT TO BE
KNOWLEDGEABLE AND RESPONSIBLE, WITHOUT

 

113

--------------------------------------------------------------------------------


 


INDEPENDENTLY VERIFYING SUCH INFORMATION; PROVIDED THAT, NOTWITHSTANDING THE
FOREGOING, SUCH CONSULTANT SHALL ENGAGE IN SUCH INDEPENDENT INVESTIGATIONS OR
FINDINGS AS IT MAY FROM TIME TO TIME DEEM NECESSARY IN ITS REASONABLE DISCRETION
TO SUPPORT THE DETERMINATIONS AND EVALUATIONS REQUIRED OF IT.


 


SECTION 10.06       COSTS AND EXPENSES. THE BORROWER SHALL PAY (A) ALL
REASONABLE AND DOCUMENTED OUT-OF-POCKET EXPENSES INCURRED BY THE LEAD ARRANGER,
THE LENDERS AND THE AGENTS (INCLUDING ALL REASONABLE FEES, COSTS AND EXPENSES OF
COUNSEL FOR ANY AGENT), IN CONNECTION WITH THE PREPARATION, NEGOTIATION,
SYNDICATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER FINANCING
DOCUMENTS (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY ARE
CONSUMMATED); (B) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE LENDERS
AND THE AGENTS (INCLUDING ALL REASONABLE FEES, COSTS AND EXPENSES OF COUNSEL FOR
ANY AGENT), IN CONNECTION WITH ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE
PROVISIONS OF THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS (WHETHER OR NOT
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY ARE CONSUMMATED); (C) ALL
OUT-OF-POCKET EXPENSES INCURRED BY THE AGENTS (INCLUDING ALL REASONABLE FEES,
COSTS AND EXPENSES OF COUNSEL FOR ANY AGENT), IN CONNECTION WITH THE
ADMINISTRATION OF THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS (WHETHER OR
NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY ARE CONSUMMATED); AND
(D) ALL OUT-OF-POCKET EXPENSES INCURRED BY THE AGENTS OR ANY LENDER (INCLUDING
ALL FEES, COSTS AND EXPENSES OF COUNSEL FOR ANY SENIOR SECURED PARTY), IN
CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, INCLUDING ITS RIGHTS UNDER
THIS SECTION 10.06, INCLUDING IN CONNECTION WITH ANY WORKOUT, RESTRUCTURING OR
NEGOTIATIONS IN RESPECT OF THE OBLIGATIONS.


 


SECTION 10.07       COUNTERPARTS; EFFECTIVENESS. THIS AGREEMENT MAY BE EXECUTED
IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN DIFFERENT COUNTERPARTS),
EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER
SHALL CONSTITUTE A SINGLE CONTRACT. THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN
IT HAS BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE
AGENT HAS RECEIVED COUNTERPARTS HEREOF THAT, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF EACH OF THE OTHER PARTIES HERETO. DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY OR PORTABLE
DOCUMENT FORMAT (“PDF”) SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART OF THIS AGREEMENT.


 


SECTION 10.08       INDEMNIFICATION BY THE BORROWER. (A) IN ADDITION TO THE
INDEMNITY BY THE BORROWER SET FORTH IN SECTION 10.11(F) (NOTICES AND OTHER
COMMUNICATIONS), THE BORROWER HEREBY AGREES TO INDEMNIFY EACH AGENT (AND ANY
SUB-AGENT THEREOF), EACH LENDER AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES (INCLUDING ALL REASONABLE FEES, COSTS AND EXPENSES OF COUNSEL
FOR ANY INDEMNITEE), INCURRED BY ANY

 

114

--------------------------------------------------------------------------------


 


INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY THE
BORROWER ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF:


 

(I)                           THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY;

 

(II)                        ANY LOAN OR THE USE OR PROPOSED USE OF THE PROCEEDS
THEREFROM;

 

(III)                     ANY ACTUAL OR ALLEGED PRESENCE, RELEASE OR THREATENED
RELEASE OF MATERIALS OF ENVIRONMENTAL CONCERN ON OR FROM THE PROJECT OR ANY
PROPERTY OWNED, LEASED OR OPERATED BY THE BORROWER, OR ANY LIABILITY OR COSTS
PURSUANT TO AN ENVIRONMENTAL LAW RELATED IN ANY WAY TO THE PROJECT, THE SITES OR
THE BORROWER;

 

(IV)                    ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY, THE GP
PLEDGOR OR ANY OF ITS SHAREHOLDERS, DIRECTORS OR CREDITORS, THE BORROWER OR ANY
OF ITS PARTNERS OR CREDITORS, AND IN EACH CASE REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO AND WHETHER OR NOT ANY OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER OR UNDER ANY OF THE OTHER FINANCING DOCUMENTS IS
CONSUMMATED, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
AND/OR

 

(V)                       ANY CLAIM, DEMAND OR LIABILITY FOR BROKER’S OR
FINDER’S OR PLACEMENT FEES OR SIMILAR COMMISSIONS, WHETHER OR NOT PAYABLE BY THE
BORROWER, ALLEGED TO HAVE BEEN INCURRED IN CONNECTION WITH SUCH TRANSACTIONS,
OTHER THAN ANY BROKER’S OR FINDER’S FEES PAYABLE TO PERSONS ENGAGED BY THE
LENDERS OR THE AGENTS WITHOUT THE KNOWLEDGE OF THE BORROWER;

 

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and Non-Appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

115

--------------------------------------------------------------------------------


 


(B)         TO THE EXTENT THAT THE BORROWER FOR ANY REASON FAILS TO INDEFEASIBLY
PAY ANY AMOUNT REQUIRED UNDER SECTION 10.08(A) TO BE PAID BY IT TO ANY AGENT (OR
ANY SUB-AGENT THEREOF) OR ANY RELATED PARTY OF ANY OF THE FOREGOING, EACH LENDER
SEVERALLY AGREES TO PAY TO SUCH AGENT (OR ANY SUCH SUB-AGENT), OR SUCH RELATED
PARTY, AS THE CASE MAY BE, SUCH LENDER’S RATABLE SHARE (DETERMINED AS OF THE
TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF
SUCH UNPAID AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS,
CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY
OR ASSERTED AGAINST SUCH AGENT (OR ANY SUB-AGENT THEREOF) IN ITS CAPACITY AS
SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE FOREGOING ACTING FOR SUCH AGENT
(OR ANY SUB-AGENT THEREOF) IN CONNECTION WITH SUCH CAPACITY. THE OBLIGATIONS OF
THE LENDERS TO MAKE PAYMENTS PURSUANT TO THIS SECTION 10.08(B) ARE SEVERAL AND
NOT JOINT AND SHALL SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS AND THE
TERMINATION OF THIS AGREEMENT. THE FAILURE OF ANY LENDER TO MAKE PAYMENTS ON ANY
DATE REQUIRED HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER OF ITS CORRESPONDING
OBLIGATION TO DO SO ON SUCH DATE, AND NO LENDER SHALL BE RESPONSIBLE FOR THE
FAILURE OF ANY OTHER LENDER TO DO SO. THE LENDERS AGREE AND ACKNOWLEDGE THAT THE
ACCOUNTS BANK IS AN INTENDED THIRD PARTY BENEFICIARY OF THIS SECTION 10.08(B).


 


(C)          EXCEPT AS OTHERWISE PROVIDED IN ARTICLE VI (CONDITIONS PRECEDENT),
ALL AMOUNTS DUE UNDER THIS SECTION 10.08 SHALL BE PAYABLE NOT LATER THAN TEN
(10) BUSINESS DAYS AFTER DEMAND THEREFOR.


 


SECTION 10.09       INTEREST RATE LIMITATION. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN ANY FINANCING DOCUMENT, THE INTEREST PAID OR AGREED TO BE
PAID UNDER THE FINANCING DOCUMENTS SHALL NOT EXCEED THE MAXIMUM RATE OF
NON-USURIOUS INTEREST PERMITTED BY APPLICABLE LAW (THE “MAXIMUM RATE”). IF ANY
AGENT OR ANY LENDER SHALL RECEIVE INTEREST IN AN AMOUNT THAT EXCEEDS THE MAXIMUM
RATE, THE EXCESS INTEREST SHALL BE APPLIED TO THE PRINCIPAL OF THE LOANS OR, IF
IT EXCEEDS SUCH UNPAID PRINCIPAL, REFUNDED TO THE BORROWER. IN DETERMINING
WHETHER THE INTEREST CONTRACTED FOR, CHARGED, OR RECEIVED BY ANY AGENT OR ANY
LENDER EXCEEDS THE MAXIMUM RATE, SUCH PERSON MAY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, (A) CHARACTERIZE ANY PAYMENT THAT IS NOT PRINCIPAL AS AN
EXPENSE, FEE, OR PREMIUM RATHER THAN INTEREST, (B) EXCLUDE PREPAYMENTS AND THE
EFFECTS THEREOF, AND (C) AMORTIZE, PRORATE, ALLOCATE, AND SPREAD IN EQUAL OR
UNEQUAL PARTS THE TOTAL AMOUNT OF INTEREST THROUGHOUT THE CONTEMPLATED TERM OF
THE OBLIGATIONS HEREUNDER.


 


SECTION 10.10       NO WAIVER; CUMULATIVE REMEDIES. NO FAILURE BY ANY SENIOR
SECURED PARTY TO EXERCISE, AND NO DELAY BY ANY SUCH PERSON IN EXERCISING, ANY
RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER OR UNDER ANY OTHER FINANCING
DOCUMENT SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER
OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR
PRIVILEGE. THE RIGHTS, REMEDIES, POWERS AND

 

116

--------------------------------------------------------------------------------


 


PRIVILEGES HEREIN PROVIDED, AND PROVIDED UNDER EACH OTHER FINANCING DOCUMENT,
ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS, REMEDIES, POWERS AND PRIVILEGES
PROVIDED BY LAW.


 


SECTION 10.11       NOTICES AND OTHER COMMUNICATIONS. (A)  EXCEPT IN THE CASE OF
NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE
(AND EXCEPT AS PROVIDED IN SECTION 10.11(B)), ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY
HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR
SENT BY TELECOPIER OR ELECTRONIC MAIL AS FOLLOWS, AND ALL NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED HEREUNDER TO BE GIVEN BY TELEPHONE SHALL BE
MADE TO THE APPLICABLE TELEPHONE NUMBER, AS FOLLOWS:


 

(I)                           IF TO THE BORROWER OR ANY AGENT, TO THE ADDRESS,
TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR
SUCH PERSON ON SCHEDULE 10.11(A);

 

(II)                        IF TO ANY LENDER, TO THE ADDRESS, TELECOPIER NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE; AND

 

(III)                     IF TO ANY INTEREST RATE PROTECTION PROVIDER, TO THE
ADDRESS, TELECOPIER, NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER
SPECIFIED ON SCHEDULE 10.11(A).

 


(B)         NOTICES SENT BY HAND OR OVERNIGHT COURIER SERVICE, OR MAILED BY
CERTIFIED OR REGISTERED MAIL, SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN RECEIVED;
NOTICES SENT BY TELECOPIER SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN SENT (EXCEPT
THAT, IF NOT GIVEN DURING NORMAL BUSINESS HOURS FOR THE RECIPIENT, SHALL BE
DEEMED TO HAVE BEEN GIVEN AT THE OPENING OF BUSINESS ON THE NEXT BUSINESS DAY
FOR THE RECIPIENT). NOTICES DELIVERED THROUGH ELECTRONIC COMMUNICATIONS TO THE
EXTENT PROVIDED IN SECTION 10.11(D) SHALL BE EFFECTIVE AS PROVIDED IN
SECTION 10.11(D).


 


(C)          NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS OR ANY AGENT
HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING
E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT, AND IN THE CASE OF NOTICES TO THE COLLATERAL AGENT, BY THE
COLLATERAL AGENT AS WELL; PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES
TO ANY LENDER PURSUANT TO ARTICLE II (COMMITMENTS AND FUNDING) IF SUCH LENDER
HAS SO NOTIFIED THE ADMINISTRATIVE AGENT. EACH OF THE ADMINISTRATIVE AGENT OR
THE BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER
COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.

 

117

--------------------------------------------------------------------------------


 


(D)         UNLESS THE ADMINISTRATIVE AGENT OTHERWISE PRESCRIBES, (I) NOTICES
AND OTHER COMMUNICATIONS SENT TO AN E-MAIL ADDRESS SHALL BE DEEMED RECEIVED UPON
THE SENDER’S RECEIPT OF AN ACKNOWLEDGEMENT FROM THE INTENDED RECIPIENT (SUCH AS
BY THE “RETURN RECEIPT REQUESTED” FUNCTION, AS AVAILABLE, RETURN E-MAIL OR OTHER
WRITTEN ACKNOWLEDGEMENT); PROVIDED THAT IF SUCH NOTICE OR OTHER COMMUNICATION IS
NOT RECEIVED DURING THE NORMAL BUSINESS HOURS OF THE RECIPIENT, SUCH NOTICE OR
COMMUNICATION SHALL BE DEEMED TO HAVE BEEN RECEIVED AT THE OPENING OF BUSINESS
ON THE NEXT BUSINESS DAY FOR THE RECIPIENT, AND (II) NOTICES OR COMMUNICATIONS
POSTED TO AN INTERNET OR INTRANET WEBSITE SHALL BE DEEMED RECEIVED UPON THE
DEEMED RECEIPT BY THE INTENDED RECIPIENT AT ITS E-MAIL ADDRESS AS DESCRIBED IN
SECTION 10.11(D)(I) OF NOTIFICATION THAT SUCH NOTICE OR COMMUNICATION IS
AVAILABLE AND IDENTIFYING THE WEBSITE ADDRESS THEREFOR.


 


(E)          EACH OF THE BORROWER AND THE AGENTS MAY CHANGE ITS ADDRESS,
TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY
NOTICE TO THE OTHER PARTIES HERETO. EACH LENDER MAY CHANGE ITS ADDRESS,
TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY
NOTICE TO THE BORROWER AND EACH AGENT.


 


(F)            THE AGENTS AND THE LENDERS SHALL BE ENTITLED TO RELY AND ACT UPON
ANY WRITTEN NOTICES PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER EVEN IF
(I) SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR
WERE NOT PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR
(II) THE TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY
CONFIRMATION THEREOF. THE BORROWER SHALL INDEMNIFY EACH LENDER AND THE RELATED
PARTIES OF EACH OF THEM FROM ALL LOSSES, COSTS, EXPENSES AND LIABILITIES
RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY
OR ON BEHALF OF THE BORROWER. ALL TELEPHONIC NOTICES TO AND OTHER TELEPHONIC
COMMUNICATIONS WITH ANY AGENT MAY BE RECORDED BY SUCH AGENT, AND EACH OF THE
PARTIES HERETO HEREBY CONSENTS TO SUCH RECORDING.


 


(G)         SO LONG AS WESTLB IS THE ADMINISTRATIVE AGENT, THE BORROWER HEREBY
AGREES THAT IT WILL PROVIDE TO THE ADMINISTRATIVE AGENT ALL INFORMATION,
DOCUMENTS AND OTHER MATERIALS THAT IT IS OBLIGATED TO FURNISH TO THE
ADMINISTRATIVE AGENT PURSUANT TO THE FINANCING DOCUMENTS, INCLUDING ALL NOTICES,
REQUESTS, FINANCIAL STATEMENTS, FINANCIAL AND OTHER REPORTS, CERTIFICATES AND
OTHER INFORMATION MATERIALS, BUT EXCLUDING ANY SUCH COMMUNICATION THAT
(I) RELATES TO THE FUNDING, (II) RELATES TO THE PAYMENT OF ANY PRINCIPAL OR
OTHER AMOUNT DUE UNDER THIS AGREEMENT PRIOR TO THE SCHEDULED DATE THEREFOR,
(III) PROVIDES NOTICE OF ANY DEFAULT OR EVENT OF DEFAULT OR (IV) IS REQUIRED TO
BE DELIVERED TO SATISFY ANY CONDITION PRECEDENT TO FUNDING (ALL SUCH
NON-EXCLUDED COMMUNICATIONS BEING REFERRED TO HEREIN COLLECTIVELY AS
“COMMUNICATIONS”), BY TRANSMITTING THE COMMUNICATIONS IN AN ELECTRONIC/SOFT
MEDIUM IN A FORMAT ACCEPTABLE TO THE ADMINISTRATIVE AGENT TO
NYC_AGENCY_SERVICES@WESTLB.COM. IN ADDITION, THE BORROWER AGREES TO CONTINUE TO
PROVIDE THE COMMUNICATIONS TO THE ADMINISTRATIVE AGENT IN THE

 

118

--------------------------------------------------------------------------------


 


MANNER SPECIFIED IN THE FINANCING DOCUMENTS BUT ONLY TO THE EXTENT REQUESTED BY
THE ADMINISTRATIVE AGENT.


 


(H)         SO LONG AS WESTLB IS THE ADMINISTRATIVE AGENT, THE BORROWER FURTHER
AGREES THAT THE ADMINISTRATIVE AGENT MAY MAKE THE COMMUNICATIONS AVAILABLE TO
THE LENDERS BY POSTING THE COMMUNICATIONS ON HTTP://WWW.INTRALINKS.COM (OR ANY
REPLACEMENT OR SUCCESSOR THERETO) OR A SUBSTANTIALLY SIMILAR ELECTRONIC
TRANSMISSION SYSTEMS (THE “PLATFORM”).


 


(I)             THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENTS
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE
ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENTS IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE
BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.


 


(J)             THE ADMINISTRATIVE AGENT AGREES THAT THE RECEIPT OF THE
COMMUNICATIONS BY THE ADMINISTRATIVE AGENT AT ITS E-MAIL ADDRESS SET FORTH IN
SCHEDULE 10.11(A) SHALL CONSTITUTE EFFECTIVE DELIVERY OF THE COMMUNICATIONS TO
THE ADMINISTRATIVE AGENT FOR PURPOSES OF THE FINANCING DOCUMENTS. EACH LENDER
AGREES THAT NOTICE TO IT (AS PROVIDED IN THE NEXT SENTENCE) SPECIFYING THAT THE
COMMUNICATIONS HAVE BEEN POSTED TO THE PLATFORM SHALL CONSTITUTE EFFECTIVE
DELIVERY OF THE COMMUNICATIONS TO SUCH LENDER FOR PURPOSES OF THE FINANCING
DOCUMENTS. EACH LENDER AGREES TO NOTIFY THE ADMINISTRATIVE AGENT IN WRITING
(INCLUDING BY ELECTRONIC COMMUNICATION) FROM TIME TO TIME OF SUCH

 

119

--------------------------------------------------------------------------------


 


LENDER’S E-MAIL ADDRESS TO WHICH THE FOREGOING NOTICE MAY BE SENT BY ELECTRONIC
TRANSMISSION AND THAT THE FOREGOING NOTICE MAY BE SENT TO SUCH E-MAIL ADDRESS.


 


(K)   NOTWITHSTANDING CLAUSES (G) TO (J) ABOVE, NOTHING HEREIN SHALL PREJUDICE
THE RIGHT OF ANY AGENT OR LENDER TO GIVE ANY NOTICE OR OTHER COMMUNICATION
PURSUANT TO ANY FINANCING DOCUMENT IN ANY OTHER MANNER SPECIFIED IN SUCH
FINANCING DOCUMENT.


 


SECTION 10.12  PATRIOT ACT NOTICE. EACH LENDER AND AGENT (FOR ITSELF AND NOT ON
BEHALF OF ANY LENDER OR OTHER AGENT) HEREBY NOTIFIES THE BORROWER THAT PURSUANT
TO THE REQUIREMENTS OF THE PATRIOT ACT, IT IS REQUIRED TO OBTAIN, VERIFY AND
RECORD INFORMATION THAT IDENTIFIES THE BORROWER, WHICH INFORMATION INCLUDES THE
NAME AND ADDRESS OF THE BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH
LENDER OR AGENT, AS APPLICABLE, TO IDENTIFY THE BORROWER IN ACCORDANCE WITH THE
PATRIOT ACT.


 


SECTION 10.13  PAYMENTS SET ASIDE. TO THE EXTENT THAT ANY PAYMENT BY OR ON
BEHALF OF THE BORROWER IS MADE TO ANY AGENT OR LENDER, OR ANY AGENT OR LENDER
EXERCISES ITS RIGHT OF SETOFF, AND SUCH PAYMENT OR THE PROCEEDS OF SUCH SETOFF
OR ANY PART THEREOF IS SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR
PREFERENTIAL, SET ASIDE OR REQUIRED (INCLUDING PURSUANT TO ANY SETTLEMENT
ENTERED INTO BY SUCH AGENT OR LENDER IN ITS DISCRETION) TO BE REPAID TO A
TRUSTEE, RECEIVER OR ANY OTHER PARTY, IN CONNECTION WITH ANY INSOLVENCY OR
LIQUIDATION PROCEEDING OR OTHERWISE, THEN (A) TO THE EXTENT OF SUCH RECOVERY,
THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE
REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN
MADE OR SUCH SETOFF HAD NOT OCCURRED, AND (B) EACH LENDER SEVERALLY AGREES TO
PAY TO EACH AGENT UPON DEMAND ITS APPLICABLE SHARE (WITHOUT DUPLICATION) OF ANY
AMOUNT SO RECOVERED FROM OR REPAID BY SUCH AGENT, PLUS INTEREST THEREON FROM THE
DATE OF SUCH DEMAND TO THE DATE SUCH PAYMENT IS MADE AT A RATE PER ANNUM EQUAL
TO THE FEDERAL FUNDS EFFECTIVE RATE FROM TIME TO TIME IN EFFECT. THE OBLIGATIONS
OF THE LENDERS UNDER SECTION 10.13(B) SHALL SURVIVE THE PAYMENT IN FULL OF THE
OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


 


SECTION 10.14  RIGHT OF SETOFF. EACH LENDER AND EACH OF ITS RESPECTIVE
AFFILIATES IS HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO TIME DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, TO SET OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL,
TIME OR DEMAND, PROVISIONAL OR FINAL, IN WHATEVER CURRENCY) AT ANY TIME HELD AND
OTHER OBLIGATIONS (IN WHATEVER CURRENCY) AT ANY TIME OWING BY SUCH LENDER OR ANY
SUCH AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER AGAINST ANY
AND ALL OF THE OBLIGATIONS OF THE BORROWER NOW OR HEREAFTER EXISTING UNDER THIS
AGREEMENT OR ANY OTHER FINANCING DOCUMENT TO SUCH LENDER, IRRESPECTIVE OF
WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT OR
ANY OTHER FINANCING DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS OF THE BORROWER MAY
BE CONTINGENT OR UNMATURED OR ARE OWED TO A BRANCH OR OFFICE OF SUCH LENDER
DIFFERENT FROM THE BRANCH OR OFFICE HOLDING SUCH DEPOSIT OR OBLIGATED ON SUCH
INDEBTEDNESS. THE RIGHTS

 

120

--------------------------------------------------------------------------------


 


OF EACH LENDER AND THEIR RESPECTIVE AFFILIATES UNDER THIS SECTION 10.14 ARE IN
ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) THAT
SUCH LENDER OR THEIR RESPECTIVE AFFILIATES MAY HAVE. EACH LENDER AGREES TO
NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT PROMPTLY AFTER ANY SUCH SETOFF
AND APPLICATION; PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT
THE VALIDITY OF SUCH SETOFF AND APPLICATION.


 


SECTION 10.15  SEVERABILITY. IF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE, (A) THE
LEGALITY, VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS
AGREEMENT AND THE OTHER FINANCING DOCUMENTS SHALL NOT BE AFFECTED OR IMPAIRED
THEREBY AND (B) THE PARTIES SHALL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE
THE ILLEGAL, INVALID OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE
ECONOMIC EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE ILLEGAL,
INVALID OR UNENFORCEABLE PROVISIONS. THE INVALIDITY OF A PROVISION IN A
PARTICULAR JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH
PROVISION IN ANY OTHER JURISDICTION.


 


SECTION 10.16  SURVIVAL. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, SECTION 10.06 (COSTS AND EXPENSES) AND SECTION 10.08 (INDEMNIFICATION
BY THE BORROWER) SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT. IN ADDITION,
EACH REPRESENTATION AND WARRANTY MADE HEREUNDER AND IN ANY OTHER FINANCING
DOCUMENT OR OTHER DOCUMENT DELIVERED PURSUANT HERETO OR THERETO OR IN CONNECTION
HEREWITH OR THEREWITH SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF AND
THEREOF. SUCH REPRESENTATIONS AND WARRANTIES HAVE BEEN OR WILL BE RELIED UPON BY
EACH AGENT AND EACH LENDER, REGARDLESS OF ANY INVESTIGATION MADE BY ANY AGENT OR
ANY LENDER OR ON THEIR BEHALF AND NOTWITHSTANDING THAT ANY AGENT OR ANY LENDER
MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT AT THE TIME
OF THE FUNDING, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS ANY LOAN
OR ANY OTHER OBLIGATION HEREUNDER OR UNDER ANY OTHER FINANCING DOCUMENT SHALL
REMAIN UNPAID OR UNSATISFIED.


 


SECTION 10.17  TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY. EACH OF THE
AGENTS AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE
INFORMATION, EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO ITS AFFILIATES AND
TO ITS AFFILIATES’ RESPECTIVE PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
ADVISORS (INCLUDING LEGAL COUNSEL AND FINANCIAL ADVISORS) AND REPRESENTATIVES
(IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE
INFORMED OF THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP
SUCH INFORMATION CONFIDENTIAL); (B) TO THE EXTENT REQUESTED OR REQUIRED BY ANY
REGULATORY AUTHORITY PURPORTING TO HAVE JURISDICTION OVER IT; (C) TO THE EXTENT
REQUIRED BY APPLICABLE LAW OR REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL
PROCESS; (D) TO ANY OTHER PARTY TO THIS AGREEMENT; (E) IN CONNECTION WITH THE
EXERCISE OF ANY REMEDIES HEREUNDER OR ANY SUIT, ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR THE ENFORCEMENT OF RIGHTS HEREUNDER (INCLUDING ANY ACTUAL OR
PROSPECTIVE PURCHASER OF COLLATERAL); (F) SUBJECT TO AN AGREEMENT CONTAINING
PROVISIONS SUBSTANTIALLY THE SAME AS

 

121

--------------------------------------------------------------------------------


 


THOSE OF THIS SECTION 10.17, TO (I) ANY ELIGIBLE ASSIGNEE OF OR PARTICIPANT IN,
OR ANY PROSPECTIVE ELIGIBLE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT, (II) ANY DIRECT OR INDIRECT CONTRACTUAL
COUNTERPARTY OR PROSPECTIVE COUNTERPARTY (OR SUCH CONTRACTUAL COUNTERPARTY’S OR
PROSPECTIVE COUNTERPARTY’S PROFESSIONAL ADVISOR) TO ANY CREDIT DERIVATIVE
TRANSACTION RELATING TO OBLIGATIONS OF THE BORROWER OR (III) ANY PERSON (AND ANY
OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR ADVISORS) THAT MAY ENTER INTO
OR SUPPORT, DIRECTLY OR INDIRECTLY, OR THAT MAY BE CONSIDERING ENTERING INTO OR
SUPPORTING, DIRECTLY OR INDIRECTLY, EITHER (A) CONTRACTUAL ARRANGEMENTS WITH
SUCH AGENT OR LENDER, OR ANY AFFILIATES THEREOF, PURSUANT TO WHICH ALL OR ANY
PORTION OF THE RISKS, RIGHTS, BENEFITS OR OBLIGATIONS UNDER OR WITH RESPECT TO
ANY LOAN OR FINANCING DOCUMENT IS TRANSFERRED TO SUCH PERSON OR (B) AN ACTUAL OR
PROPOSED SECURITIZATION OR COLLATERALIZATION OF, OR SIMILAR TRANSACTION RELATING
TO, ALL OR A PART OF ANY AMOUNTS PAYABLE TO OR FOR THE BENEFIT OF ANY LENDER
UNDER ANY FINANCING DOCUMENT (INCLUDING ANY RATING AGENCY); (G) WITH THE CONSENT
OF THE BORROWER; (H) TO THE EXTENT SUCH INFORMATION (I) BECOMES PUBLICLY
AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION 10.17 OR
(II) BECOMES AVAILABLE TO ANY AGENT, ANY LENDER OR ANY OF THEIR RESPECTIVE
AFFILIATES ON A NON-CONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE BORROWER;
(I) TO ANY STATE, FEDERAL OR FOREIGN AUTHORITY OR EXAMINER (INCLUDING THE
NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS OR ANY OTHER SIMILAR
ORGANIZATION) REGULATING ANY LENDER; OR (J) TO ANY RATING AGENCY WHEN REQUIRED
BY IT (IT BEING UNDERSTOOD THAT, PRIOR TO ANY SUCH DISCLOSURE, SUCH RATING
AGENCY SHALL UNDERTAKE TO PRESERVE THE CONFIDENTIALITY OF ANY INFORMATION
RELATING TO THE BORROWER RECEIVED BY IT FROM SUCH LENDER). IN ADDITION, ANY
AGENT AND THE LENDERS MAY DISCLOSE THE EXISTENCE OF THIS AGREEMENT AND
INFORMATION ABOUT THIS AGREEMENT TO MARKET DATA COLLECTORS, SIMILAR SERVICE
PROVIDERS TO THE LENDING INDUSTRY, AND SERVICE PROVIDERS TO THE AGENTS AND THE
LENDERS IN CONNECTION WITH THE ADMINISTRATION AND MANAGEMENT OF THIS AGREEMENT,
THE OTHER FINANCING DOCUMENTS, THE COMMITMENTS, AND THE FUNDING. FOR THE
PURPOSES OF THIS SECTION 10.17, “INFORMATION” MEANS WRITTEN INFORMATION THAT THE
BORROWER FURNISHES TO ANY AGENT OR LENDER AFTER THE DATE HEREOF (AND DESIGNATED
AT THE TIME OF DELIVERY THEREOF IN WRITING AS CONFIDENTIAL) PURSUANT TO OR IN
CONNECTION WITH ANY FINANCING DOCUMENT, RELATING TO THE ASSETS AND BUSINESS OF
THE BORROWER, BUT DOES NOT INCLUDE ANY SUCH INFORMATION THAT (I) IS OR BECOMES
GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A RESULT OF A BREACH BY SUCH
AGENT OR LENDER OF ITS OBLIGATIONS HEREUNDER, (II) IS OR BECOMES AVAILABLE TO
SUCH AGENT OR LENDER FROM A SOURCE OTHER THAN THE BORROWER THAT IS NOT, TO THE
KNOWLEDGE OF SUCH AGENT OR LENDER, ACTING IN VIOLATION OF A CONFIDENTIALITY
OBLIGATION WITH THE BORROWER OR (III) IS INDEPENDENTLY COMPILED BY ANY AGENT OR
LENDER, AS EVIDENCED BY THEIR RECORDS, WITHOUT THE USE OF THE INFORMATION. ANY
PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY OF INFORMATION AS PROVIDED IN
THIS SECTION 10.17 SHALL BE CONSIDERED TO HAVE COMPLIED WITH ITS OBLIGATION TO
DO SO IF SUCH PERSON HAS EXERCISED THE SAME DEGREE OF CARE TO MAINTAIN THE
CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD ACCORD TO ITS OWN
CONFIDENTIAL INFORMATION.

 

122

--------------------------------------------------------------------------------


 


SECTION 10.18  WAIVER OF CONSEQUENTIAL DAMAGES, ETC. EXCEPT AS OTHERWISE
PROVIDED IN SECTION 10.08 (INDEMNIFICATION BY THE BORROWER) FOR THE BENEFIT OF
ANY INDEMNITEE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER
SHALL NOT ASSERT, AND THE BORROWER HEREBY WAIVES, ANY CLAIM AGAINST ANY
INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER FINANCING DOCUMENT
OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR THE USE OF THE PROCEEDS THEREOF. NO
INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED
RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH
TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN
CONNECTION WITH THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


 


SECTION 10.19  WAIVER OF LITIGATION PAYMENTS. TO THE EXTENT THAT THE BORROWER
MAY, IN ANY ACTION, SUIT OR PROCEEDING BROUGHT IN ANY OF THE COURTS REFERRED TO
IN SECTION 10.02(B) (APPLICABLE LAW; JURISDICTION; ETC. – SUBMISSION TO
JURISDICTION) OR ELSEWHERE ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OTHER FINANCING DOCUMENT TO WHICH IT IS A PARTY, BE ENTITLED TO THE
BENEFIT OF ANY PROVISION OF LAW REQUIRING ANY LENDER OR ANY AGENT IN SUCH
ACTION, SUIT OR PROCEEDING TO POST SECURITY FOR THE COSTS OF SUCH PERSON OR TO
POST A BOND OR TO TAKE SIMILAR ACTION, THE BORROWER HEREBY IRREVOCABLY WAIVES
SUCH BENEFIT, IN EACH CASE TO THE FULLEST EXTENT NOW OR IN THE FUTURE PERMITTED
UNDER THE LAWS OF NEW YORK OR, AS THE CASE MAY BE, THE JURISDICTION IN WHICH
SUCH COURT IS LOCATED.


 

[Remainder of page intentionally blank. Next page is signature page.]

 

123

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Senior Credit Agreement
to be executed by their respective officers as of the day and year first above
written.

 

 

HEARTLAND GRAIN FUELS, L.P.,

 

as Borrower

 

By:

Dakota Fuels, Inc.

 

Its:

General Partner

 

 

 

By

:/s/ Revis L. Stephenson III

 

 

 

Name: Revis L. Stephenson III

 

 

Title:Chairman

 

--------------------------------------------------------------------------------


 

 

WESTLB AG, NEW YORK BRANCH,

 

as Lead Arranger, Sole Bookrunner and Syndication Agent

 

 

 

By:

/s/ Michael Pantelogianis

 

 

 

Name: Michael Pantelogianis

 

 

Title:   Director

 

 

 

By:

/s/ Paul Vastola

 

 

 

Name:  Paul Vastola

 

 

Title:    Director

 

 

 

WESTLB AG, NEW YORK BRANCH,

 

as Administrative Agent

 

 

 

By:

/s/ Michael Pantelogianis

 

 

 

Name: Michael Pantelogianis

 

 

Title:   Director

 

 

 

By:

/s/ Paul Vastola

 

 

 

Name:  Paul Vastola

 

 

Title:    Director

 

 

 

WESTLB AG, NEW YORK BRANCH,

 

as Collateral Agent

 

 

 

By:

/s/ Michael Pantelogianis

 

 

 

Name: Michael Pantelogianis

 

 

Title:   Director

 

 

 

By:

/s/ Paul Vastola

 

 

 

Name:  Paul Vastola

 

 

Title:    Director

 

--------------------------------------------------------------------------------


 

 

WESTLB AG, NEW YORK BRANCH,

 

as Lender

 

 

 

By:

/s/ Michael Pantelogianis

 

 

 

Name: Michael Pantelogianis

 

 

Title:   Director

 

 

 

By:

/s/ Paul Vastola

 

 

 

Name:  Paul Vastola

 

 

Title:    Director

 

 

 

WESTLB AG, NEW YORK BRANCH,

 

as Issuing Bank

 

 

 

By:

/s/ Michael Pantelogianis

 

 

 

Name: Michael Pantelogianis

 

 

Title:   Director

 

 

 

By:

/s/ Paul Vastola

 

 

 

Name:  Paul Vastola

 

 

Title:    Director

 

--------------------------------------------------------------------------------


 

 

MARSHALL FINANCIAL GROUP, LLC,

 

as Lender

 

 

 

By:

/s/ James F. Clifford

 

 

 

Name: James F. Clifford

 

 

Title:   EVP

 

--------------------------------------------------------------------------------


 

 

BANCO SANTANDER, S.A.,

 

NEW YORK BRANCH

 

 

as Lender

 

 

 

By:

/s/ Ignacio Campillo

 

 

 

Name: Ignacio Campillo

 

 

Title:   Executive Director

 

 

 

Grupo Santander

 

 

 

By:

/s/ Paul J. Lammey

 

 

 

Name: Paul J. Lammey

 

 

Title:   Executive Director

 

 

 

Grupo Santander

 

--------------------------------------------------------------------------------


 

 

FARM CREDIT BANK OF TEXAS,

 

as Lender

 

 

 

By:

/s/ Horace R. Harrod

 

 

 

Name: Horace R. Harrod

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-

 

BOERENLEENBANK B.A., “RABOBANK

 

NEDERLAND”, NEW YORK BRANCH,

 

as Lender

 

 

 

By:

/s/ Jeff Bliss

 

 

 

Name: Jeff Bliss

 

 

Title:   Vice President

 

 

 

By:

/s/ Brett Delfino

 

 

 

Name: Brett Delfino

 

 

Title:   Executive Director

 

--------------------------------------------------------------------------------


 

 

NORDKAP BANK AG,

 

as Lender

 

 

 

By:

/s/ Niklaus Harler

 

 

 

Name: Niklaus Harler

 

 

Title:   CEO

 

 

 

By:

/s/ Batchimeg Gadola

 

 

 

Name: Batchimeg Gadola

 

 

Title:   Transactor

 

--------------------------------------------------------------------------------


 

Exhibit A

 

“Aberdeen I Plant” means the existing ethanol production facility owned by the
Borrower and located in Aberdeen, South Dakota, with a nameplate capacity of
approximately 9 million gallons-per-year of denatured ethanol, including the
respective Site and all buildings, structures, improvements, easements and other
property related thereto.

 

“Aberdeen II License Agreement” means that certain License Agreement dated as of
July 14, 2006, between the Borrower and the Technology License Provider, as
amended by the Consent and Agreement, dated as of October 1, 2007, between the
Borrower, the Technology License Provider and the Collateral Agent.

 

“Aberdeen II Plant” means the expansion ethanol production facility to be
constructed and owned by the Borrower and located in the same location as the
existing Aberdeen plant in Aberdeen, South Dakota, with a nameplate capacity of
approximately 40 million gallons-per-year of denatured ethanol, including the
Site and all buildings, structures, improvements, easements and other property
related thereto.

 

“Aberdeen Grain Elevator Lease” means that certain Lease Agreement, dated as of
October 1, 2007, between the Borrower and South Dakota Wheat Growers
Association, relating to the grain elevator for the Aberdeen Plants.

 

“Aberdeen Insurance and Condemnation Proceeds Account” has the meaning provided
in Section 3.01(a)(ix) of the Accounts Agreement.

 

“Aberdeen Mortgage” means the Mortgage—Collateral Real Estate Mortgage, Security
Agreement, Financing Statement, Fixture Filing and Assignment of Leases, Rents
and Security Deposits, in form and substance reasonably satisfactory to the
Lenders, to be made by the Borrower to the Collateral Agent for the benefit of
the Senior Secured Parties in respect of the Sites for the Aberdeen Plants.

 

“Aberdeen Plants” means, collectively, the Aberdeen I Plant and the Aberdeen II
Plant.

 

“Aberdeen Subordination, Non-Disturbance and Attornment Agreement” means that
certain Subordination, Non-Disturbance and Attornment Agreement, dated as of
October 1, 2007, among COBANK, ACB, a/k/a CoBank, as mortgagee, the Borrower as
lessee and South Dakota Wheat Growers Association as mortgagor, in relation to
the Aberdeen Grain Elevator Lease, including all schedules, exhibits and
attachments thereto.

 

“Acceptable Bank” means a bank whose long-term unsecured and unguaranteed debt
is rated at least “A-” (or the then-equivalent rating) by S&P or at least “A3”
(or the then-equivalent rating) by Moody’s.

 

--------------------------------------------------------------------------------


 

“Account Collateral” has the meaning provided in Section 2.07 (Grant of
First-Priority Security Interest) of the Accounts Agreement.

 

“Account Debtor” means the Person that is obligated on or under any Account
owing to the Borrower.

 

“Accounts” means all “accounts” as that term is defined in Section 9-102 of the
UCC, now or hereafter owned by the Borrower.

 

“Accounts Agreement” means that certain Accounts Agreement dated as of the date
hereof among the Borrower, the Accounts Bank, as accounts bank and securities
intermediary, the Collateral Agent, the Administrative Agent, and the Bond
Trustee on behalf of the Second Lien Claimholders (as defined in the
Intercreditor Agreement).

 

“Accounts Bank” means Amarillo National Bank, not in its individual capacity,
but solely as depositary bank and securities intermediary under the Accounts
Agreement, and includes each other Person that may, from time to time, be
appointed as successor Accounts Bank pursuant to and in accordance with the
Accounts Agreement.

 

“Accounts Bank Fee Letter” has the meaning provided in Section 1.01 of the
Accounts Agreement.

 

“Additional Project Document” means each contract, agreement, letter agreement
or other instrument to which the Borrower becomes a party after the date hereof,
other than any document under which the Borrower (a) could not reasonably be
expected to have obligations or liabilities in the aggregate in excess of two
million Dollars ($2,000,000), or be entitled to receive revenues in the
aggregate in excess of two million Dollars ($2,000,000), in either case in value
in any twelve (12) month period and (b) a termination of which could not
reasonably be expected to result in a Material Adverse Effect; provided, that
for the purposes of this definition, any series of related transactions (other
than transactions, including hedging transactions, relating to the sale of
Products or the purchase of corn and natural gas and Interest Rate Protection
Agreements) shall be considered as one transaction, and all contracts,
agreements, letter agreements or other instruments in respect of such
transactions shall be considered as one contract, agreement, letter agreement or
other instrument, as applicable.

 

“Administrative Agent” means WestLB, not in its individual capacity but solely
as administrative agent for the Lenders hereunder and under the other Financing
Documents, and includes each other Person that may, from time to time, be
appointed as successor Administrative Agent pursuant to Section 9.06
(Resignation or Removal of Agent).

 

2

--------------------------------------------------------------------------------


 

“Administrative Services Agreement” means that certain Administrative Services
Agreement, dated as of October 1, 2007, between the Sponsor and the Borrower.

 

“Affiliate” of any Person means any other Person that, directly or indirectly,
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to be “controlled by” any other Person if such other Person
(a) possesses, directly or indirectly, power to direct or cause the direction of
the management and policies of such Person whether by contract or otherwise or
(b) owns at least ten percent (10%) of the Equity Interests in such Person.

 

“Agency Authorization Letter Agreement” means that certain Agency Agreement,
dated February 12, 2007, among the Borrower, as “Party Y”, Energy Management &
Consulting Services, LLC, as “Party X” and BP Canada Energy Marketing Corp.,
pursuant to which Energy Management & Consulting Services, LLC is authorized to
make purchases of natural gas from BP Canada on behalf of the Borrower pursuant
to the Gas Purchase and Sale Agreement.

 

“Agent Parties” has the meaning provided in Section 10.11(i) (Notices and Other
Communications).

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Accounts Bank.

 

“Aggregate Construction Loan Commitment” means ninety million seven hundred
thousand Dollars ($90,700,000), as the same may be reduced in accordance with
Section 2.08 (Termination or Reduction of Commitments).

 

“Aggregate Loan Commitment” means ninety-eight million seven hundred thousand
Dollars ($98,700,000), as the same may be reduced in accordance with
Section 2.08 (Termination or Reduction of Commitments).

 

“Aggregate Pre-Conversion Cash Sweeps” means the aggregate of all prepayments
made pursuant to priority twelfth of Section 6.01(b) of the Accounts Agreement
and priority seventh of Section 2.06(e) (Funding of Loans) of this Agreement.

 

“Aggregate Pre-Conversion Distributions” means the aggregate of all payments
made pursuant to priority tenth, and subsection (A) of priority twelfth, of
Section 6.01(b) of the Accounts Agreement, and priority seventh of
Section 2.06(e) (Funding of Loans) of this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Aggregate Term Loan Commitment” means ninety million seven hundred thousand
Dollars ($90,700,000), as the same may be reduced in accordance with
Section 2.08 (Termination or Reduction of Commitments).

 

“Aggregate Working Capital Loan Commitment” means eight million Dollars
($8,000,000), as the same may be reduced in accordance with Section 2.08
(Termination or Reduction of Commitments).

 

“Agreement” has the meaning set forth in the Preamble.

 

“Agricultural Market Consultant” means Muse, Stancil & Co., or any replacement
agricultural market consultant appointed by the Administrative Agent.

 

“Ancillary Documents” means, with respect to each Additional Project Document,
the following, each of which shall be in form and substance reasonably
satisfactory to the Administrative Agent and, in the case of items (i), (ii) and
(iv), the Collateral Agent:

 

(i)                                     each security instrument and agreement
necessary or desirable to grant to the Collateral Agent a first priority
perfected Lien (subject only to Permitted Liens) in such Additional Project
Document and all property interests received by the Borrower in connection
therewith;

 

(ii)                                  all recorded UCC financing statements and
other filings required to perfect such Lien;

 

(iii)                               if reasonably requested by the
Administrative Agent, opinions of counsel for the Borrower addressing such
matters relating to such document, each applicable Security Document and Lien as
the Administrative Agent may reasonably request;

 

(iv)                              if reasonably requested by the Administrative
Agent, the Borrower shall use its best efforts to obtain a Consent with respect
to such Additional Project Document from each Project Party thereto, and shall
use its best efforts to obtain an opinion of counsel to such Project Party
addressing matters relating to such Additional Project Document and such Consent
as the Administrative Agent may reasonably request; and

 

(v)                                 certified evidence of the authorization of
such Additional Project Document by the Borrower.

 

4

--------------------------------------------------------------------------------


 

“Applicable Margin” means, with respect to the Construction Loans or Term Loans,
the Construction/Term Applicable Margin and, with respect to the Working Capital
Loans, the Working Capital Applicable Margin.

 

“Application for Payment” means, with respect to the Aberdeen Design-Build
Agreement, an “Application for Payment” as defined therein, and with respect to
the Huron Design-Build Agreement, such term or any analogous term.

 

“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

“Auditors” means those nationally recognized independent auditors selected by
the Borrower and approved by the Administrative Agent.

 

“Authorized Officer” means (i) with respect to any Person that is a corporation,
the chief executive officer, the chief operating officer, the president, any
vice president, the treasurer or the chief financial officer of such Person,
(ii) with respect to any Person that is a partnership, an Authorized Officer of
a general partner of such Person, (iii) with respect to any Person that is a
limited liability company, any manager, the president, any vice president, the
treasurer or the chief financial officer of such Person, or an Authorized
Officer of the managing member of such Person, or (iv) with respect to any
Person, such other representative of such Person that is approved by the
Administrative Agent in writing who, in each such case, has been named as an
Authorized Officer on a certificate of incumbency of such Person delivered to
the Administrative Agent and the Accounts Bank on or after the date hereof.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (i) the Federal Funds Effective Rate plus one-half of one percent (0.50%) and
(ii) the rate of interest in effect for such day as publicly announced from time
to time by WestLB as its “prime rate.”  The “prime rate” is a rate set by WestLB
based upon various factors including WestLB’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by WestLB shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate and the provisions of Article II (Commitments and
Funding).

 

5

--------------------------------------------------------------------------------


 

“Blocked Account Agreement” means an agreement, in substantially the form
attached hereto as Exhibit M (or, if requested by the Borrower, such other form
reasonably satisfactory to the Administrative Agent and the Collateral Agent),
with respect to a Local Account among the Borrower, the bank with whom such
Local Account was opened and the Collateral Agent.

 

“Blocked Account Collateral” has the meaning set forth in each Blocked Account
Agreement.

 

“Bond Collateral Documents” has the meaning provided in Section 1.01 of the
Accounts Agreement.

 

“Bond Funds” has the meaning provided in Section 1.01 of the Accounts Agreement.

 

“Bond Indenture” means that certain Bond Trust Indenture, dated as of October 1,
2007, between the Issuer and the Bond Trustee pursuant to which the Issuer
issues the Bonds.

 

“Bond Proceeds Sub-Account” has the meaning provided in Section 3.01(a)(xiii) of
the Accounts Agreement.

 

“Bonds” means those certain Brown County, South Dakota Subordinate Solid Waste
Facilities Revenue Bonds (Heartland Grain Fuels, L.P. Ethanol Plant Project)
Series 2007A in the amount of $19,000,000.

 

“Bond Trustee” means Wells Fargo Bank, National Association, not in its
individual capacity but solely in its capacity as trustee of the Bonds under the
Bond Indenture, the other Subordinated Debt Documents, the Accounts Agreement
and the Intercreditor Agreement, and includes each other Person that may, from
time to time, be appointed as successor Bond Trustee pursuant to the Bond
Indenture.

 

“Borrower” has the meaning set forth in the Preamble.

 

“Borrower LP Agreement” means that certain Amended and Restated Agreement of
Limited Partnership, dated as of October 1, 2007, entered into by the GP Pledgor
as general partner, and the LP Pledgor as limited partner.

 

“Borrowing Base” means, on any given date, an amount equal to, eighty percent
(80%) of the sum of, without duplication:

 

(i)                                     the face amount (less reserves, maximum
discounts, credits and allowances that may be taken by or granted to the Account
Debtor

 

6

--------------------------------------------------------------------------------


 

thereof in connection therewith) of all Eligible Accounts for the Project that
are set forth in the Borrowing Base Certificate then most recently delivered by
the Borrower to the Administrative Agent; and

 

(ii)                                  the Value of no more than sixty (60) days
of Eligible Inventory for the Project (less reserves, maximum discounts, credits
and allowances that may be taken by or granted to the Account Debtor thereof in
connection therewith) as set forth in the Borrowing Base Certificate then most
recently delivered by the Borrower to the Administrative Agent.

 

“Borrowing Base Certificate” means a certificate setting forth the Borrowing
Base as of the date of such certificate, substantially in the form of Exhibit N.

 

“Business Day” means:

 

(i)                                     any day that is neither a Saturday or
Sunday nor a day on which commercial banks are authorized or required to be
closed in either Minneapolis, Minnesota or New York, New York; and

 

(ii)                                  relative to the making, continuing,
prepaying or repaying of any Eurodollar Loans, any day on which dealings in
Dollars are carried on in the London interbank market.

 

“Business Interruption Insurance Proceeds” means all proceeds of any insurance
policies required pursuant to this Agreement or otherwise obtained with respect
to the Borrower or the Project relating to business interruption or delayed
start-up.

 

“Capitalized Lease Liabilities” of any Person means all monetary obligations of
such Person under any leasing or similar arrangement that, in accordance with
GAAP, would be classified as capitalized leases on a balance sheet of such
Person or otherwise disclosed as such in a note to such balance sheet and, for
purposes of the Financing Documents, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP.

 

“Cash Equivalents” means:

 

(a)                                  readily marketable direct obligations of
the government of the United States or any agency or instrumentality thereof, or
obligations unconditionally guaranteed by the full faith and credit of the

 

7

--------------------------------------------------------------------------------


 

government of the United States, in each case maturing within one (1) year from
the date of acquisition thereof;

 

(b)                                 securities issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof having maturities of not more than one (1) year from the
date of acquisition thereof and, at the time of acquisition, having a rating of
AA- or higher from S&P or Aa3 or higher from Moody’s (or, if at any time neither
S&P nor Moody’s shall be rating such obligations, an equivalent rating from
another nationally recognized rating service);

 

(c)                                  investments in commercial paper maturing
within one hundred eighty (180) days from the date of acquisition thereof and
having, at such date of acquisition, a rating of at least A-1 or P-1 from either
S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service);

 

(d)                                 investments in certificates of deposit,
banker’s acceptances and time deposits maturing within two hundred and seventy
(270) days from the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, the
Administrative Agent or any domestic office of any commercial bank organized
under the laws of the United States of America, any State thereof, any country
that is a member of the Organization for Economic Co-Operation and Development
or any political subdivision thereof, that has a combined capital and surplus
and undivided profits of not less than five hundred million Dollars
($500,000,000);

 

(e)                                  fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause (a)
above and entered into with a financial institution satisfying the criteria of
clause (d) of this definition; and

 

(f)                                    investments in “money market funds”
within the meaning of Rule 2a-7 of the Investment Company Act of 1940, as
amended, substantially all of whose assets are invested in investments of the
type described in clauses (a) through (e) of this definition.

 

“Cash Flow” means, for any period, the sum (without duplication) of the
following:  (i) all cash paid to the Borrower during such period in connection
with the Ethanol Marketing Agreement, Co-Product Marketing Agreement and any
other sales of

 

8

--------------------------------------------------------------------------------


 

Products, (ii) all interest and investment earnings paid to the Borrower or the
Project Accounts during such period on amounts on deposit in the Project
Accounts, (iii) all cash paid to the Borrower during such period as Business
Interruption Insurance Proceeds, and (iv) all other cash paid to the Borrower
during such period; provided, however, that Cash Flow shall not include any
proceeds of the Loans or any other Indebtedness incurred by the Borrower;
Insurance Proceeds; Condemnation Proceeds; any equity contributions; proceeds
from any disposition of assets of the Project or the Borrower (other than
Products); tax refunds; amounts received, whether by way of a capital
contribution or otherwise, from any holders of Equity Interests of the Borrower;
and any other extraordinary or non-cash income or receipt of the Borrower under
GAAP.

 

“Cash Flow Available for Debt Service” means, for any period, an amount equal to
the amount of Cash Flow deposited in the Revenue Account during such period
minus all amounts paid during such period pursuant to priorities first and
second of Section 6.01(c) of the Accounts Agreement.

 

“Casualty Event” means an event that causes the Project, or any material portion
thereof, to be damaged, destroyed or rendered unfit for normal use for any
reason whatsoever.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9604, et seq.), as amended, and rules, regulations,
standards guidelines and publications issued thereunder.

 

“Change of Control” means any transaction or series of related transactions
(including any merger or consolidation) the result of which is that (i) the
Sponsor fails to maintain, directly, legally or beneficially, one hundred
percent (100%) of the Equity Interests of the LP Pledgor, or (ii) the Pledgors
fail to maintain, directly, legally or beneficially, one hundred percent
(100%) of the Equity Interests of the Borrower (other than any such Equity
Interests of the Independent Member of the LP Pledgor).

 

“Change Order” means each “Change Order” (if any) as described in the
Design-Build Agreement.

 

“Closing Date” means the date on which all the conditions set forth in
Section 6.01 (Conditions to Closing and First Funding of Construction Loans)
have been satisfied or waived.

 

“Code” means the Internal Revenue Code of 1986, as amended, including the
regulations, technical advice, published rulings and private letter rulings
adopted, proposed, published or otherwise promulgated in connection therewith.

 

9

--------------------------------------------------------------------------------


 

“Collateral” means all assets of and Equity Interests in the Borrower, whether
now owned or hereafter acquired, upon which a Lien is purported to be created by
any Security Document then in effect or contemplated to be in effect.

 

“Collateral Agent” means WestLB, not in its individual capacity but solely in
its capacity as collateral agent for the Senior Secured Parties under the
Financing Documents, and includes each other Person that may, from time to time,
be appointed as successor Collateral Agent pursuant to Section 9.06 (Resignation
or Removal of Agent).

 

“Commitment Fee” has the meaning provided in Section 3.13(a) (Fees).

 

“Commitment Percentage” means, as to any Lender at any time, such Lender’s
Construction Loan Commitment Percentage, Term Loan Commitment Percentage or
Working Capital Loan Commitment Percentage, as the context may require.

 

“Commitments” means, with respect to each Lender, as applicable, such Lender’s
Construction Loan Commitment, Term Loan Commitment or Working Capital Loan
Commitment, as the context may require.

 

“Commodity Hedging Arrangements” means any arrangement to hedge the price of
corn purchases, ethanol sales, Distillers Grains sales or natural gas purchases.

 

“Commodity Risk Management Plan” means the risk management plan prepared by the
Borrower and approved by the Administrative Agent pursuant to Section 7.01(v)
(Affirmative Covenants - Commodity Hedging Programs) setting forth terms and
conditions relating to any Commodity Hedging Arrangements from time to time
proposed to be entered into by the Borrower, including any updates made to such
risk management plan with the approval of the Administrative Agent.

 

“Communications” has the meaning provided in Section 10.11(g) (Notices and Other
Communications).

 

“Condemnation Proceeds” means any amounts and proceeds of any kind (including
instruments) payable in respect of any Event of Taking.

 

“Confidential Information Memorandum” means the information memorandum, dated
July 2007, together with any updates related thereto, describing the Project.

 

“Consents” means each Consent and Agreement entered into among a Project Party,
the Borrower, and the Collateral Agent, each in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent.

 

10

--------------------------------------------------------------------------------


 

“Construction Account” has the meaning provided in Section 3.01(a)(i) of the
Accounts Agreement.

 

“Construction Budget” means the budget attached hereto as Schedule 6.01(w)(i)
that sets forth all categories of costs and expenses required in connection with
the development, construction, start-up, and testing of the Aberdeen II Plant,
including all construction costs, all costs under the Design-Build Agreement,
all interest, taxes and other carrying costs related to the Construction Loans,
and costs related to the construction of the facilities described under the
Project Documents, as updated from time to time in accordance with
Section 7.02(t) (Negative Covenants - Construction Budget).

 

“Construction Loan” has the meaning provided in Section 2.01(a).

 

“Construction Loan Commitment Percentage” means, as to any Lender at any time,
the percentage that such Lender’s Construction Loan Commitment then constitutes
of the Aggregate Construction Loan Commitment.

 

“Construction Loan Commitments” means, with respect to each Lender, the
commitment of such Lender to make Construction Loans, as set forth opposite the
name of such Lender in Schedule 2.01, as the same may be reduced in accordance
with Section 2.08 (Termination or Reduction of Commitments).

 

“Construction Loan Funding Notice” means each request for Funding of
Construction Loans in the form of Exhibit E delivered in accordance with
Section 2.05 (Notice of Fundings).

 

“Construction Loan Maturity Date” means the earlier of (a) the Conversion Date
and (b) the Conversion Date Certain.

 

“Construction Notes” means the promissory notes of the Borrower, substantially
in the form of Exhibit B, evidencing Construction Loans.

 

“Construction/Term Applicable Margin” means (a) with respect to the Eurodollar
Loans, three and one-half percent (3.50%) and (b) with respect to the Base Rate
Loans, two and one-half percent (2.50%).

 

“Construction/Term Lenders” means those Lenders of Construction Loans and Term
Loans, as identified on Schedule 2.01, and each other Person that acquires the
rights and obligations of any such Lender pursuant to Section 10.03
(Assignments).

 

11

--------------------------------------------------------------------------------


 

“Consultants” means the Independent Engineer, the Insurance Consultant, the
Ethanol Market Consultant, the Environmental Consultant and the Agricultural
Market Consultant.

 

“Contest” means, with respect to any matter or claim involving any Person, that
such Person is contesting such matter or claim in good faith and by appropriate
proceedings timely instituted; provided that the following conditions are
satisfied:  (a) such Person has posted a bond or cash collateral (or other
security acceptable to the Administrative Agent) for the full amount of such
claim (or such lower amount as is acceptable to the Administrative Agent);
(b) during the period of such contest, the enforcement of any contested item is
effectively stayed; (c) none of such Person or any of its officers, directors or
employees, or any Senior Secured Party or its respective officers, directors or
employees, is or would reasonably be expected to become subject to any criminal
liability or sanction in connection with such contested items; and (d) such
contest and any resultant failure to pay or discharge the claimed or assessed
amount during the pendency of such contest does not, and could not reasonably be
expected to (i) result in a Material Adverse Effect or (ii) involve a material
risk of the sale, forfeiture or loss of, or the creation, existence or
imposition of any Lien on, any of the Collateral.

 

“Contingency Line Item” means the Line Item in the Construction Budget
identified as “owner’s contingency” that is intended to cover the eventuality of
unforeseen Project Costs for the Aberdeen II Plant.

 

“Contingency Reserve Account” has the meaning provided in Section 3.01(a)(xii)
of the Accounts Agreement.

 

“Contingency Reserve Required Amount” means:

 

(i)                                     on any date prior to the Conversion
Date, ten million Dollars ($10,000,000) minus the unused portion of the
Contingency Line Item in the Construction Budget; and

 

(ii)                                  on and after the Conversion Date, two
million five hundred thousand Dollars ($2,500,000).

 

“Contingent Liabilities” means any agreement, undertaking or arrangement by
which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the indebtedness,
obligation or any other liability of any other Person (other than by
endorsements of instruments in the course of collection), or guarantees the
payment of dividends or other distributions upon the shares of any other

 

12

--------------------------------------------------------------------------------


 

Person. The amount of any Person’s obligation under any contingent liabilities
shall (subject to any limitation set forth therein) be deemed for purposes of
this Agreement to be the outstanding principal amount of the debt, obligation or
other liability guaranteed thereby; provided, however, that if the maximum
amount of the debt, obligation or other liability guaranteed thereby has not
been established, the amount of such contingent liability shall be the maximum
reasonably anticipated amount of the debt, obligation or other liability;
provided, further, that any agreement to limit the maximum amount of such
Person’s obligation under such contingent liability shall not, of and by itself,
be deemed to establish the maximum reasonably anticipated amount of such debt,
obligation or other liability.

 

“Contract Times” means the “Contract Times” (as defined in the Design-Build
Agreement).

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Conversion Date” means the Business Day upon which (i) all the conditions
precedent set forth in Section 6.04 (Conditions to Term Loan Funding) shall have
been satisfied (or waived in accordance with the terms of this Agreement) and
(ii) the Construction Loans are converted to Term Loans.

 

“Conversion Date Certain” means March 31, 2008.

 

“Conversion Date Funding Notice” means the request for Funding on the Conversion
Date in the form of Exhibit F delivered in accordance with Section 2.05 (Notice
of Fundings).

 

“Co-Product Marketing Agreement” means that certain Co-Product Marketing
Agreement, dated as of May 9, 2007, between the Borrower and Dakotaland Feeds,
LLC.

 

“Dakotaland Administrative Services Agreement” means that certain Administrative
Services Agreement, dated as of May 1, 2007, between the Borrower and Dakotaland
Feeds, LLC.

 

“DDG” means dried distillers grains produced by the Borrower at the Project.

 

“Debt Service” means, for any period, the sum of (i) all fees (including Fees)
scheduled to become due and payable during such period to the Senior Secured
Parties, (ii) interest on the Loans (taking into account any Interest Rate
Protection Agreements) scheduled to become due and payable during such period to
the Senior Secured Parties,

 

13

--------------------------------------------------------------------------------


 

(iii) principal payments of the Loans (excluding the Required Cash Sweep and any
other mandatory prepayments) scheduled to become due and payable during such
period to the Senior Secured Parties and (iv) all payments due by the Borrower
pursuant to Section 4.03 (Increased Eurodollar Loan Costs) and Section 4.07(a)
(Taxes) with respect to such scheduled principal, interest and fees.

 

“Debt Service LC Waiver Letter” means, with respect to any Debt Service Reserve
Letter of Credit, a waiver letter from the issuer thereof in substantially the
form of Exhibit P.

 

“Debt Service Reserve Account” has the meaning set forth in Section 3.01(a)(vii)
of the Accounts Agreement.

 

“Debt Service Reserve Letter of Credit” means an irrevocable, standby letter of
credit issued by an Acceptable Bank in favor of, and in form and substance
reasonably satisfactory to, the Collateral Agent and the Administrative Agent,
and in respect of which a Debt Service LC Waiver Letter in favor of, and
satisfactory to, the Collateral Agent has been delivered.

 

“Debt Service Reserve Required Amount” means, as of any date, scheduled Debt
Service payable in respect of the succeeding six (6) months.

 

“Default” means any condition, occurrence or event that, after notice or passage
of time or both, would be an Event of Default.

 

“Default Rate” has the meaning set forth in Section 3.06 (Default Interest
Rate).

 

“Deferred Approvals” has the meaning provided in Section 5.03(a)(iii)
(Representations and Warranties - Governmental Approvals).

 

“Deferred Contracts” has the meaning provided in Section 5.11(a)(iv)
(Representations and Warranties - Contracts).

 

“Design-Build Agreement” means that certain Agreement Between Owner and
Design/Builder on the Basis of a Stipulated Price, dated as of July 14, 2006,
between the Borrower and Design-Build Contractor, including without limitation
the “General Conditions” (as defined therein), as amended by the Consent and
Agreement, dated as of October 1, 2007, between the Borrower, the Design-Build
Contractor and the Collateral Agent.

 

“Design-Build Contractor” means ICM, Inc., a Kansas corporation.

 

14

--------------------------------------------------------------------------------


 

“Distillers Grains” means DDG, WDG, and any other form of distillers grain
products (including syrup) marketed by the Borrower from time to time.

 

“Dollar” and the sign “$” mean lawful money of the United States.

 

“Domestic Office” means, relative to any Lender, the office of such Lender
designated on Schedule 2.01 or designated in the Lender Assignment Agreement
pursuant to which such Lender became a Lender hereunder or such other office of
a Lender (or any successor or assign of such Lender) within the United States as
may be designated from time to time by written notice from such Lender, as the
case may be, to the Borrower and the Administrative Agent.

 

“Drawdown Schedule” means, with respect to the Construction Loans, the schedule
set forth on Schedule 6.03(a)(v), as the same may be amended from time to time
with the approval of the Administrative Agent and the Independent Engineer.

 

“Eligible Accounts” means all Accounts of the Borrower each of which meets the
following requirements:

 

IT ARISES FROM EITHER (I) THE DELIVERY OF PRODUCTS BY THE BORROWER, WHICH
DELIVERY HAS BEEN FULLY PERFORMED AND, IF APPLICABLE, ACKNOWLEDGED AND/OR
ACCEPTED BY THE ACCOUNT DEBTOR WITH RESPECT THERETO, OR (II) THE SALE OR LEASE
OF GOODS BY THE BORROWER, AND IF IT ARISES FROM THE SALE OF GOODS, SUCH GOODS
HAVE BEEN SHIPPED OR DELIVERED TO THE ACCOUNT DEBTOR THEREOF;

 

IT IS A VALID, LEGALLY ENFORCEABLE OBLIGATION OF THE ACCOUNT DEBTOR THEREUNDER,
AND IS NOT SUBJECT TO ANY RESERVE, DISCOUNT, CREDIT, ALLOWANCE (EXCEPT ANY
RESERVE, DISCOUNT, CREDIT OR ALLOWANCE THAT HAS BEEN DEDUCTED IN COMPUTING THE
NET AMOUNT THEREOF), OFFSET, COUNTERCLAIM OR OTHER DEFENSE ON SUCH ACCOUNT
DEBTOR’S PART OR TO ANY CLAIM ON SUCH ACCOUNT DEBTOR’S PART DENYING LIABILITY
THEREUNDER IN WHOLE OR IN PART;

 

IT IS SUBJECT TO A PERFECTED LIEN IN THE COLLATERAL AGENT’S FAVOR, FOR THE
BENEFIT OF THE SENIOR SECURED PARTIES, AND IS NOT SUBJECT TO ANY OTHER LIEN,
EXCEPT FOR PERMITTED LIENS;

 

IT IS EVIDENCED BY AN INVOICE (DATED NO LATER THAN THE DATE OF SHIPMENT TO THE
ACCOUNT DEBTOR OR PERFORMANCE AND HAVING

 

15

--------------------------------------------------------------------------------


 

A DUE DATE NOT MORE THAN SIXTY (60) DAYS AFTER THE DATE OF SUCH INVOICE)
RENDERED TO SUCH ACCOUNT DEBTOR, AND IS NOT EVIDENCED BY ANY INSTRUMENT OR
CHATTEL PAPER;

 

IT IS PAYABLE IN DOLLARS;

 

IT IS NOT OWING BY ANY GOVERNMENTAL AUTHORITY;

 

IT IS NOT OWING BY ANY ACCOUNT DEBTOR RESIDING, LOCATED OR HAVING ITS PRINCIPAL
ACTIVITIES OR PLACE OF BUSINESS OUTSIDE THE UNITED STATES, UNLESS THE SALE OF
GOODS GIVING RISE TO SUCH ACCOUNT IS CREDIT ENHANCED BY MEANS OF A LETTER OF
CREDIT, BANKERS’ ACCEPTANCE OR OTHER CREDIT SUPPORT THAT IS SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND, IF REQUIRED BY THE ADMINISTRATIVE AGENT, HAS BEEN
DELIVERED TO THE ADMINISTRATIVE AGENT AND IS DIRECTLY DRAWABLE BY THE
ADMINISTRATIVE AGENT;

 

IT IS NOT OWING BY ANY ACCOUNT DEBTOR INVOLVED IN ANY INSOLVENCY OR LIQUIDATION
PROCEEDING OR WITH RESPECT TO WHICH ANY BORROWER HAS RECEIVED NOTICE OF AN
IMMINENT INSOLVENCY OR LIQUIDATION PROCEEDING OR A MATERIAL IMPAIRMENT OF THE
FINANCIAL CONDITION OF SUCH ACCOUNT DEBTOR;

 

IT IS NOT OWING BY ANY AFFILIATE OF THE BORROWER, OTHER THAN PURSUANT TO A
PROJECT DOCUMENT BETWEEN THE BORROWER AND AN AFFILIATE THEREOF;

 

IT IS NOT UNPAID MORE THAN SIXTY (60) DAYS AFTER THE INVOICE DATE;

 

IT IS NOT OWING BY AN ACCOUNT DEBTOR THAT HAS AMOUNTS OUTSTANDING MORE THAN
SIXTY (60) DAYS AFTER THE DUE DATE OF ANY INVOICE;

 

IT IS NOT AN ACCOUNT ARISING IN A TRANSACTION WHERE GOODS ARE SOLD ON
CONSIGNMENT OR ARE SOLD PURSUANT TO A SALE ON APPROVAL, A BILL AND HOLD, OR ANY
OTHER TERMS BY REASON OF WHICH THE PAYMENT BY THE ACCOUNT DEBTOR MAY BE
CONDITIONAL; AND

 

IT IS NOT AN ACCOUNT AS TO WHICH THE ADMINISTRATIVE AGENT, AT ANY TIME OR TIMES
HEREAFTER, DETERMINES, IN ITS REASONABLE JUDGMENT AND IN GOOD FAITH, THAT THE
PROSPECT OF PAYMENT OR

 

16

--------------------------------------------------------------------------------


 

PERFORMANCE BY THE ACCOUNT DEBTOR THEREOF IS OR WILL BE IMPAIRED IN ANY MATERIAL
RESPECT.

 

An Account of the Borrower that is at any time an Eligible Account, but which
subsequently fails to meet any of the foregoing requirements, shall immediately
cease to be an Eligible Account; provided, that if such an ineligible Account
subsequently meets all of the foregoing requirements, it shall again be deemed
an Eligible Account.

 

“Eligible Assignee” means (a) any Lender, (b) an Affiliate of any Lender,
(c) any Person that a Lender merges into, consolidates with or is consolidated
into, (d) any Person that acquires substantially all of the assets of a Lender,
(e) an Approved Fund, and (f) any other Person (other than a natural person)
approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed).

 

“Eligible Inventory” means the Inventory of the Borrower that meets each of the
following requirements:

 

(i)                                     in the case of Inventory consisting of
corn or other grain feedstock, or denaturant, such corn or other grain feedstock
or denaturant that is readily usable for the operation of the Project in the
ordinary course of business;

 

(ii)                                  in the case of Inventory consisting of
Products, such Products that are readily marketable by the Project in the
ordinary course of business;

 

(iii)                               in the case of goods held for sale, the
value thereof is adjusted to its then-current market value;

 

(iv)                              it is owned by the Borrower and is subject to
a perfected Lien in the Collateral Agent’s favor, for the benefit of the Senior
Secured Parties, and is not subject to any other Lien, except for Permitted
Liens;

 

(v)                                 it is not consigned Inventory;

 

(vi)                              it is located only at the Sites or at such
other location as is approved in writing by the Administrative Agent; and

 

(vii)                           the Administrative Agent, in its reasonable
judgment and in good faith, has not determined that it is unacceptable or should
be price-adjusted in any material respect due to age, type, quality, category
and/or quantity.

 

17

--------------------------------------------------------------------------------


 

Any of the Inventory of the Borrower that is at any time Eligible Inventory, but
which subsequently fails to meet any of the foregoing requirements, shall
immediately cease to be Eligible Inventory; provided that if such ineligible
Inventory subsequently meets all of the foregoing requirements, it shall again
be deemed Eligible Inventory.

 

“Energy Management Agreement” means that certain Energy Management Agreement,
dated as of February 1, 2007, between Energy Management & Consulting Services,
LLC and the Borrower.

 

“Environmental Affiliate” means any Person, only to the extent of, and only with
respect to matters or actions of such Person for which, the Borrower could
reasonably be expected to have liability as a result of the Borrower retaining,
assuming, accepting or otherwise being subject to liability for Environmental
Claims relating to such Person, whether the source of the Borrower’s obligation
is by contract or operation of Law.

 

“Environmental Approvals” means any Governmental Approvals required under
applicable Environmental Laws.

 

“Environmental Claim” means any written notice, claim, demand or similar written
communication by any Person alleging potential liability or requiring or
demanding regulatory compliance or remedial or responsive measures (including
potential liability for investigatory costs, cleanup, remediation and mitigation
costs, governmental response costs, natural resources damages, property damages,
personal injuries, fines or penalties) in each such case (x) either (i) with
respect to environmental contamination-related liabilities or obligations with
respect to which the Borrower could reasonably be expected to be responsible
that are, or could reasonably be expected to be, in excess of two hundred
thousand Dollars ($200,000) in the aggregate, or (ii) that has or could
reasonably be expected to result in a Material Adverse Effect and (y) arising
out of, based on or resulting from (i) the presence, release or threatened
release into the environment, of any Materials of Environmental Concern at any
location, whether or not owned by such Person; (ii) circumstances forming the
basis of any violation, or alleged violation, of any Environmental Laws or
Environmental Approvals; or (iii) personal injury or damage to property as a
result of exposure to Materials of Environmental Concern.

 

“Environmental Consultant” means R.W. Beck, Inc., or any replacement
environmental consultant appointed by the Administrative Agent with the approval
of the Required Lenders.

 

“Environmental Laws” means all Laws applicable to the Project relating to
pollution or protection of human health, safety or the environment (including
ambient air,

 

18

--------------------------------------------------------------------------------


 

surface water, ground water, land surface or subsurface strata), including Laws
relating to emissions, discharges, releases or threatened releases of Materials
of Environmental Concern, or otherwise applicable to the Project relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, management, remediation or handling of Materials of Environmental
Concern.

 

“Environmental Site Assessment Report” means, a Phase I environmental site
assessment report prepared by an environmental consulting firm reasonably
acceptable to the Administrative Agent, which report shall comply with ASTM
standard 1527-05 (with such modifications thereto as may reasonably be requested
by the Borrower and are reasonably acceptable to the Administrative Agent), and
a Phase II environmental site assessment reasonably acceptable to the
Administrative Agent, addressing any recognized environmental conditions or
other areas of concern identified in the relevant Phase I report if in the
reasonable determination of the Administrative Agent, acting in consultation
with the Independent Engineer, a Phase II assessment is warranted.

 

“Equator Principles” means The Equator Principles – An Industry Framework for
Financial Institutions to Manage Environmental and Social Issues in Project
Financing (commonly referred to as “The Equator Principles”).

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination,
in each such case including all voting rights and economic rights related
thereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA also refer to any successor sections.

 

“ERISA Affiliate” means any Person, trade or business that, together with the
Borrower, is or was treated as a single employer under Section 414 of the Code
or Section 4001 of ERISA.

 

19

--------------------------------------------------------------------------------


 

“Ethanol Market Consultant” means Muse, Stancil & Co., or any replacement
ethanol market consultant appointed by the Administrative Agent.

 

“Ethanol Marketing Agreement” means that certain Ethanol Marketing Agreement
dated as of November 30, 2000, between the Borrower and Williams Ethanol
Services, Inc. D/B/A  Williams Bio-Energy, N/K/A Aventine Renewable Energy,
Inc., as amended March 31, 2003 and December 1, 2006.

 

“Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate and the provisions of Article II (Commitments
and Funding) and Article III (Repayments, Prepayments, Interest and Fees).

 

“Eurodollar Office” means, relative to any Lender, the office of such Lender
designated as such on Schedule 2.01 or designated in the Lender Assignment
Agreement pursuant to which such Lender became a Lender hereunder or such other
office of a Lender as designated from time to time by notice from such Lender to
the Borrower and the Administrative Agent pursuant to Section 4.04 (Obligation
to Mitigate) that shall be making or maintaining Eurodollar Loans of such Lender
hereunder.

 

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Loan, an interest rate per annum equal to the rate per annum obtained by
dividing (x) LIBOR for such Interest Period and such Eurodollar Loan, by (y) a
percentage equal to (i) 100% minus (ii) the Eurodollar Reserve Percentage for
such Interest Period.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the F.R.S. Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Loan shall be adjusted automatically as of the effective
date of any change in the Eurodollar Reserve Percentage.

 

“Event of Abandonment” means any of the following shall have occurred: (i) the
abandonment by the Borrower of the development, construction, operation or
maintenance of the Project for a period of more than sixty (60) consecutive days
(other than as a result of force majeure, an Event of Taking or a Casualty
Event), (ii) the suspension of all or substantially all of the Borrower’s
activities with respect to the Project, other than as the result of a force
majeure, Event of Taking  or Casualty Event, for a period of more than sixty
(60) consecutive days, or (iii) any written

 

20

--------------------------------------------------------------------------------


 

acknowledgement by the Borrower of a final decision to take any of the foregoing
actions.

 

“Event of Default” means any one of the events specified in Section 8.01 (Events
of Default).

 

“Event of Taking” means any taking, exercise of rights of eminent domain, public
improvement, inverse condemnation, condemnation or similar action of or
proceeding by any Governmental Authority relating to any material part of the
Project with, any Equity Interests of the Borrower, or any other assets thereof.

 

“Event of Total Loss” means the occurrence of a Casualty Event affecting all or
substantially all of the Project or the assets of the Borrower.

 

“Excluded Taxes” means, with respect to any Agent or any Lender or any other
recipient of any payment to be made by or on account of any Obligation of the
Borrower hereunder, (a) income or franchise Taxes imposed on (or measured by)
such Agent’s, Lender’s or other recipient’s net income by the United States, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable office is located, or (b) any branch profits Tax imposed by the
United States, or any similar Tax imposed by any other jurisdiction described in
clause (a) above or (c) any United States withholding Tax to the extent that it
is imposed on amounts payable to such Agent or such Lender at the time such
Agent or such Lender becomes a party to this Agreement.

 

“Existing Plant Debt” means all outstanding payment obligations of the Borrower
pursuant to (i) that certain Master Loan Agreement by and between Dakota Fuels,
Inc. and CoBank, ACB, dated October 27, 2005; (ii) that certain Revolving Term
Loan Revolver by and between Dakota Fuels, Inc. and CoBank, ACB dated
October 27, 2005; (iii) that certain Multiple Advance Term Loan Supplement by
and between Dakota Fuels, Inc. and CoBank, ACB dated October 27, 2005; (iv) that
certain Master Loan Agreement by and between Borrower and Dakota Fuels, Inc.
dated October 27, 2005; (v) that certain Revolving Term Loan Revolver by and
between Borrower and Dakota Fuels, Inc. dated October 27, 2005; (vi) that
certain Multiple Advance Term Loan Supplement by and between Borrower and Dakota
Fuels, Inc. dated October 27, 2005; (vii) that certain Credit Agreement by and
between the LP Pledgor and Kruse Investment Company, Inc. dated February 12,
2007 and (viii) that certain Subordinated Promissory Note, dated February 12,
2007, of the Borrower payable to the order of the LP Pledgor.

 

“Existing Plants” means, collectively, the Aberdeen I Plant and the Huron Plant.

 

21

--------------------------------------------------------------------------------


 

“Extraordinary Proceeds Account” has the meaning provided in Section 3.01(a)(xi)
of the Accounts Agreement.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by the
Administrative Agent.

 

“Fee Letters” means (i) that certain Fee Letter among the Administrative Agent,
the Collateral Agent and the Borrower, (ii) the Accounts Bank Fee Letter and
(iii) that certain Fee Letter between the Lead Arranger and the Borrower, each
dated as of the date hereof and setting forth certain fees that will, from time
to time, become due and payable with respect to the Loans and to the Agents.

 

“Fees” means, collectively, each of the fees payable by the Borrower for the
account of any Lender or Agent pursuant to Section 3.13 (Fees).

 

“Final Completion Certificate” means (a) a certificate of the Independent
Engineer, in substantially the form of Exhibit Q-1, or (b) a certificate of the
Borrower, in substantially the form of Exhibit Q-2, in each case confirming that
the Final Completion Date has occurred.

 

“Final Completion Date” means, with respect to the Aberdeen II Plant, the date
(which shall occur on or before the Conversion Date Certain) on which the
following conditions have been satisfied, as certified by each of the Borrower
and the Independent Engineer in a Final Completion Certificate completed to the
reasonable satisfaction of the Administrative Agent:

 

CONSTRUCTION OF SUCH PLANT SHALL HAVE BEEN COMPLETED (OTHER THAN PUNCH LIST
ITEMS) AND SUCH PLANT SHALL BE READY TO GRIND CORN AND BEGIN OPERATION FOR ITS
INTENDED USE AS AN ETHANOL PRODUCTION FACILITY, AND SUCH PLANT SHALL NOT HAVE
ADVERSELY IMPACTED THE ABILITY OF THE EXISTING PLANTS TO PERFORM AT OR ABOVE
LEVELS INCLUDED IN THE PERFORMANCE ASSUMPTION FOR THE EXISTING PLANTS IN THE
FINANCIAL MODEL;

 

22

--------------------------------------------------------------------------------


 

THE PERFORMANCE TEST SHALL HAVE BEEN COMPLETED AND SHALL HAVE DEMONSTRATED THAT
SUCH PLANT HAS ACHIEVED THE PERFORMANCE CRITERIA, WHILE MEETING AIR EMISSIONS
REQUIREMENTS;

 

TRAINING SHALL HAVE BEEN COMPLETED FOR ALL REQUIRED PERSONNEL FOR SUCH PLANT IN
ACCORDANCE WITH THE DESIGN-BUILD AGREEMENT;

 

THE BORROWER SHALL HAVE RECEIVED A PLANT OPERATION MANUAL AND PLANT MAINTENANCE
MANUAL, ASSOCIATED DOCUMENTS, TRAINING MANUALS, FINAL SAFETY PLANS, AND ALL
MATERIALS AND DOCUMENTS PROVIDED BY THE DESIGN-BUILD CONTRACTOR AND OTHER
MANUFACTURERS, SUPPLIERS AND VENDORS FOR SUCH PLANT, AND IN EACH CASE, SHALL
HAVE BEEN VERIFIED BY THE INDEPENDENT ENGINEER;

 

THE BORROWER SHALL HAVE RECEIVED FINAL CONSTRUCTION DRAWINGS FOR SUCH PLANT;

 

ALL CONSTRUCTION COSTS FOR SUCH PLANT SHALL HAVE BEEN FULLY PAID AND THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED REASONABLY SATISFACTORY EVIDENCE THAT
THERE ARE NO MECHANIC’S, WORKMEN’S, MATERIALMEN’S OR OTHER SIMILAR LIENS OR
OTHER CLAIMS ON ANY PART OF SUCH PLANT, THE RELEVANT SITE, OR OTHER ASSETS
RELATING TO THE WORK OR SERVICES OF SUCH PLANT PROVIDED BY THE DESIGN-BUILD
CONTRACTOR OR ANY OF THEIR SUBCONTRACTORS;

 

THE DESIGN-BUILD CONTRACTOR AND EACH SUBCONTRACTOR FOR SUCH PLANT SHALL HAVE
PROVIDED ALL SATISFACTORY LIEN WAIVERS;

 

ALL NECESSARY PROJECT APPROVALS REQUIRED TO BE OBTAINED AT SUCH TIME WITH
RESPECT TO SUCH PLANT SHALL HAVE BEEN OBTAINED;

 

INSURANCE REQUIRED PURSUANT TO SCHEDULE 7.01(H) AND, WITH RESPECT TO THE
BORROWER, ANY PROJECT DOCUMENT SHALL BE IN PLACE, AS CONFIRMED BY THE INSURANCE
CONSULTANT; AND

 

AN UPDATED SURVEY FOR SUCH PLANT’S SITE HAS BEEN PREPARED AND IS IN FORM AND
SUBSTANCE SATISFACTORY TO THE INDEPENDENT ENGINEER.

 

23

--------------------------------------------------------------------------------


 

 “Final Maturity Date” means, with respect to the Term Loans, the earlier to
occur of (a) the date that occurs six (6) years after the Conversion Date and
(b) the date that occurs eight (8) years after the Closing Date.

 

“Financial Model” means the pro forma financial statements and projections of
revenue and expenses and cash flows with respect to the Borrower and the Project
for the period from September 1, 2007 through the Fiscal Year ended December 31,
2022, attached hereto as Exhibit K, as the same may be updated by the Borrower
with the prior written approval of the Administrative Agent.

 

“Financial Officer” means, with respect to any Person, the controller, treasurer
or chief financial officer of such Person.

 

“Financing Documents” means:

 

(i)                                     this Agreement;

 

(ii)                                  the Accounts Agreement;

 

(iii)                               the Intercreditor Agreement;

 

(iv)                              the Notes;

 

(v)                                 the Security Documents;

 

(vi)                              the Interest Rate Protection Agreements;

 

(vii)                           the Fee Letters;

 

(viii)                        the other financing and security agreements,
documents and instruments delivered in connection with this Agreement; and

 

(ix)                                each other document designated as a
Financing Document by the Borrower and the Administrative Agent.

 

“Fiscal Quarter” means any quarter of a Fiscal Year.

 

“Fiscal Year” means any period of twelve (12) consecutive calendar months ending
on September 30.

 

“Funding” means the incurrence of each Construction Loan, Term Loan or Working
Capital Loan (other than a Working Capital Loan resulting from a draw on a
Letter of Credit) made by the Lenders on a single date.

 

24

--------------------------------------------------------------------------------


 

“Funding Date” means, with respect to each Funding, the date on which funds are
disbursed by the Administrative Agent, on behalf of the relevant Lenders, to the
Borrower in accordance with Section 2.06 (Funding of Loans).

 

“Funding Notice” means (i) in the case of a request for a Funding of
Construction Loans, a Construction Loan Funding Notice, (ii) in the case of a
request for a Funding of Term Loans, the Conversion Date Funding Notice, and
(iii) in the case of a request for Funding of Working Capital Loans, a Working
Capital Loan Funding Notice.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis.

 

“Gas Purchase and Sale Agreement” means that certain Base Contract for Sale and
Purchase of Natural Gas, dated October 1, 2006, between BP Canada Energy
Marketing Corp. and the Borrower, together with any transaction confirmations
related thereto.

 

“Governmental Approval” means any authorization, consent, approval, license,
lease, ruling, permit, certification, exemption, filing for registration by or
with any Governmental Authority.

 

“Governmental Authority” means any nation, state, sovereign, or government, any
federal, regional, state, local or political subdivision and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“GP Agreement” means the Restated Certificate of Incorporation of Dakota Fuels,
Inc., a Delaware corporation.

 

“GP Pledgor” means Dakota Fuels, Inc., a Delaware corporation.

 

“Grain Origination Agreement” means that certain Grain Origination Agreement
dated November 8, 2006, between the Borrower and South Dakota Wheat Growers
Association, as amended by the Amendment to Grain Origination Agreement dated as
of October 1, 2007.

 

“Granting Lender” has the meaning provided in Section 10.03(h) (Assignments).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply

 

25

--------------------------------------------------------------------------------


 

funds for the purchase or payment of) such Indebtedness or other obligation,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness or other obligation of the
payment or performance of such Indebtedness or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation,
or (iv) entered into for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien).

 

“Historical Debt Service Coverage Ratio” or “HDSCR” means, as of any Quarterly
Payment Date, for the four (4) Fiscal Quarters immediately preceding (and not
including the then-current Fiscal Quarter) such Quarterly Payment Date (or, if
less than four (4) Fiscal Quarters have elapsed since the Conversion Date, for
such number of full Fiscal Quarters that has elapsed since the Conversion Date),
the ratio of (i) Cash Flow Available for Debt Service during such period to
(ii) Debt Service during such period.

 

“Huron Grain Elevator Lease” means that certain Lease Agreement, dated as of
October 1, 2007, between the Borrower and South Dakota Wheat Growers
Association, relating to the grain elevator for the Huron Plant.

 

“Huron Grain Receiving Area Lease” means that certain Lease Agreement, dated as
of August 1, 2003, between the Borrower as lessor and South Dakota Wheat Growers
Association as lessee, for the construction, installation and operation of the
Corn System as defined therein, as amended by the Addendum to Lease Agreement,
dated November 6, 2006.

 

“Huron Ground Lease” means that certain Ground Lease, effective May 1, 1998,
between the Borrower as Lessee and Farmland Industries, Inc. as Lessor, as
assigned to Land O’Lakes Farmland Feed LLC (n/k/a Land O’Lakes Purina Feed LLC)
pursuant to an Assignment and Assumption of Ground Lease dated July 16, 2004,
and as amended by the First Amendment to Lease dated as of February 10, 2006,
between Land O’Lakes Purina Feed, LLC and the Borrower.

 

“Huron Insurance and Condemnation Proceeds Account” has the meaning provided in
Section 3.01(a)(x) of the Accounts Agreement.

 

26

--------------------------------------------------------------------------------


 

“Huron License Agreement” means that certain Agreement for Engineering Services,
dated as of September 20, 2005, between the Borrower as owner and Design-Build
Contractor as engineer (including without limitation Exhibit F (License of
Proprietary Property of Engineer) thereof), as amended by the Consent and
Agreement, dated as of October 1, 2007, between the Borrower, the Technology
License Provider and the Collateral Agent.

 

“Huron Mortgage” means the Mortgage—One Hundred Eighty Day Redemption,
Collateral Real Estate Mortgage, Security Agreement, Financing Statement,
Fixture Filing and Assignment of Leases, Rents and Security Deposits, in form
and substance reasonably satisfactory to the Lenders, to be made by the Borrower
to the Collateral Agent for the benefit of the Senior Secured Parties in respect
of the Sites for the Huron Plants.

 

“Huron Plant” means the existing ethanol production facility owned by the
Borrower and located in Huron, South Dakota, with a nameplate capacity of
approximately 30 million gallons-per-year of denatured ethanol, including the
Site and all buildings, structures, improvements, easements and other property
related thereto.

 

“Huron Subordination, Non-Disturbance and Attornment Agreement” means that
certain Subordination, Non-Disturbance and Attornment Agreement, dated as of
October 1, 2007, among COBANK, ACB, a/k/a CoBank, as mortgagee, the Borrower as
lessee and South Dakota Wheat Growers Association as mortgagor, in relation to
the Huron Grain Elevator Lease, including all schedules, exhibits and
attachments thereto.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                  all obligations of such Person for or in
respect of moneys borrowed or raised, whether or not for cash by whatever means
(including acceptances, deposits, discounting, letters of credit, factoring, and
any other form of financing which is recognized in accordance with GAAP in such
Person’s financial statements as being in the nature of a borrowing or is
treated as “off-balance sheet” financing);

 

(b)                                 all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;

 

(c)                                  all obligations of such Person for the
deferred purchase price of property or services;

 

27

--------------------------------------------------------------------------------


 

(d)                                 all obligations of such Person under
conditional sale or other title retention agreements relating to property or
assets acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property or are otherwise limited in recourse);

 

(e)                                  the maximum amount of all direct or
contingent obligations of such Person arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

 

(f)                                    all Capitalized Lease Liabilities;

 

(g)                                 net obligations of such Person under any
Swap Contract;

 

(h)                                 all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interests in such Person or any other Person or any warrants, rights or options
to acquire such Equity Interests, valued, in the case of redeemable preferred
interests, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

 

(i)                                     all Guarantees of such Person in respect
of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning provided in Section 10.08 (Indemnification by the
Borrower).

 

“Independent Director” means a Person, who is not at the time of initial
appointment as the Independent Director or at any time while serving as the
Independent Director and has not been at any time during the five (5) years
preceding such initial appointment:

 

28

--------------------------------------------------------------------------------


 

(i)            a direct or indirect owner of any Equity Interest in, director
(with the exception of serving as the Independent Director), officer, employee,
member, partner, shareholder, manager or contractor, bankruptcy trustee,
attorney or counsel of the Borrower, any partner of the Borrower or any
Affiliate of any of them;

 

(ii)           a creditor, customer, supplier, or other person who derives any
of its purchases or revenues from its activities with the Borrower, any partner
of the Borrower, or any Affiliate of any of them (with the exception of its
activity of serving as the Independent Director);

 

(iii)          a Person controlling or under common control with the Borrower,
any partner of the Borrower or any Affiliate of any of them or any Person
excluded from serving as Independent Director under clause (i) or (ii) of this
definition;

 

(iv)          a member of the immediate family by blood or marriage of any
Person excluded from being an Independent Director under clause (i) or (ii) of
this definition; or

 

(v)           a Person who received, or a member or employee of a firm or
business that received, fees or other income from the Borrower or any Affiliate
thereof in the aggregate in excess of five percent (5%) of the gross income, for
any applicable year, of such Person (with the exception of fees received for its
activity of serving as the Independent Director).

 

“Independent Engineer” means R.W. Beck, Inc., or any replacement independent
engineer appointed by the Administrative Agent and, so long as no Default or
Event of Default has occurred and is continuing, reasonably acceptable to
Borrower (which acceptance shall not be unreasonably withheld or delayed).

 

“Independent Engineer’s Certificate” means a certificate of the Independent
Engineer in substantially the form of Exhibit J-2.

 

“Information” has the meaning provided in Section 10.17 (Treatment of Certain
Information; Confidentiality).

 

“Informational Report” means a progress report provided by the Design-Build
Contractor in a form satisfactory to the Independent Engineer demonstrating,
among other things, progress of construction of the Aberdeen II Plant during the
period covered by the relevant Application for Payment.

 

29

--------------------------------------------------------------------------------


 

“Initial Quarterly Payment Date” means the first Quarterly Payment Date
following the Conversion Date.

 

“Insolvency or Liquidation Proceeding” has the meaning provided in the
Intercreditor Agreement.

 

“Insurance Consultant” means Moore-McNeil, LLC, or any replacement insurance
consultant appointed by the Administrative Agent.

 

“Insurance Proceeds” means all proceeds of any insurance policies required
pursuant to this Agreement or otherwise obtained with respect to the Borrower or
the Project that are paid or payable to or for the account of the Borrower, or
the Collateral Agent as loss payee, or additional insured (other than Business
Interruption Insurance Proceeds and proceeds of insurance policies relating to
third party liability).

 

“Interconnect Agreement” means that certain Interconnect Agreement, dated
March 7, 2007, between the Borrower and Northern Border Pipeline Company, as
amended by that certain Amendment to Interconnect Agreement dated August 16,
2007.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the date hereof among the Borrower, the Sponsor, the Pledgors, the Collateral
Agent as First Lien Agent for the First Lien Claimholders and the Bond Trustee
as Second Lien Agent (as defined therein).

 

“Interest Payment Date” means (i) with respect to Eurodollar Loans, the last day
of each applicable Interest Period (and, if such Interest Period exceeds three
months, on the day three months after such Eurodollar Loan is made or continued)
or, if applicable, any date on which such Eurodollar Loan is converted to a Base
Rate Loan and (ii) with respect to Base Rate Loans, on each Quarterly Payment
Date or, if applicable, any date on which such Base Rate Loan is converted to a
Eurodollar Loan.

 

“Interest Period” means, with respect to any Eurodollar Loan, the period
beginning on (and including) the date on which such Eurodollar Loan is made
pursuant to Section 2.06 (Funding of Loans) or the date on which each successive
interest period for each such Eurodollar Loan is determined pursuant to
Section 3.05 (Interest Rates) and ending on (and including) the day that
numerically corresponds to such date one (1), two (2), three (3) or six
(6) months thereafter, in either case as the Borrower may select in the relevant
Funding Notice or Interest Period Notice; provided, however, that (i) if such
Interest Period would otherwise end on a day that is not a Business Day, such
Interest Period shall end on the next following Business Day (unless such next
following Business Day is in a different calendar month, in which case such
Interest Period shall end on the next preceding Business Day), (ii) any Interest
Period that begins on the last

 

30

--------------------------------------------------------------------------------


 

Business Day of a month (or on a day for which there is no numerically
corresponding day in the month at the end of such Interest Period) shall end on
the last Business Day of the month at the end of such Interest Period, (iii) the
Borrower may not select any Interest Period that ends after any Quarterly
Payment Date unless, after giving effect to such selection, the aggregate
outstanding principal amount of Eurodollar Loans having Interest Periods which
end on or prior to such Quarterly Payment Date shall be at least equal to the
aggregate principal amount of Eurodollar Loans due and payable on or prior to
such Quarterly Payment Date, and (iv) no Interest Period may end later than the
Maturity Date for the relevant type of Loan.

 

“Interest Period Notice” means a notice in substantially the form attached
hereto as Exhibit O, executed by an Authorized Officer of the Borrower.

 

“Interest Rate Protection Agreement” means each interest rate swap, collar, put,
or cap, or other interest rate protection arrangement, with a Qualified
Counterparty, in each such case that is reasonably satisfactory to the
Administrative Agent and is entered into in accordance with Section 7.01(u)
(Affirmative Covenants - Interest Rate Protection Agreement).

 

“Interest Rate Protection Provider” means a Qualified Counterparty that is party
to an Interest Rate Protection Agreement.

 

“Inventory” means inventory, as that term is defined in the UCC, now or
hereafter owned by the Borrower, including all products, goods, materials and
supplies produced, purchased or acquired by the Borrower for the purpose of sale
or use in the Borrower’s operations in the ordinary course of business.

 

“Issuance Request” means has the meaning provided in Section 2.04(b) (Letters of
Credit).

 

“Issuer” means Brown County, South Dakota.

 

“Issuing Bank” means WestLB.

 

“Law” means, with respect to any Governmental Authority, any constitutional
provision, law, statute, rule, regulation, ordinance, treaty, order, decree,
judgment, decision, common law, holding, injunction, Governmental Approval or
requirement of such Governmental Authority. Unless the context clearly requires
otherwise, the term “Law” shall include each of the foregoing (and each
provision thereof) as in effect at the time in question, including any
amendments, supplements, replacements, or other modifications thereto or
thereof, and whether or not in effect as of the date of this Agreement.

 

31

--------------------------------------------------------------------------------


 

“LC Cap” means three million Dollars ($3,000,000).

 

“LC Cash Collateral Sub-Account” has the meaning provided in
Section 3.01(a)(xiv) of the Accounts Agreement.

 

“Lead Arranger” means WestLB in its capacity as sole lead arranger, bookrunner
and syndication agent hereunder.

 

“Leased Premises” means those certain leased premises described in the Huron
Ground Lease, the Huron Grain Elevator Lease and the Aberdeen Grain Elevator
Lease.

 

“Lender Assignment Agreement” means a Lender Assignment Agreement, substantially
in the form of Exhibit R.

 

“Lenders” means the persons identified as “Lenders” and listed on the signature
pages of this Agreement and each other Person that acquires the rights and
obligations of a Lender hereunder pursuant to Section 10.03 (Assignments).

 

“Letter of Credit” means each letter of credit issued by the Issuing Bank
pursuant to Section 2.04 (Letters of Credit).

 

“Letter of Credit Availability Fee” has the meaning provided in Section 3.13(b)
(Fees).

 

“Letter of Credit Fronting Fee” has the meaning provided in Section 3.13(b)
(Fees).

 

“LIBOR” means, for any Interest Period for any Eurodollar Loan:

 

(a)                          the rate per annum equal to the rate determined by
the Administrative Agent to be the offered rate that appears on the page of the
Telerate screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period; or

 

(b)                         if the rate referenced in the preceding clause (a)
does not appear on such page or service or such page or service is not
available, the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate on such other page or other service that displays
an

 

32

--------------------------------------------------------------------------------


 

average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period; or

 

(c)                          if the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum determined by the
Administrative Agent as the rate of interest at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Loan being made, continued or converted and
with a term equivalent to such Interest Period would be offered by WestLB to
major banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two (2) Business Days prior to the first
day of such Interest Period.

 

“License Agreements” means, collectively, the Aberdeen II License Agreement and
the Huron License Agreement.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, bailment, conditional sales or title retention
agreement, lien (statutory or otherwise), charge against or interest in
property, in each case of any kind, to secure payment of a debt or performance
of an obligation.

 

“Lien Waiver Statement” means, in connection with the construction of the
Aberdeen II Plant, a statement evidencing receipt of payment by, in each case in
respect of such Plant, the Design-Build Contractor, all subcontractors, all
contractors performing the Owners Scope and all other Persons who were paid from
the proceeds of the then last preceding Funding, (i) in the form attached hereto
as Exhibit S or (ii) in form and substance satisfactory to each of the
Administrative Agent and the Independent Engineer.

 

“Line Item” means a line item of cost or expense set forth in the Construction
Budget.

 

“Liquidated Damages Account” has the meaning set forth in Section 3.01(a)(ii) of
the Accounts Agreement.

 

“Loan Parties” means, collectively, the Borrower and the Pledgors.

 

“Loans” means, collectively, the Construction Loans, the Term Loans and the
Working Capital Loans.

 

33

--------------------------------------------------------------------------------


 

“Local Account” means any local bank account (other than the Project Accounts
and the Bond Funds) in the name of the Borrower.

 

“LP Pledgor” means ABE Heartland, LLC, a Delaware limited liability company.

 

“LP Pledgor LLC Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of ABE Heartland LLC, dated as of October 1, 2007,
entered into by Advanced BioEnergy, LLC as founding member, and C T Corporation
Staffing, Inc., a Delaware corporation, as independent member.

 

“Maintenance Capital Expense Account” has the meaning set forth in
Section 3.01(a)(v) of the Accounts Agreement.

 

“Maintenance Capital Expenses” means all expenditures by the Borrower for
regularly scheduled (or reasonably anticipated) major maintenance of the
Project, Prudent Ethanol Operating Practice and vendor and supplier requirements
constituting major maintenance (including teardowns, overhauls, capital
improvements, replacements and/or refurbishments of major components of the
Project).

 

“Mandatory Prepayment” means a prepayment in accordance with Section 3.10
(Mandatory Prepayment).

 

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (i) the
business, assets, property, condition (financial or otherwise), prospects, or
operations of the Borrower or the Project, taken as a whole, (ii) the ability of
the Borrower, any Pledgor, any Project Party or any party (other than a Senior
Secured Party) to the Intercreditor Agreement or Accounts Agreement to perform
its material obligations under any Transaction Document to which it is a party,
(iii) creation, perfection or priority of the Liens granted, or purported to be
granted, in favor, or for the benefit, of the Collateral Agent pursuant to the
Security Documents or (iv) the rights or remedies of any Senior Secured Party
under any Financing Document.

 

 “Materials of Environmental Concern” means chemicals, pollutants, contaminants,
wastes, toxic substances and hazardous substances, any toxic mold, radon gas or
other naturally occurring toxic or hazardous substance or organism and any
material that is regulated in any way, or for which liability is imposed,
pursuant to an Environmental Law.

 

“Maturity Date” means, as the context may require, (a) with respect to the
Construction Loans, the Construction Loan Maturity Date (b) with respect to the
Term

 

34

--------------------------------------------------------------------------------


 

Loans, the Final Maturity Date and (c) with respect to the Working Capital
Loans, the Working Capital Loan Maturity Date.

 

“Maximum Available Amount” means, with respect to any Letter of Credit at any
time, the maximum amount the beneficiary of such Letter of Credit may draw
thereunder at such time, as such amount may be reduced from time to time
pursuant to the terms of such Letter of Credit.

 

“Maximum Rate” has the meaning provided in Section 10.09 (Interest Rate
Limitation).

 

“Moody’s” means Moody’s Investors Service Inc., and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgaged Property” means all real property right, title and interest of the
Borrower that is subject to the Mortgages in favor of the Collateral Agent.

 

“Mortgages” means the Aberdeen Mortgage and the Huron Mortgage.

 

“Multiemployer Plan” means a Plan that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“Necessary Project Approvals” has the meaning set forth in Section 5.03(a)(i)
(Representations and Warranties - Governmental Approvals).

 

“Necessary Project Contracts” has the meaning set forth in Section 5.11(a)(ii)
(Representations and Warranties - Contracts).

 

“Non-Appealable” means, with respect to any specified time period allowing an
appeal of any ruling under any constitutional provision, Law, statute, rule,
regulation, ordinance, treaty, order, decree, judgment, decision, certificate,
holding or injunction that such specified time period has elapsed without an
appeal having been brought.

 

“Non-U.S. Lender” has the meaning set forth in Section 4.07(e) (Taxes - Foreign
Lenders).

 

“Non-Voting Lender” means any Lender who (a) is also a Loan Party, a Project
Party, a party (other than a Senior Secured Party) to the Intercreditor
Agreement or Accounts Agreement, or any Affiliate or Subsidiary thereof, or
(b) has sold a participation in the Loan held by it to any such Person.

 

“Notes” means the Construction Notes, the Term Notes and the Working Capital
Notes, including any promissory notes issued by the Borrower in connection with

 

35

--------------------------------------------------------------------------------


 

assignments of any Loan of a Lender, in each case substantially in the form of
Exhibit B, Exhibit C or Exhibit D as they may be amended, restated, supplemented
or otherwise modified from time to time.

 

“Notice to Proceed” means the “Notice to Proceed” as defined in, and issued in
accordance with the terms of, the Design-Build Agreement.

 

“Obligations” means and includes all loans, advances, debts, liabilities,
Indebtedness and obligations, howsoever arising, owed to the Agents, the Lenders
or any other Senior Secured Party of every kind and description (whether or not
evidenced by any note or instrument and whether or not for the payment of
money), direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower of any Insolvency or Liquidation Proceeding naming the Borrower as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, pursuant to the terms of this Agreement or
any of the other Financing Documents (including the Interest Rate Protection
Agreements), including all principal, interest, fees, charges, expenses,
attorneys’ fees, costs and expenses, accountants’ fees and Consultants’ fees
payable by the Borrower hereunder or thereunder.

 

“Operating Account” has the meaning provided in Section 3.01(a)(iv) of the
Accounts Agreement.

 

“Operating Budget” has the meaning set forth in Section 7.01(j) (Affirmative
Covenants - Operating Budgets).

 

“Operating Budget Category” means, at any time with respect to each Operating
Budget, each line item set forth in such Operating Budget in effect at such
time.

 

“Operating Statement” means an operating statement with respect to the Project,
in substantially the form of Exhibit L.

 

“Operation and Maintenance Expenses” means, for any period, the sum without
duplication of all (i) reasonable and necessary expenses of administering,
managing and operating, and generating Products for sale from, the Project and
maintaining it in good repair and operating condition, (ii)  costs associated
with the supply and transportation of all corn, natural gas, electricity and
other supplies and raw materials to the Project and distribution and sale of
Products from the Project that the Borrower is obligated to pay, (iii) all
reasonable and necessary insurance costs (other than insurance premiums that are
paid as Project Costs), (iv) property, sales and franchise

 

36

--------------------------------------------------------------------------------


 

taxes to the extent that the Borrower is liable to pay such taxes to the taxing
authority (other than taxes imposed on or measured by income or receipts) to
which the Project, may be subject (or payment in lieu of such taxes to which the
Project may be subject), (v) reasonable and necessary costs and fees incurred in
connection with obtaining and maintaining in effect the Necessary Project
Approvals, (vi) reasonable and arm’s-length legal, accounting and other
professional fees attendant to any of the foregoing items during such period,
(vii) the reasonable costs of administration and enforcement of the Transaction
Documents, (viii) costs incurred pursuant to the Permitted Commodity Hedging
Arrangements, and (ix) all other costs and expenses included in the then-current
Operating Budget. In no event shall Project Costs or Maintenance Capital
Expenses be considered Operation and Maintenance Expenses.

 

“Organic Documents” means, with respect to any Person that is a corporation, its
certificate of incorporation, its by-laws and all shareholder agreements, voting
trusts and similar arrangements applicable to any of its authorized shares of
capital stock; with respect to any Person that is a limited liability company,
its certificate of formation or articles of organization and its limited
liability agreement and, with respect to a limited partnership, its certificate
of limited partnership and its agreement of limited partnership.

 

“Owners Scope” means, with respect to the Aberdeen II Plant, any work needed to
complete such Plant other than work that is solely the responsibility of the
Design-Build Contractor, including without limitation all work described in
Article 8 of the “General Conditions” (as defined in the Design-Build Agreement)
and Article 8 of such agreement, in each case of the Design-Build Agreement.

 

“Participant” has the meaning provided in Section 10.03(d) (Assignments).

 

“Patriot Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) of 2001, and the rules and regulations promulgated
thereunder from time to time in effect.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“Performance Criteria” means the “Performance Criteria” set forth in Exhibit A
of the Design-Build Agreement.

 

“Performance Test” means the seven-day performance test described in
Section 4.01.B.3 and Exhibit A of the Design-Build Agreement; conducted pursuant
to performance test protocols that are acceptable to the Independent Engineer.

 

37

--------------------------------------------------------------------------------


 

“Performance Test Report” has the meaning provided in Section 7.01(k)
(Affirmative Covenants - Performance Tests).

 

“Permitted Commodity Hedging Arrangements” means those Commodity Hedging
Arrangements entered into by the Borrower in accordance with Section 7.02(u)
(Negative Covenants - Commodity Hedging Arrangements).

 

“Permitted Indebtedness” means Indebtedness identified in Section 7.02(a)
(Negative Covenants - Restrictions on Indebtedness of the Borrower).

 

“Permitted Liens” means Liens identified in Section 7.02(b) (Negative Covenants
- Liens).

 

“Permitted Tax Distribution” means, with respect to any distributee that is
required to pay tax as a result of its direct or indirect ownership of the
Borrower, an amount equal to forty percent (40%) of such distributee’s estimated
share of the taxable income of the Borrower (after netting or otherwise taking
account of a distributee’s shares of the income, loss, deduction and credit
associated with the distributee’s interest in the Borrower) that the distributee
is reasonably expected to have to report for income tax purposes for the Fiscal
Quarter distributed to the extent necessary to fund a distributee’s timely
payment to a Governmental Authority of tax liability (including estimated
payments thereof) and subject to correction as described below.

 

“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Pipeline Construction Agreement” means that certain Agreement for Engineering
and Pipeline Construction Services, dated January 11, 2007, between the Borrower
and Montana Dakota Utilities Co., a division of MDU Resources Group, Inc.

 

“Plan” means an employee pension benefit plan (as defined in Section 3(3) of
ERISA) subject to Title IV of ERISA or Section 412 of the Code that is sponsored
or maintained by the Borrower or any ERISA Affiliate, or in respect of which the
Borrower or any ERISA Affiliate has any obligation to contribution or Liability.

 

“Plants” means, collectively, the Aberdeen Plants and the Huron Plant.

 

“Platform” has the meaning provided in Section 10.11(h) (No Waiver; Cumulative
Remedies).

 

“Pledge Agreement” means the Pledge and Security Agreement, dated as of the date
hereof among the Borrower, the Pledgors and the Collateral Agent, pursuant to

 

38

--------------------------------------------------------------------------------


 

which the Pledgors pledge one hundred percent (100%) of the Equity Interests in
the Borrower to the Collateral Agent.

 

“Pledgors” means, collectively, the GP Pledgor and the LP Pledgor.

 

“Pre-Conversion Prepayment Target” shall mean when the aggregate amount of
(x) prepayments pursuant to priority eleventh of Section 6.01(b) of the Accounts
Agreement, priority fifteenth of Section 6.01(c) of the Accounts Agreement, and
(y) reductions in the Aggregate Construction Loan Commitment pursuant to
priority fifth of Section 2.06(e) (Funding of Loans), has reached twenty-nine
million Dollars ($29,000,000), as confirmed by the Administrative Agent.

 

“Prepayment Holding Account” has the meaning set forth in Section  3.01(a)(viii)
of the Accounts Agreement.

 

“Primary Swap Obligations” means, with respect to any Interest Rate Protection
Agreement, all scheduled obligations due and payable by any Person party to such
Interest Rate Protection Agreement (after giving effect to any netting
applicable thereto) and all payments of Swap Termination Value due and payable
by any Person party to such Interest Rate Protection Agreement, but excluding
any amounts owed in respect of Taxes, expenses and indemnification obligation
which do not constitute payments of Swap Termination Value.

 

“Process Agent” means any Person appointed as agent by the Borrower, the Pledgor
or any party to the Intercreditor Agreement or Accounts Agreement, to the extent
required under the Financing Documents, to receive on behalf of itself and its
property services of copies of summons and complaint or any other process which
may be served in connection with any action or proceeding before any court
arising out of or relating to this Agreement or any other Financing Document to
which it is a party, including CT Corporation System.

 

“Products” means ethanol, Distillers Grains, and any other co-product or
by-product produced in connection with the production of ethanol at the Project.

 

“Project” means, at all times, the Existing Plants, the Aberdeen II Plant and
all auxiliary and other facilities constructed or to be constructed by or on
behalf of the Borrower pursuant to the Project Documents relating to each such
Plant or otherwise, together with all fixtures and improvements thereto and each
Site and all other real property, easements and rights-of-way held by or on
behalf of the Borrower and all rights to use easements and rights-of-way of
others.

 

39

--------------------------------------------------------------------------------


 

“Project Accounts” has the meaning provided in Section 1.01 of the Accounts
Agreement.

 

“Project Costs” means, the following costs and expenses incurred by the Borrower
in connection with the Aberdeen II Plant prior to the Final Completion Date and
set forth in the Construction Budget or otherwise approved in writing by the
Required Lenders (in consultation with the Independent Engineer):

 

(i)                                     costs incurred by the Borrower under the
Design-Build Agreement, and other costs related to the acquisition, site
preparation, design, engineering, construction, installation, start-up, and
testing of the Aberdeen II Plant;

 

(ii)                                  fees and expenses incurred by or on behalf
of the Borrower in connection with the development of the Aberdeen II Plant and
the consummation of the transactions contemplated by this Agreement, including
financial, accounting, legal, surveying and consulting fees, and the costs of
preliminary engineering;

 

(iii)                               (A) interest and Fees on the Construction
Loans and (B) interest on the Subordinated Debt for the Aberdeen II Plant until
March 31, 2008;

 

(iv)                              financing fees and expenses in connection with
the Loans and the fees, costs and expenses of the Agents’ counsel, any Interest
Rate Protection Provider’s counsel and the Consultants;

 

(v)                                 insurance premiums with respect to the
Title Insurance Policy for the Project and the insurance for the Project
required pursuant to Section 7.01(h) (Affirmative Covenants - Insurance);

 

(vi)                              costs of corn and natural gas utilized for
commissioning, Performance Tests for, and operation of, the Aberdeen II Plant
prior to the Final Completion Date;

 

(vii)                           up to forty-seven million Dollars ($47,000,000)
to repay the Existing Plant Debt;

 

(viii)                        amounts required to fund the Debt Service Reserve
Account up to the amount in the Construction Budget; and

 

(ix)                                all other costs and expenses included in the
Construction Budget.

 

40

--------------------------------------------------------------------------------


 

“Project Documents” means:

 


 


(I)


THE DESIGN-BUILD AGREEMENT;


 


 


 


 


(II)


THE ABERDEEN II LICENSE AGREEMENT;


 


 


 


 


(III)


THE HURON LICENSE AGREEMENT;


 


 


 


 


(IV)


THE GRAIN ORIGINATION AGREEMENT;


 


 


 


 


(V)


THE PIPELINE CONSTRUCTION AGREEMENT;


 


 


 


 


(VI)


THE INTERCONNECT AGREEMENT;


 


 


 


 


(VII)


THE ENERGY MANAGEMENT AGREEMENT;


 


 


 


 


(VIII)


THE GAS PURCHASE AND SALE AGREEMENT;


 


 


 


 


(IX)


THE AGENCY AUTHORIZATION LETTER AGREEMENT;


 


 


 


 


(X)


THE ETHANOL MARKETING AGREEMENT;


 


 


 


 


(XI)


THE CO-PRODUCT MARKETING AGREEMENT;


 


 


 


 


(XII)


THE DAKOTALAND ADMINISTRATIVE SERVICES AGREEMENT;


 


 


 


 


(XIII)


THE WATER SUPPLY CONTRACT;


 


 


 


 


(XIV)


THE HURON GROUND LEASE;


 


 


 


 


(XV)


THE HURON GRAIN RECEIVING AREA LEASE;


 


 


 


 


(XVI)


THE HURON GRAIN ELEVATOR LEASE;


 


 


 


 


(XVII)


THE ABERDEEN GRAIN ELEVATOR LEASE;


 


 


 


 


(XVIII)


THE ADMINISTRATIVE SERVICES AGREEMENT;


 


 


 


 


(XIX)


EACH ADDITIONAL PROJECT DOCUMENT; AND


 


 


 


 


(XX)


ANY REPLACEMENT AGREEMENT FOR ANY SUCH AGREEMENT.

 

41

--------------------------------------------------------------------------------


 

“Project Document Termination Payments” means all payments that are required to
be paid to or for the account of the Borrower as a result of the termination of
any Project Document.

 

“Project Party” means each Person (other than the Borrower or the Pledgors) who
is a party to a Project Document.

 

“Proposed Letter of Credit Issuance Date” means, with respect to a Letter of
Credit, the proposed date of issuance of such Letter of Credit set forth in the
respective Issuance Request.

 

“Prospective Debt Service Coverage Ratio” or “PDSCR” means, for any Quarterly
Payment Date, for the Fiscal Quarter including such Quarterly Payment Date and
the three (3) Fiscal Quarters immediately following such Quarterly Payment Date,
the ratio of (i) Cash Flow Available for Debt Service projected for such period
to (ii) Debt Service projected for such period, in each case based on the
then-current Operating Budget approved in accordance with Section 7.01(j)
(Affirmative Covenants - Operating Budgets), as the same has been updated (if
necessary) to reflect the then-current projections for commodity prices, and
approved by the Administrative Agent, acting reasonably.

 

“Prudent Ethanol Operating Practice” means those reasonable practices, methods
and acts that (i) are commonly used in the region where the Project is located
to manage, operate and maintain ethanol production, distribution, equipment and
associated facilities of the size and type that comprise the Project safely,
reliably, and efficiently and in compliance with applicable Laws, manufacturers’
warranties and manufacturers’ and licensor’s recommendations and guidelines, and
(ii) in the exercise of reasonable judgment, skill, diligence, foresight and
care are expected of an ethanol plant operator, in order to efficiently
accomplish the desired result consistent with safety standards, applicable Laws,
manufacturers’ warranties, manufacturers’ recommendations and, in the case of
the Project, the Project Documents. Prudent Ethanol Operating Practice does not
necessarily mean one particular practice, method, equipment specifications or
standard in all cases, but is instead intended to encompass a broad range of
acceptable practices, methods, equipment specifications and standards.

 

“Qualified Counterparty” means any of the following:  (i) any Person who is a
Lender, the Administrative Agent, or the Collateral Agent on the date the
relevant Interest Rate Protection Agreement is entered into or (ii) any
Affiliate of any Person listed in clause (i).

 

“Quarterly Payment Date” means each of March 31, June 30, September 30 and
December 31.

 

42

--------------------------------------------------------------------------------


 

“Quarterly Period” means each three (3) month period beginning on (and
including) the day immediately following a Quarterly Payment Date and ending on
(and including) the next Quarterly Payment Date.

 

“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), as amended, and all rules, regulations, standards, guidelines, and
publications issued thereunder.

 

“Register” has the meaning set forth in Section 10.03(c) (Assignments).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Removal,” “Remedial” and “Response” actions shall include the types of
activities covered by CERCLA, RCRA, and other comparable Environmental Laws, and
whether the activities are those which might be taken by a Governmental
Authority or those which a Governmental Authority or any other Person might seek
to require of potentially responsible parties, liable parties, waste generators,
handlers, distributors, processors, users, disposers, storers, treaters, owners,
operators, transporters, recyclers, reusers, disposers, or other Persons under
“removal,” “remedial,” or other “response” actions.

 

“Reportable Event” means a “reportable event” within the meaning of
Section 4043(c) of ERISA.

 

“Required Cash Sweep” means each mandatory prepayment of the Loans made pursuant
to Section 3.10 (Mandatory Prepayment).

 

“Required GP Provisions” has the meaning provided in Section 5.24
(Representations and Warranties - Required LP, GP and LLC Provisions).

 

“Required Lenders” means (a) at any time prior to the Conversion Date, Lenders
(excluding all Non-Voting Lenders) holding Commitments in excess of fifty
percent (50.00%) of the Construction Loan Commitments and the Working Capital
Loan Commitments (excluding the Construction Loan Commitments and the Working
Capital Loan Commitments of all Non-Voting Lenders) and (b) at any time after
the Conversion Date, Lenders (excluding all Non-Voting Lenders) holding Loans
and Commitments in excess of fifty percent (50.00%) of an amount equal to
(x) the then aggregate outstanding principal amount of the Loans plus (y) the
undisbursed amount of the Aggregate Working Capital Loan Commitment (excluding
the principal amounts of any Loans made by, and any Working Capital Loan
Commitments of, any Non-Voting Lenders).

 

43

--------------------------------------------------------------------------------


 

“Required LP Pledgor LLC Provisions” has the meaning provided in Section 5.24
(Representations and Warranties - Required LP, GP and LLC Provisions).

 

“Required LP Provisions” has the meaning provided in Section 5.24
(Representations and Warranties - Required LP, GP and LLC Provisions).

 

“Required Working Capital Lenders” means Lenders (excluding all Non-Voting
Lenders) holding in excess of fifty percent (50.00%) of an amount equal to
(x) the then aggregate outstanding principal amount of the Working Capital Loans
plus (y) the undisbursed amount of the Aggregate Working Capital Loan Commitment
(excluding the principal amounts of any Working Capital Loans made by, and any
Working Capital Loan Commitments of, any Non-Voting Lenders).

 

“Restricted Payment Certificate” has the meaning provided in the Accounts
Agreement.

 

“Restricted Payments” means any (a) dividend or other distribution (whether in
cash, securities or other property), or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any Equity Interests of the Borrower, or on account of any return
of capital to any holder of any such Equity Interest in, or any other Affiliate
of, the Borrower, or any option, warrant or other right to acquire any such
dividend or other distribution or payment, (b) any payment of fees (other than
corporate overhead, costs, expenses or any other payments pursuant to the
Administrative Services Agreement) for any management, consultancy or
administrative services, to any Person who owns, directly or indirectly, any
Equity Interest in the Borrower, or any Affiliate of any such Person, or (c) any
payment of indemnification obligations pursuant to the Borrower LP Agreement;
provided that any Permitted Tax Distributions shall not constitute Restricted
Payments.

 

“Revenue Account” has the meaning set forth in Section 3.01(a)(iii) of the
Accounts Agreement.

 

“S&P” means Standard & Poor’s Rating Services, a Division of the McGraw-Hill
Companies Inc.

 

“Securities Intermediary” means Amarillo National Bank, not in its individual
capacity, but solely as securities intermediary under the Accounts Agreement,
and includes each other Person that may, from time to time, be appointed as
successor Securities Intermediary pursuant to and in accordance with the
Accounts Agreement.

 

44

--------------------------------------------------------------------------------


 

“Security” means the security created in favor of the Collateral Agent pursuant
to the Security Documents.

 

“Security Agreement” means the Assignment and Security Agreement dated as of the
date hereof to be made by the Borrower in favor of the Collateral Agent.

 

“Security Discharge Date” means the date on which (i) all outstanding
Commitments and Interest Rate Protection Agreements have been terminated and
(ii) all amounts payable in respect of the Obligations have been irrevocably and
indefeasibly paid in full in cash (other than obligations under the Financing
Documents that by their terms survive and with respect to which no claim has
been made by the Senior Secured Parties).

 

“Security Documents” means:

 

(i)                                     the Mortgages;

 

(ii)                                  this Agreement (to the extent that it
relates to the Project Accounts);

 

(iii)                               the Accounts Agreement;

 

(iv)                              the Consents;

 

(v)                                 the Pledge Agreement;

 

(vi)                              the Security Agreement;

 

(vii)                           the Blocked Account Agreements;

 

(viii)                        any other document designated as a Security
Document by the Borrower and the Administrative Agent; and

 

(ix)                                any fixture filings, financing statements,
notices, authorization letters, or other certificates filed, recorded or
delivered in connection with the foregoing.

 

“Senior Secured Parties” means the Lenders, the Agents and any Interest Rate
Protection Provider.

 

“Site” means, with respect to each Plant, those certain parcels described on
Schedule 5.13 with respect to such Plant.

 

45

--------------------------------------------------------------------------------


 

“SNDAs” means each of the Aberdeen Subordination, Non-Disturbance and Attornment
Agreement and the Huron Subordination, Non-Disturbance and Attornment Agreement.

 

“Solvent” means, with respect to any Person, that as of the date of
determination both (i) (A) the then fair saleable value of the property of such
Person is (y) greater than the total amount of liabilities (including Contingent
Liabilities but excluding amounts payable under intercompany loans or promissory
notes) of such Person and (z) not less than the amount that will be required to
pay the probable liabilities on such Person’s then existing debts as they become
absolute and matured considering all financing alternatives and potential asset
sales reasonably available to such Person; (B) such Person’s capital is not
unreasonably small in relation to its business or any contemplated or undertaken
transaction; and (C) such Person does not intend to incur, or reasonably believe
that it will incur, debts beyond its ability to pay such debts as they become
due; and (ii) such Person is “solvent” within the meaning given that term and
similar terms under applicable Laws relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any Contingent
Liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

 

“Specified Period” has the meaning set forth in Section 7.01(t) (Affirmative
Covenants - Financial Model).

 

“Sponsor” means Advanced BioEnergy, LLC, a Delaware limited liability company.

 

“SPV” has the meaning provided in Section 10.03(h) (Assignments).

 

“Stated Amount” has the meaning specified for such term in any Debt Service
Reserve Letter of Credit.

 

“Subordinated Debt” means the payment obligations of the Borrower pursuant to
the Subordinated Loan Agreement.

 

“Subordinated Debt Documents” means (i) the Bond Indenture,
(ii) the Subordinated Loan Agreement, (iii) the bond resolution adopted by the
Issuer on August 8, 2007 that became effective on September 3, 2007, relating to
the Bonds, (iv) each of the Bonds, (v) each of the Bond Collateral Documents,
(vi) that certain Tax Exemption Agreement and Certificate relating to the Bonds,
dated as of October 1, 2007, among the Borrower, the Bond Trustee, the Issuer
and the Accounts Bank, (vii) that certain Bond Purchase Agreement, dated October
2, 2007, among the Issuer, Dougherty

 

46

--------------------------------------------------------------------------------


 

& Company LLC as Underwriter and the Borrower, (viii) that certain Continuing
Disclosure Agreement, dated as of October 1, 2007, between the Bond Trustee, as
dissemination agent, and the Borrower, (ix) that certain Environmental and ADA
Indemnification Agreement by the Borrower in favor of the Bond Trustee, (x) each
other document executed on or prior to the date hereof in connection with the
Bonds or the Subordinated Debt and (xi) each document executed after the date
hereof in connection with the Bonds or the Subordinated Debt in compliance with
the Intercreditor Agreement.

 

“Subordinated Loan Agreement” means that certain Loan Agreement relating to the
Bonds, dated as of October 1, 2007, between the Issuer and the Borrower, as
assigned by the Issuer to the Bond Trustee (except with respect to the
“Unassigned Rights” (as defined in the Bond Indenture)) pursuant to the Bond
Indenture.

 

“Subsidiary” of any Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other Equity Interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

 

“Survey” has the meaning provided in Section 6.01(x) (Conditions to Closing and
First Funding of Construction Loans - Survey).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement and (c) for the
avoidance of doubt, includes the Permitted Commodity Hedging Arrangements and
any Interest Rate Protection Agreements and excludes any contract for the
physical sale or purchase of any commodity.

 

47

--------------------------------------------------------------------------------


 

“Swap Termination Value” means, in respect of any one or more Swap Contracts
(including any Permitted Commodity Hedging Arrangements or any Interest Rate
Protection Agreements), after taking into account the effect of any legally
enforceable netting agreement relating to such Swap Contracts, (a) for any date
on or after the date such Swap Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Swap Contracts, in accordance
with the terms of the applicable Swap Contract, or, if no provision is made
therein, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).

 

“Tax” or “Taxes” means any present or future taxes (including income, gross
receipts, license, payroll, employment, excise, severance, stamp, documentary,
occupation, premium, windfall profits, environmental, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration,
value-added, ad valorem, alternative or add-on minimum, estimated, or other tax
of any kind whatsoever), levies, imposts, duties, fees or charges (including any
interest, penalty, or addition thereof) imposed by any government or any
governmental agency or instrumentality or any international or multinational
agency or commission.

 

“Tax Return” means all returns, declarations, reports, claims for refund and
information returns and statements of any Person required to be filed with
respect to, or in respect of, any Taxes, including any schedule or attachment
thereto and any amendment thereof.

 

“Technology License Provider” means ICM, Inc., a Kansas corporation.

 

“Termination Event” means (i) a Reportable Event with respect to any Plan,
(ii) the initiation of any action by the Borrower, any ERISA Affiliate or any
Plan fiduciary to terminate any Plan (other than a standard termination under
Section 4041(b) of ERISA) or the treatment of an amendment to any Plan as a
termination under Section 4041(e) of ERISA, (iii) the institution of proceedings
by the PBGC under Section 4042 of ERISA to terminate any Plan or to appoint a
trustee to administer any Plan, (iv) the withdrawal of the Borrower or any ERISA
Affiliate from any Multiemployer Plan during a plan year in which the Borrower
or such ERISA Affiliate was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or the cessation of operations which results in the
termination of employment of twenty percent (20%) of any Multiemployer Plan
participants who are employees of the Borrower or any ERISA Affiliate, (v) the
partial or complete withdrawal of the Borrower or any ERISA Affiliate from any
Multiemployer Plan, or (vi) the Borrower or any ERISA Affiliate is in default

 

48

--------------------------------------------------------------------------------


 

(as defined in Section 4219(c)(5) of ERISA) with respect to payments to any
Multiemployer Plan.

 

“Term Loan” has the meaning provided in Section 2.02(a) (Term Loans).

 

“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make Term Loans, as set forth opposite the name of such Lender in
Schedule 2.01, as the same may be reduced in accordance with Section 2.08
(Termination or Reduction of Commitments).

 

“Term Loan Commitment Percentage” means, as to any Lender at any time, the
percentage that such Lender’s Term Loan Commitment then constitutes of the
Aggregate Term Loan Commitment.

 

“Term Notes” means the promissory notes of the Borrower, substantially in the
form of Exhibit C, evidencing Term Loans.

 

“Threat of Release” shall mean “threat of release” as used in CERCLA.

 

“Title Continuation” means a written notice issued by the Title Insurance
Company (including their local title insurance abstractors) confirming the
status of title as set forth in the Title Insurance Policy, which indicates
that, since the last preceding Funding Date (or, if the current Funding is on
the Closing Date, since the date hereof), there has been no change in the title
of title to the Mortgaged Property and no Liens or survey exceptions (in the
case of any updated or “as-built” survey that has been issued) not theretofore
approved by the Required Lenders, which written notice shall contain no recorded
mechanic’s liens except as approved by the Required Lenders or as otherwise
subject to a Contest.

 

“Title Insurance Company” means Old Republic National Title Insurance Company,
or such other title insurance company or companies reasonably satisfactory to
the Administrative Agent.

 

“Title Insurance Policy” has the meaning provided in Section 6.01(y) (Conditions
to Closing and First Funding - Title Insurance).

 

“Transaction Documents” means, collectively, the Financing Documents and the
Project Documents.

 

“Unfunded Benefit Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all accrued benefits
calculated on an accumulated benefit obligation basis and based upon the
actuarial assumptions used for accounting purposes (i.e., those determined in
accordance with FASB statement No. 35

 

49

--------------------------------------------------------------------------------


 

and used in preparing the Plan’s financial statements) exceeds (ii) the fair
market value of all Plan assets allocable to such benefits, determined as of the
then most recent actuarial valuation report for such Plan.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, in the
event that, by reason of mandatory provisions of law, any or all of the
perfection or priority of the security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of provisions relating to such
perfection or priority and for purposes of definitions related to such
provisions.

 

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

 

“United States Person” means a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“Value” means, with respect to any inventory or other goods, the cost thereof to
the Borrower, calculated on a first-in first-out basis in accordance with GAAP.

 

“Warranty Period” means, with respect to the Aberdeen II Plant, the period
commencing on the Conversion Date and terminating on the date that is twelve
(12) months from the Conversion Date; provided, that if any warranty work is
performed, then the “Warranty Period” shall extend until the later of (i) twelve
(12) months from the date of completion of such warranty work and (ii) the
expiration of the original Warranty Period, but in no event shall such Warranty
Period extend beyond twenty-four (24) months after the Conversion Date.

 

“Water Supply Contract” means that certain Construction and Water Supply
Contract, dated as of January 31, 2007, between the WEB Water Development
Association, Inc., and the Borrower and Advanced BioEnergy, LLC jointly,
including the Water Supply Contract attached as Exhibit A thereof and
incorporated therein by reference.

 

“WDG” means wet distillers grains produced by the Borrower at the Project.

 

“WestLB” means WestLB AG, New York Branch.

 

50

--------------------------------------------------------------------------------


 

“Working Capital Applicable Margin” means (a) with respect to the Eurodollar
Loans, three and one-half percent (3.50%) and (b) with respect to the Base Rate
Loans, two and one-half percent (2.50%).

 

“Working Capital Available Amount” means up to eight million Dollars
($8,000,000); provided that the Working Capital Available Amount shall at no
time exceed the Borrowing Base, as certified from time to time by the Borrower.

 

“Working Capital Expenses” means, collectively, costs of goods prior to the
Conversion Date, Operation and Maintenance Expenses, Maintenance Capital
Expenses, margin calls, Project Costs relating to the initial start-up and
testing of the Aberdeen II Plant, breakage costs or other termination payments
under any Permitted Commodity Hedging Arrangement.

 

“Working Capital Lenders” means those Lenders of Working Capital Loans, as
identified on Schedule 2.01, and each other Person that acquires the rights and
obligations of any such Lender pursuant to Section 10.03 (Assignments).

 

“Working Capital Loan” has the meaning provided in Section 2.03(a) (Working
Capital Loans).

 

“Working Capital Loan Commitment” means, with respect to each Working Capital
Lender, the commitment of such Working Capital Lender to make Working Capital
Loans, as set forth opposite the name of such Working Capital Lender in
Schedule 2.01, as the same may be reduced in accordance with Section 2.08
(Termination or Reduction of Commitments).

 

“Working Capital Loan Commitment Percentage” means, as to any Working Capital
Lender at any time, the percentage that such Working Capital Lender’s Working
Capital Loan Commitment then constitutes of the Aggregate Working Capital Loan
Commitment.

 

“Working Capital Loan Funding Notice” means each request for Funding of Working
Capital Loans in the form of Exhibit G delivered in accordance with Section 2.05
(Notice of Fundings).

 

“Working Capital Loan Maturity Date” means the date that occurs five (5) years
after the Closing Date.

 

“Working Capital Notes” means the promissory notes of the Borrower,
substantially in the form of Exhibit D, evidencing Working Capital Loans.

 

51

--------------------------------------------------------------------------------


 

“Working Capital Reserve Account” has the meaning set forth in
Section 3.01(a)(vi) of the Accounts Agreement.

 

“Working Capital Reserve Required Amount” means the amount necessary such that
the sum of (i) the Working Capital Loan Commitment and (ii) the amount on
deposit in the Working Capital Reserve Account equals eight million Dollars
($8,000,000).

 

52

--------------------------------------------------------------------------------


 

EXHIBIT B

to Senior Credit Agreement

 

[FORM OF CONSTRUCTION NOTE]

 

Construction Note

 

             $[__________]

 

[__________________]

 

October ____, 2007

 

FOR VALUE RECEIVED, HEARTLAND GRAIN FUELS, L.P. (the “Borrower”), HEREBY
PROMISES TO PAY to the order of [__________________], a [_________________] (the
“Lender”), at its offices located at [__________________], the principal sum of
[__________] Dollars ($[__________]) or, if less, the aggregate unpaid principal
amount of the Construction Loans made by the Lender to the Borrower under the
Senior Credit Agreement, dated as of October 1, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Senior Credit
Agreement”) among the Borrower, each of the Lenders from time to time party
hereto, WESTLB AG, NEW YORK BRANCH, as Administrative Agent for the Lenders,
WESTLB AG, NEW YORK BRANCH, as Collateral Agent for the Senior Secured Parties,
WESTLB AG, NEW YORK BRANCH, as Issuing Bank, and WESTLB AG, NEW YORK BRANCH, as
lead arranger, sole bookrunner and syndication agent.  Capitalized terms used
herein but not otherwise defined herein shall have the respective meanings set
forth in the Senior Credit Agreement.

 

The Borrower also promises to pay (i) interest on the unpaid principal amount
hereof from the date hereof until paid in full at the rates and at the times
provided in the Senior Credit Agreement and (ii) fees at such times and at such
rates and amounts as specified in the Senior Credit Agreement.

 

Principal, interest and fees are payable in lawful money of the United States of
America and in immediately available funds, at the times and in the amounts
provided in the Senior Credit Agreement.

 

This Construction Note is entitled to the benefits and is subject to the terms
and conditions of the Senior Credit Agreement, and is entitled to the benefits
of the security provided under the Security Documents.  As provided in the
Senior Credit Agreement, this Construction Note is subject to mandatory
prepayment and voluntary prepayment, in whole or in part.  The Borrower agrees
to make prepayment of principal on the dates and in the amounts specified in the
Senior Credit Agreement.

 

B-1

--------------------------------------------------------------------------------


 

The Senior Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

 

The Lender is hereby authorized, at its option, either (i) to endorse on the
schedule attached hereto (or on a continuation of such schedule attached to this
Construction Note and made a part hereof) an appropriate notation evidencing the
date and amount of the Construction Loans evidenced hereby and the date and
amount of each principal payment in respect thereof, or (ii) to record such
Construction Loans and such payments in its books and records.  Such schedule or
such books and records, as the case may be, shall constitute prima facie
evidence of the accuracy of the information contained therein, but in no event
shall any failure by the Lender to endorse or record pursuant to clauses (i) and
(ii) be deemed to relieve any Borrower from any of its obligations.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Construction Note.  All amounts payable under this
Construction Note are payable without relief from valuation and appraisement
Laws.

 

The Borrower agrees to pay all costs and expenses, including without limitation
attorneys’ fees, incurred in connection with the enforcement of this
Construction Note, in accordance with and to the extent provided by the Senior
Credit Agreement.

 

B-2

--------------------------------------------------------------------------------


 

THIS CONSTRUCTION NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT REFERENCE
TO CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

 

 

HEARTLAND GRAIN FUELS, L.P.,

 

a Delaware limited partnership

 

 

By:

Dakota Fuels, Inc.

 

 

Its:

General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

B-3

--------------------------------------------------------------------------------


 

Schedule to
Construction Note

 

LOANS, MATURITIES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Loan

 

Maturity
of Loan

 

Amount of
Principal Paid
or Prepaid

 

Unpaid
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

to Senior Credit Agreement

 

[FORM OF TERM NOTE]

 

Term Note

 

$[__________]

 

[__________________]

[__________], [____]   

 

FOR VALUE RECEIVED, HEARTLAND GRAIN FUELS, L.P. (the “Borrower”), HEREBY
PROMISES TO PAY to the order of [__________________], a [_________________] (the
“Lender”), at its offices located at [__________________], the principal sum of
[__________] Dollars ($[__________]) or, if less, the aggregate unpaid principal
amount of the Term Loans made by the Lender to the Borrower under the Senior
Credit Agreement, dated as of October 1, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Senior Credit
Agreement”) among the Borrower, each of the Lenders from time to time party
hereto, WESTLB AG, NEW YORK BRANCH, as Administrative Agent for the Lenders,
WESTLB AG, NEW YORK BRANCH, as Collateral Agent for the Senior Secured Parties,
WESTLB AG, NEW YORK BRANCH, as Issuing Bank, and WESTLB AG, NEW YORK BRANCH, as
lead arranger, sole bookrunner and syndication agent.  Capitalized terms used
herein but not otherwise defined herein shall have the respective meanings set
forth in the Senior Credit Agreement.

 

The Borrower also promises to pay (i) interest on the unpaid principal amount
hereof from the date hereof until paid in full at the rates and at the times
provided in the Senior Credit Agreement and (ii) fees at such times and at such
rates and amounts as specified in the Senior Credit Agreement.

 

Principal, interest and fees are payable in lawful money of the United States of
America and in immediately available funds, at the times and in the amounts
provided in the Senior Credit Agreement.

 

This Term Note is entitled to the benefits and is subject to the terms and
conditions of the Senior Credit Agreement, and is entitled to the benefits of
the security provided under the Security Documents.  As provided in the Senior
Credit Agreement, this Term Note is subject to mandatory prepayment and
voluntary prepayment, in whole or in part.  The Borrower agrees to make
prepayment of principal on the dates and in the amounts specified in the Senior
Credit Agreement.

 

C-1

--------------------------------------------------------------------------------


 

The Senior Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

 

The Lender is hereby authorized, at its option, either (i) to endorse on the
schedule attached hereto (or on a continuation of such schedule attached to this
Term Note and made a part hereof) an appropriate notation evidencing the date
and amount of the Term Loans evidenced hereby and the date and amount of each
principal payment in respect thereof, or (ii) to record such Term Loans and such
payments in its books and records.  Such schedule or such books and records, as
the case may be, shall constitute prima facie evidence of the accuracy of the
information contained therein, but in no event shall any failure by the Lender
to endorse or record pursuant to clauses (i) and (ii) be deemed to relieve any
Borrower from any of its obligations.

 

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Term Note.  All amounts payable under this Term Note are
payable without relief from valuation and appraisement Laws.

 

The Borrower agrees to pay all costs and expenses, including without limitation
attorneys’ fees, incurred in connection with the interpretation or enforcement
of this Term Note, in accordance with and to the extent provided by the Senior
Credit Agreement.

 

C-2

--------------------------------------------------------------------------------


 

THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT REFERENCE TO
CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).

 

 

 

HEARTLAND GRAIN FUELS, L.P.,

 

a Delaware limited partnership

 

 

By: Dakota Fuels, Inc.

 

 

Its: General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

C-3

--------------------------------------------------------------------------------


 

Schedule to
Term Note

 

LOANS, MATURITIES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Loan

 

Maturity
of Loan

 

Amount of
Principal Paid
or Prepaid

 

Unpaid
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT D

to Senior Credit Agreement

 

[FORM OF WORKING CAPITAL NOTE]

 

Working Capital Note

 

$[__________]

 

[__________________]    

 

October _____, 2007

 

FOR VALUE RECEIVED, HEARTLAND GRAIN FUELS, L.P. (the “Borrower”), HEREBY
PROMISES TO PAY to the order of [__________________], a [_________________] (the
“Lender”), at its offices located at [__________________], the principal sum of
[__________] Dollars ($[__________]) or, if less, the aggregate unpaid principal
amount of the Working Capital Loans made by the Lender to the Borrower under the
Senior Credit Agreement, dated as of October 1, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Senior Credit
Agreement”) among the Borrower, each of the Lenders from time to time party
hereto, WESTLB AG, NEW YORK BRANCH, as Administrative Agent for the Lenders,
WESTLB AG, NEW YORK BRANCH, as Collateral Agent for the Senior Secured Parties,
WESTLB AG, NEW YORK BRANCH, as Issuing Bank, and WESTLB AG, NEW YORK BRANCH, as
lead arranger, sole bookrunner and syndication agent.  Capitalized terms used
herein but not otherwise defined herein shall have the respective meanings set
forth in the Senior Credit Agreement.

 

The Borrower also promises to pay (i) interest on the unpaid principal amount
hereof from the date hereof until paid in full at the rates and at the times
provided in the Senior Credit Agreement and (ii) fees at such times and at such
rates and amounts as specified in the Senior Credit Agreement.

 

Principal, interest and fees are payable in lawful money of the United States of
America and in immediately available funds, at the times and in the amounts
provided in the Senior Credit Agreement.

 

This Working Capital Note is entitled to the benefits and is subject to the
terms and conditions of the Senior Credit Agreement, and is entitled to the
benefits of the security provided under the Security Documents.  As provided in
the Senior Credit Agreement, this Working Capital Note is subject to mandatory
prepayment and voluntary prepayment, in whole or in part.  The Borrower agrees
to make prepayment of principal on the dates and in the amounts specified in the
Senior Credit Agreement.

 

D-1

--------------------------------------------------------------------------------


 

The Senior Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

 

The Lender is hereby authorized, at its option, either (i) to endorse on the
schedule attached hereto (or on a continuation of such schedule attached to this
Working Capital Note and made a part hereof) an appropriate notation evidencing
the date and amount of the Working Capital Loans evidenced hereby and the date
and amount of each principal payment in respect thereof, or (ii) to record such
Working Capital Loans and such payments in its books and records.  Such
schedule or such books and records, as the case may be, shall constitute prima
facie evidence of the accuracy of the information contained therein, but in no
event shall any failure by the Lender to endorse or record pursuant to clauses
(i) and (ii) be deemed to relieve any Borrower from any of its obligations.

 

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Working Capital Note.  All amounts payable under this
Working Capital Note are payable without relief from valuation and appraisement
Laws.

 

The Borrower agrees to pay all costs and expenses, including without limitation
attorneys’ fees, incurred in connection with the enforcement of this Working
Capital Note, in accordance with and to the extent provided by the Senior Credit
Agreement.

 

D-2

--------------------------------------------------------------------------------


 

THIS WORKING CAPITAL NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT
REFERENCE TO CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

 

 

HEARTLAND GRAIN FUELS, L.P.,

 

a Delaware limited partnership

 

 

By: Dakota Fuels, Inc.

 

 

Its: General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

D-3

--------------------------------------------------------------------------------


 

Schedule to
Working Capital Note

 

LOANS, MATURITIES AND PAYMENTS OF PRINCIPAL

 

 

Date

 

Amount of
Loan

 

Maturity
of Loan

 

Amount of
Principal Paid
or Prepaid

 

Unpaid
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-4

--------------------------------------------------------------------------------